EXECUTION VERSION


AMENDMENT NO. 3 AND WAIVER TO CREDIT AGREEMENT
This AMENDMENT NO. 3 AND WAIVER TO CREDIT AGREEMENT (this “Amendment and
Waiver”) is entered into as of August 10, 2020 among GTT Communications, Inc., a
Delaware corporation (the “U.S. Borrower”), GTT Communications B.V., a company
organized under the laws of the Netherlands (the “EMEA Borrower”), each other
Credit Party party hereto, the Lenders party hereto and KeyBank National
Association, as the administrative agent (the “Administrative Agent”).
Capitalized terms used in this Amendment and Waiver and not defined herein have
the meanings assigned to them in the Credit Agreement referenced below.
WHEREAS, the U.S. Borrower, the EMEA Borrower, the Lenders from time to time
parties thereto and the Administrative Agent have entered into that certain
Credit Agreement, dated as of May 31, 2018 (as amended, restated, amended and
restated, waived, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”);
WHEREAS, the Borrowers have requested that the Lenders (x) consent to the
amendments to the Credit Agreement contained in Section 1 hereof (collectively,
the “Amendments”) and (y) waive the Specified Defaults (as defined below) under
the Credit Agreement;
WHEREAS, pursuant to Section 11.12 of the Credit Agreement, the consent of (x)
the Required Lenders is required to effectuate the Amendments and (y) the
Required Lenders and the Required Revolving Lenders is required to waive the
Specified Defaults; and
WHEREAS, the Lenders executing this Amendment and Waiver constitute the Required
Lenders and the Revolving Lenders executing this Amendment and Waiver constitute
the Required Revolving Lenders, and such Lenders and the Administrative Agent
have agreed to consent to the Amendments and waive the Specified Defaults, as
applicable, upon the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:
1. Amendments to Credit Agreement. The Credit Agreement is hereby amended (a) to
delete the red or green stricken text (indicated textually in the same manner as
the following examples: stricken text and stricken text) and (b) to add the blue
or green double-underlined text (indicated textually in the same manner as the
following examples: double-underlined text and double-underlined text), in each
case, as set forth in the marked copy of the Credit Agreement attached as Annex
A hereto and made a part hereof for all purposes.
2. Waivers. The Administrative Agent and the Lenders (which Lenders constitute
the Required Lenders and the Required Revolving Lenders) hereby finally and
absolutely waive any and all existing and potential Defaults or Events of
Default, and the right to declare any of the Obligations to be immediately due
and payable and exercise any rights and remedies under the Credit Agreement and
the other Loan Documents, applicable law, equity or otherwise, arising as a
result of (collectively, the “Specified Defaults”):
(a) any failure to comply with Sections 6.01(a), 6.01(b) and/or 7.07(a) of the
Credit Agreement, as applicable, as a result of any amendment, supplement,
modification, restatement and/or withdrawal, after the date of this Amendment
and Waiver but on or prior to October 30, 2020, of (i) any audit opinion
provided by the U.S. Borrower’s independent public accountants



--------------------------------------------------------------------------------



prior to the date of this Amendment and Waiver pursuant to Section 6.01(a) of
the Credit Agreement and/or (ii) any financial statements provided by the U.S.
Borrower prior to the date of this Amendment and Waiver in accordance with
Section 6.01(a) and/or (b) of the Credit Agreement that, in the case of this
clause (ii), (x) reflect only non-cash changes and impacts and relate solely to
the “cost of revenue” review that the Credit Parties have undertaken or (y) do
not result in a decrease in Consolidated EBITDA on a cumulative basis starting
with, and including, the first fiscal period subject to such amendment,
supplement, modification, restatement and/or withdrawal through and including
the fiscal quarter ending March 31, 2020 by more than 15% compared to
Consolidated EBITDA reported by the U.S. Borrower for such cumulative period
(this clause (a), a “Financial Statement Modification”);
(b) the failure to comply with Section 6.02 of the Credit Agreement as a result
of the failure to keep proper books of record and account, in which full and
correct entries have been made of all financial transactions and the assets and
business of each Credit Party and/or any Restricted Subsidiary, as the case may
be, in accordance with GAAP in connection with, or related to, any Financial
Statement Modification; and
(c) any representation, warranty or statement by any Credit Party contained in
the Credit Agreement or any Loan Document (including, without limitation, any
representation, warranty or statement (i) made by any Credit Party in any Notice
of Borrowing, Notice of Continuation or Conversion and/or LC Request, (ii) made
or deemed made by any Credit Party pursuant to Sections 4.02 and/or 4.03 of the
Credit Agreement in connection with any Credit Event, (iii) made by any Credit
Party in any Compliance Certificate delivered to the Administrative Agent
pursuant to Section 6.01(c) of the Credit Agreement and/or (iv) made by any
Credit Party pursuant to Amendment No. 1 and/or Amendment No. 2) having been
untrue in any material respect (without duplication as to any materiality
modifiers, qualifications or limitations applicable thereto) on the date as of
which made, deemed made or confirmed as a result of the existing or potential
Defaults and/or Events of Default described in Section 2(a) and/or 2(b) above.
3. Revolving Borrowings. The Borrowers hereby agree, solely for the benefit of
the Required Revolving Lenders, that, on and after the date of this Amendment
and Waiver and solely during the Revolving Facility Specified Provisions Period,
the Borrowers shall not permit the Aggregate Revolving Facility Exposure to
exceed 30% of the Total Revolving Commitment (excluding (i) undrawn Letters of
Credit of up to $20,000,000 and (ii) Letters of Credit that are Cash
Collateralized or backstopped in full by other letters of credit), unless the
Required Revolving Lenders have consented to such Borrowing.
4. Consent Fee. In consideration of the agreements of the Lenders contained in
this Amendment and Waiver, the U.S. Borrower agrees to pay the Administrative
Agent, for the account of each Lender that delivers an executed counterpart of
this Amendment and Waiver at or prior to 10:00 a.m., New York City time, on
August 10, 2020, a fee in an amount equal to 0.25% of the sum of such Lender’s
Revolving Commitment and outstanding Term Loans as of such date (the “Consent
Fee”); provided that the Consent Fee shall not be payable unless and until the
Effective Time (as defined below) occurs; provided, further that the Consent Fee
shall be paid in immediately available funds in the Approved Currency of such
Lender’s Revolving Commitment and/or outstanding Term Loans, as applicable.
2



--------------------------------------------------------------------------------



5. Conditions to Effectiveness. This Amendment and Waiver shall be effective
upon satisfaction of each of the following conditions (the date of such
effectiveness, the “Effective Time”):
(a) the Administrative Agent shall have received an executed signature page
hereto from each U.S. Credit Party, the EMEA Borrower, the Required Lenders and
the Required Revolving Lenders;
(b) the Administrative Agent shall have received an omnibus reaffirmation
agreement executed by each of the Non-U.S. EMEA Credit Parties whereby each such
party, as of the date of this Amendment and Waiver, (a) acknowledges and agrees
that any and all Loan Documents to which it is a party or otherwise bound shall
continue in full force and effect (including, without limitation, the pledge of
and security interest in any Collateral granted by it pursuant to the Loan
Documents), (b) acknowledges and agrees that the “Non-U.S. EMEA Credit Party
Obligations” under the Loan Documents are in all respects continuing, (c)
reaffirms and ratifies all of its obligations under each of the Loan Documents
to which it is a party, and (d) reaffirms and ratifies its guarantee of the
Non-U.S. EMEA Credit Party Obligations and the pledge of and/or grant of a
security interest in its assets constituting Collateral under the Non-U.S.
Security Agreements to secure the Non- U.S. EMEA Credit Party Obligations and
acknowledges and agrees that such guarantee, pledge and/or grant continue in
full force and effect in respect of, and to secure, the Non-U.S. EMEA Credit
Party Obligations, in each case subject to the limitations of security and
guarantees set out in the relevant Loan Documents;
(c) the Administrative Agent and the Lenders party hereto shall have received at
least three Business Days prior to the date of this Amendment and Waiver (i) all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act, and (ii) a beneficial ownership
certification for each Borrower that qualifies as a “legal entity customer”
under 31 C.F.R. § 1010.230, in each case under this Section 5(c) to the extent
requested at least five Business Days prior to the date of this Amendment and
Waiver;
(d) the U.S. Borrower shall have paid the Consent Fee to the Administrative
Agent for the account of each Lender party to this Amendment and Waiver;
(e) to the extent invoiced at least one Business Day prior to the date of this
Amendment and Waiver, the Credit Parties shall have paid the reasonable and
documented fees, charges and disbursements of Jones Day, counsel to the
Administrative Agent, and one local counsel in each relevant jurisdiction, in
each case, incurred in connection with this Amendment and Waiver or in
connection with any Loan Documents entered into prior to the Effective Time; and
(f) the Credit Parties shall have paid the reasonable and documented fees,
charges and disbursements of Milbank LLP, counsel to certain Lenders, and
Houlihan Lokey Capital, Inc., financial advisor to certain Lenders, incurred
prior to the Effective Time in an amount equal to $1.5 million in the aggregate
under this clause (f).
6. Representations and Warranties.
(a) The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents (other than the representations
and warranties described in Section 2(c) of this Amendment and Waiver) are true
and correct in all material
3



--------------------------------------------------------------------------------



respects with the same effect as though such representations and warranties had
been made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made (except to the extent any such
representation or warranty is qualified by “materiality or “Material Adverse
Effect” or a similar term, in which case such representation and warranty shall
be true and correct in all respects).
(b) This Amendment and Waiver has been duly authorized by all necessary
corporate or other organizational action and has been duly executed and
delivered by the EMEA Borrower and each U.S. Credit Party and constitutes a
legal, valid and binding obligation in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or laws).
(c) As of the date hereof, after giving effect to this Amendment and Waiver
(including the waiver of the Specified Defaults), no Default or Event of Default
has occurred and is continuing.
7. Miscellaneous. The provisions of Section 11.08(b) through Section 11.08(d),
and Sections 11.09, 11.10, 11.19 and 11.21 of the Credit Agreement are
incorporated herein mutatis mutandis as if set forth herein. The words
“execution,” “signed,” “signature,” and words of like import in this Amendment
and Waiver shall be deemed to include electronic signatures or the keeping of
electronic records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
8. Effect of Amendment and Waiver. All of the terms, conditions,
representations, warranties and covenants contained in the Loan Documents shall
continue in full force and effect, in each case, as expressly modified by this
Amendment and Waiver. This Amendment and Waiver is a Loan Document. Except as
expressly stated herein with respect to the Specified Defaults, nothing
contained herein shall be deemed to constitute a waiver of compliance with any
term or condition contained in the Credit Agreement or any of the other Loan
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Administrative Agent and the Lenders reserve all
rights, privileges and remedies under the Loan Documents.
9. Reaffirmation and Acknowledgement.
(a) Each U.S. Credit Party, by its signature below, hereby (i) consents to the
terms hereof and hereby acknowledges and agrees that any Loan Document to which
it is a party or otherwise bound shall continue in full force and effect
(including, without limitation, the pledge and security interest in any
Collateral granted by it pursuant to the Loan Documents), (ii) acknowledges and
agrees that the Obligations under the Loan Documents are in all respects
continuing, (iii) reaffirms all of its obligations under each of the Loan
Documents (as amended hereby) to which it is a party, and (iv) reaffirms its
guarantee of the Obligations and the pledge of and/or grant of a security
interest in its assets constituting Collateral to secure the Obligations and
4



--------------------------------------------------------------------------------



acknowledges and agrees that such guarantee, pledge and/or grant continue in
full force and effect in respect of, and to secure, the Obligations.
(b) The EMEA Borrower, by its signature below, hereby (i) consents to the terms
hereof and hereby acknowledges and agrees that any Loan Document to which it is
a party or otherwise bound shall continue in full force and effect (including,
without limitation, the pledge and security interest in any Collateral granted
by it pursuant to the Loan Documents), (ii) acknowledges and agrees that the
Non-U.S. EMEA Credit Party Obligations under the Loan Documents are in all
respects continuing, (iii) reaffirms all of its obligations under each of the
Loan Documents (as amended hereby) to which it is a party, and (iv) reaffirms
its guarantee of the Non-U.S. EMEA Credit Party Obligations and the pledge of
and/or grant of a security interest in its assets constituting Collateral under
the Non-U.S. Security Agreements to secure the Non-U.S. EMEA Credit Party
Obligations and acknowledges and agrees that such guarantee, pledge and/or grant
continue in full force and effect in respect of, and to secure, the Non-U.S.
EMEA Credit Party Obligations.
10. Governing Law. THIS AMENDMENT AND WAIVER, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages Follow]


5




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed by their respective officers, as of the date first above written.
GTT COMMUNICATIONS INC.
By: /s/ Steven Berns 
Name: Steven Berns
Title: Chief Financial Officer
GTT COMMUNICATIONS B.V.
By: /s/ Mike Winston 
Name: Mike Winston
Title: Authorized Signatory


GTT – Amendment No. 3 and Waiver




--------------------------------------------------------------------------------



Acknowledged and agreed to:


GTT AMERICAS LLC
GTT GLOBAL TELECOM GOVERNMENT SERVICES LLC
GC PIVOTAL LLC
ELECTRA, LTD.
CORE 180 LLC
COMMUNICATIONS DECISIONS – SNVC, LLC


By: /s/ Steven Berns 
Name: Steven Berns
Title: Chief Executive Officer


GTT – Amendment No. 3 and Waiver




--------------------------------------------------------------------------------



Acknowledged and agreed to:
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
By: /s/ Jeff Kalinowski 
Name: Jeff Kalinowski
Title: Senior Vice President


GTT – Amendment No. 3 and Waiver




--------------------------------------------------------------------------------



Annex A – Conformed Credit Agreement
[See attached]




--------------------------------------------------------------------------------

Conformed for Amendment No. 1 to Credit Agreement, dated August 8, 2019
Conformed for Amendment No. 2 to Credit Agreement, dated February 28, 2020
Conformed for Amendment No. 3 to Credit Agreement, dated August 10, 2020


DEAL CUSIP NUMBER: 36250LAM6
REVOLVER CUSIP NUMBER: 36250LAN4
U.S. TERM LOAN CUSIP NUMBER: 36250LAP9
CLOSING DATE EMEA TERM LOAN CUSIP NUMBER: 36250LAQ7
2020 EMEA TERM LOAN CUSIP NUMBER: N9144HAB1



CREDIT AGREEMENT


dated as of
May 31, 2018


among


GTT COMMUNICATIONS, INC.,
as the U.S. Borrower,


GTT COMMUNICATIONS B.V.,
as the EMEA Borrower,


THE LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,


and


KEYBANK NATIONAL ASSOCIATION,
as LC Issuer and as Administrative Agent
_______________________________________________


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
KEYBANK NATIONAL ASSOCIATION,
SUNTRUST BANK,
GOLDMAN SACHS BANK USA and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agents,


and


CITIZENS BANK, NATIONAL ASSOCIATION and
ING CAPITAL LLC,
as Documentation Agents


CREDIT SUISSE SECURITIES (USA) LLC,
KEYBANC CAPITAL MARKETS INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
CITIZENS BANK, NATIONAL ASSOCIATION and
ING CAPITAL LLC,
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I.
DEFINITION AND TERMS


Section 1.01 Certain Defined Terms 1
Section 1.02 Computation of Time Periods 58
Section 1.03 Accounting Terms 58
Section 1.04 Terms Generally 59
Section 1.05 Additional Approved Currencies 60
Section 1.06 Exchange Rates 60
Section 1.07 Swedish Terms. 61
ARTICLE II.
THE TERMS OF THE CREDIT FACILITY


Section 2.01 Establishment of the Credit Facilities 61
Section 2.02 Revolving Facility 61
Section 2.03 Term Loans 61
Section 2.04 [Reserved.] 62
Section 2.05 Letters of Credit 62
Section 2.06 Notice of Borrowing 66
Section 2.07 Funding Obligations; Disbursement of Funds 66
Section 2.08 Evidence of Obligations 67
Section 2.09 Interest; Default Rate 68
Section 2.10 Conversion and Continuation of Loans 70
Section 2.11 Fees 71
Section 2.12 Termination and Reduction of Revolving Commitments 72
Section 2.13 Voluntary, Scheduled and Mandatory Prepayments of Loans 73
Section 2.14 Method and Place of Payment 78
Section 2.15 Defaulting Lenders 78
Section 2.16 Cash Collateral 80
Section 2.17 Increase in Commitments 81
Section 2.18 Revolving Loan Maturity Extension 83
Section 2.19 Term Loan Amend and Extend Transactions 84
Section 2.20 Refinancing Term Loans. 86
Section 2.21 Replacement Revolving Commitments. 87
Section 2.22 956 Savings. 88







--------------------------------------------------------------------------------

Page
ARTICLE III.
INCREASED COSTS, ILLEGALITY AND TAXES


Section 3.01 Increased Costs, Illegality, etc. 89
Section 3.02 Breakage Compensation 90
Section 3.03 Net Payments 91
Section 3.04 Increased Costs to LC Issuers 95
Section 3.05 Change of Lending Office; Replacement of Lenders 95
Section 3.06 Exchange Indemnification and Increased Costs 96
ARTICLE IV.
CONDITIONS PRECEDENT


Section 4.01 Conditions Precedent at Closing Date 96
Section 4.02 Conditions Precedent to All Credit Events After the Closing Date 99
Section 4.03 Conditions Satisfied. 99
ARTICLE V.
REPRESENTATIONS AND WARRANTIES


Section 5.01 Corporate Status 100
Section 5.02 Corporate Power and Authority 100
Section 5.03 No Violation 100
Section 5.04 Governmental Approvals 100
Section 5.05 Litigation 100
Section 5.06 Use of Proceeds; Margin Regulations; Sanctions 101
Section 5.07 Financial Statements 101
Section 5.08 Solvency 102
Section 5.09 No Material Adverse Change 102
Section 5.10 Tax Returns and Payments 102
Section 5.11 Title to Properties, etc. 103
Section 5.12 Lawful Operations, etc. 103
Section 5.13 Environmental Matters 103
Section 5.14 Compliance with ERISA, etc. 103
Section 5.15 Intellectual Property, etc. 104
Section 5.16 Investment Company Act, etc. 104
Section 5.17 Insurance 104
Section 5.18 Centre of Main Interests and Establishments 105
Section 5.19 Security Interests, etc. 105
Section 5.20 True and Complete Disclosure 105
Section 5.21 [Reserved] 105
Section 5.22 Capitalization 105
Section 5.23 Target Acquisition Documentation 106
Section 5.24 Anti-Terrorism and Anti-Money Laundering Law Compliance 106
Section 5.25 Communications Matters 107
Section 5.26 Licenses, Approvals and Rights-of-Way 109
Section 5.27 No Immunity 109
ARTICLE VI.
AFFIRMATIVE COVENANTS
-ii-



--------------------------------------------------------------------------------

Page
Section 6.01 Reporting Requirements 109
Section 6.02 Books, Records and Inspections 112
Section 6.03 Insurance 112
Section 6.04 Payment of Taxes and Claims 113
Section 6.05 Corporate Franchises 113
Section 6.06 Good Repair 113
Section 6.07 Compliance with Statutes; Non-U.S. Plans; Canadian Pension
Plans 114
Section 6.08 Compliance with Environmental Laws 114
Section 6.09 Certain Subsidiaries to Join in Guaranty 115
Section 6.10 Additional Security; Further Assurances; Real Property Matters;
Etc.. 116
Section 6.11 Maintenance of Ratings 120
Section 6.12 Use of Proceeds 120
Section 6.13 Unrestricted Subsidiaries 120
Section 6.14 United Kingdom People with Significant Control Regime 121
Section 6.15 Post-Closing Obligations 121
ARTICLE VII.
NEGATIVE COVENANTS


Section 7.01 Changes in Business 121
Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. 121
Section 7.03 Liens 123
Section 7.04 Indebtedness 124
Section 7.05 Investments and Guaranty Obligations 126
Section 7.06 Restricted Payments 128
Section 7.07 Financial Covenant 129
Section 7.08 Limitation on Certain Restrictive Agreements 130
Section 7.09 Transactions with Affiliates 131
Section 7.10 Modification of Certain Agreements 131
Section 7.11 Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws 132
Section 7.12 Fiscal Year 132
Section 7.13 2020 EMEA Term Loan Covenant 132
ARTICLE VIII.
EVENTS OF DEFAULT


Section 8.01 Events of Default 133
Section 8.02 Remedies 135
Section 8.03 Application of Certain Payments and Proceeds 136
ARTICLE IX.
THE ADMINISTRATIVE AGENT


Section 9.01 Appointment 138
Section 9.02 Delegation of Duties 141
Section 9.03 Exculpatory Provisions 141
Section 9.04 Reliance by Administrative Agent 142
Section 9.05 Notice of Default 142
Section 9.06 Non-Reliance 142
Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program 142
Section 9.08 USA Patriot Act 143
-iii-



--------------------------------------------------------------------------------

Page
Section 9.09 Indemnification 143
Section 9.10 The Administrative Agent in Individual Capacity 143
Section 9.11 Successor Administrative Agent 143
Section 9.12 Other Agents 144
Section 9.13 UK Security Documents, Irish Security Documents and Northern Irish
Security Documents 144
Section 9.14 Agency for Perfection 145
Section 9.15 Proof of Claim 145
Section 9.16 Posting of Approved Electronic Communications. 146
Section 9.17 Credit Bidding 147
Section 9.18 Intercreditor Agreements 147
Section 9.19 Certain ERISA Matters 147
Section 9.20 Parallel Obligations 149
ARTICLE X.
GUARANTY


Section 10.01 Guaranty by the U.S. Borrower 149
Section 10.02 Reserved 149
Section 10.03 Guaranty Unconditional 149
Section 10.04 Borrower Obligations to Remain in Effect; Restoration 150
Section 10.05 Waiver of Acceptance, etc. 150
Section 10.06 Subrogation 150
Section 10.07 Effect of Stay 151
Section 10.08 Keepwell 151
ARTICLE XI.
MISCELLANEOU.S.


Section 11.01 Payment of Expenses, etc. 151
Section 11.02 Indemnification 152
Section 11.03 Right of Setoff 152
Section 11.04 Equalization 153
Section 11.05 Notices 153
Section 11.06 Successors and Assigns. 154
Section 11.07 No Waiver; Remedies Cumulative 157
Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial; Service of Process 158
Section 11.09 Counterparts 159
Section 11.10 Integration 159
Section 11.11 Headings Descriptive 159
Section 11.12 Amendment or Waiver; Acceleration by Required Lenders 159
Section 11.13 Survival of Indemnities 163
Section 11.14 Domicile of Loans 163
Section 11.15 Confidentiality 163
Section 11.16 Limitations on Liability of the LC Issuers 164
Section 11.17 General Limitation of Liability 164
Section 11.18 No Duty 164
Section 11.19 Lenders and Agent Not Fiduciary to Borrowers, etc. 164
Section 11.20 Survival of Representations and Warranties 164
Section 11.21 Severability 164
Section 11.22 Directed Divestment 165
-iv-



--------------------------------------------------------------------------------

Page
Section 11.23 Interest Rate Limitation 165
Section 11.24 USA Patriot Act 165
Section 11.25 Advertising and Publicity 165
Section 11.26 Release of Guarantees and Liens 165
Section 11.27 Payments Set Aside 165
Section 11.28 Swedish Security 166
Section 11.29 Hedging Liability 166
Section 11.30 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 166





SCHEDULES
Schedule 1  Lenders and Commitments
Schedule 1.01(a)  Agreed Security Principles
Schedule 1.01(b)  Existing Letters of Credit
Schedule 1.01(c)  Mortgaged Real Property
Schedule 1.01(d)  Restricted Subsidiaries and Immaterial Subsidiaries
Schedule 1.01(e)  Subsidiary Guarantors
Schedule 1.01(f)  Landing Site
Schedule 1.01(g)  Holding Company Merger
Schedule 5.11  Real Property
Schedule 5.15  Intellectual Property
Schedule 5.22  Capitalization / Equity Interests
Schedule 5.25(a)(i) U.S. Communications Licenses
Schedule 5.25(a)(iii) Material Compliance Exceptions
Schedule 5.25(a)(v) Compliance with CALEA, CPNI, USF Requirements
Schedule 5.25(b)(i) Non-U.S. Communications Licenses
Schedule 5.25(b)(iii) Material Compliance with Non-U.S. Communications Laws
Schedule 5.25(b)(iv) Material Compliance with Non-U.S. Equivalents of CALEA,
CPNI, USF, Etc.
Schedule 6.15  Post-Closing Obligations
Schedule 7.03  Permitted Liens / Liens in Existence
Schedule 7.03(h)  Key Customers
Schedule 7.04  Permitted Indebtedness
Schedule 7.04(q)  Reimbursement Obligations
Schedule 7.05  Permitted Investments
Schedule 7.08  Limitations on Restrictive Agreements
EXHIBITS
Exhibit A-1  Form of Revolving Facility Note
Exhibit A-2  Form of U.S. Term Note
Exhibit A-3  Form of EMEA Term Note
Exhibit B-1  Form of Notice of Borrowing
Exhibit B-2  Form of Notice of Continuation or Conversion
Exhibit B-3  Form of LC Request
Exhibit C  [Intentionally Omitted]
Exhibit D  Form of Solvency Certificate
Exhibit E  Form of Compliance Certificate
Exhibit F  [Intentionally Omitted]
Exhibit G  Form of Assignment Agreement
Exhibit H  [Intentionally Omitted]
Exhibit I   Form of Intercompany Subordination Agreement
Exhibit J-1  Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not
Partnerships For U.S. Federal Income Tax Purposes)
-v-



--------------------------------------------------------------------------------



Exhibit J-2  Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J-3  Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit J-4  Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships
For U.S. Federal Income Tax Purposes)


-vi-




--------------------------------------------------------------------------------



This CREDIT AGREEMENT is entered into as of May 31, 2018 among the following:
(i) GTT Communications, Inc., a Delaware corporation (the “U.S. Borrower”); (ii)
GTT Communications B.V., a company organized under the laws of the Netherlands
and a wholly-owned subsidiary of the U.S. Borrower (the “EMEA Borrower” and,
together with the U.S. Borrower, each, a “Borrower” and collectively, the
“Borrowers”); (iii) the lenders from time to time party hereto (each, a “Lender”
and collectively, the “Lenders”); and (iv) KeyBank National Association, as the
administrative agent (the “Administrative Agent”), and as an LC Issuer (as
hereinafter defined).
PRELIMINARY STATEMENTS
(1) Pursuant to the share purchase agreement, dated as of February 23, 2018 (the
“Target Acquisition Agreement”), by and among GTT Holdings Limited, a private
limited company registered in England and Wales as the purchaser (as successor
by assignment to GTT Americas, LLC, the “Purchaser”), the U.S. Borrower, as a
guarantor, Emasan AG (“Emasan”), Turbo Holdings Lux II Sarl (“Turbo” and,
together with Emasan, the “Sellers”) and Interoute Communications Holdings S.A.,
a public limited liability company (société anonyme) organized under the laws of
Luxembourg (the “Target”), the U.S. Borrower will, simultaneously with the
making of the initial Loans hereunder, indirectly acquire all of the outstanding
Equity Interests of the Target (the “Target Acquisition”).
(2) The U.S. Borrower has requested that the Lenders and each LC Issuer extend
credit to the U.S. Borrower to (a) finance the Target Acquisition, (b) repay and
refinance the U.S. Borrower’s obligations under the Borrower Existing Credit
Agreement and (c) provide working capital and funds for other general corporate
purposes and other purposes permitted hereunder, including fees and expenses
incurred in connection with the Transactions, in the form of (x) Closing Date
U.S. Term Loans denominated in Dollars in the aggregate principal amount
$1,770,000,000 and (y) Revolving Loans denominated in Approved Currencies in an
aggregate principal amount not to exceed $200,000,000.
(3) The EMEA Borrower has requested that the Lenders extend credit to the EMEA
Borrower (x) on the Closing Date, in order to (a) finance the Target
Acquisition, (b) repay and refinance the Target’s obligations under the Target
Existing Credit Agreements and (c) provide working capital and funds for other
general corporate purposes and other purposes permitted hereunder, including
fees and expenses incurred in connection with the Transactions, in the form of
Closing Date EMEA Term Loans denominated in Euros in the aggregate principal
amount of €750,000,000 and (y) on the Amendment No. 2 Effective Date, in order
to provide working capital and funds for other general corporate purposes and
other purposes permitted hereunder, including fees and expenses incurred in
connection therewith, in the form of 2020 EMEA Term Loans denominated in Dollars
in the aggregate principal amount of $140,000,000.
(4) Subject to and upon the terms and conditions set forth herein, the Lenders
and each LC Issuer are willing to extend credit and make available to the
Borrowers the credit facilities provided for herein for the foregoing purposes.
AGREEMENT
In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
ARTICLE I.
DEFINITION AND TERMS


Section 1.01 Certain Defined Terms
. As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires:
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“2020 EMEA Prepayment Event” means, at any time following the Amendment No. 2
Effective Date, a prepayment of all or any portion of the 2020 EMEA Term Loans,
whether such prepayment is voluntary, mandatory



--------------------------------------------------------------------------------



or as a result of an acceleration of the obligations hereunder; provided, that
prepayments of the 2020 EMEA Term Loans pursuant to, and in accordance with,
Section 2.13(b)(v) or Section 2.13(c)(iv) shall not constitute “2020 EMEA
Prepayment Events.”
“2020 EMEA Term Commitment” means, with respect to each Lender, the amount, if
any, set forth opposite such Lender’s name in Schedule 1 to Amendment No. 2 on
the Amendment No. 2 Effective Date or in the case of any Lender that becomes a
party hereto pursuant to an Assignment Agreement, the amount set forth in such
Assignment Agreement, as such commitment may be reduced from time to time as a
result of assignments to or from such Lender pursuant to Section 11.06.
“2020 EMEA Term Covenant Event of Default” has the meaning provided in Section
8.01(c).
“2020 EMEA Term Covenant Period” means the period (a) beginning on the Amendment
No. 2 Effective Date and (b) ending on the first date on which (i) all Revolving
Loans shall have been paid in full, (ii) all Revolving Commitments shall have
been terminated or reduced to zero, (iii)(x) all Letters of Credit shall have
been terminated or expired or (y) all LC Outstandings shall have been Cash
Collateralized and (iv) the 2020 EMEA Term Loans have been paid in full.
“2020 EMEA Term Loan” has the meaning provided in Section 2.03(b).
“2020 EMEA Term Loan Maturity Date” means May 31, 2025.
“2020 EMEA Term Lender” means a Lender with a 2020 EMEA Term Commitment or an
outstanding 2020 EMEA Term Loan.
“2024 Notes” means the U.S. Borrower’s 7.875% senior notes due 2024 in an
aggregate principal amount, as of the Closing Date, of $575,000,000.
“2024 Notes Indenture” means the Indenture, dated as of December 22, 2016, among
the U.S. Borrower (as successor to GTT Escrow Corporation), the subsidiary
guarantors party thereto from time to time and The Wilmington Trust, National
Association, as trustee, governing the 2024 Notes.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent in consultation with the
U.S. Borrower, be in the form of an amendment and restatement of this Agreement)
providing for any Incremental Term Loans pursuant to Section 2.17, Incremental
Revolving Credit Commitments pursuant to Section 2.17, Extended Revolving
Commitments pursuant to Section 2.18, Extended Term Loans pursuant to
Section 2.19, Refinancing Term Loans pursuant to Section 2.20 and/or Replacement
Revolving Commitments pursuant to Section 2.21, which shall be consistent with
the applicable provisions of this Agreement and otherwise reasonably
satisfactory to the parties thereto; provided that no such amendment shall
effect any amendment that would require the consent of each affected Lender or
all Lenders pursuant to the proviso to Section 11.12(a) unless such consents
have been obtained.
“Additional Security Documents” has the meaning provided in Section 6.10(a).
“Adjusted Eurocurrency Rate” means with respect to each Interest Period for a
Eurocurrency Loan, the greatest of (A) (i) (x) with respect to any Eurocurrency
Loan denominated in Euros, the EURIBO Rate and (y) with respect to any
Eurocurrency Loan denominated in an Approved Currency other than Euros, the rate
per annum equal to the offered rate appearing on Bloomberg Screen US0003M Index
Page (or on the appropriate page of any successor to or substitute for such
service, or, if such rate is not available, on the appropriate page of any
generally recognized financial information service, as selected by the
Administrative Agent from time to time) that displays an average ICE Benchmark
Administration (or any successor thereto) Interest Settlement Rate at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the
2



--------------------------------------------------------------------------------



applicable Approved Currency with a maturity comparable to such Interest Period,
divided (and rounded to the nearest 1/100th of 1%) by (ii) a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including
any marginal, emergency, supplemental, special or other reserves and without
benefit of credits for proration, exceptions or offsets that may be available
from time to time) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D); provided, however, that
if the rate referred to in clause (i) above is not available at any such time
for any reason, then the rate referred to in clause (i) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average (rounded to the nearest 1/100th of 1%) of the rates per annum at which
deposits in the applicable Approved Currency in an amount equal to the amount of
such Eurocurrency Loan are offered to major banks in the London interbank market
at approximately 11:00 A.M. (London time), two (2) Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period and (B) 0.00% per annum.
“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the U.S. Borrower or any of its
Subsidiaries.
“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the aggregate
principal amount of the Term Loans outstanding at such time.
“Aggregate Foreign Currency Exposure” means, at any time, the portion of the
Aggregate Revolving Facility Exposure comprised of Revolving Loans and LC
Outstandings denominated in an Approved Foreign Currency.
“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.
“Agreed Customer Lien Subordination Agreement” means a lien subordination
agreement entered into by the Administrative Agent and any customer of the U.S.
Borrower or any Subsidiary from time to time which agreement shall be in form
and substance reasonably acceptable to the Administrative Agent (it being agreed
that the Hibernia Atlantic Lien Subordination Agreement, dated as of June 14,
2017, among Keybank National Association, as administrative agent, the Credit
Parties thereto and Microsoft is in form and substance satisfactory to the
Administrative Agent).
“Agreed Customer NDA” means a non-disturbance and attornment agreement entered
into by the Administrative Agent and any customer of the U.S. Borrower or any
Subsidiary from time to time which agreement shall be in form and substance
reasonably acceptable to the Administrative Agent (it being agreed that the
Hibernia Atlantic Cable System Non-Disturbance and Attornment Agreement, dated
as of June 14, 2017, between Keybank National Association, as administrative
agent and Microsoft is in form and substance satisfactory to the Administrative
Agent).
“Agreed Security Principles” means the principles set forth on Schedule 1.01(a).
“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.
3



--------------------------------------------------------------------------------



“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of the Amendment No. 1 Effective Date, by and among the Borrowers and the
Administrative Agent.


“Amendment No. 1 Effective Date” means August 8, 2019.


“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement, dated
as of the Amendment No. 2 Effective Date, by and among the Credit Parties, the
2020 EMEA Term Lenders and the Administrative Agent.


“Amendment No. 2 Effective Date” means February 28, 2020.


“Amendment No. 3 Effective Date” means August 10, 2020.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the U.S. Borrower or any Subsidiary from time to time
concerning or relating to bribery or corruption.
“Anti-Terrorism Law” means the USA Patriot Act or any other domestic or foreign
law pertaining to the prevention of future acts of terrorism, in each case as
such law may be amended from time to time.
“Applicable Borrower” means (a) with respect to EMEA Facility Obligations, the
EMEA Borrower, and (b) with respect to the Loans that are U.S. Obligations,
Letters of Credit and Revolving Commitments, the U.S. Borrower.
“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes under this Agreement. A Lender may have a different
Applicable Lending Office for Base Rate Loans and Eurocurrency Loans.
“Applicable Margin” means the Applicable Term Loan Margin or the Applicable
Revolving Loan Margin.
“Applicable Prepayment Portion” means, with respect to
        (i) any prepayment required by Section 2.13(c)(iv) to be made by the
EMEA Borrower, the aggregate amount of Excess Cash Flow that is attributable to
the Non-U.S. Prepayment Group;
        (ii) any prepayment required by Section 2.13(c)(iv) to be made by the
U.S. Borrower, the aggregate amount of Excess Cash Flow that is attributable to
the U.S. Prepayment Group;
        (iii) any prepayment required by Section 2.13(c)(v) to be made by the
EMEA Borrower, the aggregate amount of Excess Asset Sale Proceeds that are
attributable to the sale or disposition of assets that were owned by the
Non-U.S. Prepayment Group;
        (iv) any prepayment required by Section 2.13(c)(v) to be made by the
U.S. Borrower, the aggregate amount of Excess Asset Sale Proceeds that are
attributable to the sale or disposition of assets that were owned by the U.S.
Prepayment Group;
        (v) any prepayment required by Section 2.13(c)(vii) to be made by the
EMEA Borrower, the aggregate amount of Excess Event of Loss Proceeds that are
attributable to the Event of Loss with respect to assets owned by the Non-U.S.
Prepayment Group; and
        (vi) any prepayment required by Section 2.13(c)(vii) to be made by the
U.S. Borrower, the aggregate amount of Excess Event of Loss Proceeds that are
attributable to the Event of Loss with respect to assets owned by the U.S.
Prepayment Group.
“Applicable Revolving Loan Margin” means (i) 175 basis points for Revolving
Loans that are Base Rate Loans, (ii) 275 basis points for Revolving Loans that
are Eurocurrency Loans denominated in an Approved Currency other than Euros and
(iii) 325 basis points for Revolving Loans that are Eurocurrency Loans
denominated in Euros.
4



--------------------------------------------------------------------------------



“Applicable Term Loan Margin” means (a) with respect to Closing Date Term Loans,
(i) 175 basis points for Closing Date U.S. Term Loans that are Base Rate Loans,
(ii) 275 basis points for Closing Date U.S. Term Loans that are Eurocurrency
Loans and (iii) 325 basis points for Closing Date EMEA Term Loans, (b) with
respect to 2020 EMEA Term Loans, (x) on and after the Amendment No. 2 Effective
Date and prior to the two-year anniversary of the Amendment No. 2 Effective
Date, (i) 325 basis points for 2020 EMEA Term Loans that are Base Rate Loans and
(ii) 425 basis points for 2020 EMEA Term Loans that are Eurocurrency Loans, and
(y) on and after the two-year anniversary of the Amendment No. 2 Effective Date,
(i) 375 basis points for 2020 EMEA Term Loans that are Base Rate Loans and (ii)
475 basis points for 2020 EMEA Term Loans that are Eurocurrency Loans, and (c)
with respect to any other Class of Term Loans, the rate or rates specified in
the applicable Additional Credit Extension Amendment.
“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents”.
“Approved Currency” means each of Dollars, Euros, Sterling and any other
currency that is approved in accordance with Section 1.05.
“Approved Foreign Currency” means any Approved Currency other than Dollars.
“Approved Foreign Currency Sublimit” means an amount equal to $20,000,000. The
Approved Foreign Currency Sublimit is a part of, and not in addition to, the
Total Revolving Commitment.
“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate of a Lender or its
investment advisor. With respect to any Lender, an Approved Fund shall also
include any swap, special purpose vehicle purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.
“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person of any of such Person’s
assets; provided that the term Asset Sale specifically excludes the actual or
constructive total loss of any property or the use thereof resulting from any
Event of Loss.
“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.
“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Financial
Officer, the General Counsel, any Vice President or Assistant Vice President,
any Vice President of Finance, the Treasurer, the Assistant Treasurer or the
Controller, or any Secretary or Assistant Secretary, or such other officer of
such Person as is authorized in writing to act on behalf of such Person. Unless
otherwise qualified, all references herein to an Authorized Officer shall refer
to an Authorized Officer of the U.S. Borrower.
“Available Amount” means, as of any date of determination, the sum of (i) an
amount equal to the greater of (x) $125,000,000 and (y) an amount equal to 25%
of Pro Forma EBITDA for the most recently ended Testing Period at the date of
determination, plus, (ii) the following determined on a cumulative basis,
without duplication:
(a) an amount, not less than zero in the aggregate, equal to the aggregate
cumulative sum of Excess Cash Flow not required to prepay the Loans pursuant to
Section 2.13(c)(iv) for each fiscal year of the U.S. Borrower commencing with
the fiscal year ending December 31, 2018, including any Retained Declined
Proceeds, plus
(b) the cumulative amount of all cash contributions to the common capital of the
U.S. Borrower after the Closing Date or the amount of Net Cash Proceeds actually
received by the U.S. Borrower after the Closing Date from the issuance of any
Equity Interests other than Disqualified Equity Interests, plus
5



--------------------------------------------------------------------------------



(c) an amount equal to any returns (including dividends, interest,
distributions, returns of principal and profits on sale) actually received by
the U.S. Borrower or any of the Restricted Subsidiaries in cash in respect of
any Investments made after the Closing Date pursuant to Section 7.05(o), plus
(d)  the aggregate net cash proceeds received by the U.S. Borrower in the form
of cash or Cash Equivalents dividends and distributions made by any Unrestricted
Subsidiary or any joint venture and returns of principal, cash repayments,
interest and similar payments made by any Unrestricted Subsidiary or joint
venture in respect of Investments made by the U.S. Borrower or any Restricted
Subsidiary to any Unrestricted Subsidiary or joint venture made in reliance on
the Available Amount, and the net cash proceeds in connection with the sale,
transfer or other disposition of assets or Investments consisting of Equity
Interests of any Unrestricted Subsidiary or joint venture to any Person other
than U.S. Borrower or a Restricted Subsidiary after the Closing Date to the
extent such Investment was made in reliance on the Available Amount and, in each
case, not to exceed the fair market value of the original Investment, plus
(e)  in the event that the U.S. Borrower redesignates any Unrestricted
Subsidiary as a Restricted Subsidiary after the Closing Date (which, for
purposes hereof, shall be deemed to also include (A) the merger, consolidation,
liquidation or similar amalgamation of any Unrestricted Subsidiary into any
Borrower or any Restricted Subsidiary, so long as such Borrower or such
Restricted Subsidiary is the surviving Person, and (B) the transfer of all or
substantially all of the assets of an Unrestricted Subsidiary to any Borrower or
any Restricted Subsidiary), the fair market value (as determined in good faith
by the U.S. Borrower) of the Investment in such Unrestricted Subsidiary at the
time of such redesignation, plus
(f) the fair market value of all Equity Interests (other than Disqualified
Equity Interests) of the U.S. Borrower issued upon conversion or exchange of
Indebtedness or Disqualified Equity Interests of the U.S. Borrower or any of its
Restricted Subsidiaries incurred or issued after the Closing Date (other than
Indebtedness owed to or Disqualified Equity Interests held by the U.S. Borrower
or any of its Restricted Subsidiaries), minus
(g) the sum of (i) the aggregate amount of Investments made after the Closing
Date pursuant to Section 7.05(o) and (ii) the aggregate amount of Restricted
Payments made after the Closing Date pursuant to Section 7.06(h).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services Obligations” means all obligations of the Credit Parties,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired pursuant to Cash Management Agreements with any Cash
Management Bank.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest established by the Administrative
Agent, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one (1) Business Day in
arrears, plus 1/2 of 1% per annum; and (iii) the Adjusted Eurocurrency Rate for
Loans denominated in Dollars with a one-month Interest Period on such day plus
1.00%; provided, that the Base Rate shall not be less than 1.00%.


6



--------------------------------------------------------------------------------



“Base Rate Loan” means any Loan denominated in Dollars bearing interest at a
rate based upon the Base Rate in effect from time to time.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning provided in the first paragraph of this Agreement.
“Borrower Existing Credit Agreement” means the Credit Agreement, dated as of
January 9, 2017 (as amended from time to time prior to the date hereof), among
the U.S. Borrower, as borrower, the lenders party thereto and KeyBank National
Association, as the administrative agent, and the other Loan Documents (as
defined therein) related thereto.
“Borrowing” means a Revolving Borrowing or a Term Borrowing.
“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Cleveland, Ohio, New York, New York or London, England
(or, with respect any action taken by or with respect to any LC Issuer, any
jurisdiction where such LC Issuer’s lending office is located) are authorized or
required by law to close, or are in fact closed, (ii) with respect to any
matters relating to Eurocurrency Loans, any day on which dealings in the
applicable Approved Currency are carried on in the London interbank market and
(iii) with respect to any Eurocurrency Loans made in Euros, any day described in
clause (i) above that is also a TARGET Day.
“Buyer Loan Parties” has the meaning provided in Section 6.10(e).
“CALEA” means the United States Communications Assistance for Law Enforcement
Act, codified at 47 U.S.C. § 1001, et seq.
“CALEA Requirements” means the CALEA implementation and filing requirements
imposed by the FCC on telecommunications carriers in the FCC Rules, including
Title 47, Part 1, Subpart Z of the Code of Federal Regulations.
“Calculation Date” means (a) the last Business Day of each calendar month and
(b) solely with respect to any Loans made or Letters of Credit issued in an
Approved Foreign Currency, the second Business Day immediately preceding the
date on which such Borrowing or LC Issuance, as applicable, is to be made.
“Canadian Contribution Regime” means the Canadian national revenue-based
contribution regime which subsidizes the high cost of residential telephone
service in rural and remote parts of Canada and which is established and
maintained by the CRTC.
“Canadian Contribution Regime Requirements” means the Canadian Contribution
Regime contribution and reporting requirements imposed by the CRTC on
telecommunications service providers.
“Canadian Defined Benefit Pension Plan” means any Canadian Pension Plan that
contains a “defined benefit provision” as such term is defined in subsection
147.1(1) of the Income Tax Act (Canada).
“Canadian Pension Plan” means any “registered pension plan” as defined under
section 248(1) of the Income Tax Act (Canada) that is maintained, sponsored or
contributed to by the U.S. Borrower or any Subsidiary of the U.S. Borrower with
respect to its employees.
“Canadian Pension Plan Event” means (a) the voluntary full or partial wind up of
a Canadian Pension Plan; (b) the institution of proceedings by any Governmental
Authority to terminate in whole or in part a Canadian Pension Plan or have an
administrator appointed to administer such a Canadian Pension Plan; (c) any
other event or condition which might constitute grounds for the termination of,
winding up or partial termination of, winding up or
7



--------------------------------------------------------------------------------



the appointment of an administrator to administer, any Canadian Pension Plan;
(d) substantial non-compliance with any Canadian Pension Plan’s terms or with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; or (e) the creation of any Lien (save for contribution amounts not
yet due) with respect to any Canadian Pension Plan.


“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.
“Capital Expenditures” means, without duplication, (a) any expenditure or
irrevocable commitment to expend money for any purchase or other acquisition of
any asset including capitalized leasehold improvements, which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
U.S. Borrower and its Subsidiaries prepared in accordance with GAAP, and (b)
Capitalized Lease Obligations and Synthetic Lease Obligations, but excluding (i)
expenditures made in connection with the replacement, substitution or
restoration of property pursuant to Section 2.13(c)(vii), (ii) the purchase
price of equipment that is purchased substantially contemporaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time and (iii) Permitted Acquisitions.
“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.
“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.
“Cash Collateralize” means, (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the LC Issuers or Lenders, as collateral for LC Outstandings or obligations of
Lenders to fund participations in respect of LC Outstandings, cash or deposit
account balances or, if the Administrative Agent and each applicable LC Issuer
shall agree in their sole discretion, other credit support; in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable LC Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.
“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.
“Cash Equivalents” means any of the following:
        (i) securities issued or directly and fully guaranteed or insured by the
United States or Canadian governments, a Permissible Jurisdiction, Switzerland
or Norway or, in each case, or any agency or instrumentality thereof (provided
that the full faith and credit of such country or such member state is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition;
        (ii) U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any commercial bank of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and having capital and surplus in excess of
$500,000,000 or (z) any commercial bank (or the parent company of such bank) of
recognized standing and whose short-term commercial paper rating from S&P is at
least A-1, A-2 or the equivalent thereof or from Moody’s is at least P-1, P-2 or
the equivalent thereof (any such bank, an “Approved Bank”), in each case with
maturities of not more than 360 days from the date of acquisition;
8



--------------------------------------------------------------------------------



        (iii) commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 360 days after the date of acquisition;
        (iv) fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (i) above;
        (v) investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (i) through
(iv) above;
        (vi) investments in money market funds access to which is provided as
part of “sweep” accounts maintained with a Lender or an Approved Bank;
        (vii) investments in industrial development revenue bonds that (A)
“re-set” interest rates not less frequently than quarterly, (B) are entitled to
the benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;
        (viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii);
        (ix) securities issued and fully guaranteed by any state, commonwealth
or territory of the United States of America, any province of Canada, any
Permissible Jurisdiction, Switzerland or Norway, or by any political subdivision
(including any municipality) or taxing authority thereof, rated at least “A1”
(or “Prime1” or MIG1 or other then equivalent grade) by Moody’s. or at least
“A” (or Al, SP1 or other then equivalent grade) by S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) and having
maturities of not more than two years from the date of acquisition; and
        (x) with respect to any Non-U.S. Subsidiary of the U.S. Borrower that
are not organized in the United States, Canada, a Permissible Jurisdiction,
Switzerland or Norway, the approximate equivalent of any of clauses (i) through
(ix) above in the country in which such Non-U.S. Subsidiary is organized or
maintains deposit accounts.
“Cash Management Agreement” means any agreement to provide to the Borrower or
any Restricted Subsidiary commercial credit cards, stored value cards, or
treasury management services (including controlled disbursement automated
clearinghouse transactions, return items, overdrafts, netting and interstate
depository network services).
“Cash Management Bank” means the Administrative Agent, a Lead Arranger, a Lender
or an Affiliate of the Administrative Agent, a Lead Arranger or a Lender (or a
Person that was a Lender or an Affiliate of a Lender at the time of execution
and delivery of a Cash Management Agreement) that has entered into a Cash
Management Agreement with the U.S. Borrower or any of its Restricted
Subsidiaries.
“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the U.S. Borrower or any Subsidiary from such Asset Sale,
(ii) any Event of Loss, the aggregate cash payments, including all insurance
proceeds and proceeds of any award for condemnation or taking, received in
connection with such Event of Loss and (iii) the issuance or incurrence of any
Indebtedness, the aggregate cash proceeds received by the U.S. Borrower or any
Subsidiary in connection with the issuance or incurrence of such Indebtedness.


9



--------------------------------------------------------------------------------



“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.
“CFC” means Subsidiary that is a controlled foreign corporation within the
meaning of Section 957 of the Code.
“CFC Holdco” means any Subsidiary with no material operations and no material
assets other than capital stock of and/or indebtedness incurred by one or more
CFCs or other CFC Holdcos.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means:
(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the 1934 Act, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of forty percent (40%)
or more of the Equity Interests of the U.S. Borrower entitled to vote for
members of the board of directors or equivalent governing body of the U.S.
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right; or
(ii) the occurrence of a change in control, or other similar provisions, under
or with respect to any Material Indebtedness incurred pursuant to Sections
7.04(i) and (l).
Notwithstanding the foregoing, any Holding Company Merger permitted under
Section 7.02(a)(ii) shall not constitute a Change of Control. For purposes of
this definition, (1) no Change of Control shall be deemed to have occurred
solely as a result of a transfer of assets among any Borrower and the Restricted
Subsidiaries and (2) a Person shall not be deemed to have beneficial ownership
of securities subject to a stock purchase agreement, merger agreement or similar
agreement until the consummation of the transactions contemplated by such
agreement.
“Charged Company” has the meaning provided in Section 6.10(e).
“Charges” has the meaning provided in Section 11.23.
“CIP Regulations” has the meaning provided in Section 9.07.
“Claims” has the meaning set forth in the definition of “Environmental Claims.”
“Class,” when used in reference to (i) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans made
pursuant to a Revolving Commitment, Extended Revolving Commitment or Replacement
Revolving Commitment, Closing Date EMEA Term Loans, 2020 EMEA Term Loans,
Closing Date U.S. Term Loans, Other Term Loans, Refinancing Term Loans or
Extended Term Loans; (ii) any Commitment, refers to whether such Commitment is a
Revolving Commitment, Closing Date EMEA Term
10



--------------------------------------------------------------------------------



Commitment, 2020 EMEA Term Commitment, Closing Date U.S. Term Commitment,
Incremental Term Loan Commitment, Incremental Revolving Credit Commitment,
Extended Revolving Commitment or Replacement Revolving Commitment; or (iii) any
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class; provided that notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the borrowing,
prepayment and repayment of Revolving Loans shall be made on a pro rata basis
across all Classes of Revolving Loans (except to the extent that any applicable
Additional Credit Extension Amendment pursuant to Section 2.18 or 2.21 provides
that the Class of Revolving Loans established thereunder shall be entitled to
less than pro rata prepayments or repayments), and any termination of Revolving
Commitments shall be made on a pro rata basis across all Classes of Revolving
Commitments (except (i) to the extent that any applicable Additional Credit
Extension Amendment pursuant to Section 2.18 or 2.21 provides that the Class of
Revolving Commitments established thereunder shall be entitled to less than pro
rata treatment and (ii) in respect of the Revolving Facility Termination Date of
any Class of Revolving Commitments). Commitments or Loans that have different
maturity dates, pricing (other than upfront fees and other fees of the type
excluded from the determination of “all-in yield”) or other terms shall be
designated separate Classes.


“Closing Date” means May 31, 2018.
“Closing Date EMEA Term Commitment” means, with respect to each Lender, the
amount, if any, set forth opposite such Lender’s name in Schedule 1 hereto as
its “Closing Date EMEA Term Commitment” on the Closing Date or in the case of
any Lender that becomes a party hereto pursuant to an Assignment Agreement, the
amount set forth in such Assignment Agreement, as such commitment may be reduced
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06.
“Closing Date EMEA Term Loan” has the meaning provided in Section 2.03(b).
“Closing Date EMEA Term Lender” means a Lender with a Closing Date EMEA Term
Commitment or an outstanding Closing Date EMEA Term Loan.
“Closing Date Non-U.S. Subsidiary Guarantors” means the Non-U.S. Subsidiary
Guarantors as of the Closing Date.
“Closing Date Non-U.S. Subsidiary Guaranty” has the meaning provided in the
definition of “Non-U.S. Subsidiary Guaranty.”
“Closing Date Subsidiary Guarantors” means Closing Date Non-U.S. Subsidiary
Guarantors and Closing Date U.S. Subsidiary Guarantors.
“Closing Date U.S. Subsidiary Guarantors” means the U.S. Borrower Guarantors as
of the Closing Date.
“Closing Date U.S. Subsidiary Guaranty” has the meaning provided in the
definition of “U.S. Subsidiary Guaranty.”
“Closing Date Undelivered Stock Certificates” has the meaning provided in
Section 4.01(ix).
“Closing Date U.S. Term Commitment” means, with respect to each Lender, the
amount, if any, set forth opposite such Lender’s name in Schedule 1 hereto as
its “Closing Date U.S. Term Commitment” on the Closing Date or in the case of
any Lender that becomes a party hereto pursuant to an Assignment Agreement, the
amount set forth in such Assignment Agreement, as such commitment may be reduced
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06.
“Closing Date Term Loans” means, collectively, the Closing Date EMEA Term Loans
and the Closing Date U.S. Term Loans.
“Closing Date U.S. Term Lender” means a Lender with a Closing Date U.S. Term
Commitment or an outstanding Closing Date U.S. Term Loan.


11



--------------------------------------------------------------------------------



“Closing Date U.S. Term Loan” has the meaning provided in Section 2.03(a).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Section references to the Code are to the Code as in effect at the Closing Date
and any subsequent provisions of the Code, amendatory thereof, supplemental
thereto or substituted therefor.
“Collateral” means the U.S. Collateral and the EMEA Facility Collateral.
“Collateral Assignments” has the meaning specified in the definition of “U.S.
Security Agreement”.
“Collateral Coverage Requirement” has the meaning specified in Section 6.10(g).
“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.
“Commitment” means, with respect to each Lender, its Revolving Commitment, U.S.
Term Commitment, Closing Date EMEA Term Commitment, 2020 EMEA Term Commitment,
Incremental Term Loan Commitment, Incremental Revolving Credit Commitment,
Extended Revolving Commitment, Replacement Revolving Commitment, commitment in
respect of Extended Term Loans or commitment in respect of Refinancing Term
Loans, if any, or, in the case of such Lender, all of such Commitments.
“Commitment Fees” has the meaning provided in Section 2.11(a).
“Commodities Hedge Agreement” means a commodities contract purchased by the U.S.
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the U.S.
Borrower and its Subsidiaries.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning provided in Section 9.16(a).
“Competitor” means any competitor of the U.S. Borrower or its Subsidiaries that
directly or indirectly is engaged in the same or similar line of business as the
U.S. Borrower or its Subsidiaries.
“Compliance Certificate” has the meaning provided in Section 6.01(c).
“Confidential Information” has the meaning provided in Section 11.15(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes,
Canadian capital Taxes or branch profits Taxes.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the U.S. Borrower and its Restricted Subsidiaries which may properly
be classified as current assets (excluding deferred tax assets without
duplication of amounts otherwise added in calculating Excess Cash Flow) on a
consolidated balance sheet of the U.S. Borrower and its Restricted Subsidiaries
in accordance with GAAP, excluding cash and Cash Equivalents; provided that
Consolidated Current Assets shall be calculated without giving effect to the
impact of purchase accounting.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities (excluding deferred Taxes and Taxes payable, in each case,
without duplication of amounts otherwise deducted in calculating Excess Cash
Flow) of the U.S. Borrower and its Restricted Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any Loans
and other long term liabilities and accrued interest thereon) on
12



--------------------------------------------------------------------------------



a consolidated balance sheet of the U.S. Borrower and its Restricted
Subsidiaries in accordance with GAAP; provided that Consolidated Current
Liabilities shall be calculated without giving effect to the impact of purchase
accounting.


“Consolidated Debt Service” means, as of any period, (a) scheduled or mandatory
repayments, prepayments or redemptions of the principal of Indebtedness of the
U.S. Borrower and its Restricted Subsidiaries (and, in the case of any revolving
credit facility, so long as there is a permanent reduction in the commitment
thereunder), plus (b) Consolidated Interest Charges, plus (c) all fees and
expenses with respect to outstanding Indebtedness of the U.S. Borrower and its
Restricted Subsidiaries, including of the type referred to in clause (ix) of the
definition of “Consolidated EBITDA.”
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the U.S. Borrower and its Restricted Subsidiaries on
a consolidated basis for the most recently completed Testing Period plus,
without duplication, (a) the following to the extent deducted in calculating
Consolidated Net Income:
        (i) Consolidated Interest Charges;
        (ii) Consolidated Income Tax Expense;
        (iii) depreciation and amortization expense (including amortization of
intangibles, goodwill, debt issue costs and amortization under FAS Rule 123);
        (iv) other expenses reducing such Consolidated Net Income (other than
the amortization of deferred costs) which do not represent a cash item in such
period or any future period (in each case of or by the U.S. Borrower and its
Restricted Subsidiaries for such Testing Period) (including non-cash costs
and/or expenses incurred pursuant to any management equity plan, stock option
plan or any other stock subscription or shareholder agreement and non-cash
charges, losses and expenses relating to the impairment of goodwill);
        (v) extraordinary, unusual or nonrecurring non-cash charges or non-cash
expenses incurred during such Testing Period;
        (vi) any provision for the reduction in the carrying value of assets
recorded in accordance with GAAP and any non-cash gains (or losses) resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standards 133, “Accounting for Derivative Instruments and
Hedging Activities” (including specifically any non-cash charge in warrant fair
market value or other non-cash compensation);
        (vii) any effect of any purchase accounting adjustments in connection
with the Target Acquisition or any Permitted Acquisition or any permitted
Investment or permitted Asset Sale;
        (viii) any non-recurring fees and expenses (or any amortization thereof)
(including fees of counsel) related to Permitted Acquisitions, Investments, debt
issuances (including amendments and waivers in connection with any such debt
issuances), equity issuances or Asset Sales, including in connection with the
Target Acquisition;
        (ix) any financial advisory fees, financing arrangement fees, accountant
fees, legal fees, rating agency fees, transfer or mortgage recording taxes and
other out-of-pocket expenses of U.S. Borrower or any of its Restricted
Subsidiaries (including expenses of third parties paid or reimbursed by U.S.
Borrower or any of its Restricted Subsidiaries) incurred directly in connection
with the Loan Documents and the Credit Facility, any permitted debt issuance,
the establishment of rate management transactions permitted under the Loan
Documents, and any amendments to any of the foregoing, including any refinancing
transaction or any amendment or other modification of any debt instruments,
including amendment fees and consent fees;
        (x) cash synergies, cost savings, operating expense reductions, other
operating improvements, initiatives and other pro forma adjustments to actual
historical Consolidated EBITDA in
13



--------------------------------------------------------------------------------



connection with the Transactions or any Specified Transaction, to the extent
they are (a) consistent with Regulation S-X of the United States Securities and
Exchange Commission, or (b) projected by a financial officer in good faith to be
reasonably anticipated to be realizable within eighteen (18) months of the
Transactions or such Specified Transaction; provided that such synergies, cost
savings, reductions, improvements, initiatives and other pro forma adjustments
(A) shall be directly attributable to the Transactions or such Specified
Transaction, (B) shall be factually supportable and (C) shall be reasonably
identifiable; and provided, further, that all such amounts under this clause
(x)(b) (other than any such addbacks related to the Transactions and any
Specified Transactions that are reflected in the Private Lender Presentation),
together with any add-backs pursuant to clause (xi), shall not exceed 25% of Pro
Forma EBITDA for such period prior to the adjustments for clauses (x)(b) and
(xi) in the aggregate;
        (xi) restructuring and similar cash charges and costs, severance,
relocation costs, integration and facilities opening costs and other business
optimization expenses, signing costs, retention or completion bonuses,
recruiting costs, transition costs, costs related to closure/consolidation of
facilities and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities),
including any one time expense relating to enhanced accounting function or other
transaction costs, provided that such amounts added back under this clause (xi),
together with any add-backs pursuant to clause (x)(b) (other than any such
add-backs related to the Transactions and any Specified Transactions that are
reflected in the Private Lender Presentation), shall not exceed 25% of Pro Forma
EBITDA for such period prior to the adjustments for clauses (x)(b) and (xi) in
the aggregate;
        (xii) charges, losses or expenses to the extent indemnified, insured,
reimbursed or reimbursable or otherwise covered by a third party (to the extent
expected to be received by the U.S. Borrower or any Restricted Subsidiary within
365 days);
        (xiii) currency translation losses (or any currency hedging losses) for
such period; and
        (xiv)  any loss on early extinguishment of Indebtedness or Swap
Obligations;
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) all non-cash items increasing Consolidated Net Income other than
amounts constituting amortization of deferred revenue (in each case of or by the
U.S. Borrower and its Restricted Subsidiaries for such Testing Period), (ii) any
deferred income tax benefits and (iii) any interest income.
Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to be (i)
$142,900,000 for the fiscal quarter ended June 30, 2017, (ii) $146,300,000 for
the fiscal quarter ended September 30, 2017, (iii) $153,300,000 for the fiscal
quarter ended December 31, 2017 and (iv) $147,700,000 for the fiscal quarter
ended March 31, 2018.
“Consolidated Income Tax Expense” means, for any period, all provisions for
federal, state, local and foreign income taxes of the U.S. Borrower or any of
its Restricted Subsidiaries (including any additions to such taxes, and any
penalties and interest with respect thereto, and including any franchise taxes
to the extent based upon income).
“Consolidated Interest Charges” means, for any Testing Period, the sum of (a)
all cash interest payments, in each case to the extent paid, or required to be
paid, in cash and treated as interest in accordance with GAAP and (b) the
portion of rent expense under Capital Leases that is treated as interest in
accordance with GAAP, in each case, of or by the U.S. Borrower and its
Restricted Subsidiaries on a consolidated basis for the most recently completed
Testing Period; provided that Consolidated Interest Charges shall not include
any upfront fees in connection with any issuance of Indebtedness, any agent fees
and any expenses in connection with any issuance or amendment of Indebtedness
(whether or not consummated).
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the U.S. Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Testing Period; provided that Consolidated
Net Income shall exclude (a) extraordinary gains and losses for such Testing
Period, (b) any net gain or loss arising from the sale of capital assets or
discontinuation of operations, (c) any net gain or loss arising from any
write-up or write-down of assets for such Testing Period, (d) non-cash gains or
losses resulting from fluctuations in currency exchange rates and (e) the net
income of any Restricted Subsidiary to the extent that
14



--------------------------------------------------------------------------------



the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of that income is not at the time permitted by operation
of the terms of its Organizational Documents or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Restricted Subsidiary.
“Consolidated Net Secured Leverage Ratio” means, as of any date, the ratio of
(i) Consolidated Total Debt on such date that is secured by a lien on any assets
of the US Borrower and its Restricted Subsidiaries, minus the aggregate amount
of Qualified Cash as of such date to (ii) Pro Forma EBITDA for the most recently
ended Testing Period.
“Consolidated Net Working Capital” means, at any time, Consolidated Current
Assets at such time minus (i) Consolidated Current Liabilities and (ii) the
long-term portion of deferred revenue less long-term deferred costs associated
with such deferred revenue at such time.
“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the type described in clauses (i), (iv) (but only to the extent
that any such letter of credit has been drawn and not been reimbursed within two
(2) Business Days or Cash Collateralized), (vii), (ix) (to the extent funded)
and (xii) of the definition thereof of the US Borrower and its Restricted
Subsidiaries, all as determined on a consolidated basis in accordance with GAAP;
provided that purchase-price adjustments and earn-outs in connection with any
Permitted Acquisition or other permitted Investment shall not constitute
Indebtedness for purposes of this definition.
“Consolidated Total Net Leverage Ratio” means, as of any date, the ratio of (i)
Consolidated Total Debt on such date, minus the aggregate amount of Qualified
Cash as of such date to (ii) Pro Forma EBITDA for the most recently ended
Testing Period.
“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurocurrency Loan for an additional Interest Period as provided in Section 2.10.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.
“CPNI Requirements” means the implementation, reporting and certification
requirements regarding Customer Proprietary Network Information that are imposed
by the FCC on telecommunications carriers and VoIP providers in the FCC Rules,
including Title 47, Part 64, Subpart U of the Code of Federal Regulations. The
term “Customer Proprietary Network Information” has the meaning given to such
term in Section 222(h)(1) of the U.S. Communications Act.
“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.
“Credit Facilities” mean the credit facilities established under this Agreement
pursuant to which (i) (x) the Lenders shall make Revolving Loans to the U.S.
Borrower, and shall participate in LC Issuances, under the Revolving Facility
pursuant to the Revolving Commitment of each such Lender and (y) each LC Issuer
shall issue Letters of Credit for the account of the LC Obligors in accordance
with the terms of this Agreement (such credit facility in respect of clauses (x)
and (y), the “Revolving Facility”), (ii) each Lender with a U.S. Term Commitment
shall make a U.S. Term Loan to the U.S. Borrower pursuant to such U.S. Term
Commitment of such Lender (such credit facility, the “U.S. Term Facility”) and
(iii) each Lender with an EMEA Term Commitment shall make an EMEA Term Loan to
the EMEA Borrower pursuant to such EMEA Term Commitment of such Lender (such
credit facility, the “EMEA Term Facility”).
“Credit Facility Exposure” means, for any Lender at any time, the sum of (i)
such Lender’s Revolving Facility Exposure at such time and (ii) the outstanding
aggregate principal amount of the Term Loan made by such Lender, if any.
“Credit Party” means each U.S. Credit Party and each EMEA Credit Party.
“CRTC” means the Canadian Radio-television and Telecommunications Commission.
15



--------------------------------------------------------------------------------



“Debtor Relief Laws” means the Bankruptcy Code and any other federal, state,
provincial, or foreign bankruptcy or insolvency law, each as now and hereinafter
in effect, any successors to such statutes, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization (by way of
voluntary arrangement, scheme of arrangement or otherwise), judicial management,
administration, examinership or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and any law
permitting a debtor to obtain a stay or a compromise or arrangement of the
claims of its creditors (including any applicable corporate law relating to
arrangements, reorganizations or restructuring which permits a debtor to seek a
compromise or arrangement of a corporation’s debts or a stay of proceedings to
enforce any claims of such corporation’s creditors against it).
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a) or Section
2.09(b), as applicable and (ii) with respect to any other amount, a rate per
annum equal to 2% per annum above the rate that would be applicable to Revolving
Loans that are Base Rate Loans pursuant to Section 2.09(a).
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the U.S. Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the U.S. Borrower, the Administrative
Agent or any LC Issuer in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the U.S.
Borrower, to confirm in writing to the Administrative Agent and the U.S.
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the U.S. Borrower), or (d) has, or has a direct or indirect parent
company that has, other than via an Undisclosed Administration, (i) become the
subject of a proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, in each case, which
is still in effect or (iii) become the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15(b)) upon delivery of written notice of such determination to the U.S.
Borrower, each LC Issuer and each Lender.
“Deferred Acquisition Obligations” has the meaning provided in Section 7.04(j).
“Deposit Account” has the meaning assigned to such term in Article 9 of the UCC.
16



--------------------------------------------------------------------------------



“Directed Divestment” means (i) putting, on one or more occasions, any or all of
Target German Assets (including any equity of the Target German Entities) into
trust or otherwise subject to the control and/or management by any Person
independent of the U.S. Borrower and its Subsidiaries (any, a “Directed
Divestment In Trust”)and (ii) any other transfers, conveyances, sales or other
dispositions of any or all of the Target German Assets, in any case, at the
direction  (including any order, rule or similar action and, in connection with
any Directed Investment In Trust, any request) of the German Federal Ministry
for Economic Affairs and Energy (Bundesministeriums für Wirtschaft und Energie)
(“BMWi”) or other agency of the German Federal government under or in connection
with the German Foreign Trade and Payments Ordinance (Außenwirtschaftsverordnung
- AWV) (“AWV”) or other German Federal statute.
“Disqualified Equity Interests” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than, subject to clause
(d) below, a sale of such Person or Subsidiary, or a “change of control”),
matures (excluding any maturity as the result of an optional redemption by the
issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the Latest
Maturity Date, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or other Indebtedness or
(ii) any Equity Interest referred to in clause (a) above, in each case at any
time on or prior to the date that is 91 days after the Latest Maturity Date, (c)
requires Cash Dividend payments prior to the date that is 91 days after the
Latest Maturity Date, or (d) provides the holders of such Equity Interests with
any rights to receive any cash upon the occurrence of a change of control prior
to the date on which the Obligations have been irrevocably paid in full, unless
the rights to receive such cash are contingent on either (x) the Obligations
being irrevocably paid in full or (y) the Required Lenders having consented to
the change of control giving rise to the right to receive such payment.
“Disqualified Lender” means (i) any Person designated as a “Disqualified Lender”
by the U.S. Borrower by written notice delivered to the Lead Arrangers prior to
February 23, 2018, (ii) any Competitor (other than any Person that is a bona
fide debt fund or investment fund that is engaged in making, purchasing, holding
or otherwise investing in commercial loans or similar extensions of credit in
the ordinary course of business) that has been identified by name in writing to
the Administrative Agent from time to time and (iii) any of such Persons’
Affiliates to the extent such Affiliates (x) are clearly identifiable as
Affiliates based solely on the similarity of such Affiliates’ names or (y) are
identified by name in writing by the U.S. Borrower to the Administrative Agent
from time to time (other than, in the case of any Affiliate of a Person
described in clause (ii), a bona fide debt fund or investment fund that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of business);
provided that the U.S. Borrower may supplement such lists with respect to
clauses (ii) and (iii) from time to time after the Closing Date (with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld)). Notwithstanding anything contained herein, (x) the Administrative
Agent shall be permitted to provide the list of Disqualified Lenders and any
supplements thereto to any Lender upon such Lender’s request in connection with
the proposed assignment of any Loans or Commitments and/or sale of
participations and (y) in no event shall any such supplement or update apply
retroactively to disqualify any Persons that have previously acquired an
assignment (or entered into a binding confirmation for the acquisition of an
assignment) or participation interest in the Loans or Commitments that was
otherwise permitted prior to such permitted supplement or update.
“Documentation Agents” means Citizens Bank, National Association and ING Capital
LLC, as documentation agents.
“Dollar Amount” means at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount expressed in an
Approved Foreign Currency, such amount converted to Dollars pursuant to Section
1.04(b) and Section 1.06.
“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.
“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any
17



--------------------------------------------------------------------------------



financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) in the case of an assignment under the
Revolving Facility, each LC Issuer, and (C) unless (x) with respect to the
Revolving Facility, a Specified Event of Default has occurred and is continuing
or (y) with respect to the Term Loans, an Event of Default has occurred and is
continuing, the U.S. Borrower (each such approval not to be unreasonably
withheld or delayed (and, other than with respect to any prospective assignment
or transfer to a Disqualified Lender, the U.S. Borrower shall be deemed to have
consented if it fails to object to any assignment within five (5) Business Days
after it received written notice thereof)); provided, however, no such approval
of the Administrative Agent or the U.S. Borrower shall be required in connection
with assignments to (x) with respect to the Term Loan facilities, any Lender
under the Credit Facilities or any Affiliate thereof or (y) with respect to any
Revolving Lender, any other Revolving Lender or any Affiliate of a Revolving
Lender; and, provided, further, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (x) the U.S. Borrower or any of the U.S. Borrower’s
Affiliates or Subsidiaries, (y) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y) or (z) any
Disqualified Lender, unless the U.S. Borrower has otherwise consented, provided,
that (A) such consent of the U.S. Borrower shall not be required for assignments
to a Disqualified Lender if a Specified Event of Default has occurred and is
continuing and (B) no assignment shall be made to a Disqualified Lender that is
a Competitor without the consent of the U.S. Borrower under any circumstances.
“Eligible Participant” means any financial institution; provided, however, that
notwithstanding the foregoing, “Eligible Participant” shall not include (x) the
U.S. Borrower or any of the U.S. Borrower’s Affiliates or Subsidiaries, (y) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (y), or (z) any Disqualified Lender, unless the U.S. Borrower has
otherwise consented; provided, further, that (A) such consent of the U.S.
Borrower shall not be required for sale of a participation to a Disqualified
Lender if a Specified Event of Default has occurred and is continuing and (B) no
sale of a participation shall be made to a Disqualified Lender that is a
Competitor without the consent of the U.S. Borrower under any circumstances.
“EMEA Borrower” has the meaning provided in the preamble to this Agreement.
“EMEA Borrower Guarantor” means each U.S. Credit Party and each Non-U.S.
Subsidiary Guarantor.
“EMEA Credit Parties” means the EMEA Borrower and the EMEA Borrower Guarantors.
“Excess EMEA Asset Sale Proceeds” means, with respect to the EMEA Borrower’s
Applicable Prepayment Portion of any Excess Asset Sale Proceeds, all such Excess
Asset Sale Proceeds that remain after giving effect to the repayment in full of
all outstanding EMEA Term Loans.
“EMEA Facility Collateral” means the “Collateral” (or equivalent term) as
defined in any applicable EMEA Facility Security Document, together with any
other assets (whether Real Property or personal property) pledged pursuant to
any EMEA Facility Security Document.
“EMEA Facility Loan Document” has the meaning specified in the definition of
“EMEA Facility Obligations”.


18



--------------------------------------------------------------------------------



“EMEA Facility Obligations” means all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by the EMEA Borrower or any EMEA
Borrower Guarantor to the Administrative Agent, any Lender, any Affiliate of any
Lender, any Secured Hedge Provider or any Cash Management Bank pursuant to the
terms of this Agreement, any other Loan Document to which any EMEA Credit Party
is a party (collectively with this Agreement, the “EMEA Facility Loan Documents”
and each an “EMEA Facility Loan Document”), any Secured Hedge Agreement or any
Secured Cash Management Agreement (including, but not limited to, interest and
fees that accrue after the commencement by or against any EMEA Credit Party of
any insolvency proceeding or other proceeding under any Debtor Relief Laws,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code or analogous
provision under any other Debtor Relief Laws); provided, however, that EMEA
Facility Obligations shall not include any Excluded Swap Obligations. Without
limiting the generality of the foregoing description of EMEA Facility
Obligations, the EMEA Facility Obligations include (a) the obligation to pay
principal, interest, charges, expenses, fees, reasonable attorneys’ fees and
disbursements, indemnities and other amounts payable by any EMEA Credit Party
under any EMEA Facility Loan Document, (b) Banking Services Obligations of any
EMEA Credit Party, (c) Hedging Obligations of any EMEA Credit Party and (d) the
obligation of any EMEA Credit Party to reimburse any amount in respect of any of
the foregoing that the Administrative Agent, any Lender, any Secured Hedge
Provider, and Cash Management Bank or any Affiliate of any of them, in
connection with the terms of any EMEA Facility Loan Document, may elect to pay
or advance on behalf of the EMEA Credit Parties. For the avoidance of doubt,
“EMEA Facility Obligations” does not include any obligations of U.S. Credit
Parties in respect of their guarantees of the Loans or other obligations of the
U.S. Borrower.
“EMEA Facility Security Documents” means any Non-U.S. Security Agreement, the
Purchaser Pledge Agreement, each Additional Security Document, each Mortgage,
any UCC financing statement, and any similar filings, any Collateral Assignment,
any Perfection Certificate and any document pursuant to which any Lien is
granted or perfected by any EMEA Credit Party to the Administrative Agent as
security for any of the EMEA Facility Obligations.
“EMEA Term Commitment” means, with respect to each Lender, the amount, if any,
of its (a) Closing Date EMEA Term Commitment, (b) 2020 EMEA Term Commitment, (c)
Incremental Term Loan Commitment in respect of EMEA Term Loans, or (d) in the
case of any Lender that becomes a party hereto pursuant to an Assignment
Agreement, the amount set forth in such Assignment Agreement, as such commitment
may be reduced from time to time as a result of assignments to or from such
Lender pursuant to ‎Section 11.06.
“EMEA Term Facility” has the meaning assigned to such term in the definition of
“Credit Facilities”.
“EMEA Term Loans” means any Closing Date EMEA Term Loan, any 2020 EMEA Term
Loan, any Incremental Term Loan, any Extended Term Loan and any Refinancing Term
Loans, in each case made to the EMEA Borrower under the applicable EMEA Term
Facility.
“EMEA Term Note” means a promissory note substantially in the form of Exhibit
A3 hereto.
“EMEA Ratio Debt Cap” means a cap of $25,000,000.
“Environmental Claims” means any and all regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of non-compliance or violation,
investigations or proceedings relating in any way to any Environmental Law or
any permit issued under any such law (hereafter “Claims”), including (i) any and
all Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the storage, treatment or Release (as defined
in CERCLA) of any Hazardous Materials or arising from alleged injury or threat
of injury to the environment.
“Environmental Law” means any applicable Federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial interpretation thereof, including any judicial or administrative order,
consent decree or judgment issued to or rendered against the U.S. Borrower or
any of its Subsidiaries relating to the protection of the environment or
19



--------------------------------------------------------------------------------



employee health and safety, or to Hazardous Materials, including CERCLA; RCRA;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et
seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.,
the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state,
provincial and local or foreign counterparts or equivalents, in each case as
amended from time to time.
“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged or any Permitted Convertible
Call Transactions.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” means, in respect of a U.S. Plan, each Person (as defined in
Section 3(9) of ERISA), which together with the U.S. Borrower or a Subsidiary of
the U.S. Borrower, would be deemed to be a “single employer” (i) within the
meaning of Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) or
4001(b)(i) of ERISA or (ii) as a result of the U.S. Borrower or a Subsidiary of
the U.S. Borrower being or having been a general partner of such Person.
“ERISA Event” means, in respect of a U.S. Plan: (i) that a Reportable Event has
occurred with respect to any U.S. Plan; (ii) the institution of any steps by the
U.S. Borrower or any Subsidiary, any ERISA Affiliate, the PBGC or a plan
administrator to terminate any U.S. Plan or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a U.S. Plan;
(iii) the institution of any steps by the U.S. Borrower or any Subsidiary or any
ERISA Affiliate to withdraw from any Multi-Employer Plan or Multiple Employer
Plan, if such withdrawal would be reasonably likely to result in withdrawal
liability (as described in Part 1 of Subtitle E of Title IV of ERISA or in
Section 4063 of ERISA) in excess of $1,000,000; (iv) a non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code in connection with any U.S. Plan; (v) that a U.S. Plan has Unfunded Benefit
Liabilities exceeding $1,000,000; (vi) the cessation of operations at a facility
of the U.S. Borrower or any Subsidiary or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (vii) the conditions for
imposition of a Lien under Section 303(k) of ERISA shall have been met with
respect to a U.S. Plan; (viii) the adoption of an amendment to a U.S. Plan
requiring the provision of security to such U.S. Plan pursuant to Section 206(g)
of ERISA; (ix) the insolvency of or commencement of reorganization proceedings
with respect to a Multi-Employer Plan; (x) any material increase in the
contingent liability of the U.S. Borrower or any Subsidiary with respect to any
post-retirement welfare liability; or (xi) the taking of any action by, or the
threatening of the taking of any action by, the Internal Revenue Service, the
Department of Labor or the PBGC with respect to any of the foregoing.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EU IFRS” means the International Financial Reporting Standards as adopted by
the European Union.
“EURIBO Rate” means, with respect to any Closing Date EMEA Term Loan and any
2020 EMEA Term Loan for any Interest Period, the rate per annum equal to the
European Money Markets Institute EURIBO Rate, as published by Reuters (or on the
appropriate page of any successor to or substitute for such service, or, if such
rate is not available, on the appropriate page of any generally recognized
financial information service, as selected by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two TARGET Days prior to the
20



--------------------------------------------------------------------------------



commencement of such Interest Period, for deposits in Euros (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, however, that if the rate referred to above is not available
at any such time for any reason, then the rate referred to shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average (rounded to the nearest 1/100th of 1%) of the rates per annum at which
deposits in Euros in an amount equal to the amount of such Eurocurrency Loan are
offered to major banks in the London interbank market at approximately 11:00
A.M. (London time), two (2) TARGET Days prior to the commencement of such
Interest Period, for contracts that would be entered into at the commencement of
such Interest Period for the same duration as such Interest Period; provided,
further, that the EURIBO Rate in respect of any applicable Interest Period shall
be deemed to be 0.00% per annum if the EURIBO Rate calculated pursuant to the
foregoing would otherwise be less than 0.00% per annum.


“Euro” and the sign “€” each means the single currency of any member state of
the European Union that adopts or has adopted, and in each case continues to
adopt, the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Eurocurrency Loan” means at any date each Loan bearing interest at a rate based
upon the Adjusted Eurocurrency Rate.
“European Insolvency Regulation” has the meaning provided in Section 5.18.
“Event of Default” has the meaning provided in Section 8.01.
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever, (iii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, any property, or (iv) in the case of
any property located upon a leasehold, the termination or expiration of such
leasehold.
“Excess Cash Flow” means, for any fiscal year of the U.S. Borrower (or, for the
fiscal year ending December 31, 2018, the period beginning on the first day of
the first full fiscal quarter beginning after the Closing Date and ending on
December 31, 2018), an amount equal to the sum of:
        (i) Consolidated EBITDA for such measurement period (but without giving
effect to any pro forma adjustments or pro forma cost savings pursuant to clause
(a)(x) of the definition of “Consolidated EBITDA”), minus, without duplication:
        (ii) the aggregate amount of all cash Capital Expenditures (other than
any such Capital Expenditures made with the proceeds of Indebtedness permitted
hereunder (other than Revolving Loans)), minus
        (iii) the aggregate amount of Permitted Acquisitions and other permitted
Investments (other than any such Permitted Acquisitions made with the proceeds
of Indebtedness permitted hereunder (other than Revolving Loans)), including any
holdback amount and any earn-out or deferred purchase price, to extent paid in
cash during such measurement period, minus
        (iv) Consolidated Income Tax Expense paid in cash or for which reserves
have been established to the extent required under GAAP, minus
        (v) Consolidated Debt Service paid in cash, minus
        (vi) the absolute value of, if negative, Consolidated Net Working
Capital at the end of the prior measurement period (or on the Closing Date with
respect to the measurement period ending December 31, 2018), minus the amount of
Consolidated Net Working Capital at the end of such measurement period, minus;
21



--------------------------------------------------------------------------------



        (vii) termination costs paid in cash (or accrued to be paid in cash)
relating to Hedge Agreements, minus
        (viii) aggregate amount of cash items (including reserves or accruals
established in purchase accounting in connection with the Target Acquisition and
any other Permitted Acquisition and including expense and losses) added back in
calculating Consolidated EBITDA (including in the calculation of Consolidated
Net Income) for such measurement period, whether paid in such measurement period
or in a subsequent measurement period (but, for the avoidance of doubt, without
duplication), minus
        (ix) the aggregate amount of dividends and other Restricted Payments
made in cash and permitted under Section 7.06(c) through (j) of this Agreement,
and plus
        (x) if positive, the amount of Consolidated Net Working Capital at the
end of the prior measurement period (or on the Closing Date with respect to the
measurement period ending December 31, 2018) minus the amount of Consolidated
Net Working Capital at the end of such measurement period;
provided, that, to the extent otherwise included therein, the net cash proceeds
received from the (1) the sale or disposition of any property, (2) receipt of
any insurance proceeds and (3) the issuance of any Equity Interests of the U.S.
Borrower and its Restricted Subsidiaries shall be excluded from the calculation
of Excess Cash Flow, all determined on a consolidated basis and in accordance
with GAAP.
For purposes of calculating Excess Cash Flow for any measurement period, for
each Permitted Acquisition or other permitted Investment consummated during such
measurement period, (x) the Consolidated EBITDA of a target of any Permitted
Acquisition or other permitted Investment shall be included in such calculation
only from and after the date of the consummation of such Permitted Acquisition
or other permitted Investment and (y) for the purposes of calculating
Consolidated Net Working Capital, the (A) total assets of the target of such
Permitted Acquisition or other permitted Investment (other than cash and Cash
Equivalents), as calculated as at the date of consummation of the applicable
Permitted Acquisition or other permitted Investment, which may properly be
classified as current assets on a consolidated balance sheet of the U.S.
Borrower and its Subsidiaries in accordance with GAAP (assuming, for the purpose
of this clause (A), that such Permitted Acquisition or other permitted
Investment has been consummated) and (B) total liabilities of the U.S. Borrower
and its Restricted Subsidiaries, as calculated as at the date of consummation of
the applicable Permitted Acquisition or other Permitted Investment, which may
properly be classified as current liabilities (other than the current portion of
any long term liabilities and accrued interest thereon) on a consolidated
balance sheet of the U.S. Borrower and its Restricted Subsidiaries in accordance
with GAAP (assuming, for the purpose of this clause (B), that such Permitted
Acquisition or other permitted Investment has been consummated), shall, in the
case of both immediately preceding clauses (A) and (B), be calculated as the
difference between the Consolidated Net Working Capital at the end of the
applicable Excess Cash Flow period from the date of consummation of such
Permitted Acquisition or other permitted Investment.
For the avoidance of doubt, for purposes of calculating Excess Cash Flow,
Consolidated EBITDA shall not be calculated on a Pro Forma Basis.
“Excess Cash Flow Prepayment Amount” has the meaning provided in Section
2.13(c)(iv).
“Exchange Rate” means, on any day, for purposes of determining the Dollar Amount
of any Approved Foreign Currency, the rate of exchange for the purchase of
Dollars with the Approved Foreign Currency in the London foreign exchange market
at or about 11:00 a.m. London time (or New York time, as applicable) on a
particular day as displayed by ICE Data Services as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (or if such service
ceases to be available, the equivalent of such amount in Dollars as determined
by the Administrative Agent using such other publicly available service for
displaying exchange rates as selected by the Administrative Agent in its
reasonable discretion in consultation with the U.S. Borrower).
“Excluded Subsidiary” means (i) any Unrestricted Subsidiary, (ii) any Immaterial
Subsidiary other than, at the option of the U.S. Borrower, any Immaterial
Subsidiary designated by the U.S. Borrower as a Subsidiary
22



--------------------------------------------------------------------------------



Guarantor, (iii) any joint venture, (iv) any Subsidiary that is prohibited or
restricted by applicable law, rule or regulation or by any contractual
obligation existing on the Closing Date and disclosed to the Administrative
Agent in writing (or, if later, existing on the date such Subsidiary becomes a
Restricted Subsidiary, so long as such contractual restriction was not created
in contemplation of the provision of a guaranty) from guaranteeing the
Obligations or which would require consent, approval, license or authorization
from any Governmental Authority to provide a guarantee unless such consent,
approval, license or authorization has been received, after giving effect to the
anti-assignment provision of the UCC and other applicable law, (v) captive
insurance companies, (vi) not-for-profit Subsidiaries, (vii) any Non-U.S.
Subsidiary that is not required to become a Subsidiary Guarantor pursuant to the
Agreed Security Principles and (viii) solely with respect to the guarantee of,
or grant of security in respect of, any U.S. Obligations, (a) any CFC, (b) any
CFC Holdco and (c) any Subsidiary of a CFC or a CFC Holdco.


“Excluded Swap Obligation” means, with respect to the U.S. Borrower or any
Subsidiary Guarantor of the U.S. Borrower, (x) as it relates to all or a portion
of the guaranty of such Subsidiary Guarantor or the U.S. Borrower made pursuant
to a Guaranty Agreement or Article X, as applicable, any Swap Obligation if, and
to the extent that, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
or the U.S. Borrower’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Subsidiary Guarantor or
the U.S. Borrower becomes effective with respect to such Swap Obligation or (y)
as it relates to all or a portion of the grant by such Subsidiary Guarantor or
the U.S. Borrower of a security interest, any Swap Obligation if, and to the
extent that, such Swap Obligation (or such security interest in respect thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
or the U.S. Borrower’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Subsidiary
Guarantor or the U.S. Borrower becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, Canadian capital Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a
Commitment (or in the case of a Loan not funded pursuant to a prior Commitment,
an applicable interest in such Loan) pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the U.S. Borrower under Section 3.05)
or (ii) such Lender changes its Applicable Lending Office, except in each case
to the extent that, pursuant to Section 3.03, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in such Loan or Commitment or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.03(g), (d) any
withholding Taxes imposed under FATCA and (e) any Canadian withholding Tax
resulting from (i) such Recipient not dealing at arm’s length (within the
meaning of the Income Tax Act (Canada)) with any Credit Party at the time of
making such payment, or (ii) such Recipient being, or not dealing at arm’s
length with, a “specified shareholder” (within the meaning of subsection 18(5)
of the Income Tax Act (Canada)) of a Credit Party at the time of such payment
(in each case, other than where the non-arm’s length relationship arises, or
where the Recipient is a “specified shareholder” or does not deal at arm’s
length with a “specified shareholder”, in each case on account of the Recipient
having executed, delivered, become a party to, received payments under or
received or perfected a security interest under or received or enforced any
rights under or in respect of this Agreement or any Loan Document, but, for the
avoidance of doubt, shall not include any Swiss Withholding Tax.
“Existing Class” means a Class of Existing Revolving Commitments.
23



--------------------------------------------------------------------------------



“Existing Credit Agreements” means, collectively, the Borrower Existing Credit
Agreement and the Target Existing Credit Agreements.
“Existing Letters of Credit” means the letter of credit identified on Schedule
1.01(b) hereto, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
“Existing Revolving Commitment” has the meaning set forth in Section 2.18(a).
“Existing Term Loans” has the meaning set forth in Section 2.19(a).
“Extended Class” means a Class of Extended Revolving Commitments.
“Extended Revolving Commitment” has the meaning set forth in Section 2.18(a).
“Extended Term Loan Maturity Date” means with respect to any tranche of Extended
Term Loans, the final maturity date applicable thereto as specified in the
applicable Extension Notice accepted by the respective Extending Lender or
Extending Lenders.
“Extended Term Loans” has the meaning set forth in Section 2.19(a).
“Extending Lender” has the meaning set forth in Section 2.19(a).
“Extending Revolving Lender” has the meaning set forth in Section 2.18(b).
“Extension” has the meaning set forth in Section 2.19(a).
“Extension Date” has the meaning set forth in Section 2.19(b).
“Extension Notice” has the meaning set forth in Section 2.19(a).
“Extension Offer” has the meaning set forth in Section 2.19(a).
“Extension Series” means all Extended Term Loans that are established pursuant
to the same Additional Credit Extension Amendments (or any subsequent Additional
Credit Extension Amendment to the extent such Additional Credit Extension
Amendment expressly provides that the Extended Term Loans provided for therein
are intended to be part of any previously established Class of Term Loans) and
that provide for the same interest margins, extension fees, if any, and
amortization schedule.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreements with respect thereto (including any applicable law implementing such
agreements) and any current or future regulations or official interpretations
thereof.
“FCC” means the United States Federal Communications Commission and any
successor thereto.
“FCC Rules” means Title 47 of the Code of Federal Regulations, as may be amended
or supplemented from time to time, and FCC decisions, policies, reports and
orders issued pursuant to the adoption of such regulations.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent.
24



--------------------------------------------------------------------------------



“Fee Letter” means the Fee Letter, dated as of February 23, 2018 (as amended,
supplemented or modified), among the U.S. Borrower, the Lead Arrangers and
certain Affiliates of the Lead Arrangers.
“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.
“Financial Covenant Event of Default” has the meaning provided in Section
8.01(c).
“Financial Officer” means the chief executive officer, the president or the
chief financial officer of the U.S. Borrower.
“Financial Projections” has the meaning provided in Section 5.07(b).
“Flood Hazard Property” means any Real Property located in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards.
“Foreign Lender” means (a) if the Applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the Applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of LC Outstandings with respect to Letters of Credit issued by such LC Issuer
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Funding Conditions Provision” means the provisions set forth in Section
6.10(e).
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Granting Lender” has the meaning provided in Section 11.06(f).
“Guaranty Agreements” means, collectively, the U.S. Subsidiary Guaranties and
any Non-U.S. Subsidiary Guaranties.
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent:
(i) to purchase any such primary Indebtedness or any property constituting
direct or indirect security therefore; (ii) to advance or supply funds for the
purchase or payment of any such primary Indebtedness or to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary Indebtedness of the ability of the primary obligor to make payment
of such primary Indebtedness; or (iv) otherwise to assure or hold harmless the
owner of such primary Indebtedness against loss in respect thereof, provided,
however, that the definition of “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).


25



--------------------------------------------------------------------------------



“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or would become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.


“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement. For the avoidance of doubt, any Permitted Equity Derivatives will not
constitute obligations in respect of any Hedging Agreement.
“Hedging Obligations” means all obligations of any Credit Party under and in
respect of any Secured Hedge Agreements.
“HGB” means the German Commercial Code (Handelsgesetzbuch).
“Hibernia Atlantic Cable System” means Hibernia Atlantic Cable System Limited, a
private company limited by shares incorporated under the laws of Ireland.
“Hibernia Express Entities” means, collectively, Hibernia Express (Ireland)
Limited, a private company limited by shares incorporated under the laws of
Ireland, Hibernia Express (UK) Limited, a private limited liability company
incorporated in England and Wales, and Hibernia Express (Canada) Limited, a
limited company incorporated under the laws of the Province of Nova Scotia.
“Historical Financial Statements” has the meaning provided in Section 4.01(x).
“Holding Company Merger” means the merger of the U.S. Borrower into a
wholly-owned, indirect subsidiary of the U.S. Borrower in accordance with
Delaware General Corporation Law Section 251(g), with the U.S. Borrower as the
surviving corporation of such merger, pursuant to which the U.S. Borrower
becomes a wholly owned subsidiary of a corporation organized under the United
States (“New Parent”) described in Schedule 1.01(g).
“Immaterial Subsidiary” means, on any date, any Restricted Subsidiary of the
U.S. Borrower (a) that has been designated as an “Immaterial Subsidiary”
pursuant to a written notice delivered by the U.S. Borrower to the
Administrative Agent (or identified in this definition) from time to time and
(b) that did not, as of the last day of the most recently ended Testing Period,
have (i) individually, either (A) assets with a value in excess of 5.0% of total
assets of, or (B) revenues in an amount in excess of 5.0% of the total revenues
of, the U.S. Borrower and its Restricted Subsidiaries (or in the case of any
non-U.S. Subsidiary of the U.S. Borrower, in excess of 5.0% of the total
revenues or assets, as applicable, of all non-U.S. Subsidiaries of the U.S.
Borrower, collectively) on a consolidated basis for the most recently ended
Testing Period or (ii) collectively, with all other Restricted Subsidiaries
designated as Immaterial Subsidiaries pursuant to this definition that would
otherwise be required to be Subsidiary Guarantors, either (A) assets with a
value in excess of 10.0% of total assets of, or (B) revenues in an amount in
excess of 10.0% of the total revenues of, the U.S. Borrower and its Restricted
Subsidiaries (or in the case of any non-U.S. Subsidiary of the U.S. Borrower, in
excess of 10.0% of the total revenues or assets, as applicable, of all non-U.S.
Subsidiaries of the U.S. Borrower, collectively) on a consolidated basis for the
most recently ended Testing Period. As of the Closing Date, the Immaterial
Subsidiaries are listed on Schedule 1.01(d). For the avoidance of doubt, any
Person that becomes a Subsidiary Guarantor hereunder shall cease to be an
Immaterial Subsidiary for purposes of this definition.
“Incremental Equivalent Debt” means Indebtedness incurred in lieu of Incremental
Term Loans consisting of high-yield style notes (which may be unsecured or
secured by Liens ranking pari passu with or junior to the Liens securing the
U.S. Obligations or the EMEA Facility Obligations) issued in a public offering
or SEC Rule 144A offering and/or loans (which may be unsecured or secured by
Liens ranking junior to the Liens securing the U.S. Obligations or the EMEA
Facility Obligations), and, in each case, on customary terms and subject to
customary
26



--------------------------------------------------------------------------------



conditions; provided that (i) the aggregate principal amount of unsecured
Incremental Equivalent Debt and Indebtedness incurred pursuant to Section
7.04(i), in each case, of the Non-U.S. EMEA Credit Parties (or any of them)
shall not exceed the EMEA Ratio Debt Cap, (ii) such Incremental Equivalent Debt
shall be subject to the requirements set forth in Section 2.17(b) (other than
the MFN Protection) and (d), (iii) the aggregate principal amount of all
Incremental Revolving Credit Commitments, Incremental Term Loans and Incremental
Equivalent Debt outstanding at such time shall not exceed the Incremental
Facility Maximum Amount; provided that, in the case of any Incremental
Equivalent Debt that is secured on a basis that is junior to the Liens securing
the Obligations or that is unsecured, the applicable ratio test set forth in
clause (B) of the definition of “Incremental Facility Maximum Amount” shall
instead be (x) in the case of any such Incremental Equivalent Debt that is
secured on a basis that is junior to the Liens securing the Obligations, the
Consolidated Net Secured Leverage Ratio as of the last day of the Testing Period
most recently ended is no greater than 5.00:1.00 (excluding, solely for the
purposes of this calculation, the cash proceeds of any such Incremental
Equivalent Debt being incurred at such time) and (y) in the case of any such
Incremental Equivalent Debt that is unsecured, the Consolidated Total Net
Leverage Ratio as of the last day of the Testing Period most recently ended is
no greater than 6.00:1.00 (excluding, solely for the purposes of this
calculation, the cash proceeds of any such Incremental Equivalent Debt being
incurred at such time) (in the case of each of the forgoing clauses (x) and (y),
disregarding amounts incurred concurrently with the incurrence of Incremental
Facilities in reliance on clause (A) of the definition of “Incremental Facility
Maximum Amount”), (iv) if such Incremental Equivalent Debt is secured, it shall
be subject to a customary intercreditor agreement with the Administrative Agent
on behalf of the Secured Creditors that is reasonably acceptable to the
Administrative Agent, (v) if such Incremental Equivalent Debt is incurred in
connection with a Limited Condition Acquisition, the determination in clause
(iii) shall be made as of the date on which the applicable transaction agreement
is entered into, (vi) such Incremental Equivalent Debt will have a final
scheduled maturity date no earlier than the Term Loan Maturity Date in respect
of the Closing Date Term Loans (or, in the case of any such Incremental
Equivalent Debt that is secured on a junior lien basis or is unsecured, 91 days
after the Term Loan Maturity Date in respect of the Closing Date Term Loans),
(vii) such Incremental Equivalent Debt (x) made to the U.S. Borrower shall, if
secured, be secured only by the U.S. Collateral and guaranteed by the U.S.
Borrower Guarantors; provided that such Incremental Equivalent Debt may be
secured by assets other than the U.S. Collateral or guaranteed by a Subsidiary
other than the U.S. Borrower Guarantors, so long as such assets are
contemporaneously included as U.S. Collateral and such Subsidiary
contemporaneously becomes a U.S. Borrower Guarantor and (y) made to the EMEA
Borrower shall, if secured, be secured only by the Collateral and guaranteed by
the EMEA Borrower Guarantors; provided that such Incremental Equivalent Debt may
be secured by assets other than the Collateral or guaranteed by a Subsidiary
other than the EMEA Borrower Guarantors, so long as such assets are
contemporaneously included as Collateral and such Subsidiary contemporaneously
becomes a EMEA Borrower Guarantor, and (viii) such Incremental Equivalent Debt
shall have other terms (excluding pricing, fees, rate floors and optional
prepayment or redemption terms) substantially similar to, or (taken as a whole)
no more favorable (as reasonably determined by the U.S. Borrower in consultation
with the Administrative Agent) to the lenders or holders providing such
Incremental Equivalent Debt than, those applicable to the Closing Date Term
Loans (except to the extent (x) such terms are conformed (or added) in the Loan
Documents for the benefit of the Lenders pursuant to an amendment thereto
subject solely to the reasonable satisfaction of the Administrative Agent or (y)
applicable solely to periods after the Latest Maturity Date).


“Incremental Facility” means the credit facility established under Section 2.17
pursuant to the Incremental Term Loan Commitment of each Lender.
“Incremental Facility Maximum Amount” means the sum of (A) the greater of (x)
$575,000,000 and (y) an amount equal to 100% of Pro Forma EBITDA for the most
recently ended Testing Period, plus the aggregate amount of all voluntary
prepayments (other than in connection with a refinancing) of the Term Loans and
permanent reductions of the Revolving Credit Commitments, in each case, made
prior to the date of incurrence of the applicable Incremental Revolving Credit
Commitment or Incremental Term Loan Commitment and (B) unlimited additional
amounts so long as immediately after giving effect to any Incremental Revolving
Credit Commitment or any Incremental Term Loan Commitment pursuant to this
clause (B) and, in each case, the application of the proceeds thereof (including
any permitted Investment made with such proceeds in accordance with the terms of
this Agreement), on a Pro Forma Basis (including with respect to any Permitted
Acquisition or other permitted Investment to be made in whole or in part with
the proceeds of the relevant Incremental Term Loan (including under any
Incremental Term Loan Commitment becoming effective with any Incremental
Revolving Credit Commitment)) and assuming in the case of any Revolving
Commitments (including any Incremental Revolving Credit Commitments) that such
Revolving Commitments are fully utilized, the Consolidated Net Secured Leverage
Ratio
27



--------------------------------------------------------------------------------



as of the last day of the Testing Period most recently ended does not exceed
4.40:1.00 (excluding, solely for the purposes of this calculation, the cash
proceeds of any Incremental Term Loans or Incremental Revolving Loans and any
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments
incurred simultaneously and, in any such case the Consolidated Net Secured
Leverage Ratio being permitted to exceed such limit to the extent of such
Incremental Facilities incurred substantially concurrently in reliance on clause
(A)); provided that, if any Incremental Revolving Credit Commitment or
Incremental Term Loan Commitment is incurred in connection with a Limited
Condition Acquisition, such ratio shall be calculated as of the date the
definitive agreement in respect of such Limited Condition Acquisition is entered
into; provided, further that in the case of both clauses (A) and (B) in the
aggregate, not more than $100,000,000 (plus the aggregate amount of all
voluntary reductions of the Revolving Credit Commitments) may be in the form of
Incremental Revolving Credit Commitments.
“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Revolving Loans to the
U.S. Borrower.
“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans of such Lender.
“Incremental Revolving Credit Lender” means a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Credit Termination Date” means the final maturity date of
any Incremental Revolving Loan, as set forth in the applicable Additional Credit
Extension Amendment.
“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the U.S. Borrower pursuant to Section 2.17. Incremental Revolving Loans shall
be made in the form of additional Revolving Loans.
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Term Loans to the
Applicable Borrower.
“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Additional Credit
Extension Amendment.
“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Additional Credit Extension Amendment.
“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Applicable Borrower pursuant to Section 2.17. Incremental Term Loans may be made
in the form of additional Closing Date Term Loans or, to the extent permitted by
Section 2.17 and provided for in the relevant Additional Credit Extension
Amendment, Other Term Loans.
“Indebtedness” of any Person means without duplication:
        (i) all indebtedness of such Person for borrowed money;
        (ii) all indebtedness evidenced by bonds, notes, debentures, loan
agreements and similar debt securities of such Person;
        (iii) the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;
        (iv) the face amount of all letters of credit issued for the account of
such Person and, without duplication, all drafts drawn thereunder;
28



--------------------------------------------------------------------------------



        (v) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances;
        (vi) all indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such indebtedness has been
assumed;
        (vii) all Capitalized Lease Obligations and Purchase Money Indebtedness
of such Person;
        (viii) the present value, determined on the basis of the implicit
interest rate, of all basic rental obligations under all Synthetic Leases of
such Person;
        (ix) all obligations of such Person with respect to asset securitization
financing (including, for the avoidance of doubt, any Permitted Receivables
Financing);
        (x) [Reserved];
        (xi) all net obligations of such Person under Hedge Agreements;
        (xii) all Disqualified Equity Interests of such Person;
        (xiii) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts;
        (xiv) purchase price adjustments or earn-outs related to any Permitted
Acquisition or permitted Investment, to the extent such adjustment or earn-out
would be shown on the liability side of the balance sheet Person in accordance
with GAAP; and
        (xv) all Guaranty Obligations of such Person;
provided, however, that (a) neither trade payables (other than trade payables
outstanding for more than 90 days after the date such trade payables were
created), deferred revenue, taxes nor other similar accrued expenses, in each
case arising in the ordinary course of business, shall constitute Indebtedness;
and (b) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitees” has the meaning provided in Section 11.02.
“Initial Term Loan Maturity Date” means May 31, 2025.
“Initial Yield” has the meaning provided in Section 2.17(b).
“Insolvency Event” means, with respect to any Person:
        (i) the commencement of a voluntary case by such Person under the
Bankruptcy Code or the seeking of relief by such Person under any Debtor Relief
Law or analogous law in any jurisdiction outside of the United States;


29



--------------------------------------------------------------------------------



        (ii) the commencement of an involuntary case against such Person under
the Bankruptcy Code, any Debtor Relief Law or any analogous law in any
jurisdiction outside of the United States and the petition is not controverted
or dismissed within 60 days after commencement of the case;
        (iii) a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of such Person;
        (iv) such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, administrative receiver, receiver-manager,
administrator, judicial manager, mandataire ad hoc, conciliateur, compulsory
manager, custodian, trustee, monitor, conservator or liquidator (collectively, a
“conservator”) of such Person or all or any substantial portion of its property)
any other proceeding under any Debtor Relief Law or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person (other
than pursuant to a transaction permitted by Section 7.02(i);
        (v) any such proceeding of the type set forth in clause (iv) above is
commenced against such Person to the extent such proceeding is consented to by
such Person or remains undismissed for a period of 60 days;
        (vi) such Person is adjudicated insolvent or bankrupt, or is deemed to,
or is declared to, be unable to pay its debts under applicable law;
        (vii) any order of relief or other order approving any such case or
proceeding is entered;
        (viii) such Person makes any arrangement with or general assignment for
the benefit of creditors, generally does not pay its debts as such debts become
due;
        (ix) a moratorium is declared in respect of any indebtedness of any such
Person. If a moratorium occurs, the ending of the moratorium will not remedy an
Event of Default caused by that moratorium;
        (x) in the case of any Person organized under the laws of in Germany is
overindebted within the meaning of section 19 of the German Insolvency Code
(Insolvenzordnung);
        (xi) in the case of any Person organized under the laws of Singapore,
and in addition to any of the events in clauses (i) through (ix) above, any
corporate action, legal proceedings or other procedure or step is taken in
relation to the suspension of payments a moratorium of any indebtedness or
winding-up of such Person; or
        (xii) in the case of any Person organized under the laws of the
Netherlands, and in addition to any of the events in clauses (i) through (ix)
above, the occurrence or commencement of any bankruptcy (faillissement),
administration (onderbewindstelling), moratorium (surseance van betaling) and
any other event whereby such Person is limited in the right to dispose of its
assets and which includes a Dutch entity having filed a notice under Section 36
of the Dutch Tax Collection Act (Invorderingswet 1990) or Section 60 of the
Dutch Social Insurance Financing Act (Wet Financiering Sociale Verzekeringen) in
conjunction with Section 36 of the Dutch Tax Collection Act.
For purpose of this definition, (a) a winding-up, administration or dissolution
with respect to a Person organized under the laws of the Netherlands, include
such person being declared bankrupt (failliet verklaard) or dissolved
(ontbonden), (b) a liquidator includes a curator, (c) an administrator includes
a bewindvoerder, and (d) a receiver or an administrative receiver does not
include a curator.
“Intellectual Property” has the meaning provided in the U.S. Security Agreement
(or, as it relates to any non-U.S. property, the applicable Security Document).


30



--------------------------------------------------------------------------------



“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement substantially in the form of Exhibit I hereto.
“Interest Period” means, with respect to each Eurocurrency Loan, a period of
one, two, three or six months as selected by the Applicable Borrower; provided,
however, that (i) the initial Interest Period for any Borrowing of such
Eurocurrency Loan shall commence on the date of such Borrowing (the date of a
Borrowing resulting from a Conversion or Continuation shall be the date of such
Conversion or Continuation) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires; (ii) if any Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month; (iii) if any Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; (iv) no Interest Period for any
Eurocurrency Loan may be selected that would end after Revolving Facility
Termination Date or Term Loan Maturity Date for such Credit Facility, as the
case may be; and (v) if, with respect to any Eurocurrency Loans denominated in
Dollars, upon the expiration of any Interest Period, the Applicable Borrower has
failed to (or may not) elect a new Interest Period to be applicable to the
respective Borrowing as provided above, the Applicable Borrower shall be deemed
to have elected to Convert such Borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period.
“Interpolated Rate” means the rate which results from interpolating on a linear
basis between (a) a rate for the longest period (for which such rate is
available) which is less than the Interest Period of that Loan and (b) the
applicable rate for the shortest period (for which such rate is available) which
exceeds the Interest Period of that Loan, in each case, with respect to any
Eurocurrency Loan denominated in Euro, at approximately 11:00 a.m., London time,
two (2) TARGET Days prior to the commencement of such Interest Period.
“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; or (iii) the purchase, acquisition or investment of
or in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind. For
the avoidance of doubt, Permitted Equity Derivatives and acquisitions of or
licenses for intellectual property or tangible assets used or useful in a
Permitted Business do not constitute Investments.
“Investment Grade Securities” means: (a) debt securities or debt instruments
with a rating of “A-“ or higher from S&P or “A3” or higher by Moody’s or the
equivalent of such rating by such rating organization or, if no rating of
Moody’s or S&P then exists, the equivalent of such rating by any other
Nationally Recognized Statistical Rating Organization, but excluding any debt
securities or instruments constituting loans or advances among the U.S. Borrower
and its Subsidiaries; and (b) investments in any fund that invests exclusively
in investments of the type described in clause (a) above which fund may also
hold cash and Cash Equivalents pending investment or distribution.
“Irish Secured Parties” has the meaning specified in the definition of “Irish
Security Agreements”.
“Irish Security Agreements” means the Non-U.S. Security Agreements governed by
the laws of Ireland.
“Irish Security Documents” means the Irish Security Agreements, each Additional
Security Document governed by the laws of Ireland and any document governed by
Irish law pursuant to which any Lien is granted or perfected by any Credit Party
to the Administrative Agent as security for any of the Obligations.
“Irish Security Property” means:
        (i) the Liens expressed to be granted under the Irish Security Documents
in favor of the Administrative Agent as security trustee for the Irish Secured
Parties and all proceeds of those Liens;
31



--------------------------------------------------------------------------------



        (ii) all obligations expressed to be undertaken by a Credit Party to pay
amounts in respect of the Obligations to the Administrative Agent as security
trustee for the Irish Secured Parties and secured by the Irish Security
Documents together with all representations and warranties expressed to be given
by a Credit Party in favor of the Administrative Agent as security trustee for
the Irish Secured Parties; and
        (iii) any other amounts or property, whether rights, entitlements,
choses in action or otherwise, actual or contingent, which the Administrative
Agent is required by the terms of the Irish Security Documents to hold as
security trustee on trust for the Irish Secured Parties.
“IRS” means the United States Internal Revenue Service.
“IRU” has the meaning provided in the definition of “Ordinary Course
Dispositions”.
“ISEDC” means Innovation, Science and Economic Development Canada (formerly
Industry Canada).
“Junior Lien Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Junior Lien Indebtedness.
“Junior Lien Indebtedness” means any Indebtedness that is secured by Liens that
are junior to the Liens securing any Obligations.
“Key Customer” means key customers of the Target listed on Schedule 7.03(h).
“Key Customer Lien” means a Lien granted to a Key Customer who is under
arrangements similar to those of the Microsoft Permitted Liens and consistent
with past practice and in the ordinary course of business of the Target
Companies to secure obligations owed to such Key Customer and existing on
property of any Target Company as of the Closing Date.
“Landing Site” means each manhole associated with the trans-Atlantic fiber optic
cable systems of the U.S. Borrower and its Subsidiaries, each location under or
over which such trans-Atlantic fiber optic cable systems transverse between any
such manhole and the corresponding cable landing station, and each cable landing
station associated with such trans-Atlantic fiber optic cable systems, whether
located on property that is owned, leased or licensed by the U.S. Borrower or
any of its Subsidiaries. As of the Closing Date, each Landing Site is listed on
Schedule 1.01(f).
“Latest Maturity Date” means, as of any date of determination, the latest of the
Term Loan Maturity Date for any then outstanding Term Loans and the Revolving
Facility Termination Date for any then outstanding Revolving Commitments, in
each case then in effect on such date of determination.
“LC Commitment Amount” means $50,000,000. The LC Commitment Amount is a part of,
and not in addition to, the Total Revolving Commitment.
“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit.
“LC Fee” means any of the fees payable pursuant to Section 2.11(b) or Section
2.11(c) in respect of Letters of Credit.
“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.
“LC Issuer” means KeyBank National Association or any of its Affiliates, or such
other Lender that is requested by the U.S. Borrower and agrees to be an LC
Issuer hereunder (provided that any such Lender is entitled
32



--------------------------------------------------------------------------------



to agree or decline in its sole discretion) and is approved by the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed).


“LC Obligor” means, with respect to each LC Issuance, the U.S. Borrower or the
Restricted Subsidiary for whose account such Letter of Credit is issued.
“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.
“LC Participant” has the meaning provided in Section 2.05(g).
“LC Participation” has the meaning provided in Section 2.05(g).
“LC Request” has the meaning provided in Section 2.05(b).
“Lead Arrangers” means Credit Suisse Securities (USA) LLC, KeyBanc Capital
Markets Inc., SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, Morgan
Stanley Senior Funding, Inc., Citizens Bank, National Association and ING
Capital LLC, as joint lead arrangers and joint bookrunners of the Credit
Facilities in effect on the Closing Date.
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Legal Reservations” means, with respect to the Non-U.S. EMEA Credit Parties or
(solely with respect to assets pledged under laws other than the United States,
any State thereof, or the District of Columbia) any U.S. Credit Party:
        (i) the principle that equitable remedies are remedies which may be
granted or refused at the discretion of the court, the principle of
reasonableness and fairness, the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors and
secured creditors;
        (ii) the time barring of claims under the Limitation Acts or any
applicable limitation statutes, the possibility that an undertaking to assume
liability for or indemnify a person against nonpayment of stamp duty may be void
and defenses of set-off or counterclaim;
        (iii) the principle that in certain circumstances security granted by
way of fixed charge may be recharacterised by a court as a floating charge or
that security purported to be constituted as an assignment may be
recharacterised as a charge;
        (iv) the principle that additional interest or payment of compensation
imposed pursuant to any relevant agreement may be held to be unenforceable on
the grounds that it is a penalty and thus void;
        (v) the principle that a court may not give effect to an indemnity for
legal costs incurred by an unsuccessful litigant or the court itself has made an
order for costs;
        (vi) the principle that the creation or purported creation of security
over any contract or agreement which is subject to a prohibition on transfer,
assignment or charging may be void, ineffective or invalid and may give rise to
a breach of the contract or agreement over which security has purportedly been
created;
        (vii) any other matters which are set out as qualifications or
reservations (however described) as to matters of non-U.S. law in the legal
opinions provided in respect of this Agreement;
33



--------------------------------------------------------------------------------



        (viii) the principle that the legality, validity, binding nature or
enforceability of any Security Document which is not governed by the laws of the
jurisdiction where the asset or assets purported to be secured under that
Security Document are situated may be flawed with respect to such assets; and
        (ix)  similar principles, rights and defenses under the laws of any
jurisdiction of organization of any Credit Party or any jurisdiction whose laws
govern the provisions of security interests in assets of such Credit Party.
“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. In addition to the foregoing, solely
for the purpose of identifying the Persons entitled to share in payments and
collections from the Collateral and the benefit of any guarantees of the
Obligations, as more fully set forth in this Agreement and the other Loan
Documents, the term “Lender” shall include Secured Hedge Providers and Cash
Management Banks. For the avoidance of doubt, any Secured Hedge Provider to whom
any Hedging Obligations are owed or any Cash Management Bank to whom any Banking
Services Obligations are owed and, in each case, which does not hold any Loans
or commitments hereunder shall not be entitled to any other rights as a “Lender”
under this Agreement or the other Loan Documents.
“Lender Register” has the meaning provided in Section 2.08(b).
“Letter of Credit” means (x) any Standby Letter of Credit or Commercial Letter
of Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor and (y) the Existing Letters of
Credit.
“Licenses” means the U.S. Communications Licenses, the Non-U.S. Communications
Licenses and all licenses, permits, authorizations, determinations, and
registrations issued by any Governmental Authority to the U.S. Borrower or any
of its Subsidiaries in connection with such Person’s activities or the conduct
of its business.
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, standard security, assignation in security, trust or deemed trust,
lien (statutory or otherwise) or charge of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof).
“Limitation Acts” means the Limitation Act 1980, the Foreign Limitation Periods
Act 1984, the Irish Statutes of Limitation 1957 to 2000 and the Prescription and
Limitation Scotland Act 1973.
“Limited Condition Acquisition” means any Permitted Acquisition or other
permitted Investment the consummation of which by the U.S. Borrower or any
Restricted Subsidiary is contractually committed to consummate (it being
understood that such commitment may be subject to conditions precedent, which
conditions precedent may be amended, satisfied or waived in accordance with the
terms of the applicable agreement) and is not expressly conditioned on the
availability of, or on obtaining, third-party financing.
“Liquidity” means, at any time, the sum of (a) the Total Revolving Commitment
minus the Aggregate Revolving Facility Exposure at such time and (b) the
aggregate amount of cash and Cash Equivalents of the U.S. Borrower and its
Restricted Subsidiaries as of the such time (excluding cash and Cash Equivalents
that are or would be listed as “restricted” on the consolidated balance sheet of
the U.S. Borrower and its Restricted Subsidiaries as of such date of
determination).
“Loan” means any Revolving Loan or Term Loan.
“Loan Documents” means this Agreement, the Notes, the Guaranty Agreements, the
Security Documents, the Fee Letter, the Intercompany Subordination Agreement,
any Agreed Customer Subordination Agreement, any Additional Credit Extension
Amendment, any intercreditor agreement entered into by the Administrative Agent
pursuant to the terms hereof and each LC Document.
“Luxembourg GAAP” has the meaning provided in Section 4.01(x).
34



--------------------------------------------------------------------------------



“Margin Stock” has the meaning provided in Regulation U.
“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities or
financial condition of the U.S. Borrower and its Restricted Subsidiaries, taken
as a whole; (ii) any material adverse effect on the ability of any Borrower and
the other Credit Parties, taken as a whole, to perform their obligations under
any of the Loan Documents to which they are party; (iii) subject to any Legal
Reservations or Non-U.S. Perfection Requirements that are not overdue, any
material adverse effect on the validity, effectiveness or enforceability, as
against the Credit Parties, taken as a whole, of any of the Loan Documents to
which they are a party; (iv) subject to any Legal Reservations or Non-U.S.
Perfection Requirements that are not overdue, any material adverse effect on the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document; or (v) subject to any Legal Reservations or Non-U.S. Perfection
Requirements that are not overdue, any material adverse effect on the validity,
perfection or priority of any material Lien in favor of the Administrative Agent
on any of the Collateral.
“Material Contract” means each contract or agreement to which the U.S. Borrower
or any of its Restricted Subsidiaries is a party, which if violated or
terminated (other than contracts that by their terms may be terminated by the
U.S. Borrower or such Restricted Subsidiary in the ordinary course of its
business or which are replaced within 30 days of termination) would reasonably
be expected to have a Material Adverse Effect.
“Material Indebtedness” means, as to the U.S. Borrower or any of its Restricted
Subsidiaries, any particular Indebtedness (other than any intercompany
Indebtedness between or among U.S. Borrower and/or any of its Restricted
Subsidiaries) of the type described in clauses (i), (ii) or (ix) of the
definition thereof of the U.S. Borrower or such Restricted Subsidiary (including
any Guaranty Obligations in respect of Indebtedness of the type described in
clauses (i), (ii) or (ix) of the definition thereof) in excess of the aggregate
principal amount of $50,000,000.
“Maximum Rate” has the meaning provided in Section 11.23.
“MFN Protection” has the meaning provided in Section 2.17(b).
“Microsoft” means Microsoft Ireland Operations Limited.
“Microsoft Hibernia Atlantic Liens” means the Liens granted by Hibernia Atlantic
Cable System pursuant to the Assignment of System Agreements by Way of Security,
dated as of May 31, 2016, in favor of Microsoft, which Liens secure certain
obligations of Hibernia Atlantic Cable System pursuant to (a) the IRU Agreement,
dated as of June 17, 2014, between Hibernia Atlantic Cable System and Microsoft,
as amended by Amendment No. 1, dated as of May 31, 2016, and (b) the Operations,
Maintenance & Colocation Services Agreement, dated as of June 17, 2014, among
Hibernia Atlantic Cable System, the Target and Microsoft.
“Microsoft Hibernia Express Liens” means the Liens existing as of the Closing
Date and granted by the Hibernia Express Entities pursuant to the Assignment of
System Agreements by Way of Security, dated as of May 31, 2016, in favor of
Microsoft, which Liens secure certain obligations of the Hibernia Express
Entities pursuant to (a) the IRU Agreement, dated as of June 17, 2014, among the
Hibernia Express Entities and Microsoft, as amended by Amendment No. 1, dated as
of July 3, 2014, Amendment No. 2, dated as of September 21, 2015, Amendment No.
3, dated as of February 25, 2016, and Amendment No. 4, dated as of May 31, 2016,
and (b) the Operations, Maintenance & Colocation Services Agreement, dated as of
June 17, 2014, among the Hibernia Express Entities, the Target and Microsoft.
“Microsoft Permitted Liens” means the Microsoft Hibernia Atlantic Liens and the
Microsoft Hibernia Express Liens.
“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$500,000, with minimum increments thereafter of $100,000, (ii) with respect to
any Eurocurrency Loan denominated in Dollars, $500,000, with minimum increments
thereafter of $100,000, (iii) with respect to any Loan denominated in Euro,
€500,000, with minimum increments thereafter of €100,000 and (iv) with respect
to any Loan denominated in Sterling £500,000, with minimum increments thereafter
of £100,000.
35



--------------------------------------------------------------------------------



“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of all LC Issuers with respect to Letters of Credit issued and
outstanding at such time.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a Mortgage, Deed of Trust, standard security or other
instrument, in form and substance reasonably satisfactory to the Administrative
Agent, executed by a Credit Party with respect to a Mortgaged Real Property (it
being agreed that, in the case of any Mortgaged Real Property listed on Schedule
1.01(c), the form and substance of the equivalent document delivered in
connection with the Borrower Existing Credit Agreement is satisfactory to the
Administrative Agent), as the same may from time to time be amended, restated or
otherwise modified.
“Mortgaged Real Property” means each of the parcels of real property set forth
on Schedule 1.01(c) hereto, or interests therein, owned by a Credit Party,
together with each other parcel of Real Property that shall become subject to a
Mortgage after the Closing Date in accordance with Section 6.10(a), in each case
together with all of such Credit Party’s right, title and interest in the
improvements and buildings thereon and all appurtenances, easements or other
rights belonging thereto.
“Multi-Employer Plan” means a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which the U.S. Borrower or any Subsidiary of the U.S.
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions, but does not include a Canadian Pension
Plan.
“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan or a Canadian Pension Plan, to which the U.S. Borrower or
any Subsidiary of the U.S. Borrower or any ERISA Affiliate, and one or more
employers other than the U.S. Borrower or a Subsidiary of the U.S. Borrower or
an ERISA Affiliate, is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which the U.S.
Borrower or a Subsidiary of the U.S. Borrower or an ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.
“National Flood Insurance Program” means the National Flood Insurance Program
created by the U.S. Congress pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973, the National Flood Insurance
Reform Act of 1994 and the Flood Insurance Reform Act of 2004, in each case as
amended from time to time, and any successor statutes.
“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the 1934 Act.
“Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash Proceeds
resulting therefrom net of (A) reasonable and customary expenses of sale
incurred in connection with such Asset Sale, and other reasonable and customary
fees and expenses incurred, and all state, provincial, local and foreign taxes
paid or reasonably estimated to be payable by such person as a consequence of
such Asset Sale, and the payment of principal, premium and interest of
Indebtedness (other than the Obligations) secured by the asset that is the
subject of such Asset Sale, and required to be, and that is, repaid under the
terms thereof as a result of such Asset Sale, and (B) incremental federal,
state, provincial, local and foreign income taxes paid or payable as a result
thereof; (ii) any Event of Loss, the Cash Proceeds resulting therefrom net of
(A) reasonable and customary expenses incurred in connection with such Event of
Loss, and local taxes paid or reasonably estimated to be payable by such person
as a consequence of such Event of Loss and the payment of principal, premium and
interest of Indebtedness (other than the Obligations) secured by the asset that
is the subject of the Event of Loss and required to be, and that is, repaid
under the terms thereof as a result of such Event of Loss, and (B) incremental
federal, state, provincial, local and foreign income taxes paid or payable as a
result thereof; and (iii) the incurrence or issuance of any Indebtedness, the
Cash Proceeds resulting therefrom net of reasonable and customary fees and
expenses incurred in connection therewith and net of the repayment or payment of
any Indebtedness or obligation intended to be repaid or paid with the proceeds
of such Indebtedness; in the case of each of clauses (i), (ii) and (iii), to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an
36



--------------------------------------------------------------------------------



Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.
“New Parent” has the meaning provided in the definition of “Holding Company
Merger”.
“Non-Consenting Lender” has the meaning provided in Section 11.12(h).
“Non-Credit Party” means each Restricted Subsidiary that is not a Subsidiary
Guarantor.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-U.S. Communications Laws” means the laws of a Relevant Jurisdiction (other
than the United States) as may be applicable to the conduct of the U.S. Borrower
or any of its Subsidiaries or applicable to any of their respective networks,
fiber assets, facilities, equipment or other property, and the
telecommunications-related laws of any Relevant Jurisdiction (other than the
United States) including but not limited to the Telecommunications Act (S.C.),
1993, C. 38 and its regulations, and the regulations, decisions, policies,
reports and orders of any Governmental Authority in a Relevant Jurisdiction
(other than the United States), including the CRTC and ISEDC, with jurisdiction
over telecommunications-related matters as may be applicable to the conduct of
the U.S. Borrower or its Subsidiaries or applicable to any of their respective
networks, fiber assets, facilities, equipment or other property.
“Non-U.S. Communications License” means any license, permit, consent,
certificate of compliance, franchise, approval, registration, waiver or
authorization related to the conduct of the U.S. Borrower or any of its
Subsidiaries or applicable to any of their respective networks, fiber assets,
facilities, equipment or other property, granted or issued by any non-U.S.
Governmental Authority, including the CRTC and ISEDC, with jurisdiction over
telecommunications-related matters to and held by the U.S. Borrower or any of
its Subsidiaries, including those pursuant to which the U.S. Borrower or any of
its Subsidiaries is authorized to engage in any activity subject to the
jurisdiction of such Governmental Authority.
“Non-U.S. EMEA Credit Parties” has the meaning provided in Section 6.10(g).
“Non-U.S. EMEA Credit Party Loan Documents” has the meaning assigned to such
term in the definition of “Non-U.S. EMEA Credit Party Obligations”.
“Non-U.S. EMEA Credit Party Obligations” means, subject to Section 2.22, all
amounts, indemnities and reimbursement obligations, direct or indirect,
contingent or absolute, of every type or description, and at any time existing,
owing by the EMEA Borrower or any other Non-U.S. EMEA Credit Party to the
Administrative Agent, any Lender, any Affiliate of any Lender, any Secured Hedge
Provider or any Cash Management Bank pursuant to the terms of this Agreement,
any other Loan Document to which any Non-U.S. EMEA Credit Party is a party
(collectively with this Agreement, the “Non-U.S. EMEA Credit Party Loan
Documents” and each a “Non-U.S. EMEA Credit Party Loan Document”), any Secured
Hedge Agreement or any Secured Cash Management Agreement (including, but not
limited to, interest and fees that accrue after the commencement by or against
any Non-U.S. EMEA Credit Party of any insolvency proceeding or other proceeding
under any Debtor Relief Laws, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code or analogous provision under any other Debtor Relief Laws);
provided, however, that Non-U.S. EMEA Credit Party Obligations shall not include
(x) any Excluded Swap Obligations or (y) any obligations of any U.S. Credit
Party. Without limiting the generality of the foregoing description of Non-U.S.
EMEA Credit Party Obligations, the Non-U.S. EMEA Credit Party Obligations
include (a) the obligation to pay principal, interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements, indemnities and other amounts
payable by any Non-U.S. EMEA Credit Party under any Non-U.S. EMEA Credit Party
Loan Document, (b) Banking Services Obligations of any Non-U.S. EMEA Credit
Party, (c) Hedging Obligations of any Non-U.S. EMEA Credit Party and (d) the
obligation of any Non-U.S. EMEA Credit Party to reimburse any amount in respect
of any of the foregoing that the Administrative Agent, any Lender, any Secured
Hedge Provider, and Cash Management Bank or any Affiliate of any of them, in
connection with the terms of any Non-U.S. EMEA Credit Party Loan Document, may
elect to pay or advance on behalf of the Non-U.S. EMEA Credit Parties.
37



--------------------------------------------------------------------------------



“Non-U.S. Group” means the group of Non-U.S. Subsidiaries that are Restricted
Subsidiaries (excluding any Subsidiaries that are prohibited or restricted by
applicable law, rule or regulation from becoming EMEA Credit Parties).
“Non-U.S. Perfection Requirements” means, with respect to any Non-U.S. Security
Agreement, the making of or procuring of any and all registrations, filings,
notices and other actions and steps required to be made in any non-U.S.
jurisdiction pursuant to the terms of such Non-U.S. Security Agreement
(including with a court or another official authority in that jurisdiction) in
order to perfect security interests created by the Non-U.S. Security Agreement
or in order to achieve the relevant priority for such security interests created
thereunder.
“Non-U.S. Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the U.S. Borrower or
any of its Subsidiaries with respect to employees employed outside of the United
States or outside of Canada and for greater clarity, does not include a Canadian
Pension Plan.
“Non-U.S. Plan Event” shall mean, with respect to any Non-U.S. Plan, (i)
substantial non-compliance with its terms or with the requirements of any
applicable laws, statutes, rules, regulations and orders, (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities, (iii) any obligation of the U.S. Borrower or its Subsidiaries in
connection with the termination or partial termination of, or withdrawal from,
any such Non-U.S. Plan, (iv) any Lien on the property of the U.S. Borrower or
its Subsidiaries in favor of a Governmental Authority as a result of any action
or inaction regarding such a Non-U.S. Plan, (v) for each such Non-U.S. Plan
which is a funded or insured plan, failure to be funded or insured on an ongoing
basis to the extent required by applicable non-U.S. law (using actuarial methods
and assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities), or (vi) failure to make all contributions
in a timely manner to the extent required by applicable law.
“Non-U.S. Prepayment Group” means the group of Non-U.S. EMEA Credit Parties and
their respective Restricted Subsidiaries.
“Non-U.S. Security Agreement” means any Security Document governed by the laws
of a jurisdiction other than the United States or any state thereof.
“Non-U.S. Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.
“Non-U.S. Subsidiary Guarantor” means any Non-U.S. Subsidiary of the U.S.
Borrower (other than the EMEA Borrower) that is or hereafter becomes a party to
a Non-U.S. Subsidiary Guaranty.
“Non-U.S. Subsidiary Guaranty” means each of (a) the Subsidiary Guaranty
(Non-U.S. Subsidiaries), dated as of the Closing Date (as amended, restated,
modified or supplemented from time to time), executed by the Non-U.S.
Subsidiaries party thereto in favor of the Administrative Agent (the “Closing
Date Non-U.S. Subsidiary Guaranty”), and (b) any guaranty executed by a Non-U.S.
Subsidiary in favor of the Administrative Agent from time to time after the
Closing Date which guaranty shall be in form and substance reasonably acceptable
to the Administrative Agent.
“Northern Irish Security Documents” means, collectively, the mortgage and charge
governed by the laws of Northern Ireland in respect of the Northern Irish
Security Property and any document governed by Northern Irish law pursuant to
which any Lien is granted or perfected by any Credit Party to the Administrative
Agent as security for any of the Obligations.
“Northern Irish Security Property” means the Liens expressed to be granted under
the Northern Irish Security Documents in favor of the Administrative Agent and
all proceeds of those Liens.
“Note” means a Revolving Facility Note or a Term Note, as applicable.
“Notice of Borrowing” has the meaning provided in Section 2.06(b).
“Notice of Continuation or Conversion” has the meaning provided in Section
2.10(b).
38



--------------------------------------------------------------------------------



“Notice Office” means the office of the Administrative Agent at 4900 Tiedeman
Road; Mail Code: OH-01-49-0362, Brooklyn, Ohio 44144, Attention: Paula C. Gordon
(agent_servicing@keybank.com with copy to john_bowden@keybank.com), or such
other office(s) as the Administrative Agent may designate in writing to the U.S.
Borrower from time to time.
“Obligations” means, collectively, the U.S. Obligations, the EMEA Facility
Obligations and the Non-U.S. EMEA Credit Party Obligations and, individually, as
the context may require.
“OFAC” has the meaning provided in Section 5.24(a).
“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.
“Ordinary Course Dispositions” means, the following:
(a) dispositions or the abandonment of obsolete, excess, worn out or surplus
furniture, fixtures, equipment or other property, real or personal, tangible or
intangible, and property no longer material, used or useful to the business of
the U.S. Borrower or any of its Restricted Subsidiaries, whether now owned or
hereafter acquired;
(b) dispositions of inventory in the ordinary course of business (including, for
the avoidance of doubt, any sale, license, lease or other conveyance of capacity
on communication networks (including of any fiber or fiber pair) or collocation
capacity, in each case, to customers in the ordinary course of business);
(c) dispositions of equipment or Real Property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) licenses of Intellectual Property in the ordinary course of business;
(e) dispositions of Cash Equivalents in the ordinary course of business;
(f) termination of leased office locations in the ordinary course of business;
(g) dispositions of accounts receivable in connection with the collection or
compromise thereof;
(h) any forgiveness, write-off or write-down of any intercompany obligations
owed by a Credit Party;
(i) any dispositions resulting from a loss of, damage to or destruction of, or
any condemnation or other taking for public use of, any property of the U.S.
Borrower or any Restricted Subsidiary;
(j) Liens permitted under Section 7.03, Investments permitted under Section 7.05
and Restricted Payments permitted under Section 7.06; and
(k) exchanges or dispositions of, or any indefeasible right of use (“IRU”)
agreement covering, fiber the absence of which would not interfere in any
material respect with the ordinary conduct of business of the U.S. Borrower or
any of its Restricted Subsidiaries (for the avoidance of doubt, any transaction
under this clause (k) shall be in the ordinary course of business and not in
connection with any sale or other disposition of a business line or unit).
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate or Memorandum) of
Incorporation, or equivalent formation documents, and Regulations
39



--------------------------------------------------------------------------------



(Bylaws or Articles), or equivalent governing documents, and, in the case of any
partnership, includes any partnership agreement and any amendments to any of the
foregoing.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).
“Other Term Loans” has the meaning provided in Section 2.17(a).
“Participant Register” has the meaning provided in Section 11.06(b).
“Payment Office” means the office of the Administrative Agent at 4900 Tiedeman
Road; Mail Code: OH-01-49-0362, Brooklyn, Ohio 44144, Attention: Paula C. Gordon
(agent_servicing@keybank.com with copy to john_bowden@keybank.com), or such
other office(s), as the Administrative Agent may designate to the U.S. Borrower
in writing from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Perfection Certificate” has the meaning provided in the U.S. Security
Agreement.
“Permissible Jurisdiction” means any member state of the European Union or, to
the extent it has ceased to be a member state of the European Union, the United
Kingdom.
“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:
        (i) such Acquisition involves a line or lines of business that is or are
reasonably related or complementary to the lines of business in which the U.S.
Borrower and its Subsidiaries, considered as an entirety, are engaged on the
Closing Date;
        (ii) (a) in the case of an asset Acquisition, such Acquisition shall
include all or substantially all of the assets, or business or division of the
target and (b) in the case of a stock Acquisition, such Acquisition shall
include no less than 100% of the Equity Interests of the Person being acquired
(except for minority equityholders as required by local law);
        (iii) to the extent the total consideration (including any Deferred
Acquisition Obligations) for such Acquisition exceeds $50,000,000 and such
Acquisition is financed (in whole or in part) with the proceeds of Revolving
Loans, Incremental Revolving Loans or Incremental Term Loans, the Person or
business to be acquired shall have generated Pro Forma EBITDA (determined on a
basis consistent with such term but substituting references therein and in its
component definitions to the U.S. Borrower and its Restricted Subsidiaries for
such Person being acquired) for the Testing Period most recently ended prior to
the date of consummation of such Acquisition of greater than $0; and
        (iv) within 60 days of such Acquisition (or within 120 days of such
Acquisition in the case of any Real Property (including any Landing Site)
located in the U.S., or within 150 days of such Acquisition in the case of any
security interest created or perfected under the laws of a jurisdiction other
than the U.S.), or in each case, such later date as may be agreed by the
Administrative Agent in its reasonable discretion, (A) any acquired or newly
formed Subsidiary shall take all actions required to be taken pursuant to
Section 6.09 and Section 6.10 of this Agreement and (B) in the case of an
acquisition of all or substantially all of
40



--------------------------------------------------------------------------------



the property or assets of any Person, the Person acquiring such property or
assets shall take all actions required to be taken pursuant to Section 6.10 of
this Agreement.
“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or other agreement entered into by the U.S. Borrower or any
of its Restricted Subsidiaries in connection with any Permitted Acquisition, in
each case as amended, supplemented or otherwise modified from time to time.
“Permitted Acquisition Documentation” means, collectively, each Permitted
Acquisition Agreement and all schedules, exhibits and annexes thereto and all
side letters and agreements (including without limitation all noncompetition
agreements) affecting the terms thereof or entered into in connection therewith,
in each case as amended, supplemented or otherwise modified from time to time.
“Permitted Bond Hedge Transaction” means (a) any call option or capped call
option (or substantively equivalent derivative transaction) on the common stock
of the U.S. Borrower purchased by U.S. Borrower or any of its Subsidiaries in
connection with an incurrence of Permitted Convertible Indebtedness, and (b) any
call option or capped call option (or substantively equivalent derivative
transaction) replacing or refinancing the foregoing; provided that (x) the sum
of (i) the purchase price for any Permitted Bond Hedge Transaction occurring on
or after the Closing Date, plus (ii) the purchase price for any Permitted Bond
Hedge Transaction it is refinancing or replacing, if any, minus (iii) the cash
proceeds received upon the termination or the retirement of the Permitted Bond
Hedge Transaction it is replacing or refinancing, if any, less (y) the sum of
(i) the cash proceeds from the sale of the related Permitted Warrant Transaction
plus (ii) the cash proceeds from the sale of any Permitted Warrant Transaction
refinancing or replacing such related Permitted Warrant Transaction, if any,
minus (iii) the amount paid upon termination or retirement of such related
Permitted Warrant Transaction, if any, does not exceed the Net Cash Proceeds
from the incurrence of the related Permitted Convertible Indebtedness.
“Permitted Business” means the businesses, and any services, activities or
businesses incidental, or reasonably related or complementary or similar to, any
line of business, engaged in by the U.S. Borrower and its Subsidiaries
(including, for the avoidance of doubt, the Target Companies) in each case as of
the Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.
“Permitted Convertible Indebtedness” means unsecured debt securities of the U.S.
Borrower or any of the Restricted Subsidiaries permitted to be Incurred pursuant
to Section 7.04 (which may be guaranteed by the U.S. Borrower Guarantors to the
extent permitted by Section 7.04) that is (1) convertible into, or exchangeable
for, Equity Interests (other than Disqualified Equity Interests) of the U.S.
Borrower (and cash in lieu of fractional shares) and/or cash (in an amount
determined by reference to the price of such common stock) and/or (2) sold as
units with call options, warrants, rights or obligations to purchase (or
substantially equivalent derivative transactions) that are exercisable for
Equity Interests (other than Disqualified Equity Interests) of the U.S. Borrower
and/or cash (in an amount determined by reference to the price of such common
stock).
“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.
“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the U.S. Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the U.S. Borrower or
any such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.
“Permitted Equity Derivatives” means (a) any forward purchase, accelerated share
purchase or other equity derivative transactions relating to the Equity
Interests of the U.S. Borrower entered into by the U.S. Borrower or any












41



--------------------------------------------------------------------------------



Restricted Subsidiary; provided that any Restricted Payment made in connection
with such transaction is permitted pursuant to Section 7.06 and (b) any
Permitted Convertible Indebtedness Call Transactions.


“Permitted Lien” means any Lien permitted by Section 7.03.
“Permitted Non-Credit Party Loans and Investments” means loans and investments
by a Credit Party or any of its Restricted Subsidiaries to or in an Unrestricted
Subsidiary or Non-Credit Party made on or after the Closing Date and not
otherwise prohibited by this Agreement.
“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
“Permitted Receivables Financing” means one or more transactions pursuant to
which (i) Receivables Assets or interests therein are sold to or financed by one
or more Special Purpose Receivables Subsidiaries, and (ii) such Special Purpose
Receivables Subsidiaries finance their acquisition of such Receivables Assets or
interests therein, or the financing thereof, by selling or borrowing against
such Receivables Assets or interests therein; provided that recourse to the U.S.
Borrower or any Subsidiary (other than the Special Purpose Receivables
Subsidiaries) and any obligations or agreements of the U.S. Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions.
“Permitted Refinancing” means any refinancing, restructuring, refunding,
renewal, extension or replacement of Indebtedness permitted hereunder; provided
that (i) the principal amount (or accreted value, if applicable) of such
Indebtedness is not increased at the time of such refinancing, restructuring,
refunding, renewal, extension or replacement (except by an amount equal to
accrued interest and any premiums, fees and expenses incurred, in connection
with such refinancing, restructuring, refunding, renewal, extension or
replacement), (ii) such refinancing, restructuring, refunding, renewal,
extension or replacement shall not result in an earlier maturity date or
decreased weighted average life of such Indebtedness being refinanced, refunded,
renewed, restructured, extended or replaced, (iii) the terms relating to
collateral (if any) and subordination (if any), and other material terms, taken
as a whole, of any such refinancing, restructuring, refunding, renewal,
extension or replacement indebtedness, and of any agreement entered into and of
any instrument issued in connection therewith, are not materially less favorable
(taken as a whole) to the Credit Parties than the terms of the agreements or
instruments governing the Indebtedness being refinanced, refunded, renewed,
restructured, extended or replaced (taken as a whole) and (iv) the terms of such
refinancing, restructuring, refunding, renewal, extension or replacement shall
not bind any obligor that is not an obligor under the Indebtedness being
refinanced, restructured, refunded, renewed, extended or replaced.
“Permitted Warrant Transaction” means any call options, warrants or rights to
purchase (or substantively equivalent derivative transactions) on common stock
of the U.S. Borrower purchased or sold by the U.S. Borrower or any of its
Subsidiaries substantially concurrently with a Permitted Bond Hedge Transaction.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.
“Platform” has the meaning provided in Section 9.16(b).
“Prepayment Premium” has the meaning provided in Section 8.03.
“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations”.
“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations”.
“Private Lender Presentation” the lender presentation dated April, 2018 made
available to prospective lenders, other than prospective lenders that do not
wish to receive material non-public information (within the meaning of the
United States federal and state securities laws) with respect to the U.S.
Borrower and its Subsidiaries.
42



--------------------------------------------------------------------------------



“Pro Forma Basis” means, without duplication of any add backs otherwise added
back in the definition of “Consolidated EBITDA”, with respect to the calculation
of the Consolidated Net Secured Leverage Ratio, the Consolidated Total Net
Leverage Ratio, the Incremental Facility Maximum Amount, the Available Amount,
Pro Forma EBITDA and any other applicable provision of this Agreement or any
other Loan Document, as of any time, that pro forma effect shall be given to the
Transactions and any Specified Transaction that have occurred during the U.S.
Borrower’s most-recently ended Testing Period, or subsequent to the end of such
Testing Period but prior to such time for which a determination under this
definition is made, as if each such event occurred on the first day of such
Testing Period (giving effect to pro forma adjustments which are (i) determined
on a basis consistent with Article 11 of Regulation S-X promulgated under the
Exchange Act and as interpreted by the staff of the Securities and Exchange
Commission (or any successor agency), (ii) recommended by any due diligence
quality of earnings report conducted by (x) a firm of independent public
accountants of recognized national standing or (y) any other accounting firm
reasonably satisfactory to the Administrative Agent (such acceptance not to be
unreasonably withheld), selected by the U.S. Borrower and retained by the U.S.
Borrower; or (iii) otherwise determined in such other manner reasonably
acceptable to the Administrative Agent); provided, that for purposes of
determining actual compliance (and not pro forma compliance) with Section 7.07,
pro forma effect shall not be given to any Specified Transaction that occurred
subsequent to the end of the most-recently ended Testing Period.
“Pro Forma EBITDA” means, as of any date of determination, Consolidated EBITDA
for the Testing Period determined on a Pro Forma Basis.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchase Money Indebtedness” means, for any Person, Indebtedness incurred for
the purpose of financing all or any part of the purchase price of any fixed or
capital assets (including Equity Interests of any Person owning fixed or capital
assets) or the cost of installation, construction or improvement of any fixed or
capital assets; provided that (i) such Indebtedness is incurred within 180 days
after such acquisition, installation, construction or improvement of such fixed
or capital assets (including Equity Interests of any person owning the
applicable fixed or capital assets) by such person and (ii) the amount of such
Indebtedness does not exceed the lesser of 100% of the fair market value of such
fixed or capital asset or the cost of the acquisition, installation,
construction or improvement thereof, as the case may be.
“Purchaser” has the meaning set for in the preamble to this Agreement.
“Purchaser Pledge Agreement” has the meaning provided in Section 6.10(e).
“Qualified Cash” means the aggregate amount of cash and Cash Equivalents,
excluding cash and Cash Equivalents that are listed as “restricted” on the
consolidated balance sheet of the U.S. Borrower and its Restricted Subsidiaries
as of such date of determination (other than the aggregate amount of cash and
Cash Equivalents restricted in favor of the Credit Facilities (which may also
secure other indebtedness secured by a pari passu or junior lien on Collateral
securing the Credit Facilities)) in each case as determined in accordance with
GAAP, in an amount not to exceed the greater of (i) $250,000,000 and (ii) an
amount equal to 50% of the Pro Forma EBITDA for the most recently ended Testing
Period.
“Qualified ECP Guarantor” means, in respect of any Obligations with respect to a
Secured Hedge Agreement, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Obligations or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.
“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
43



--------------------------------------------------------------------------------



“Receivable” means any indebtedness and other obligations owed to any Credit
Party or a Special Purpose Receivables Subsidiary or any right of a Special
Purpose Receivables Subsidiary or any Credit Party to payment from or on behalf
of a purchaser of goods (or other obligor obligated to make payments pursuant to
the contract relating to such Receivable) from any Credit Party or any right to
reimbursement for funds paid or advanced by a Special Purpose Receivables
Subsidiary or any Credit Party on behalf of a purchaser of goods (or other
obligor obligated to make payments pursuant to the contract relating to such
Receivable) from any Credit Party, whether constituting an account, chattel
paper, payment intangible, instrument or general intangible, however arising
(whether or not earned by performance), and includes the obligation to pay any
finance charges, fees and other charges with respect thereto (it being
understood that indebtedness and other obligations arising from any one
transaction, including indebtedness and other obligations represented by an
individual invoice or agreement, shall constitute a Receivable separate from a
Receivable consisting of the indebtedness and other obligations arising from any
other transaction).
“Receivables Assets” shall mean any Receivable and Related Security from time to
time originated, acquired or otherwise owned by the U.S. Borrower or any
Subsidiary.
“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the collateral subject to Liens under the UK
Security Documents, the Irish Security Documents or the Northern Irish Security
Documents.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.
“Refinancing” means the (a) the repayment in full of all Indebtedness and other
obligations under the Existing Credit Agreements (other than (x) contingent
indemnification obligations for which no claim has been made, and (y) bank
product obligations, secured hedging obligations and letters of credit (or
issuance documents related thereto) to be cash collateralized, backstopped or
deemed to be Letters of Credit issued pursuant to this Agreement) (which shall
be deemed satisfied if made with proceeds of the initial Credit Event) and the
termination of all commitments thereunder (which may be contemporaneous with
such repayment); (b) the repayment of all funded Indebtedness of the Target and
its Subsidiaries not permitted to remain outstanding under the Target
Acquisition Agreement (in each case other than (x) contingent indemnification
obligations for which no claim has been made, and (y) bank product obligations,
secured hedging obligations and letters of credit (or issuance documents related
thereto) to be cash collateralized, backstopped or deemed to be Letters of
Credit issued pursuant to this Agreement) (which shall be deemed satisfied if
made with proceeds of the initial Credit Event); and (c) the termination of all
related commitments and the release of all related guarantees and liens (which
may be contemporaneous with the repayments contemplated under the preceding
clauses (a) and (b)).
“Refinancing Term Effective Date” has the meaning set forth in Section 2.20(b).
“Refinancing Term Lender” has the meaning set forth in Section 2.20(b).
“Refinancing Term Loans” has the meaning set forth in Section 2.20(a).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
“Regulatory Assessment” means any payment, fee, charge, assessment or other
amount required to be paid to or enforced by a U.S. federal, state or local
Governmental Authority or any non-U.S. Governmental Authority to finance
regulatory funding mechanisms, including United States state or federal
Universal Service Fund, Canadian Contribution Regime, FCC, CRTC, or ISEDC
regulatory fees, including but not limited to international bearer circuit and
interstate telephone service provider fees, telecommunications relay systems,
administration of the North American Numbering Plan, emergency calling services
and other similar regulatory funding mechanisms.


44



--------------------------------------------------------------------------------



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, representatives, agents and advisors of
such Person and of such Person’s Affiliates.
“Related Security” means, with respect to any Receivable (a) all of a Special
Purpose Receivables Subsidiary’s and any Credit Party’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable; (b) all instruments and chattel paper that may evidence such
Receivable (and do not evidence any asset that is not a Receivable); (c) all
other security interests or liens and property subject thereto from time to time
purporting to secure payment of such Receivable, whether pursuant to the
contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto; (d) solely to the
extent applicable to such Receivable, the rights, interests and claims under the
contracts and all guarantees, indemnities, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the contract related to such Receivable or otherwise; (e) all of a
Special Purpose Receivables Subsidiary’s rights, interests and claims under the
Permitted Receivables Documents; and (f) all collections and other proceeds and
products of any of the foregoing, as defined in the UCC, that are or were
received by a Credit Party or Special Purpose Receivables Subsidiary, including
all funds which either are received by a Credit Party or Special Purpose
Receivables Subsidiary from or on behalf of the obligors in payment of any
amounts owed (including invoice price, finance charges, interest and all other
charges) in respect of the above Receivables or are applied to such amounts owed
by the obligors (including any insurance payments that a Credit Party or Special
Purpose Receivables Subsidiary applies in the ordinary course of its business to
amounts owed in respect of any of the above Receivables, and net proceeds of
sale or other disposition of repossessed goods or other collateral or property
of the obligors in respect of the above Receivables or any other parties
directly or indirectly liable for payment of any such Receivables, and all books
and records of any Credit Party to the extent related to any of the Receivables
Assets.
“Relevant Jurisdiction” means (i) the jurisdiction of incorporation,
organization or formation, as applicable, of the U.S. Borrower or any of its
Subsidiaries, (ii) any jurisdiction where any asset of the U.S. Borrower or any
of its Subsidiaries is situated, which as of the date of determination is
subject to, or from time to time is intended to be subject to, a security
interest in favor of Administrative Agent, (iii) any jurisdiction where the U.S.
Borrower or any of its Subsidiaries conducts its business and (iv) the
jurisdiction the laws of which govern the perfection of any Liens granted by the
Credit Parties pursuant to the Security Documents.
“Relevant Party” has the meaning assigned to such term in Section 3.03(i).
“Replaced Revolving Commitments” has the meaning set forth in Section 2.21(a).
“Replacement Revolving Commitments” has the meaning set forth in Section
2.21(a).
“Replacement Revolving Lender” has the meaning set forth in Section 2.21(b).
“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a U.S. Plan, other than those events as
to which the notice requirement is waived under subsection .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64 or .65 of PBGC Regulation
Section 4043.
“Repricing Event” means (a) any prepayment or refinancing of the Closing Date
Term Loans (or any portion thereof) with the proceeds of, or any conversion of
the Closing Date Term Loans (or any portion thereof) into, any new or
replacement loans or similar bank indebtedness bearing interest with an
“effective yield” (taking into account, for example, upfront fees, interest rate
spreads, interest rate benchmark floors and original issue discount but
excluding any arrangement, structuring, syndication, upfront and other fees paid
in connection therewith that are not paid to all Lenders providing such new
debt) less than the “effective yield” applicable to the Closing Date Term Loans
subject to such event (as such comparative yields are reasonably determined by
the Administrative Agent acting in good faith) and (b) any amendment to the Loan
Documents which reduces the “effective yield” applicable to all or a portion of
Closing Date Term Loans (as such comparative yields are reasonably determined by
the Administrative Agent acting in good faith).
45



--------------------------------------------------------------------------------



“Required 2020 EMEA Term Lenders” means 2020 EMEA Term Lenders holding more than
50% of the aggregate principal amount of the 2020 EMEA Term Loans outstanding at
such time. The 2020 EMEA Term Loans of any Defaulting Lender shall be
disregarded in determining Required 2020 EMEA Term Lenders at any time.
“Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Revolving Commitments constitute more than 50% of the sum of the Aggregate
Credit Facility Exposure and the Unused Total Revolving Commitment. The Credit
Facility Exposure and Unused Revolving Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.
“Required Prepayment Date” has the meaning given thereto in Section 2.13(i).
“Required Revolving Lenders” means Lenders whose Revolving Facility Exposure and
Unused Revolving Commitments constitute more than 50% of the sum of the
Aggregate Revolving Facility Exposure and the Unused Total Revolving Commitment.
The Revolving Facility Exposure and Unused Revolving Commitments of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time.
“Reset Date” has the meaning provided in Section 1.06.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, any vice president, the secretary, treasurer or controller of such
Person or, with respect to financial matters, the chief financial officer of
such Person. Unless otherwise specified, “Responsible Officer” refers to a
Responsible Officer of the U.S. Borrower.
“Restricted Participant” means (i) any Person who has a Standard Industrial
Classification of 4813 and listed on the attachment to the most recently
delivered Compliance Certificate, which list may be updated more frequently by
the U.S. Borrower in a writing to the Administrative Agent and the Lenders from
time to time or (ii) any Person that owns more than 5% of the outstanding common
stock of the U.S. Borrower and has been specified in a written notice to the
Administrative Agent and the Lenders by the U.S. Borrower from time to time.
“Restricted Payment” means (i) any Capital Distribution or (ii) any amount paid
by the U.S. Borrower or any of its Restricted Subsidiaries in repayment,
redemption, retirement, repurchase, voluntary prepayment, direct or indirect, of
(x) any Subordinated Indebtedness or (y) any Junior Lien Indebtedness.
“Restricted Subsidiary” means any Subsidiary of the U.S. Borrower (including the
EMEA Borrower) that is not an Unrestricted Subsidiary. The Restricted
Subsidiaries of the U.S. Borrower as of the Closing Date are listed on Schedule
1.01(d).
“Restricted Upstream Subsidiary” means (i) in the case of the U.S. Borrower,
such Borrower’s Non-U.S. Subsidiaries and (ii) in the case of the EMEA Borrower,
any Subsidiary of the EMEA Borrower (or any Subsidiary of the Purchaser)
organized in a jurisdiction other than in the United Kingdom and as set forth on
Schedule 1.01(d).
“Retained Declined Proceeds” has the meaning given thereto in Section 2.13(i).
“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the U.S. Borrower from all of the Lenders having
Revolving Commitments in respect thereof on a pro rata basis on a given date (or
resulting from Conversions or Continuations on a given date) in the same
currency, having in the case of any Eurocurrency Loans, the same Interest
Period.
“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or, in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.12 or adjusted
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06 and any Incremental Revolving Credit Commitments.
“Revolving Extension Effective Date” has the meaning set forth in Section
2.18(b).
“Revolving Extension Election” has the meaning set forth in Section 2.18(b).
46



--------------------------------------------------------------------------------



“Revolving Facility” has the meaning assigned to such term in the definition of
“Credit Facilities”.
“Revolving Facility Availability Period” means, as of any date of determination,
the period from the Closing Date until the latest Revolving Facility Termination
Date in effect on such date.
“Revolving Facility Exposure” means, for any Lender at any time, the sum of (i)
the principal amount of Revolving Loans made by such Lender and outstanding at
such time, and (ii) such Lender’s share of the LC Outstandings at such time.
“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.
“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1 hereto.
“Revolving Facility Specified Provisions Period” means the period (a) beginning
on the Amendment No. 1 Effective Date and (b) ending at the time when (i) all
Revolving Loans shall have been paid in full in cash, (ii) all Revolving
Commitments shall have been terminated or reduced to zero and (iii)(x) all
Letters of Credit shall have been terminated or expired or (y) all LC
Outstandings shall have been Cash Collateralized.
“Revolving Facility Termination Date” means, as applicable, the earlier of (a)
the date that the Revolving Commitments have been terminated pursuant to Section
8.02, and (b)(x) with respect to any Revolving Commitment in effect on the
Closing Date, May 31, 2023, (y) with respect to any Extending Revolving Lender
pursuant to Section 2.18, the date agreed to in accordance with Section 2.18 and
(z) with respect to any Replacement Revolving Lender, the date agreed to in
accordance with Section 2.21.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have been terminated or expired, a Lender with Revolving
Facility Exposure.
“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.
“Right-of-Way” means a right granted by any Person or Governmental Authority to
the U.S. Borrower or any of its Subsidiaries to install and maintain fiber,
conduit, manholes (beach or otherwise), and associated facilities and equipment
in real property in connection with the activities or conduct of the business of
the U.S. Borrower or any of its Subsidiaries (including any right granted by any
Person or Governmental Authority to the U.S. Borrower or any of its Subsidiaries
to place its submarine cable(s), including in any sanctuary or other protected
area or over or in the vicinity of any subsea pipes or other structures).
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.
“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the U.S. Borrower or any Restricted Subsidiary of
the U.S. Borrower of any property (except for temporary leases for a term,
including any renewal thereof, of not more than one year and except for leases
between the U.S. Borrower and a Restricted Subsidiary or between Restricted
Subsidiaries), which property has been or is to be sold or transferred by the
U.S. Borrower or such Restricted Subsidiary to such Person.
“Sanctions” has the meaning provided in Section 5.24(a).






47



--------------------------------------------------------------------------------



“Scheduled Repayment” means, with respect to any Term Loan, each regularly
scheduled payment of principal as set forth in Section 2.13(b) with respect to
such Term Loan or, if applicable, as set forth in an Additional Credit Extension
Amendment.
“Scheduled Unavailability Date” has the meaning specified in Section 2.09(i).
“Screen Rate” means, as applicable, (a) the LIBOR quote on the applicable screen
page specified in the definition of “Adjusted Eurocurrency Rate” that the
Administrative Agent designates to determine the Adjusted Eurocurrency Rate and
(b) the EURIBOR quote on the applicable screen page specified in the definition
of “EURIBO Rate” that the Administrative Agent designates to determine the
EURIBO Rate.
“SEC” means the United States Securities and Exchange Commission.
“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.
“SEC Rule 144A” means Rule 144A as promulgated under the Securities Act of 1933,
as amended, as the same may be in effect from time to time.
“Secured Cash Management Agreement” means any Cash Management Agreements entered
into with any Cash Management Bank.
“Secured Creditors” means each of the Administrative Agent, the Lenders, each LC
Issuer, each Secured Hedge Provider, each Cash Management Bank, and the
respective successors and assigns of each of the foregoing provided that each
Secured Hedge Provider and Cash Management Bank, other than the Administrative
Agent, a Lender or an LC Issuer, is designated in a written notice by any
Borrower to the Administrative Agent as a Secured Party in respect thereof and
executes and delivers to the Administrative Agent a letter agreement in form and
substance reasonably acceptable to the Administrative Agent pursuant to which
such Person (i) appoints the Administrative Agent as its agent under the
applicable Loan Documents, (ii) agrees to be bound by the provisions of
Article IX, Sections 11.01, 11.02 and 11.08 as if it were a Lender and (iii)
agrees to be bound by the provisions of that certain agreement among the Secured
Creditors, dated as of the date hereof.
“Secured Hedge Agreement” means any Hedge Agreements entered into with any
Secured Hedge Provider, which is in effect on, or entered into after, the
Closing Date.
“Secured Hedge Provider” means the Administrative Agent, a Lead Arranger, a
Lender or an Affiliate of the Administrative Agent, a Lead Arranger or a Lender
(or a Person who was a Lender or an Affiliate of a Lender at the time of
execution and delivery of a Hedge Agreement) (i) who has entered into a Hedge
Agreement with the U.S. Borrower or any of its Restricted Subsidiaries, or (ii) 
that is a party to a Hedge Agreement in existence on the Closing Date with U.S.
Borrower or any of its Restricted Subsidiaries, in its capacity as a
counterparty to such Hedge Agreement.
“Security Agreements” means, collectively, the U.S. Security Agreement and the
Non-U.S. Security Agreements.
“Security Documents” means the U.S. Security Documents and the EMEA Facility
Security Documents.
“Sellers” has the meaning provided in the preliminary statements hereto.
“Series A CoD” means a certificate of designation in substantially the form of
the Certificate of Designation attached as an exhibit to the Amended and
Restated Securities Purchase Agreements, dated as of February 23, 2018, each
between the U.S. Borrower, on the one hand, and The Spruce House Partnership LP
and others, on the other hand.
“Significant Subsidiary” means any Restricted Subsidiary of the U.S. Borrower
other than a Non-Credit Party that did not, as of the last day of the fiscal
quarter of the U.S. Borrower most recently ended for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b), have
48



--------------------------------------------------------------------------------



individually, either (i) assets with a value in excess of 7.5% of total assets
of, or (ii) revenues in an amount in excess of 7.5% of the total revenues of,
the U.S. Borrower and its Restricted Subsidiaries on a consolidated basis for
the Testing Period most recently ended .
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, to which the U.S. Borrower, any Subsidiary of the U.S.
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the U.S. Borrower, any Subsidiary of the U.S. Borrower or any ERISA Affiliate
made or accrued an obligation to make contributions during any of the five plan
years preceding the date of termination of such plan, but does not include a
Canadian Pension Plan.
“SPC” has the meaning provided in Section 11.06(f).
“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the U.S. Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the U.S. Borrower or any of the
Restricted Subsidiaries (other than Special Purpose Receivables Subsidiaries) in
the event the U.S. Borrower or any such Restricted Subsidiary becomes subject to
a proceeding under the Bankruptcy Code (or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law).
“Specified Acquisition Agreement Representations” means, with respect to the
Target Companies, the representations and warranties made by, or with respect
to, the Target Companies in the Target Acquisition Agreement as are material to
the interests of the Lenders in their capacities as such, but only to the extent
that the U.S. Borrower (or any of its Affiliates) has the right to terminate its
or their obligations under the Target Acquisition Agreement (or decline or
otherwise refuse to consummate the Acquisition pursuant to the Target
Acquisition Agreement) as a result of a breach of any such representation and
warranty in the Target Acquisition Agreement or any such representation and
warranty not being accurate .
“Specified Event of Default” means any Event of Default under Sections 8.01(a)
or (i).
“Specified Representations” mean the representations and warranties set forth in
Section 5.01(i) (solely with respect to the Credit Parties other than the Target
Companies) (solely, for the avoidance of doubt, with respect to its jurisdiction
of formation or organization, as applicable), Section 5.02 (solely with respect
to the Credit Parties other than the Target Companies), Section 5.03(iii)
(solely with respect to the Credit Parties other than the Target Companies),
Section 5.06(b) and (c), Section 5.08, Section 5.16, Section 5.19 and Section
5.24.
49



--------------------------------------------------------------------------------



“Specified Transactions” means acquisitions, dispositions, any issuance,
incurrence, assumption or permanent repayment of Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transaction and for which the financial effect is being calculated),
all sales, transfers and other dispositions or discontinuance of any Subsidiary,
line of business or division, restructurings, cost savings initiatives, other
operational changes or operational initiatives (in each case including for the
avoidance of doubt, acquisitions and permitted investments occurring prior to
the Closing Date); it being acknowledged and agreed that the acquisitions of (i)
GC Pivotal, LLC, pursuant to that certain Membership Interest Purchase
Agreement, dated as of June 23, 2017, by and among GTT Americas, LLC and GC
Pivotal, LLC, Pivotal Global Capacity, LLC, (ii) Hibernia NGS Limited, pursuant
to that certain Share Purchase Agreement, dated as of November 8, 2016, by and
among the U.S. Borrower, Murosa Development S.A.R.L., Columbia Ventures
Corporation and Hibernia NGS Limited, (iii) Accelerated Connections Inc.,
pursuant to that certain Share Purchase Agreement, dated as of March 8, 2018, by
and among Michael Garb, 2497817 Ontario Limited, 2497816 Ontario Limited, The
Garbe Family Trust, Hibernia Express (Canada) Limited and Accelerated
Connections Inc. and (iv) Custom Connect International B.V., pursuant to that
certain Share Purchase Agreement, dated as of December 29, 2017, by and among
O.W.R. Beheer B.V., J.W. Meijer Beheer B.V., JITVentures B.V., Mamadoo Ventures
B.V., Stupa Holding B.V., D. Warnar, R.E. Traag, Hibernia Express (Ireland),
Ltd., and Custom Connect International B.V., in each case shall be deemed to be
Specified Transactions.
“Sponsor Model” means the U.S. Borrower’s financial model delivered to the Lead
Arrangers on February 19, 2018.
“Standard Permitted Lien” means any of the following:
        (i) Liens for taxes not yet delinquent or Liens for taxes, assessments
or governmental charges being contested in good faith and by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
established;
        (ii) Liens in respect of property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers’, suppliers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the U.S. Borrower or
any of its Restricted Subsidiaries and do not secure any Indebtedness;
        (iii) Liens created by this Agreement or the other Loan Documents;
        (iv) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.01(h);
        (v) Liens (other than any Lien imposed by ERISA or, except for
contributions not yet due, applicable foreign pensions legislation) incurred or
deposits made in the ordinary course of business in connection with workers
compensation, unemployment insurance and other types of social security, and
mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, trade contracts, leases,
government contracts, surety, appeal, customs, performance and return-of-money
bonds and other similar obligations, incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money), whether
pursuant to statutory requirements, common law or consensual arrangements;
        (vi) leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the U.S.
Borrower or any of its Restricted Subsidiaries and any interest or title of a
lessor under any lease not in violation of this Agreement;
        (vii) easements (including reciprocal easement agreements), survey
exceptions, or reservations of, or rights of others for, licenses,
rights-of-way, sewer, electric lines, telegraph and telephone lines and other
similar purposes, zoning, building codes or other restrictions, charges, ground
leases, encumbrances, defects in title, prior rights of other persons, and
obligations contained in similar instruments, in each case that do not secure
Indebtedness and do not involve, and are not likely to involve at any future
time, either individually or in the aggregate, (A) a substantial and prolonged
interruption or disruption of the business
50



--------------------------------------------------------------------------------



activities of the U.S. Borrower and its Restricted Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect;
        (viii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement; provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);
        (ix) Liens solely on any cash earnest money deposits made by the U.S.
Borrower and any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement; provided that any such deposits shall be made
solely in connection with Permitted Acquisitions or other Investments permitted
hereunder;
        (x) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
        (xi) Liens (i) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods or (ii) on specific items of inventory or other goods and
proceeds thereof of any Person securing such Person’s obligations in respect of
bankers’ acceptances or letters of credit issued or created for the account of
such person to facilitate the purchase, shipment or storage of such inventory or
goods in the ordinary course of business;
        (xii) Liens consisting of non-exclusive licenses of Intellectual
Property in the ordinary course of business;
        (xiii) Liens of (i) a collection bank arising under Section 4-210 of the
UCC (or any analogous statutory provision of applicable foreign law) on items in
the course of collection or, solely with respect to accounts located in the
Netherlands, which arise from article 24 or 25 of the general banking conditions
(algemene bankvoorwaarden), (ii) attaching to commodity trading accounts or
other commodities brokerage accounts incurred in the ordinary course of business
and (iii) in favor of a banking or other financial institution arising as a
matter of law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of setoff) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institutions general terms
and conditions;
        (xiv) Liens that are contractual rights of setoff or rights of pledge
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the U.S.
Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the U.S. Borrower or any of its Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the U.S.
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;
        (xv) Liens on insurance premium refunds and insurance proceeds granted
in favor of insurance companies (or their financing affiliates) in connection
with the financing of insurance premiums;
        (xvi) Liens in favor of a Governmental Authority arising in connection
with any condemnation or eminent domain proceeding by such Governmental
Authority affecting Real Property which does not otherwise constitute an Event
of Default under this Agreement;
        (xvii) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the U.S.
Borrower or any Restricted Subsidiary (as purchaser or consignee) not prohibited
by this Agreement;


51



--------------------------------------------------------------------------------



        (xviii) Liens solely on any cash earnest money deposits of the U.S.
Borrower and any of its Restricted Subsidiaries provided to licensing
authorities and governmental agencies in the ordinary course of business;
        (xix) rights of access, licenses, step-in rights, leases and inspection
rights granted to customers in the ordinary course of business;
        (xx) rights of consignors of goods, whether or not perfected by the
filing of a financing statement under the UCC;
        (xxi) in the case of any Credit Party or Restricted Subsidiary organized
under the laws of Canada or any province or territory thereof or any property
located in Canada (A) reservations, limitations, provisos and conditions
expressed in any original grant from the Crown or other grants of real or
immovable property, or interests therein, that do not materially affect the use
of the affected land for the purpose for which it is used by such Credit Party
or Restricted Subsidiary, (B) the right reserved to or vested in any
Governmental Authority by the terms of any lease, license, franchise, grant or
permit acquired by such Credit Party or Restricted Subsidiary or by any
statutory provision to terminate any such lease, license, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof and (C) security given to a public utility or any Governmental Authority
when required by such utility or authority in connection with the operations of
such Credit Party or Restricted Subsidiary in the ordinary course of its
business to secure obligations not yet overdue;
        (xxii) Liens over any rental deposits in respect of any Real Property
leased or licensed by a Credit Party in the ordinary course of business;
        (xxiii) inchoate Liens (other than any Lien imposed by ERISA or, except
for contributions not yet due, applicable foreign pensions legislation) that
arise by operation of law;
        (xxiv) Liens on any amounts held by a trustee under any indenture or
other debt agreement (in each case, solely to the extent the Indebtedness
evidenced thereby constitutes Indebtedness permitted by Section 7.04) issued in
escrow pursuant to customary escrow arrangements pending the release thereof, or
under any indenture or other debt agreement pursuant to customary discharge,
redemption or defeasance provisions;
        (xxv) Liens arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom U.S. Borrower or any of its Restricted Subsidiaries maintains a banking
relationship in the ordinary course of business; and
        (xxvix) any Lien created in order to secure pension liabilities or
partial retirement liabilities (Altersteilzeitverpflichtungen) including
pursuant to section 8a of the German Partial Retirement Act
(Altersteilzeitgesetz) and/or section 7e of the book IV of the German Social Act
(Sozialgesetzbuch IV).
“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.
“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).
“Sterling” and the sign “£” each means lawful money of the United Kingdom
(expressed in pounds sterling).
“Subordinated Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.
52



--------------------------------------------------------------------------------



“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms reasonably acceptable to the Administrative Agent.
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the U.S. Borrower.
“Subsidiary Guarantor” means (a) any U.S. Borrower Guarantor and (b) any
Non-U.S. Subsidiary Guarantor. Schedule 1.01(e) hereto lists each Subsidiary
Guarantor as of the Closing Date.
“Successor Rate” has the meaning specified in Section 2.09(i).
“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, EURIBO Rate, Adjusted Eurocurrency Rate, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the reasonable discretion of the
Administrative Agent, to reflect the adoption of such Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with customary market practice (or, if the
Administrative Agent reasonably determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the U.S. Borrower).
“Supplier” has the meaning assigned to such term in Section 3.03(i).
“Swap Obligation” means, with respect to any Borrower or Subsidiary Guarantor,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
"Swiss Guarantor" means any Guarantor incorporated in Switzerland and/or having
its registered office in Switzerland and/or qualifying as a Swiss resident
pursuant to Art. 9 of the Swiss Withholding Tax Act.
“Swiss Withholding Tax” means any taxes imposed under the Swiss Withholding Tax
Act.
“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
(Bundesgesetz über die Verrechnungssteuer) of October 13, 1965, as amended from
time to time (SR 642.21), together with the related ordinances, regulations and
guidelines, all as amended and applicable from time to time.
“Syndication Agent” means Credit Suisse AG, Cayman Islands Branch, KeyBank
National Association, SunTrust Bank, Goldman Sachs Bank USA and Morgan Stanley
Senior Funding, Inc., as syndication agents.
“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.
“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.




53



--------------------------------------------------------------------------------



“Target” has the meaning provided in the first paragraph to this Agreement.
“Target Acquisition” has the meaning provided in the preliminary statements
hereto.
“Target Acquisition Agreement” has the meaning provided in the preliminary
statements hereto.
“Target Acquisition Documentation” means, collectively, the Target Acquisition
Agreement and all schedules, exhibits and annexes thereto and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith.
“Target Companies” means the Target and its Subsidiaries.
“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007 (or any successor settlement system as reasonably
determined by the Administrative Agent in consultation with the U.S. Borrower).
“Target Existing Credit Agreements” mean (i) the Term Loan Facility Agreement,
dated as of October 9, 2017, by and among Interoute Communications Limited, as
borrower, the guarantors party thereto, the lenders party thereto, Credit Suisse
AG, London Branch as facility agent and Barclays Bank plc as security agent, and
the other Finance Documents (as defined therein) related thereto, and (ii) the
Multicurrency Revolving Credit Facility Agreement, dated as of November 4, 2016,
by and among Interoute Communications Limited, as borrower, the guarantors party
thereto, the lenders party thereto, Barclays Bank plc as facility agent and
security agent, and the other Finance Documents (as defined therein) related
thereto.
“Target German Assets” means the Equity Interests issued by and the assets of
the Target German Entities, together with the liabilities of, including all
Indebtedness of, the Target German Entities.
“Target German Entities” means Interoute German GmbH, ATP3 Dusseldorf GmbH and
Easynet Global Services GmbH.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means the incurrence of Closing Date EMEA Term Loans, 2020 EMEA
Term Loans, Closing Date U.S. Term Loans or Incremental Term Loans consisting of
one Type by the Applicable Borrower from all of the Lenders having Term
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date), having in the case of
Eurocurrency Loans the same Interest Period.
“Term Commitment” means the U.S. Term Commitment and the EMEA Term Commitment.
“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.
“Term Loan” means, the U.S. Term Loans and the EMEA Term Loans, if any.
“Term Loan Maturity Date” means, as applicable, (a) with respect to any Closing
Date Term Loans, the Initial Term Loan Maturity Date, (b) with respect to the
2020 EMEA Term Loans, the 2020 EMEA Term Loan Maturity Date, (c) with respect to
any other Incremental Term Loan, the applicable Incremental Term Loan Maturity
Date, (d) with respect to any Extended Term Loan, the applicable Extended Term
Loan Maturity Date, or (d) with respect to all Term Loans, the latest of the
dates referred to in clause (a), (b), (c) and (d).
“Term Note” means a U.S. Term Note or EMEA Term Note.
54



--------------------------------------------------------------------------------



“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the U.S. Borrower then last ended (whether or not such quarters are
all within the same fiscal year) for which financial statements have been or
were required to be delivered pursuant to Section 4.01(x), 6.01(a) or 6.01(b),
except that if a particular provision of this Agreement indicates that a Testing
Period shall be of a different specified duration, such Testing Period shall
consist of the particular fiscal quarter or quarters then last ended that are so
indicated in such provision.
“Title Company” has the meaning specified in ‎Section 6.10(d)(ii)(A).
“Title Policy” has the meaning specified in ‎Section 6.10(d)(ii)(A).
“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.12(c) hereof. As of
the Closing Date, the amount of the Total Revolving Commitment is $200,000,000.
“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders. As of the Closing Date, the amount of the Total Term Loan Commitment is
the sum of (i) $1,770,000,000 and (ii) €750,000,000.
“Transactions” means the Target Acquisition, the issuance of common stock by the
U.S. Borrower pursuant to the Target Acquisition Agreement, the issuance of
common and preferred stock by the U.S. Borrower and the use of proceeds
therefrom to finance in part the Target Acquisition and the Refinancing, the
Refinancing, the entering into and initial borrowings under this Agreement, the
payment of fees and expenses in connection with the foregoing and other related
transactions.
“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurocurrency Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York (or, if the context may require, each other applicable
jurisdiction). References to the UCC shall include the Personal Property
Security Act of Nova Scotia (or successor statute) or similar legislation of any
other Canadian jurisdiction, including the Civil Code of Québec, the laws of
which are required by such legislation to be applied in connection with the
issue, perfection, enforcement, opposability, enforceability, validity or effect
of security interests or hypothecs.
“Undisclosed Administration” means in relation to a Lender or its parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
governmental supervisory authority or regulator under or based on the law in the
country where such Lender is subject to home jurisdiction supervision if
applicable law requires that such appointment is not to be publicly disclosed.
“Unfunded Benefit Liabilities” of any U.S. Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“United States” and “U.S.” each means United States of America.
“Universal Service Administrative Company” means the independent, not-for-profit
corporation designated by the FCC as the administrator of the Universal Service
Fund created pursuant to Section 254 of the U.S. Communications Act.
“Universal Service Fund” means the Universal Service Fund created pursuant to
Section 254 of the U.S. Communications Act or any similar fund established under
federal, state or local law or regulation.
“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar Amount of the draws made on such Letter of Credit that have not been
reimbursed by the U.S. Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.
55



--------------------------------------------------------------------------------



“Unrestricted Subsidiary” means (a) a direct or indirect Subsidiary of the U.S.
Borrower designated as an Unrestricted Subsidiary pursuant to Section 6.13;
provided that in no event may any Borrower be designated as an Unrestricted
Subsidiary, or (b) any Special Purpose Receivables Subsidiary; provided that any
such Special Purpose Receivables Subsidiary of the U.S. Borrower that is an
Unrestricted Subsidiary shall, upon the termination of any such Permitted
Receivables Financing (other than as a result of an event of default thereunder
unless and until the obligations thereunder are repaid in full), cease to be an
Unrestricted Subsidiary and may not be re-designated as an Unrestricted
Subsidiary. As of the Closing Date, immediately following the consummation of
the Target Acquisition, there are no Unrestricted Subsidiaries.
“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.
“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.
“UK Secured Parties” has the meaning specified in the definition of “UK Security
Agreements”.
“UK Security Agreements” means the Non-U.S. Security Agreements governed by the
laws of England or (as applicable) the laws of Scotland.
“UK Security Documents” means the UK Security Agreements, each Additional
Security Document governed by the laws of England or (as applicable) the laws of
Scotland and any document governed by English law or (as applicable) Scots law
pursuant to which any Lien is granted or perfected by any Credit Party to the
Administrative Agent as security for any of the Obligations.
“UK Security Property” means:
        (i) the Liens expressed to be granted under the UK Security Documents in
favor of the Administrative Agent as security trustee for the UK Secured Parties
and all proceeds of those Liens;
        (ii) all obligations expressed to be undertaken by a Credit Party to pay
amounts in respect of the Obligations to the Administrative Agent as security
trustee for the UK Secured Parties and secured by the UK Security Documents
together with all representations and warranties expressed to be given by a
Credit Party in favor of the Administrative Agent as security trustee for the UK
Secured Parties; and
        (iii) any other amounts or property, whether rights, entitlements,
choses in action or otherwise, actual or contingent, which the Administrative
Agent is required by the terms of the UK Security Documents to hold as security
trustee on trust for the UK Secured Parties.
“Unity” has the meaning assigned to such term in Section 3.03(i).
“U.S. Borrower” has the meaning provided in the preamble to this Agreement.
“U.S. Borrower Guaranteed Obligations” has the meaning provided in Section
10.01.
“U.S. Borrower Guarantor” means any U.S. Subsidiary that is or hereafter becomes
a party to a U.S. Subsidiary Guaranty, other than any Excluded Subsidiary.
“U.S. Collateral” means the “Collateral” (or any equivalent term) as defined in
the U.S. Security Agreement or any other applicable U.S. Security Document,
together with any other assets (whether Real Property or personal property)
pledged pursuant to any U.S. Security Document.
“U.S. Communications Act” means the United States Communications Act of 1934, as
amended, codified as Chapter 5 of Title 47 of the U.S. Code, 47 U.S.C. 151 et.
seq.


56



--------------------------------------------------------------------------------



“U.S. Communications Laws” means (i) the U.S. Communications Act, (ii) An Act
Relating to the Landing and Operation of Submarine Cables in the United States,
47 U.S.C. §§34-39, and related executive orders, (iii) FCC Rules and FCC
decisions, policies, reports, and orders issued from time to time, (iv) CALEA,
(v) such other laws of the United States codified or otherwise included in Title
47 of the U.S. Code as may be applicable to the conduct of the U.S. Borrower or
its Subsidiaries or applicable to any of their respective networks, fiber
assets, facilities, equipment or other property, (vi) the
telecommunications-related laws of any state or of any county, parish or other
local division of any state of the United States and regulations, decisions,
policies, reports and orders issued by state agencies or local division agencies
with jurisdiction over telecommunications-related matters pursuant to such laws,
and (vii) the regulations, decisions, policies, reports and orders of any
Governmental Authority in the United States with jurisdiction over
telecommunications-related matters as may be applicable to the conduct of the
U.S. Borrower or any of its Subsidiaries or applicable to any of their
respective networks, fiber assets, facilities, equipment or other property.
“U.S. Communications License” means any license, permit, consent, certificate of
compliance, franchise, approval, waiver or authorization related to the conduct
of the U.S. Borrower or any of its Subsidiaries or applicable to any of their
respective networks, fiber assets, facilities, equipment or other property and
granted or issued by the FCC or any other local, state or federal U.S.
Governmental Authority with jurisdiction over telecommunications-related matters
(including any state public utility commission) to and held by the U.S. Borrower
or any of its Subsidiaries, including those pursuant to which the U.S. Borrower
or any of its Subsidiaries is authorized to engage in any activity subject to
the jurisdiction of such Governmental Authority. The term “U.S. Communications
License” includes the rights of the U.S. Borrower or any of its Subsidiaries,
established by Section 63.21(h) of the FCC Rules.
“U.S. Credit Parties” means the U.S. Borrower and the U.S. Borrower Guarantors.
“U.S. Prepayment Group” means the U.S. Credit Parties and their respective
Restricted Subsidiaries (other than any member of the Non-U.S. Prepayment
Group).
“U.S. Loan Document” has the meaning specified in the definition of “U.S.
Obligations”.
“U.S. Loans” means U.S. Term Loans and Revolving Loans.
“U.S. Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the U.S. Borrower, any other U.S. Credit Party or
other Restricted Subsidiary that is a U.S. Subsidiary to the Administrative
Agent, any Lender, any Affiliate of any Lender, any Secured Hedge Provider, any
Cash Management Bank or any LC Issuer pursuant to the terms of this Agreement,
any other Loan Document to which any U.S. Credit Party is a party (collectively
with this Agreement, the “U.S. Loan Documents” and each a “U.S. Loan
Documents”), any Secured Hedge Agreement or any Secured Cash Management
Agreement (including, but not limited to, interest and fees that accrue after
the commencement by or against any U.S. Credit Party of any insolvency
proceeding or other proceeding under any Debtor Relief Laws, regardless of
whether allowed or allowable in such proceeding or subject to an automatic stay
under Section 362(a) of the Bankruptcy Code or analogous provision under any
other Debtor Relief Laws); provided, however, that U.S. Obligations shall not
include any Excluded Swap Obligations. Without limiting the generality of the
foregoing description of U.S. Obligations, the U.S. Obligations include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, reasonable attorneys’ fees and disbursements, indemnities and
other amounts payable by any U.S. Credit Party under any U.S. Loan Document, (b)
Banking Services Obligations of any U.S. Credit Party or other Restricted
Subsidiary that is a U.S. Subsidiary, (c) Hedging Obligations of any U.S. Credit
Party or other Restricted Subsidiary that is a U.S. Subsidiary and (d) the
obligation of any U.S. Credit Party to reimburse any amount in respect of any of
the foregoing that the Administrative Agent, any Lender, any Secured Hedge
Provider, and Cash Management Bank or any Affiliate of any of them, in
connection with the terms of any U.S. Loan Document, may elect to pay or advance
on behalf of the U.S. Credit Parties. For the avoidance of doubt, “U.S.
Obligations” does not include any obligations of U.S. Credit Parties in respect
of their guarantees of the Loans or other obligations of the EMEA Borrower.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
57



--------------------------------------------------------------------------------



“U.S. Plan” means any Multi-Employer Plan, Multiple Employer Plan or
Single-Employer Plan.
“U.S. Security Agreement” means the Pledge and Security Agreement, dated as of
the Closing Date (as amended, restated, modified or supplemented from time to
time), executed by the U.S. Borrower and the U.S. Borrower Guarantors in favor
of the Administrative Agent.
“U.S. Security Documents” means the U.S. Security Agreement, each Additional
Security Document, each Mortgage, any UCC financing statement and any similar
filings, any Collateral Assignment, any Perfection Certificate and any document
pursuant to which any Lien is granted or perfected by any U.S. Credit Party to
the Administrative Agent.
“U.S. Subsidiary” means any Subsidiary organized under the laws of the United
States, any State thereof, or the District of Columbia.
“U.S. Subsidiary Guaranty” means each of (a) the Subsidiary Guaranty (U.S.
Subsidiaries), dated as of the Closing Date (as amended, restated, modified or
supplemented from time to time), executed by the U.S. Borrower Guarantors in
favor of the Administrative Agent (the “Closing Date U.S. Subsidiary Guaranty”),
and (b) any guaranty executed by a U.S. Subsidiary in favor of the
Administrative Agent from time to time after the Closing Date which guaranty
shall be in form and substance reasonably acceptable to the Administrative
Agent.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B)(3).
“U.S. Term Commitment” means, with respect to each Lender, the amount, if any,
of its (a) Closing Date U.S. Term Commitment, (b) Incremental Term Loan
Commitment in respect of U.S. Term Loans, or (c) in the case of any Lender that
becomes a party hereto pursuant to an Assignment Agreement, the amount set forth
in such Assignment Agreement, as such commitment may be reduced from time to
time as a result of assignments to or from such Lender pursuant to ‎Section
11.06.
“U.S. Term Facility” has the meaning assigned to such term in the definition of
“Credit Facilities”.
“U.S. Term Loans” means any Closing Date U.S. Term Loan, any Incremental Term
Loan, any Extended Term Loan and any Refinancing Term Loans, in each case made
to the U.S. Borrower under the U.S. Term Facility.
“U.S. Term Note” means a promissory note substantially in the form of Exhibit
A2 hereto.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.“USF Requirements” means the Universal Service Fund contribution and
reporting requirements imposed by the FCC on providers of interstate
telecommunications under the U.S. Communications Act or imposed by any state
Governmental Authority.
“VAT” means:
        (i) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and
        (ii) any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in paragraph (a) above, or imposed elsewhere.
“VAT Receiver” has the meaning assigned to such term in Section 3.03(i).
“VoIP” means interconnected Voice over Internet Protocol services as that term
is defined in Title 47, Part 9 of the Code of Federal Regulations.
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of
58



--------------------------------------------------------------------------------



Voting Power of a Person means the ownership of shares of capital stock,
partnership interests, membership interests or other interests of such Person
sufficient to control exclusively the election of that percentage of the members
of the board of directors or other similar governing body of such Person.
“Waivable Mandatory Prepayment” has the meaning given thereto in Section
2.13(i).
“Withholding Agent” means any Credit Party and the Administrative Agent and,
with respect to U.S. federal income taxes, any other applicable withholding
agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02 Computation of Time Periods
. In this Agreement in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including,” the words
“to” and “until” each means “to but excluding” and the word “through” means
“through and including.”
Section 1.03 Accounting Terms
. Except as otherwise specifically provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that if the U.S. Borrower notifies the
Administrative Agent and the Lenders that the U.S. Borrower wishes to amend any
financial ratio or requirement to eliminate the effect of any change in GAAP
that occurs after the Closing Date on the operation of such financial ratio or
requirement (or if the Administrative Agent notifies the U.S. Borrower that the
Required Lenders (or the Required Revolving Lenders with respect to any
financial ratio contemplated under Section 7.07) wish to amend any financial
ratio or requirement for such purpose), then the U.S. Borrower’s compliance with
such financial ratio or requirement shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such financial ratio or requirement is
amended in a manner satisfactory to the U.S. Borrower, the Administrative Agent
and the Required Lenders (or Required Revolving Lenders as the case may be), the
U.S. Borrower, the Administrative Agent and the Lenders agreeing to enter into
good faith negotiations to amend any such financial ratio or requirement
promptly upon receipt from any party entitled to send such notice.
Notwithstanding the foregoing, (A) all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof and (B) all
leases of the U.S. Borrower and its Restricted Subsidiaries that were treated as
operating leases in accordance with GAAP on the Closing Date shall continue to
be treated as operating leases for purposes of the financial definitions
contained herein, regardless of any change in GAAP after the Closing Date that
would otherwise require such operating leases to be treated as Capital Leases;
provided that the U.S. Borrower shall provide to the Administrative Agent
financial statements and other documents required under this Agreement which
include a reconciliation showing such treatment before and after giving effect
to such change in GAAP.
Section 1.04 Terms Generally
.
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document), (b) any reference
herein to any
59



--------------------------------------------------------------------------------



Person shall be construed to include such Person’s successors and assigns, (c)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections, Schedules
and Exhibits shall be construed to refer to Sections of, and Schedules and
Exhibits to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all Real
Property, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and interests in any of the foregoing,
and (f) any reference to a statute, rule or regulation is to that statute, rule
or regulation as now enacted or as the same may from time to time be amended,
re-enacted or expressly replaced.
(b) Notwithstanding anything to the contrary contained herein, for purposes of
any determination under Article VI and Article VII and the calculation of
compliance with any financial ratio for purposes of determining financial
covenant compliance or taking any action hereunder or other transaction, event
or circumstance, or any other determination under any other provision of this
Agreement not covered elsewhere in this Section 1.04(b) (any of the foregoing, a
“specified transaction”), in a currency other than Dollars, (i) the Dollar
Amount of a specified transaction in a currency other than Dollars shall be
calculated based on the rate of exchange quoted by a publicly available service
for displaying exchange rates customarily referenced by the Administrative Agent
for such foreign currency, as in effect at 11:00 A.M. (New York time) on the
date of such specified transaction (which, in the case of any Restricted
Payment, shall be deemed to be the date of the declaration thereof and, in the
case of the incurrence of Indebtedness, shall be deemed to be on the date first
committed); provided, that if any Indebtedness is incurred (and, if applicable,
associated Lien granted) pursuant to any Permitted Refinancing of Indebtedness
denominated in a currency other than Dollars, and the relevant Permitted
Refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such Permitted Refinancing, such Dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Indebtedness following such Permitted Refinancing (and, if applicable,
associated Lien granted) does not exceed an amount sufficient to repay the
principal amount of such Indebtedness subject to such Permitted Refinancing,
except by an amount equal to (x) unpaid accrued interest and premiums (including
tender premiums) thereon plus other reasonable and customary fees and expenses
(including upfront fees and original issue discount) incurred in connection with
such Permitted Refinancing, (y) any existing commitments unutilized thereunder
and (z) additional amounts permitted to be incurred under Section 7.04 and
(ii) for the avoidance of doubt, no Default or Event of Default shall be deemed
to have occurred solely as a result of a change in the rate of currency exchange
occurring after the time of any specified transaction so long as such specified
transaction was permitted at the time incurred, made, acquired, committed,
entered or declared as set forth in this Section.
Section 1.05 Additional Approved Currencies
(a) The U.S. Borrower may from time to time request that Revolving Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Approved Currency”; provided that (i) such
requested currency is a lawful currency that is readily transferable and readily
convertible into Dollars in the London interbank market and (ii) dealings in
deposits in such requested currency are carried on in the London interbank
market. Such request shall be subject to the reasonable approval of the
Administrative Agent and the Revolving Lenders; and, in the case of any such
request with respect to the issuance of Letters of Credit, such request shall
also be subject to the reasonable approval of the applicable LC Issuer.
(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (London time), five (5) Business Days prior to the date of the
desired Borrowing or issuance of a Letter of Credit (or such other time or date
as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable LC Issuer, in its or
their sole discretion). In the case of any such request pertaining to Revolving
Loans, the Administrative Agent shall promptly notify each Revolving Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall also promptly notify the applicable LC Issuer
thereof. Each Revolving Lender and the applicable LC Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m. (London time), two (2) Business Days after receipt of
such request whether it consents, in its sole discretion, to the making of
Revolving Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.
(c) Any failure by a Revolving Lender or an LC Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Lender
60



--------------------------------------------------------------------------------



or LC Issuer, as the case may be, to permit Revolving Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Lenders consent to making Revolving Loans in such
requested currency, the Administrative Agent shall so notify the U.S. Borrower
and such currency shall thereupon be deemed for all purposes to be an Approved
Currency hereunder for purposes of any Borrowing of Revolving Loans; and if the
applicable LC Issuer also consents to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the U.S. Borrower
and such currency shall thereupon be deemed for all purposes to be an Approved
Currency hereunder for purposes of any Letter of Credit issuances by such LC
Issuer. If the Administrative Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.05, the Administrative Agent
shall promptly so notify the U.S. Borrower.
Section 1.06 Exchange Rates
(a) Not later than 1:00 p.m. on each Calculation Date, the Administrative Agent
shall (i) determine the Exchange Rate as of such Calculation Date with respect
to any Approved Foreign Currency and (ii) give written notice thereof to the
Lenders and the U.S. Borrower. The Exchange Rate so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) or other date of determination, shall remain
effective until the next succeeding Reset Date, and shall for purposes of this
Agreement (other than any provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in determining the Dollar Amount
of any Loan or Letter of Credit denominated in an Approved Foreign Currency.
(b) Not later than 5:00 p.m. on each Reset Date and on each date on which Loans
are made or Letters of Credit are issued in an Approved Foreign Currency, the
Administrative Agent shall (i) determine the Dollar Amount of the Loans, Letters
of Credit, Revolving Facility Exposure, Aggregate Credit Facility Exposure,
Aggregate Revolving Facility Exposure, Aggregate Foreign Currency Exposure and
LC Outstandings then outstanding (after giving effect to all Revolving Loans
repaid and all reimbursements of Unpaid Drawings made concurrently with the
making of any Revolving Loans) and (ii) notify the Lenders and the U.S. Borrower
of the results of such determination.
Section 1.07 Swedish Terms.
In this Agreement, where it relates to a Swedish entity, a reference to (a) a
composition, assignment or similar arrangement with any creditor includes a
företagsrekonstruktion, konkursförfarande or ackordsuppgörelse under the Swedish
Bankruptcy Act (konkurslagen) or the Swedish Reorganisation Act (lag om
fõretagsrekonstruktion) (as the case may be), (b) a compulsory manager,
receiver, administrator includes a konkursförvaltare, företagsrekonstruktör or
likvidator under Swedish law, (c) gross negligence means grov vårdslöshet under
Swedish law, (d) a guarantee includes any garanti under Swedish law which is
independent from the debt to which it relates and any borgen under Swedish law
which is accessory to or dependant on the debt to which it relates, (e) merger
includes any fusion implemented in accordance with Chapter 23 of the Swedish
Companies Act (aktiebolagslagen) and (f) a winding up, administration or
dissolution includes a frivillig likvidation or tvångslikvidation under Chapter
25 of the Swedish Companies Act (aktiebolagslagen).
ARTICLE II.
THE TERMS OF THE CREDIT FACILITY
Section 2.01 Establishment of the Credit Facilities. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders and each LC Issuer
agree to establish the Credit Facilities for the benefit of the Borrowers;
provided, however, that at no time will the Credit Facility Exposure of any
Lender exceed the aggregate amount of such Lender’s Commitment.
Section 2.02 Revolving Facility. During the Revolving Facility Availability
Period, each Revolving Lender severally, and not jointly, agrees, on the terms
and conditions set forth in this Agreement, to make a Revolving Loan or
Revolving Loans to the U.S. Borrower from time to time pursuant to such Lender’s
Revolving Commitment, which Revolving Loans: (i) may, except as set forth
herein, at the option of the U.S. Borrower, be incurred and maintained as, or
Converted into, Revolving Loans that are Eurocurrency Loans denominated in any
Approved Currency or Base Rate Loans denominated in Dollars; (ii) may be repaid
or prepaid and reborrowed in accordance with the provisions hereof; and (iii)
shall not be made if, after giving effect to any such Revolving
61



--------------------------------------------------------------------------------



Loan, (A) the Revolving Facility Exposure of any Lender would exceed such
Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility Exposure
would exceed the Total Revolving Commitment, (C) the Aggregate Foreign Currency
Exposure with respect to Revolving Loans and Letters of Credit denominated in
Approved Foreign Currencies would exceed the Approved Foreign Currency Sublimit,
or (D) the U.S. Borrower would be required to prepay Loans or Cash Collateralize
Letters of Credit pursuant to Section 2.13(c)(ii) or (iii). The Revolving Loans
to be made by each Lender will be made by such Lender on a pro rata basis based
upon such Lender’s Revolving Facility Percentage of each Revolving Borrowing, in
each case in accordance with Section 2.07 hereof.
Section 2.03 Term Loans.
(a) On the Closing Date, each Closing Date U.S. Term Lender that has a Closing
Date U.S. Term Commitment severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a term loan denominated in
Dollars (each a “Closing Date U.S. Term Loan”) to the U.S. Borrower pursuant to
such Closing Date U.S. Term Lender’s Closing Date U.S. Term Commitment. The
Closing Date U.S. Term Loans shall not exceed (A) for any Closing Date U.S. Term
Lender at the time of incurrence thereof the amount of such Closing Date U.S.
Term Lender’s Closing Date U.S. Term Commitment and (B) for all the Closing Date
U.S. Term Lenders at the time of incurrence thereof the aggregate amount of the
Closing Date U.S. Term Commitments of all Closing Date U.S. Term Lenders. The
Closing Date U.S. Term Loans to be made by each Closing Date U.S. Term Lender
will be made by such Closing Date U.S. Term Lender in the aggregate amount of
its Closing Date U.S. Term Commitment in accordance with Section 2.07 hereof.
(b) 
(i) On the Closing Date, each Closing Date EMEA Term Lender that has a Closing
Date EMEA Term Commitment severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make term loans denominated in Euro
(each a “Closing Date EMEA Term Loan”) to the EMEA Borrower pursuant to such
Closing Date EMEA Term Lender’s Closing Date EMEA Term Commitment. The Closing
Date EMEA Term Loans shall not exceed (A) for any Closing Date EMEA Term Lender
at the time of incurrence thereof the amount of such Closing Date EMEA Term
Lender’s Closing Date EMEA Term Commitment and (B) for all the Closing Date EMEA
Term Lenders at the time of incurrence thereof the aggregate amount of the
Closing Date EMEA Term Commitments of all Closing Date EMEA Term Lenders. The
Closing Date EMEA Term Loans to be made by each Closing Date EMEA Term Lender
will be made by such Closing Date EMEA Term Lender in the aggregate amount of
its Closing Date EMEA Term Commitment in accordance with Section 2.07 hereof.
(ii) On the Amendment No. 2 Effective Date, each 2020 EMEA Term Lender that has
a 2020 EMEA Term Commitment severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make term loans denominated in
Dollars (each a “2020 EMEA Term Loan”) to the EMEA Borrower pursuant to such
2020 EMEA Term Lender’s 2020 EMEA Term Commitment. The 2020 EMEA Term Loans
shall not exceed (A) for any 2020 EMEA Term Lender at the time of incurrence
thereof the amount of such 2020 EMEA Term Lender’s 2020 EMEA Term Commitment and
(B) for all the 2020 EMEA Term Lenders at the time of incurrence thereof the
aggregate amount of the 2020 EMEA Term Commitments of all 2020 EMEA Term
Lenders. The 2020 EMEA Term Loans to be made by each 2020 EMEA Term Lender will
be made by such 2020 EMEA Term Lender in the aggregate amount of its 2020 EMEA
Term Commitment in accordance with Section 2.07 hereof.
(c) With respect to all Term Loans, such Term Loans (i) once prepaid or repaid,
may not be reborrowed; (ii) may, except as set forth herein, at the option of
the Applicable Borrower, (x) in the case of U.S. Term Loans, be incurred and
maintained as, or Converted into, Term Loans that are Base Rate Loans or
Eurocurrency Loans denominated in Dollars, (y) in the case of EMEA Term Loans
that are not 2020 EMEA Term Loans, be incurred and maintained as, or Converted
into, Term Loans that are Eurocurrency Loans denominated in Euro, and (z) in the
case of 2020 EMEA Term Loans, be incurred and maintained as, or Converted into,
Term Loans that are Base Rate Loans or Eurocurrency Loans denominated in
Dollars; provided that all Term Loans made as part of the same Term Borrowing
shall consist of Term Loans of the same Type; and (iii) shall be repaid in
accordance with Section 2.13(b).
Section 2.04 [Reserved.]
62



--------------------------------------------------------------------------------



Section 2.05 Letters of Credit.
(a) LC Issuances. During the Revolving Facility Availability Period, the U.S.
Borrower may request an LC Issuer at any time and from time to time to issue,
for the account of an eligible LC Obligor, and subject to and upon the terms and
conditions herein set forth, each LC Issuer agrees to issue from time to time
Letters of Credit denominated and payable in an Approved Currency and in each
case in such form as may be approved by such LC Issuer and the Administrative
Agent; provided, however, that notwithstanding the foregoing, no LC Issuance
shall be made if, after giving effect thereto, (i) the LC Outstandings would
exceed the LC Commitment Amount, (ii) the Revolving Facility Exposure of any
Lender would exceed such Lender’s Revolving Commitment, (iii) the Aggregate
Revolving Facility Exposure would exceed the Total Revolving Commitment, (iv)
the Aggregate Foreign Currency Exposure with respect to Revolving Loans and
Letters of Credit denominated in Approved Foreign Currencies would exceed the
Approved Foreign Currency Sublimit or (v) the U.S. Borrower would be required to
prepay Loans or Cash Collateralize Letters of Credit pursuant to Section
2.13(c)(ii) or (iii) hereof; and provided, further, that the U.S. Borrower shall
be a co-applicant, and be jointly and severally liable, with respect to each
Letter of Credit issued for the account of any Restricted Subsidiary that is not
a U.S. Borrower Guarantor. Subject to Section 2.05(c) below, each Letter of
Credit shall have an expiry date (including any renewal periods) occurring not
later than the earlier of (y) one year from the date of issuance thereof, or (z)
ten (10) Business Days prior to the latest Revolving Facility Termination Date.
Each Existing Letter of Credit shall be deemed to be a Letter of Credit issued
under this Agreement and entitled to the benefits of a Letter of Credit issued
hereunder. Upon such Existing Letters of Credit becoming Letters of Credit
hereunder on the Closing Date, the U.S. Borrower or the applicable Subsidiary
shall be and shall be treated as the account party thereunder for all purposes
hereunder and all provisions of this Section 2.05 shall apply correspondingly.
(b) LC Requests. Whenever the U.S. Borrower desires that a Letter of Credit be
issued for its account or the account of any eligible LC Obligor, the U.S.
Borrower shall give the Administrative Agent and the applicable LC Issuer
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) which, if in
the form of written notice, shall be substantially in the form of Exhibit B-3
(each such request, an “LC Request”), or transmit by electronic communication
(if arrangements for doing so have been approved by the applicable LC Issuer),
prior to 11:00 A.M. (local time at the Notice Office) at least three (3)
Business Days (or such shorter period as may be acceptable to the relevant LC
Issuer in its reasonable discretion) prior to the proposed date of issuance
(which shall be a Business Day), which LC Request shall include such supporting
documents that such LC Issuer customarily requires in connection therewith
(including, in the case of a Letter of Credit for an account party other than
the U.S. Borrower, an application for, and if applicable a reimbursement
agreement with respect to, such Letter of Credit). In the event of any
inconsistency between any of the terms or provisions of any LC Document and the
terms and provisions of this Agreement respecting Letters of Credit, the terms
and provisions of this Agreement shall control.
(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior written
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Once any
such Letter of Credit that has automatic renewal provisions has been issued, the
Lenders shall be deemed to have authorized (but may not require) such LC Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than ten (10) Business Days prior to the latest Revolving Facility
Termination Date; provided, however, that such LC Issuer shall not permit any
such renewal if (i) such LC Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof, or (ii) it has received notice (which may be by telephone or
in writing) on or before the day that is two (2) Business Days before the date
that such LC Issuer is permitted to send a notice of non-renewal from the
Administrative Agent, any Lender or the U.S. Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.
(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the
63



--------------------------------------------------------------------------------



time of issuance (including the International Chamber of Commerce’s decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each Commercial
Letter of Credit.
(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent, each applicable Lender and the U.S.
Borrower written notice of such LC Issuance, accompanied by a copy to the
Administrative Agent of the Letter of Credit or Letters of Credit issued by it.
Each LC Issuer shall provide to the Administrative Agent a quarterly (or monthly
if requested by any applicable Lender) summary describing each Letter of Credit
issued by such LC Issuer and then outstanding and an identification for the
relevant period of the daily aggregate LC Outstandings represented by Letters of
Credit issued by such LC Issuer.
(f) Reimbursement Obligations.
        (i) The U.S. Borrower hereby agrees to reimburse (or cause any LC
Obligor for whose account a Letter of Credit was issued to reimburse) each LC
Issuer, by making payment directly to such LC Issuer in immediately available
funds at the payment office of such LC Issuer, for any Unpaid Drawing with
respect to any Letter of Credit promptly after, and in any event on the date on
which, such LC Issuer notifies the U.S. Borrower (or any such other LC Obligor
for whose account such Letter of Credit was issued) of such payment or
disbursement (which notice to the U.S. Borrower (or such other LC Obligor) shall
be delivered reasonably promptly after any such payment or disbursement), such
payment to be made in Dollars (or another Approved Currency pursuant to the
proviso below), with interest on the amount so paid or disbursed by such LC
Issuer, to the extent not reimbursed prior to 1:00 P.M. (local time at the
payment office of the applicable LC Issuer) on the date of such payment or
disbursement, from and including the date paid or disbursed to but not including
the date such LC Issuer is reimbursed therefor at a rate per annum that shall be
the rate then applicable to Revolving Loans pursuant to Section 2.09(a) that are
Base Rate Loans or, if not reimbursed on the date of such payment or
disbursement, at the Default Rate, any such interest also to be payable on
demand; provided that in the case of a Letter of Credit denominated in an
Approved Foreign Currency, the U.S. Borrower shall reimburse such LC Issuer in
such Approved Foreign Currency, unless (A) such LC Issuer (at its option) shall
have specified in its notice to the U.S. Borrower that it will require
reimbursement in Dollars or (B) in the absence of any such requirement for
reimbursement in Dollars, the U.S. Borrower shall have notified such LC Issuer
promptly following receipt of the LC Issuer’s notice that the U.S. Borrower will
reimburse the LC Issuer in Dollars, in each case of clauses (A) and (B) at the
Exchange Rate in effect on the date such payment is required. If by 11:00 A.M.
on the Business Day immediately following notice to it of its obligation to make
reimbursement in respect of an Unpaid Drawing, the U.S. Borrower or the relevant
LC Obligor has not made such reimbursement out of its available cash on hand or,
in the case of the U.S. Borrower, a contemporaneous Borrowing hereunder (if such
Borrowing is otherwise available to the U.S. Borrower), (x) the U.S. Borrower
will in each case be deemed to have given a Notice of Borrowing for Revolving
Loans that are Base Rate Loans in U.S. Dollars (in the case of any Letter of
Credit denominated in an Approved Foreign Currency, at the Exchange Rate in
effect on the date such payment is required) in an aggregate principal amount
sufficient to reimburse such Unpaid Drawing (and the Administrative Agent shall
promptly give notice to the Lenders of such deemed Notice of Borrowing), (y) the
Lenders shall, unless they are legally prohibited from doing so, make the
Revolving Loans contemplated by such deemed Notice of Borrowing (which Revolving
Loans shall be considered made under Section 2.02), and (z) the proceeds of such
Revolving Loans shall be disbursed directly to the applicable LC Issuer to the
extent necessary to effect such reimbursement and repayment of the Unpaid
Drawing, with any excess proceeds to be made available to the U.S. Borrower in
accordance with the applicable provisions of this Agreement.
        (ii) Obligations Absolute. Each LC Obligor’s obligation under this
Section to reimburse each LC Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing; provided, however, that no LC Obligor shall be
obligated to reimburse an LC Issuer for any wrongful payment made by such LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such LC Issuer.
64



--------------------------------------------------------------------------------



(g) LC Participations.
        (i) Immediately upon each LC Issuance, the LC Issuer of such Letter of
Credit shall be deemed to have sold and transferred to each Lender with a
Revolving Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit (including, for the avoidance of doubt,
the Existing Letters of Credit), each substitute Letter of Credit, each drawing
made thereunder, the obligations of any LC Obligor under this Agreement with
respect thereto (although LC Fees relating thereto shall be payable directly to
the Administrative Agent for the account of the Lenders as provided in Section
2.11 and the LC Participants shall have no right to receive any portion of any
fees of the nature contemplated by Section 2.11(c) or Section 2.11(e)), the
obligations of any LC Obligor under any LC Documents pertaining thereto, and any
security for, or guaranty pertaining to, any of the foregoing.
        (ii) In determining whether to pay under any Letter of Credit, an LC
Issuer shall not have any obligation relative to the LC Participants other than
to determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.
        (iii) If an LC Issuer makes any payment under any Letter of Credit and
the applicable LC Obligor shall not have reimbursed such amount in full to such
LC Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars (in the case of any Letter of Credit denominated in an
Approved Foreign Currency, at the Exchange Rate in effect on the date such
payment is made by the LC Issuer) and in same-day funds; provided, however, that
no LC Participant shall be obligated to pay to the Administrative Agent its
Revolving Facility Percentage of such unreimbursed amount for any wrongful
payment made by such LC Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such LC Issuer. If the Administrative Agent so notifies any LC Participant
required to fund a payment under a Letter of Credit prior to 11:00 A.M. (local
time at its Notice Office) on any Business Day, such LC Participant shall make
available to the Administrative Agent for the account of the relevant LC Issuer
such LC Participant’s Revolving Facility Percentage of the amount of such
payment on such Business Day in same-day funds. If and to the extent such LC
Participant shall not have so made its Revolving Facility Percentage of the
amount of such payment available to the Administrative Agent for the account of
the relevant LC Issuer, such LC Participant agrees to pay to the Administrative
Agent for the account of such LC Issuer, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such LC Issuer at
the Federal Funds Effective Rate. The failure of any LC Participant to make
available to the Administrative Agent for the account of the relevant LC Issuer
its Revolving Facility Percentage of any payment under any Letter of Credit
shall not relieve any other LC Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such LC Issuer its
Revolving Facility Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no LC Participant shall be responsible
for the failure of any other LC Participant to make available to the
Administrative Agent for the account of such LC Issuer such other LC
Participant’s Revolving Facility Percentage of any such payment.
        (iv) Whenever an LC Issuer receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such LC Issuer any payments from the LC Participants pursuant to subpart (iii)
above, such LC Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each LC Participant that has paid its
Revolving Facility Percentage thereof, in same-day funds, an amount equal to
such LC Participant’s Revolving Facility Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.
        (v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-
65



--------------------------------------------------------------------------------



off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including any of the following circumstances:
(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;
(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;
(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(E) the occurrence of any Default or Event of Default.
        (vi) To the extent any LC Issuer is not indemnified by the U.S. Borrower
or any LC Obligor, the LC Participants will reimburse and indemnify such LC
Issuer, in proportion to their respective Revolving Facility Percentages, for
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature that may be imposed on, asserted against or incurred by such LC Issuer
in performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.
Section 2.06 Notice of Borrowing
(a) Time of Notice. Each Borrowing of a Loan (other than (x) a Borrowing on the
Closing Date which notice must be received by the Administrative Agent prior to
12:00 p.m., New York City time, on the Business Day prior to the Closing Date or
(y) Continuation or Conversion) shall be made upon notice in the form provided
for below which shall be provided by the Applicable Borrower to the
Administrative Agent at its Notice Office not later than (i) in the case of each
Borrowing of a Eurocurrency Loan, 11:00 A.M. (local time at its Notice Office)
at least three (3) Business Days’ prior to the date of such Borrowing, and (ii)
in the case of each Borrowing of a Base Rate Loan, prior to 11:00 A.M. (local
time at its Notice Office) on the proposed date of such Borrowing.
(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion) shall be made by an Authorized Officer of the Applicable Borrower
by delivering written notice of such request substantially in the form of
Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by telephone
(to be confirmed promptly (and in any event on the day of such telephonic
notice) in writing by delivery by an Authorized Officer of the Applicable
Borrower of a Notice of Borrowing), and in any event each such request shall be
irrevocable and shall specify (i) whether such Borrowing is to be a Borrowing of
Closing Date EMEA Term Loans, 2020 EMEA Term Loans, U.S. Term Loans, Revolving
Loans, Incremental Term Loans or Incremental Revolving Loans, (ii) the aggregate
principal amount of the Loans to be made pursuant to such Borrowing, (iii) the
date of the Borrowing (which shall be a Business Day), (iv) the Type and, in the
case of Revolving Loans and/or Letters of Credit, Approved Currency of Loans
such Borrowing will consist of, and (v) if applicable, the initial Interest
Period. Without in any way limiting the obligation of the Applicable Borrower to
confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Applicable Borrower entitled to give telephonic notices under this Agreement on
behalf of
66



--------------------------------------------------------------------------------



the Applicable Borrower. In each such case, the Administrative Agent’s record of
the terms of such telephonic notice shall be conclusive absent manifest error.
(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Applicable Borrower shall not be less than the Minimum Borrowing Amount.
(d) Maximum Borrowings. More than one Borrowing may be incurred by a Borrower on
any day; provided, however, that (i) if there are two (2) or more Borrowings on
a single day (other than with respect to a Term Borrowing made on the Closing
Date) by any Borrower that consist of Eurocurrency Loans, each such Borrowing
shall have a different initial Interest Period, and (ii) at no time shall there
be more than ten (10) Borrowings of Eurocurrency Loans outstanding hereunder.
Section 2.07 Funding Obligations; Disbursement of Funds
(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans and acquire and fund
LC Participations are several and not joint obligations. No Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
or fund any participation hereunder and each Lender shall be obligated to make
the Loans provided to be made by it and fund its participations required to be
funded by it hereunder, regardless of the failure of any other Lender to fulfill
any of its Commitments hereunder. Nothing herein and no subsequent termination
of the Commitments pursuant to Section 2.12 shall be deemed to relieve any
Lender from its obligation to fulfill its commitments hereunder and in existence
from time to time or to prejudice any rights that any Borrower may have against
any Lender as a result of any default by such Lender hereunder.
(b) Borrowings Pro Rata. All Loans hereunder shall be made as follows: (i) all
Revolving Loans made, and LC Participations acquired by each Lender, shall be
made or acquired, as the case may be, on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued; and (ii) all Term Loans of
any Class shall be made by the Lenders having Term Commitments of such Class pro
rata on the basis of their respective Term Commitments of such Class.
(c) Notice to Lenders. The Administrative Agent shall promptly give each Lender,
as applicable, written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or LC Request, as the case may be, relating thereto.
(d) Funding of Loans. No later than 2:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in the applicable
Approved Currency and in immediately available funds and the Administrative
Agent promptly will make available to the Applicable Borrower by depositing to
its account at the Payment Office (or such other account as such Borrower shall
specify) the aggregate of the amounts so made available in the type of funds
received.
(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Applicable Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made the same available to the
Applicable Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Applicable Borrower, and the
Applicable Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the
67



--------------------------------------------------------------------------------



Administrative Agent to such Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a rate per annum equal to (i) if paid
by such Lender, the overnight Federal Funds Effective Rate or (ii) if paid by
such Borrower, the then applicable rate of interest, calculated in accordance
with Section 2.09, for the respective Loans (but without any requirement to pay
any amounts in respect thereof pursuant to Section 3.02).
Section 2.08 Evidence of Obligations
(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the
Applicable Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(b) Loan Accounts of the Administrative Agent; Lender Register. The
Administrative Agent shall maintain accounts in which it shall record: (i) the
amount of each Loan and Borrowing made hereunder, the Type and Class thereof,
the currency in which such Loan is denominated, the Interest Period and
applicable interest rate; (ii) the amount and other details with respect to each
Letter of Credit issued hereunder; (iii) the amount of any principal due and
payable or to become due and payable from any Borrower to each Lender hereunder;
(iv) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof; and (v) the other
details relating to the Loans, Letters of Credit and other Obligations. In
addition, the Administrative Agent shall maintain a register (the “Lender
Register”) on or in which it will record the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loan
owing to, each Lender, pursuant to the terms hereof from time to time. The
entries in the Lender Register shall be conclusive absent manifest error, and
the Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Lender Register pursuant to the terms hereof as a
Lender for all purposes of this Agreement. The Administrative Agent will make
the Lender Register available to any Lender (with respect to such Lender’s own
interest only) or any Borrower, at any reasonable time and from time to time
upon reasonable prior notice.
(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.08(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.
(d) Notes. Upon reasonable written request of any Lender, the Applicable
Borrower will execute and deliver to such Lender (i) a Revolving Facility Note
with blanks appropriately completed in conformity herewith to evidence such
Borrower’s obligation to pay the principal of, and interest on, the Revolving
Loans made to it by such Lender and (ii) a Term Note with blanks appropriately
completed in conformity herewith to evidence its obligation to pay the principal
of, and interest on, the applicable Term Loan made to it by such Lender;
provided, however, that the decision of any Lender to not request a Note shall
in no way detract from such Borrower’s obligation to repay the applicable Loans
and other amounts owing by such Borrower to such Lender.
Section 2.09 Interest; Default Rate
(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan denominated in Dollars made by each Lender shall bear interest at
a fluctuating rate per annum that shall at all times be equal to (i) during such
periods as such Revolving Loan is a Base Rate Loan, the Base Rate plus the
Applicable Revolving Loan Margin in effect from time to time and (ii) during
such periods as such Revolving Loan is a Eurocurrency Loan, the relevant
Adjusted Eurocurrency Rate for such Eurocurrency Loan for the applicable
Interest Period plus the Applicable Revolving Loan Margin in effect from time to
time. The outstanding principal amount of each Revolving Loan denominated in an
Approved Foreign Currency made by each Lender shall bear interest at a
fluctuating rate per annum that shall at all times be equal to the relevant
Adjusted Eurocurrency Rate for such Eurocurrency Loan for the applicable
Interest Period plus the Applicable Revolving Loan Margin in effect from time to
time.




68



--------------------------------------------------------------------------------



(b) Interest on Term Loans.
(i) The outstanding principal amount of each U.S. Term Loan made by each Lender
shall bear interest at a fluctuating rate per annum that shall at all times be
equal to (x) during such periods as such Term Loan is a Base Rate Loan, the Base
Rate plus the Applicable Term Loan Margin in effect from time to time, and (y)
during such periods as such Term Loan is a Eurocurrency Loan, the relevant
Adjusted Eurocurrency Rate for such Eurocurrency Loan for the applicable
Interest Period plus the Applicable Term Loan Margin in effect from time to
time.
(ii) The outstanding principal amount of each EMEA Term Loan that is not a 2020
EMEA Term Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to the relevant Adjusted Eurocurrency
Rate for such Eurocurrency Loan for the applicable Interest Period plus the
Applicable Term Loan Margin in effect from time to time.
(iii) The outstanding principal amount of each 2020 EMEA Term Loan made by each
Lender shall bear interest at a fluctuating rate per annum that shall at all
times be equal to (x) during such periods as such Term Loan is a Base Rate Loan,
the Base Rate plus the Applicable Term Loan Margin in effect from time to time,
and (y) during such periods as such Term Loan is a Eurocurrency Loan, the
relevant Adjusted Eurocurrency Rate for such Eurocurrency Loan for the
applicable Interest Period plus the Applicable Term Loan Margin in effect from
time to time
(c) [Reserved.]
(d) Default Interest. Notwithstanding the above provisions, if (x) any Event of
Default other than a Specified Event of Default has occurred and is continuing,
then upon written notice by the Administrative Agent (which notice the
Administrative Agent shall give at the direction of the Required Lenders), or
(y) any Specified Event of Default has occurred and is continuing, then
automatically: the overdue principal amount of all Loans outstanding shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable Debtor Relief Laws) payable on
demand, at a rate per annum equal to the Default Rate.
(e) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Applicable Borrower: (i) in
respect of each Base Rate Loan, quarterly in arrears on the last Business Day of
each March, June, September and December: (ii) in respect of each Eurocurrency
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three (3) months, on the dates that are
successively three (3) months after the commencement of such Interest Period;
and (iii) in respect of all Loans, other than Revolving Loans accruing interest
at a Base Rate, on any repayment, prepayment or Conversion (on the amount
repaid, prepaid or Converted), at maturity (whether by acceleration or
otherwise), and, after such maturity or, in the case of any interest payable
pursuant to Section 2.09(c), on demand.
(f) Computations of Interest. All computation of interest hereunder shall be
made on the actual number of days elapsed over a year of 360 days, except that
interest computed by reference to the Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year).
(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Applicable
Borrower and the Lenders of the applicable Class thereof, and the Administrative
Agent will promptly provide notice of such determinations to the Applicable
Borrower and the Lenders of the applicable Class. Any such determination by the
Administrative Agent shall be conclusive and binding absent manifest error.
(h) Recalculation of Interest and Fees. By entering into this Agreement, the
parties have assumed in bona fide that the interest and fees payable hereunder
are not and will not become subject to any Tax deduction on account of Swiss
Withholding Tax. Nevertheless, if a Tax deduction is required by Swiss law to be
made by a Credit Party in respect of any interest or fees payable by it under
this Agreement and should it be unlawful for the relevant Credit Party to comply
with Section 3.03 (Net Payments) for any reason, then
69



--------------------------------------------------------------------------------



(i) the applicable interest rate/fee in relation to that interest/fee payment
shall be (i) the interest rate/fee which would have applied to that interest
payment/fee (as provided for in Section 2.09(a) and Section 2.09(b) or otherwise
in this Agreement in the absence of this Section 2.09(h) divided by (ii) one (1)
minus the rate at which the relevant Tax deduction is required to be made (where
the rate at which the relevant Tax deduction is required to be made is for this
purpose expressed as a fraction of one (1) rather than as a percentage); and
(ii) the relevant Credit Party shall be obliged:
(A) to pay the relevant interest/fee at the adjusted rate in accordance with
sub-section (i) above; and
(B) to make the Tax deduction on the interest/fee so recalculated; and
all references to a rate of interest/fee in Section 2.09(a) and Section 2.09(b)
or otherwise in this Agreement shall be construed accordingly. To the extent
that interest/fee payable by a Credit Party under this Agreement becomes subject
to Swiss Withholding Tax, the relevant Credit Party will provide to the
Administrative Agent and the other Recipients those documents which are required
by law and applicable double taxation treaties to be provided by the payer of
such tax for the Administrative Agent and each other relevant Recipient to
prepare a claim for refund of Swiss Withholding Tax and the Administrative Agent
and each other relevant Recipient and the relevant Credit Party shall promptly
co-operate in completing any procedural formalities (including submitting forms
and documents required by the appropriate Tax authority) to the extent possible
and necessary for the relevant Credit Party to obtain authorisation to make
interest payments without them being subject to Swiss Withholding Tax or to
allow the Administrative Agent and the other Recipients to prepare claims for
the refund of any Swiss Withholding Tax so deducted.
(i) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the U.S. Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the U.S. Borrower or Required Lenders (as applicable)
have determined, that:
(i) adequate and reasonable means do not exist for ascertaining the Adjusted
Eurocurrency Rate for any requested Interest Period, including, without
limitation, because the Screen Rate is not available or published on a current
basis and such circumstances are unlikely to be temporary; or
(ii) the administrator of the Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
benchmark rates used in the Adjusted Eurocurrency Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the U.S. Borrower may amend this Agreement to replace
the Adjusted Eurocurrency Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), (any such proposed rate, a “Successor Rate”), together with any
proposed Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the U.S. Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.
If no Successor Rate has been determined and the circumstances under clause (i)
above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the
70



--------------------------------------------------------------------------------



U.S. Borrower and each Lender.  Thereafter, (i) the obligation of the Lenders to
make or maintain Eurocurrency Loans shall be suspended, (to the extent of the
affected Eurocurrency Loans or Interest Periods), (ii) the Adjusted Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate, (iii)
any Notice of Continuation or Conversion that requests the conversion of any
Loan denominated in such effected currency to, or continuation of any Loan
denominated in such currency as, a Eurocurrency Loan in such currency may be
revoked by the Borrower and, if not revoked, any Eurocurrency Loan denominated
in such currency that is requested to be continued (A) if such currency is the
Dollar, shall be converted to Base Rate Loan on the last day of the Interest
Period applicable thereto and (B) if such currency is an Approved Foreign
Currency, shall bear interest at such rate as the Administrative Agent (acting
on instructions of the Required Lenders) shall, acting in good faith, determine
adequately and fairly reflects the cost to the Lenders or making or maintaining
such Loans for the applicable Interest Period plus the applicable percentage set
forth in the definition of “Applicable Term Loan Margin” or “Applicable
Revolving Loan Margin” for Eurocurrency Loans and (iv) if any Notice of
Borrowing requests a Eurocurrency Loan denominated in such effected currency,
(A) if such currency is the Dollar, such Loans shall be made as Base Rate Loans
and (B) if such currency is an Approved Foreign Currency, such Borrowing Request
may be revoked by the Borrower and, if not revoked, such Loans shall bear
interest at such rate as the Administrative Agent (acting on instructions of the
Required Lenders) shall determine adequately and fairly reflects the cost to the
Lenders or making or maintaining such Loans for the applicable Interest Period
plus the applicable percentage set forth in the definition of “Applicable Term
Loan Margin” or “Applicable Revolving Loan Margin” for Eurocurrency Loans.
Section 2.10 Conversion and Continuation of Loans.
(a) Conversion and Continuation of Revolving Loans. Each Borrower shall have the
right, subject to the terms and conditions of this Agreement, to elect to change
or continue the Type of any Loans, as follows:
(i) in the case of Base Rate Loans, such Borrower may elect to Convert such
Loans to Eurocurrency Loans denominated in Dollars as of any Business Day;
(ii) in the case of Eurocurrency Loans denominated in Dollars, such Borrower
may, subject to Section 3.02, elect to (x) Convert all or a portion of such
Eurocurrency Loans into a Borrowing or Borrowings of Base Rate Loans on any
Business Day, and (y) Continue a Borrowing of such Eurocurrency Loans at the end
of the applicable Interest Period as a new Borrowing of Eurocurrency Loans with
a new Interest Period; and
(iii) in the case of any Eurocurrency Loans denominated in any Approved
Currency, (x) Convert all or a portion of the outstanding principal amount of
such Eurocurrency Loans of one Type made to it into a Borrowing or Borrowings of
another Type of Eurocurrency Loans in such Approved Currency that can be made to
it pursuant to this Agreement and (y) Continue a Borrowing of Eurocurrency Loans
in any Approved Currency at the end of the applicable Interest Period as a new
Borrowing of Eurocurrency Loans in such Approved Currency with a new Interest
Period.
(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Applicable Borrower to the Administrative Agent at its Notice Office not later
than (i) in the case of each Continuation of or Conversion into a Eurocurrency
Loan, prior to 11:00 A.M. (local time at its Notice Office) at least three (3)
Business Days’ prior to the date of such Continuation or Conversion, and (ii) in
the case of each Conversion to a Base Rate Loan, prior to 11:00 A.M. (local time
at its Notice Office) on the proposed date of such Conversion. Each such request
shall be made by an Authorized Officer of the Applicable Borrower delivering
written notice of such request substantially in the form of Exhibit B-2 hereto
(each such notice, a “Notice of Continuation or Conversion”) or by telephone (to
be confirmed promptly (and in any event on the day of such telephonic notice) in
writing by delivery by an Authorized Officer of the Applicable Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Applicable Borrower to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Applicable Borrower entitled to give telephonic notices under this
71



--------------------------------------------------------------------------------



Agreement on behalf of the Applicable Borrower. In each such case, the
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.
Section 2.11 Fees
(a) Commitment Fees. The U.S. Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of each Revolving Lender based upon each such
Lender’s Revolving Facility Percentage, as consideration for the Revolving
Commitments of the Lenders, commitment fees (the “Commitment Fees”) for the
period from the Closing Date to, but not including, the Revolving Facility
Termination Date, computed for each day at a rate per annum equal to (i) 0.50%
times (ii) the Unused Total Revolving Commitment in effect on such day. Accrued
Commitment Fees shall be due and payable in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date, commencing on the last Business Day of the first full calendar
quarter commencing after the Closing Date. For purposes of computing Commitment
Fees, a Revolving Commitment of a Revolving Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans of such Revolving Lender and such
Revolving Lender’s share of any LC Outstandings.
(b) LC Fees.
        (i) Standby Letters of Credit. The U.S. Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Revolving Lender with a
Revolving Commitment based upon each such Lender’s Revolving Facility
Percentage, a fee in respect of each Letter of Credit issued hereunder that is a
Standby Letter of Credit for the period from the date of issuance of such Letter
of Credit until the expiration date thereof (including any extensions of such
expiration date that may be made at the election of the account party or the
beneficiary), computed for each day at a rate per annum equal to (A) the
Applicable Revolving Loan Margin for Revolving Loans that are Eurocurrency Loans
denominated in the same currency as such Letter of Credit in effect on the date
of issuance of such Letter of Credit times (B) the Stated Amount of such Letter
of Credit on such day. The foregoing fees shall be payable quarterly in arrears
on the last Business Day of each March, June, September and December and on the
Revolving Facility Termination Date.
        (ii) Commercial Letters of Credit. The U.S. Borrower agrees to pay to
the Administrative Agent for the ratable benefit of each Revolving Lender based
upon each such Lender’s Revolving Facility Percentage, a fee in respect of each
Letter of Credit issued hereunder that is a Commercial Letter of Credit in an
amount equal to (A) the Applicable Revolving Loan Margin for Revolving Loans
that are Eurocurrency Loans denominated in the same currency as such Letter of
Credit in effect on the date of issuance times (B) the Stated Amount of such
Letter of Credit. The foregoing fees shall be payable quarterly in arrears on
the last Business Day of each March, June, September and December and on the
Revolving Facility Termination Date.
(c) Fronting Fees. The U.S. Borrower agrees to pay directly to each LC Issuer,
for its own account, a fee in respect of each Letter of Credit issued by it,
payable on the date of issuance (or any increase in the amount, or renewal or
extension) thereof, computed at the rate of 1/8th of 1% per annum on the Stated
Amount thereof for the period from the date of issuance (or increase, renewal or
extension) to the expiration date thereof (including any extensions of such
expiration date which may be made at the election of the beneficiary thereof).
(d) Upfront Fees. The Borrower agrees to pay to the Term Lenders, pro rata based
on their respective Term Commitments on the Closing Date, for their respective
accounts, upfront fees in an amount equal to 0.50% of the Total Term Loan
Commitments on the Closing Date.
(e) Additional Charges of LC Issuer. The U.S. Borrower agrees to pay directly to
each LC Issuer upon each LC Issuance, drawing under, or amendment, extension,
renewal or transfer of, a Letter of Credit issued by it such amount as shall at
the time of such LC Issuance, drawing under, amendment, extension, renewal or
transfer be the processing charge that such LC Issuer is customarily charging
for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.
(f) Administrative Agent Fees. The U.S. Borrower shall pay to the Administrative
Agent, on the Closing Date and thereafter, for its own account, the
administrative agent fees set forth in the Fee Letter.
72



--------------------------------------------------------------------------------



(g) Computations and Determination of Fees. All computations of Commitment Fees,
LC Fees and other Fees hereunder shall be made on the actual number of days
elapsed over a year of 360 days.
Section 2.12 Termination and Reduction of Revolving Commitments
(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.
(b) Mandatory Reduction of Revolving Commitments. On the date that any
prepayment that is to be made pursuant to Sections 2.13(c)(iv), (v), (vi) or
(vii) is required to be applied to prepay the outstanding principal amount of
Revolving Loans, then on such date the Total Revolving Commitment shall be
permanently reduced on such date in an amount equal to the amount of such
required prepayment and any such reduction shall apply to proportionately (based
on each Lender’s Revolving Facility Percentage) and permanently reduce the
Revolving Commitment of each Lender. If the Total Revolving Commitment is
reduced to any amount that is less than the LC Outstandings, the U.S. Borrower
shall immediately Cash Collateralize the LC Outstandings to the extent of such
excess.
(c) Voluntary Termination of the Total Revolving Commitment. Upon at least three
(3) Business Days’ prior irrevocable written notice (or telephonic notice
confirmed in writing) (unless such notice expressly conditions such termination
upon consummation of a transaction which is contemplated to result in prepayment
of the Loans, in which case such notice may be revoked by the U.S. Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied) to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the U.S. Borrower shall have the right to terminate in whole the
Total Revolving Commitment; provided that (i) all outstanding Revolving Loans
and Unpaid Drawings are contemporaneously prepaid in accordance with Section
2.13 and (ii) either there are no outstanding Letters of Credit or the U.S.
Borrower shall contemporaneously cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions acceptable to each LC
Issuer and the Revolving Lenders) or shall Cash Collateralize all LC
Outstandings.
(d) Partial Reduction of Total Revolving Commitment. Upon at least three (3)
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) (unless such notice expressly conditions such reduction upon
consummation of a transaction which is contemplated to result in prepayment of
the Loans, in which case such notice may be revoked by the U.S. Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied) to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the U.S. Borrower shall have the right to partially and
permanently reduce the Unused Total Revolving Commitment; provided, however,
that (i) any such reduction shall apply to proportionately (based on each
Lender’s Revolving Facility Percentage) and permanently reduce the Revolving
Commitment of each Lender, (ii) such reduction shall apply to proportionately
and permanently reduce the LC Commitment Amount, but only to the extent that the
Unused Total Revolving Commitment would be reduced below any such limits, (iii)
no such reduction shall be permitted if the U.S. Borrower would be required to
make a mandatory prepayment of Loans pursuant to Section 2.13(c)(ii) or (iii),
and any partial reduction shall be in the amount of at least $5,000,000 (or, if
greater, in integral multiples of $1,000,000).
Section 2.13 Voluntary, Scheduled and Mandatory Prepayments of Loans
(a) Voluntary Prepayments. Each Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty, except
as specified in subparts (g) and (h) below, from time to time. The Applicable
Borrower shall give the Administrative Agent at the Notice Office written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) of its intent to prepay the
Loans, the amount of such prepayment and (in the case of Eurocurrency Loans) the
specific Borrowing(s) pursuant to which the prepayment is to be made, which
notice shall be received by the Administrative Agent by (y) 11:00 A.M. (local
time at the Notice Office) three (3) Business Days prior to the date of such
prepayment, in the case of any prepayment of Eurocurrency Loans, or (z) 11:00
A.M. (local time at the Notice Office) on the date of such prepayment, in the
case of any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Administrative Agent to each of the affected Lenders,
provided that:
73



--------------------------------------------------------------------------------



(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurocurrency Loan denominated in
Dollars, $5,000,000 (or, if less, the full amount of such Borrowing), or an
integral multiple of $1,000,000, (B) in the case of any prepayment of a Base
Rate Loan, $500,000 (or, if less, the full amount of such Borrowing), or an
integral multiple of $100,000, (C) in the case of any Loan denominated in Euros,
€5,000,000 (or, if less, the full amount of such Borrowing), or an integral
multiple of €1,000,000 and (D) in the case of any Loan denominated in Sterling,
£5,000,000 (or, if less, the full amount of such Borrowing), or an integral
multiple of £1,000,000;
(i) no partial prepayment of any Loans made pursuant to a Borrowing shall reduce
the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; and
(ii) in the case of any prepayment of Term Loans, such prepayment shall be
applied in the manner directed by the U.S. Borrower; provided that in the
absence of such direction, such prepayment shall be applied to the Term Loans in
forward order of maturity.
(b) Scheduled Repayments of Term Loans.
        (i) Closing Date Term Loans. (A) The U.S. Borrower shall repay the
principal amount of the Closing Date U.S. Term Loans in equal quarterly
installments of $4,425,000 each and (B) the EMEA Borrower shall repay the
principal amount of the Closing Date EMEA Term Loans made on the Closing Date in
equal quarterly installments of €1,875,000 each, in each case, commencing on
September 30, 2018 and continuing thereafter on the last day of each calendar
quarter until the Initial Term Loan Maturity Date, on which date the entire
remaining principal amount of the outstanding Term Loans shall be paid in full;
provided that each such repayment may be reduced by reason of the application of
prepayments pursuant to Sections 2.13‎(a) and 2.13‎(c).
        (ii) Incremental Loans. In the event that any Incremental Term Loans are
made, the Applicable Borrower shall pay to the Administrative Agent, for the
account of the Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to ‎Sections 2.13(a), 2.13‎(c) and 2.17‎(d)) equal to the amount set forth for
such date in the applicable Additional Credit Extension Amendment, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment. To the extent not previously paid, all
Incremental Term Loans shall be due and payable on the applicable Incremental
Term Loan Maturity Date and all Incremental Revolving Loans shall be due and
payable on the applicable Incremental Revolving Credit Termination Date,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.
        (iii) Extended Term Loans. In the event that any Extended Term Loans are
made, the Applicable Borrower shall repay such Extended Term Loans on the dates
and in the amounts set forth in the applicable Additional Credit Extension
Amendment. To the extent not previously paid, all Extended Term Loans shall be
due and payable on the applicable Extended Term Loan Maturity Date.
(iv) Refinancing Term Loans. In the event that any Refinancing Term Loans are
made, the Applicable Borrower shall repay such Refinancing Term Loans on the
dates and in the amounts set forth in the applicable Additional Credit Extension
Amendment. To the extent not previously paid, all Refinancing Term Loans shall
be due and payable on the applicable maturity date.
(v) 2020 EMEA Term Loans. The EMEA Borrower shall repay the principal amount of
the 2020 EMEA Term Loans made on the Amendment No. 2 Effective Date in equal
quarterly installments of $350,000 each, in each case, commencing on June 30,
2020 and continuing thereafter on the last day of each calendar quarter until
the 2020 EMEA Term Loan Maturity Date, on which date the entire remaining
principal amount of the outstanding 2020 EMEA Term Loans shall be paid in full;
provided that each such repayment may be reduced by reason of the application of
prepayments pursuant to Sections 2.13‎(a) and 2.13‎(c).
(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.13(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:
74



--------------------------------------------------------------------------------



(i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.
(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Revolving Facility Exposure of any Lender
exceeds such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure exceeds the Total Revolving Commitment, or (C) the Aggregate Foreign
Currency Exposure exceeds the Approved Foreign Currency Sublimit, then, in the
case of each of the foregoing, the U.S. Borrower shall, on such day, prepay on
such date the principal amount of Revolving Loans and, after the Revolving Loans
have been paid in full, Unpaid Drawings, in an aggregate amount at least equal
to such excess.
(iii) LC Outstandings Exceed LC Commitment. If on any date the LC Outstandings
exceed the LC Commitment Amount, then the applicable LC Obligor or the U.S.
Borrower shall, on such day, Cash Collateralize the LC Outstandings to the
extent of such excess.
(iv) Excess Cash Flow. No later than ten (10) Business Days after the earlier of
(x) the date on which the financial statements of the U.S. Borrower referred to
in Section 6.01(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered and (y) the date on which the financial
statements of the U.S. Borrower referred to in Section 6.01(a), for the fiscal
year with respect to which such prepayment is made, are delivered to the
Lenders, commencing with the financial statements of the U.S. Borrower for the
fiscal year ended December 31, 2018, (A) the EMEA Borrower shall prepay the
principal amount of the EMEA Term Loans and (B) the U.S. Borrower shall prepay
the principal amount of U.S. Loans, in each case, in an aggregate amount (an
“Excess Cash Flow Prepayment Amount”) at least equal to its Applicable
Prepayment Portion of the percentage of the Excess Cash Flow for such fiscal
year computed in accordance with the table set forth below based on the
Consolidated Net Secured Leverage Ratio as of the end of such fiscal year (such
Consolidated Net Secured Leverage Ratio to be calculated to give pro forma
effect to any such cash pay down or reduction made during such fiscal year as
contemplated by the immediately following proviso), with such amount to be
applied as set forth in Section 2.13(d) below; provided that, at the option of
the Applicable Borrower, any voluntary prepayments of Term Loans and Revolving
Loans (to the extent the Revolving Commitments are permanently reduced by the
amount of such Revolving Loan prepayment) made by such Borrower during such
fiscal year (other than prepayments funded with the proceeds of incurrences of
long-term funded Indebtedness) shall be credited against such Borrower’s Excess
Cash Flow Prepayment Amount for such fiscal year on a dollar-for-dollar basis:

Consolidated Net Secured Leverage RatioPercentage of Excess Cash FlowGreater
than or equal to 4.00 to 1.0050%Less than 4.00 to 1.00 but greater than or equal
to 3.50 to 1.0025%Less than 3.50 to 1.000%

(v) Certain Proceeds of Asset Sales. If during any fiscal year of the U.S.
Borrower, the U.S. Borrower or any Restricted Subsidiary has received cumulative
Net Cash Proceeds during such fiscal year from one or more Asset Sales (other
than any Directed Divestment) of at least $25,000,000 (other than Net Cash
Proceeds from Asset Sales permitted by Section 7.02(a), (b), (c), (f), (i) and
(j)), not later than the fifth (5th) Business Day following the date of receipt
of any Cash Proceeds in excess of such amount (the “Excess Asset Sale
Proceeds”), (x) the EMEA Borrower shall (i) first, prepay the principal amount
of the EMEA Term Loans and in an aggregate amount equal to its Applicable
Prepayment Portion of such Excess Asset Sale Proceeds in accordance with Section
2.13(d)(ii) below and (ii) second, apply any Excess EMEA Asset Sale Proceeds to
prepay U.S. Term Loans in accordance with, and to the extent required by,
Section 2.13(d)(iii) below and (y) the U.S. Borrower shall prepay the principal
amount of each of the U.S. Loans, in each case, in an aggregate amount at least
equal to its Applicable Prepayment Portion of such Excess Asset Sale Proceeds in
accordance with Section 2.13(d) below; provided that the Applicable Borrower
notifies the Administrative Agent that it intends to reinvest all or a portion
of such Net Cash Proceeds in assets useful in the business within 365 days
following receipt of such Net Cash Proceeds or, if (X) any of the U.S.
Prepayment Group or (Y) any of the Non-U.S. Prepayment Group, as applicable,
have entered into a legally binding commitment to reinvest such Net Cash
Proceeds in assets useful in the business within 365 days of
75



--------------------------------------------------------------------------------



receipt thereof, then within 180 days of the date of such legally binding
commitment, such notice to describe the amount and nature of such reinvestment,
then no such prepayment shall be required. If by the deadline specified in the
proviso in the preceding sentence, any portion of such Excess Asset Sale
Proceeds has not been so reinvested, (x) the EMEA Borrower shall prepay the
principal amount of the EMEA Term Loans and (y) the U.S. Borrower shall prepay
the principal amount of U.S. Loans, in each case, in an aggregate principal
amount at least equal to its Applicable Prepayment Portion of such Excess Asset
Sale Proceeds to the extent required above. Any such prepayments shall be
applied to the prepayment of the Loans as provided in Section 2.13(d(i) below.


(vi) Certain Proceeds of Indebtedness. Not later than the fifth (5th) Business
Day following the date of the receipt by any Credit Party of the cash proceeds
(net of underwriting discounts and commissions, placement agent fees and other
customary fees and costs associated therewith) from any sale or issuance of any
Indebtedness (other than any Indebtedness incurred pursuant to Section 7.04
after the Closing Date (other than Refinancing Term Loans or any other Permitted
Refinancing)), (x) the U.S. Borrower shall prepay U.S. Loans in an amount equal
to 100% of such Net Cash Proceeds received by U.S. Credit Parties or any U.S.
Subsidiary thereof in accordance with Section 2.13(d) below and (y) the EMEA
Borrower shall prepay the EMEA Term Loans in an amount equal to 100% of such Net
Cash Proceeds received by Non-U.S. EMEA Credit Parties or any Non-U.S.
Subsidiary thereof in accordance with Section 2.13(d).
(vii) Certain Proceeds of an Event of Loss. If during any fiscal year of the
U.S. Borrower, the U.S. Borrower or any Restricted Subsidiary has received
cumulative Net Cash Proceeds during such fiscal year from one or more Events of
Loss (excluding insurance payments in connection with business interruption or
delays in construction) of at least $25,000,000, not later than the fifth (5th)
Business Day following the date of receipt of any Net Cash Proceeds in excess of
such amount (the “Excess Event of Loss Proceeds”), (x) the EMEA Borrower shall
prepay the principal amount of the EMEA Term Loans and (y) the U.S. Borrower
shall prepay the principal amount of each of the U.S. Loans, in each case, in an
aggregate amount at least equal to its Applicable Prepayment Portion of such
Excess Event of Loss Proceeds in accordance with Section 2.13(d) below.
Notwithstanding the foregoing, in the event any property suffers an Event of
Loss and the Applicable Borrower notifies the Administrative Agent and the
Lenders in writing that it intends to repair, rebuild or restore the affected
property, that such repair, rebuilding or restoration can be accomplished within
365 days of receipt of such Net Cash Proceeds and other funds available to such
Borrower, or if (X) any of the U.S. Prepayment Group or (Y) any of the Non-U.S.
Prepayment Group, as applicable, have entered into a legally binding commitment
to repair, rebuild or restore the affected property within 365 days of receipt
of such Cash Proceeds, that such repair, rebuilding or restoration can be
accomplished within 180 days of the date of such legally binding commitment,
then no such prepayment of the Loans shall be required. If by the deadline
specified in the proviso in the preceding sentence, any portion of such Excess
Event of Loss Proceeds has not been so used to repair, rebuild or restore the
affected property, (x) the EMEA Borrower shall prepay the principal amount of
the EMEA Term Loans and (y) the U.S. Borrower shall prepay the principal amount
of U.S. Loans, in each case, in an aggregate amount at least equal to its
Applicable Prepayment Portion of such Excess Event of Loss Proceeds. Any such
prepayment shall be applied to the prepayment of the Loans as provided in
Section 2.13(d) below.
(viii) If the U.S. Borrower or any Restricted Subsidiary has received any Net
Cash Proceeds from any Directed Divestment, not later than the fifth (5th)
Business Day following the date of receipt of any such Net Cash Proceeds, the
U.S. Borrower shall prepay the principal amount of the Term Loans in an
aggregate amount at least equal to 100% such Net Cash Proceeds. Any such
prepayments shall be applied on a pro rata basis to (x) each Class of
outstanding U.S. Term Loans, with such amounts being applied to the next eight
(8) Scheduled Repayments thereof in direct order and thereafter to the remaining
Scheduled Repayments on a pro rata basis and (y) each Class of outstanding EMEA
Term Loans, with such amounts being applied to the next eight (8) Scheduled
Repayments thereof in direct order and thereafter to the remaining Scheduled
Repayments on a pro rata basis.
(d) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Sections 2.13(c)(iv), (v), (vi) or (vii) above shall be
applied:
76



--------------------------------------------------------------------------------



(i) with respect to prepayments by the U.S. Borrower, as a mandatory prepayment
of principal of first, the applicable Class of outstanding U.S. Term Loans (in
the case of a prepayment required by Section 2.13(c)(vi), to each Class of U.S.
Term Loans on a pro rata basis, and, in each other case, to the Class of U.S.
Term Loans specified in such clause), with such amounts being applied to the
next eight (8) Scheduled Repayments thereof in direct order and thereafter to
the remaining Scheduled Repayments on a pro rata basis, and second the
outstanding Revolving Loans (but without any corresponding reduction in
Revolving Commitments), and the LC Outstandings shall be cash collateralized to
the extent required by Section 2.12(b); and
(ii) with respect to prepayments by the EMEA Borrower, as a mandatory prepayment
of principal of the applicable Class of outstanding EMEA Term Loans, to each
Class of EMEA Term Loans on a pro rata basis, unless a particular Class of EMEA
Term Loans is specified in such clause, with such amounts being applied to the
next eight (8) Scheduled Repayments thereof in direct order and thereafter to
the remaining Scheduled Repayments on a pro rata basis.; and
(iii) solely in the case of Section 2.13(c)(v) and notwithstanding any provision
to the contrary contained herein, after the repayment in full of all outstanding
EMEA Term Loans, all Excess EMEA Asset Sale Proceeds in excess of $100.0 million
shall be applied as a mandatory prepayment to each Class of U.S. Term Loans on a
pro rata basis, with such amounts being applied to the next eight (8) Scheduled
Repayments thereof in direct order and thereafter to the remaining Scheduled
Repayments on a pro rata basis.
(e) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, subject to any contrary provision of
Section 2.13(d), the Applicable Borrower shall designate the Class and Types of
Loans that are to be repaid or prepaid and the specific Borrowing(s) pursuant to
which such repayment or prepayment is to be made; provided, however, that the
Applicable Borrower shall first so designate all Loans of the applicable Class
that are Base Rate Loans (if applicable for such Class) and Eurocurrency Loans
with Interest Periods ending on the date of repayment or prepayment prior to
designating any other Eurocurrency Loans for repayment or prepayment. In the
absence of a designation by the Applicable Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Article III.
(f) Constraints on Upstreaming. The mandatory prepayments of the Applicable
Borrower pursuant to Sections 2.13(c)(iv), (v), (vii) and (viii) of this
Agreement shall not be required to the extent and for so long as the
repatriation of funds from the Applicable Borrower’s Restricted Upstream
Subsidiaries would be required to effect such prepayments and could reasonably
be expected to (i) cause such Borrower or its Restricted Upstream Subsidiaries
to suffer material adverse costs or tax consequences (including the imposition
of withholding taxes and taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation), (ii) result in a
violation of applicable local law (including, without limitation, financial
assistance, corporate benefit restrictions on upstreaming of cash intra group
and the fiduciary and statutory duties of the directors of such non-U.S.
Subsidiary or non-UK Subsidiary) or (iii) expose individual directors of such
Borrower or any of its Restricted Upstream Subsidiaries to the risk of personal
liability, in each case as reasonably determined by the Applicable Borrower in
good faith. The Applicable Borrower and its Restricted Upstream Subsidiaries, if
any, shall take all commercially reasonable actions to overcome or eliminate any
such restrictions and/or minimize any such costs of prepayment to make the
relevant prepayment. If at a later date the Applicable Borrower or any of its
Restricted Upstream Subsidiaries is able to repatriate all or any portion of
such funds in order to make such mandatory prepayment without incurring a
material risk of suffering a material adverse cost or tax consequence or such
prohibition, restriction or delay is no longer applicable, as applicable, it
shall promptly take all such actions necessary to repatriate such funds and make
such mandatory prepayment.
(g) Call Protection.








77



--------------------------------------------------------------------------------



(i) In the event that any Repricing Event occurs on or prior to the six-month
anniversary of the Closing Date with respect to either Class of Closing Date
Term Loans, the Applicable Borrower shall pay to the Administrative Agent, for
the benefit of the Term Lenders holding Term Loans of such Class, concurrently
with such Repricing Event, a premium in an amount equal to 1.00% of the
outstanding principal amount of the Term Loans subject to such Repricing Event.
(ii) In the event that any 2020 EMEA Prepayment Event occurs (A) on or prior to
the one-year anniversary of the Amendment No. 2 Effective Date, the EMEA
Borrower shall pay to the Administrative Agent, for the benefit of the 2020 EMEA
Term Lenders, concurrently with such 2020 EMEA Prepayment Event, a premium in an
amount equal to 2.00% of the outstanding principal amount of the 2020 EMEA Term
Loans subject to such 2020 EMEA Prepayment Event and (B) after the one-year
anniversary of the Amendment No. 2 Effective Date and on or prior to the
two-year anniversary of the Amendment No. 2 Effective Date, the EMEA Borrower
shall pay to the Administrative Agent, for the benefit of the 2020 EMEA Term
Lenders, concurrently with such 2020 EMEA Prepayment Event, a premium in an
amount equal to 1.00% of the outstanding principal amount of the 2020 EMEA Term
Loans subject to such 2020 EMEA Prepayment Event.
(h) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.
(i) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, if either Borrower is required to make any mandatory prepayment
of a Class of Term Loans pursuant to Sections 2.13(c)(iv), (v), (vi) or (vii) (a
“Waivable Mandatory Prepayment”), not less than three (3) Business Days prior to
the date (the “Required Prepayment Date”) on which such Borrower is required to
make such Waivable Mandatory Prepayment, such Borrower shall notify the
Administrative Agent of the amount of such prepayment, and the Administrative
Agent will promptly thereafter notify each Lender holding outstanding Term Loans
of such Class of the amount of such Lender’s pro rata share of such Waivable
Mandatory Prepayment and such Lender’s option to refuse such amount (but in the
case of mandatory prepayments under Section 2.13(c)(vi), solely to the extent
that such prepayment does not represent a refinancing of such Class of Term
Loans). Each such Lender may exercise such option by giving written notice to
such Borrower and the Administrative Agent of its election to do so on or before
the first Business Day prior to the Required Prepayment Date (it being
understood that any such Lender which does not notify such Borrower and the
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, the Applicable Borrower shall retain that amount of the
Waivable Mandatory Prepayment with respect to which each Lender, if any, shall
have exercised its option to refuse (any such amount retained by either
Borrower, the “Retained Declined Proceeds”).
Section 2.14 Method and Place of Payment
(a) Generally. All payments made by the Borrowers hereunder (including any
payments made with respect to the U.S. Borrower Guaranteed Obligations under
Article X) under any Note or any other Loan Document shall be made without
setoff, counterclaim or other defense.
(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such prepayment, and (ii) all
payments and prepayments of any Class of Term Loans shall be applied by the
Administrative Agent to reduce the principal amount of such Class of Term Loans
held by each Lender on a pro rata basis.
(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and shall be
made in the Approved Currency under which such Obligation was incurred.


78



--------------------------------------------------------------------------------



(d) Timing of Payments. Any payments under this Agreement that are made later
than 11:00 A.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent (w) in the case of
U.S. Term Loans, in Dollars, (x) in the case of EMEA Term Loans that are not
2020 EMEA Term Loans, in Euro, (y) in the case of 2020 EMEA Term Loans, in
Dollars, and (z) in the case of Revolving Loans, in the applicable Approved
Currency, shall in each case be delivered to the Lenders or the applicable LC
Issuer, as the case may be, in such currency in immediately available funds;
provided, however, that if at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Unpaid Drawings, interest and Fees then due hereunder then, except as
specifically set forth elsewhere in this Agreement and subject to Section 8.03,
such funds shall be applied, first, towards payment of interest and Fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and Fees then due to such parties, and second, towards
payment of principal and Unpaid Drawings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and Unpaid
Drawings then due to such parties.
Section 2.15 Defaulting Lenders
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Revolving Lenders” and “Required 2020 EMEA Term Lenders.”
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer hereunder; third, to Cash
Collateralize the LC Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.16; fourth, as the Applicable Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.16; sixth, to the payment of any amounts owing to the Lenders or the LC
Issuers as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the LC Issuers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or reimbursement
of any payment on any Letter of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans or
reimbursement of any payment on any Letter of
79



--------------------------------------------------------------------------------



Credit were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Outstandings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Outstandings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Outstandings are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Credit Facilities without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii) Certain Fees.
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the U.S. Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Facility Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.16.
(C) With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to clause (B) above, the U.S. Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such LC Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each LC Issuer, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such LC Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Outstandings shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Facility Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Applicable Borrower shall have otherwise notified the Administrative Agent at
such time, the Applicable Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Facility Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the U.S. Borrower shall, without prejudice
to any right or remedy available to it hereunder or under law, Cash
Collateralize the LC Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.
(b) Defaulting Lender Cure. If the Applicable Borrower, the Administrative Agent
and each LC Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Credit
Facility (without giving effect to Section 2.15(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Applicable Borrower while that Lender was a Defaulting Lender; and provided,
further, that
80



--------------------------------------------------------------------------------



except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no LC
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
Section 2.16 Cash Collateral
(a) At any time that there shall exist a Defaulting Lender, within three (3)
Business Days following the written request of the Administrative Agent or any
LC Issuer (with a copy to the Administrative Agent) the U.S. Borrower shall Cash
Collateralize the LC Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(b) Grant of Security Interest. The U.S. Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuers, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lenders’ obligation to fund participations in respect of LC
Outstandings, to be applied pursuant to clause (c) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the U.S. Borrower will, promptly upon written
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.16 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each LC Issuer that there exists
excess Cash Collateral; provided that, subject to Section 2.15, the Person
providing Cash Collateral and each LC Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided, further that to the extent that such Cash Collateral
was provided by the U.S. Borrower, such Cash Collateral shall remain subject to
the security interest granted pursuant to the Loan Documents.
Section 2.17 Increase in Commitments
(a) The (x) U.S. Borrower may, by written notice to the Administrative Agent at
any time after the Closing Date, request on one or more occasions Incremental
Term Loan Commitments and/or Incremental Revolving Credit Commitments and (y)
the EMEA Borrower may, by written notice to the Administrative Agent at any time
after the Closing Date, request on one or more occasions Incremental Term Loan
Commitments, in an aggregate principal amount (together with all Incremental
Equivalent Debt outstanding at such time) not to exceed the Incremental Facility
Maximum Amount from one or more Incremental Term Lenders or Incremental
Revolving Credit Lenders, as applicable, which may include any existing Lender
(each of which shall be entitled to agree or decline to participate in its sole
discretion; provided that if any such existing Lender does not respond to such
written notice within five (5) Business Days, such Lender shall be deemed to
have declined to participate therein) and additional banks, financial
institutions and other institutional lenders who will become Incremental Term
Lenders and/or Incremental Revolving Credit Lenders, as applicable, in
connection therewith; provided, further that each Incremental Term Lender and
Incremental Revolving Credit Lender, if not already a Lender hereunder, shall be
81



--------------------------------------------------------------------------------



subject to the approval of (i) the Administrative Agent in its reasonable
discretion (such consent not to be unreasonably withheld, conditioned or
delayed), to the extent the Administrative Agent would be required to consent to
the assignment of any Loans or Commitments to such Incremental Term Lender and
Incremental Revolving Credit Lender pursuant to this Agreement and (ii) in
connection with Incremental Revolving Credit Commitments only, each LC Issuer,
to the extent such consent would have been required for assignments of any
Revolving Loans or Revolving Commitments pursuant to this Agreement. Such notice
shall set forth (i) the amount of the Incremental Term Loan Commitments or the
Incremental Revolving Credit Commitments being requested (which shall be in
minimum increments of, in the case of Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments denominated in Dollars, $1,000,000 and
a minimum amount of $10,000,000, in the case of Incremental Term Loan
Commitments denominated in Euro, €1,000,000 and a minimum amount of €10,000,000
and in the case of Incremental Term Loan Commitments denominated in another
currency (which currency shall be reasonably acceptable to the Administrative
Agent), such minimum increments as the Applicable Borrower and the
Administrative Agent shall reasonably agree), (ii) the date on which such
Incremental Term Loan Commitments or Incremental Revolving Credit Commitments
are requested to become effective (which shall not be less than 15 days nor more
than 60 days after the date of such notice, unless otherwise agreed to by the
Administrative Agent in its reasonable discretion), (iii) whether such
Incremental Term Loan Commitments are to be Closing Date EMEA Term Commitments,
Closing Date U.S. Term Commitments or commitments to make term loans with terms
different from the Closing Date Term Loans (“Other Term Loans”) and (iv) in the
case of Other Term Loans, whether such Other Term Loans are to be EMEA Facility
Obligations or U.S. Obligations. Notwithstanding anything contained herein to
the contrary, it is acknowledged and agreed that all Incremental Revolving
Credit Commitments are to be Revolving Commitments and based on the terms and
conditions set forth herein for Revolving Commitments and Revolving Loans.
(b) The Applicable Borrower and each Incremental Term Lender shall execute and
deliver to the Administrative Agent an Additional Credit Extension Amendment and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Lender.
The U.S. Borrower and each Incremental Revolving Credit Lender shall execute and
deliver to the Administrative Agent an Additional Credit Extension Amendment and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Credit Commitment of such Incremental
Revolving Credit Lender. Each Additional Credit Extension Amendment shall
specify the terms of the Incremental Term Loans or Incremental Revolving Loans,
as applicable, to be made thereunder; provided, that (i) the final maturity date
of any Other Term Loans shall be no earlier than the Latest Maturity Date, (ii)
the weighted average life to maturity of any Other Term Loans shall be no
shorter than the weighted average life to maturity of the Closing Date Term
Loans and any outstanding Incremental Term Loans and (iii) with respect to any
Other Term Loans made within the first twelve (12) months after the Closing
Date, if the Initial Yield on such Other Term Loans exceeds by more than 50
basis points the Initial Yield of the Term Loans that are Eurocurrency Loans in
the same currency as such Other Term Loans (the amount of such excess above 50
basis points being referred to herein as the “Yield Differential”), then the
Applicable Margin then in effect for each such affected Type of Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Other Term Loans (this clause (iii), the “MFN Protection”). As used in
the prior sentence, “Initial Yield” shall, as determined by the Administrative
Agent, be equal to the sum of (x) the margin above the Adjusted Eurocurrency
Rate on such Term Loans (which shall be increased by the amount any “LIBOR
floor” or “EURIBOR floor”, as applicable, applicable to such Term Loans on the
date such Term Loans are made exceeds the Adjusted Eurocurrency Rate) plus (y)
if the Lenders making such Other Term Loans receive any upfront fee or similar
fees (including original issue discount where the amount of such discount is
equated to interest based on an assumed four (4) year life to maturity, but
excluding any arrangement, underwriting, structuring or similar fees) directly
or indirectly from the Applicable Borrower or any Subsidiary, the amount of such
upfront fee or similar divided by the lesser of (A) the average life to maturity
of such Other Term Loans and (B) four. The other terms of the Incremental Term
Loans and the Additional Credit Extension Amendment to the extent not
inconsistent with the terms specified in clauses (i), (ii) and (iii) above shall
otherwise be as agreed among the Applicable Borrower, the Administrative Agent
and the Incremental Term Lenders and reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Additional Credit Extension Amendment. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Additional
Credit Extension Amendment, this Agreement shall be amended to the extent
necessary and appropriate to reflect the existence and terms of the Incremental
Term Loan Commitment or Incremental Revolving Credit Commitment, as applicable,
evidenced thereby, without requiring the consent of any other Lender, other than
the Lenders providing such Incremental Term Loan Commitments or Incremental
Revolving Credit Commitments.
82



--------------------------------------------------------------------------------



(c) All Incremental Term Loans made to the U.S. Borrower shall rank pari passu
to any then outstanding Closing Date U.S. Term Loans as to lien priorities,
rights of payment and prepayment and voting and shall be secured only by the
U.S. Collateral and guaranteed by the U.S. Borrower Guarantors; provided that
such Incremental Term Loan may be secured by assets other than the U.S.
Collateral or guaranteed by a Subsidiary other than the U.S. Borrower
Guarantors, so long as such assets are contemporaneously included as U.S.
Collateral and such Subsidiary contemporaneously becomes a U.S. Borrower
Guarantor. All Incremental Term Loans made to the EMEA Borrower shall rank pari
passu to any then outstanding Closing Date EMEA Term Loans as to lien
priorities, rights of payment and prepayment and voting and shall be secured
only by the Collateral and guaranteed by the EMEA Borrower Guarantors; provided
that such Incremental Term Loan may be secured by assets other than the
Collateral or guaranteed by a Subsidiary other than the EMEA Borrower
Guarantors, so long as such assets are contemporaneously included as Collateral
and such Subsidiary contemporaneously becomes a EMEA Borrower Guarantor.
(d) No Incremental Term Loan Commitment or Incremental Revolving Credit
Commitment shall become effective under this Section 2.17 unless on the date of
such effectiveness, the Administrative Agent shall have received a certificate
certifying that the conditions set forth in Section 4.02(iii) shall be satisfied
immediately after giving effect to such Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment (but such certification shall not be
required to the extent such Incremental Term Loan Commitment or Incremental
Revolving Credit Commitment is being used to consummate a Limited Condition
Acquisition) and that, if utilizing the amounts provided for in clause (B) of
the definition of “Incremental Facility Maximum Amount,” the U.S. Borrower is in
compliance on a Pro Forma Basis (including with respect to any Permitted
Acquisition or permitted Investment to be made in whole or in part, with the
proceeds of the relevant Incremental Term Loan (including any Incremental Term
Loan Commitment becoming effective contemporaneously with any Incremental
Revolving Credit Commitment)) with the Consolidated Net Secured Leverage Ratio
required therein. Any additional conditions to the entry into or the making of
any Loans pursuant to any Incremental Term Loan Commitment and/or Incremental
Revolving Credit Commitment, including the timing of any such conditions (as
between being made (x) upon execution of an Additional Credit Extension
Amendment or (y) upon the making of any Loans thereunder) shall be as agreed to
between the Applicable Borrower and the Lenders providing such Incremental Term
Loans and/or Incremental Revolving Loans (including the scope of any
representations and warranties to be made at the time the transaction is
consummated).
(e) Immediately after giving effect to any Incremental Term Loan Commitment
and/or Incremental Revolving Credit Commitment, the borrowings thereunder and
the application of proceeds therefrom, (A) no Event of Default shall have
occurred and be continuing; provided that, to the extent any Incremental Term
Loans shall be applied to consummate a Limited Condition Acquisition, then no
Specified Event of Default shall exist and be continuing (1) at the time the
definitive agreement in respect of such Limited Condition Acquisition is entered
into and (2) at the time such Limited Condition Acquisition is consummated and
(B) the representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects (except for those
representations and warranties that are conditioned by “materiality” or
“material adverse effect”, which shall be true and correct in all respects) on
and as of such date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (except for those representations
and warranties that are conditioned by “materiality” or “material adverse
effect”, which shall have been true and correct in all respects) on and as of
such earlier date; provided that to the extent that the proceeds of Loans under
any Incremental Revolving Credit Commitments and/or Incremental Term Loan
Commitments are to be used to finance a Limited Condition Acquisition, then the
accuracy of representations and warranties as described in this clause (B) shall
be required as of the time the definitive agreement in respect of Limited
Condition Acquisition is entered into. If applicable, the Administrative Agent
shall have received a Notice of Borrowing in respect of any Incremental Term
Loans or Incremental Revolving Loans by the date and time required hereunder
with respect to the applicable Type of Loan.
(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of the applicable Class of outstanding Term Loans to
which such Incremental Term Loan relate on a pro rata basis, and the U.S.
Borrower agrees that Section 3.02 shall apply to any conversion of Dollar
denominated Eurocurrency Loans which are Term Loans to Base Rate Loans
reasonably required by the Administrative Agent to effect the foregoing. In
addition, to the extent any Incremental Term Loans
83



--------------------------------------------------------------------------------



are not Other Term Loans, the scheduled amortization payments set forth in
Section 2.13(b) required to be made after the making of such Incremental Term
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans of the same Class.
Section 2.18 Revolving Loan Maturity Extension
(a) The U.S. Borrower may at any time and from time to time request that all or
a portion of the Revolving Commitments of any Class (the Commitments of such
applicable Class, the “Existing Revolving Commitments”) be converted into a new
Class of Revolving Commitments (the Commitments of such applicable Class, the
“Extended Revolving Commitments”) in accordance with this Section 2.18. In order
to establish any Extended Revolving Commitments, the U.S. Borrower shall provide
a notice to the Administrative Agent (a “Revolving Extension Request”) setting
forth the proposed terms of the Extended Revolving Commitments to be
established, which shall be identical to those applicable to the Existing
Revolving Commitments from which such Extended Revolving Commitments are to be
converted except that:
(i) the maturity date of the Extended Revolving Commitments shall be later than
the maturity date of the Existing Revolving Commitments;
(ii) (A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, undrawn revolving commitment fees, funding
discounts, OID and premiums with respect to the Extended Revolving Commitments
may be different than those for the Existing Revolving Commitments and/or (B)
additional fees and/or premiums may be payable to the Extending Revolving
Lenders in addition to or in lieu of any of the items contemplated by the
preceding subclause (A);
(iii) the U.S. Borrower and its Subsidiaries may be subject to covenants and
other terms for the benefit of the Extending Revolving Lenders that apply only
after the Latest Maturity Date (before giving effect to the Extended Revolving
Commitments or such covenants or other terms apply equally for the benefit of
the other Lenders).
(b) Each Revolving Extension Request shall specify the date (the “Revolving
Extension Effective Date”) on which the U.S. Borrower proposes that the
conversion of an Existing Class into an Extended Class shall be effective, which
shall be a Business Day. Each Lender of an Existing Class that is requested to
be extended shall be offered the opportunity to convert its Existing Class into
the Extended Class on the same basis as each other Lender of such Existing
Class. Any Lender (to the extent applicable, an “Extending Revolving Lender”)
wishing to have all or a portion of its Existing Class subject to such Revolving
Extension Request converted into an Extended Class shall notify the
Administrative Agent (an “Revolving Extension Election”) on or prior to the date
specified in such Revolving Extension Request of the amount of its Existing
Class subject to such Revolving Extension Request that it has elected to convert
into an Extended Class. In the event that the aggregate portion of the Existing
Class subject to Revolving Extension Elections exceeds the amount of the
Extended Class requested pursuant to the Revolving Extension Request, the
portion of the Existing Class converted shall be allocated on a pro rata basis
based on the amount of the Existing Class included in each such Revolving
Extension Election. Notwithstanding the conversion of any Existing Revolving
Commitment into an Extended Revolving Commitment, such Extended Revolving
Commitment shall be treated identically with all Existing Revolving Commitments
for purposes of the obligations of a Revolving Lender in respect of Letters of
Credit under Section 2.05, except that the applicable Additional Credit
Extension Amendment may provide that the maturity date for the Letters of Credit
may be extended and the related obligations to issue Letters of Credit may be
continued so long as each applicable LC Issuer has consented to such extensions
in its sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension).
(c) An Extended Class shall be established pursuant to an Additional Credit
Extension Amendment executed by the Extending Revolving Lenders, the
Administrative Agent, the U.S. Borrower and each LC Issuer; provided, that the
consent of each LC Issuer shall only be required to the extent Section 11.12
would require the consent of such Persons for the amendments affected in such
Additional Credit Extension Amendment. This Section 2.18 shall supersede any
provisions in Section 11.12 to the contrary. No Additional Credit Extension
Amendment shall provide for any Class of Extended Revolving Commitments in an
aggregate principal amount that is less than $10,000,000.
84



--------------------------------------------------------------------------------



(d) Notwithstanding anything to the contrary contained in this Agreement, on the
Revolving Extension Effective Date, (i) the amount of each Existing Revolving
Commitment shall be deemed reduced by an amount equal to the amount converted
into an Extended Revolving Commitment and (ii) if, on any Revolving Extension
Effective Date with respect to any Class of Revolving Commitments, any Loans of
any Extending Revolving Lender are outstanding under the applicable Existing
Revolving Commitments, such Loans (and any related participations) shall be
deemed to be converted into Loans (and related participations) made pursuant to
the Extended Revolving Commitments in the same proportion as such Extending
Revolving Lender’s Existing Revolving Commitments are converted to Extended
Revolving Commitments.
Section 2.19 Term Loan Amend and Extend Transactions
(a) At any time after the Closing Date, the Applicable Borrower and any Term
Lender (any such Term Lender that agrees to participate in such Extension, an
“Extending Lender”) may agree, by notice to the Administrative Agent for further
distribution to the Term Lenders of the applicable Class of Term Loans (each
such notice, an “Extension Notice), to extend (an “Extension”) the maturity date
of such Lender’s Term Loans of such Class (which term, for purposes of this
provision, shall also include any Class of Term Loans outstanding hereunder
pursuant to a previous amend and extend transaction pursuant to the terms of
this Section 2.19 or any Incremental Term Loans) (the “Existing Term Loans”) to
the extended maturity date specified in such Extension Notice and Additional
Credit Extension Amendment (each tranche of Term Loans so extended, in each case
as well as the original Term Loans not so extended, being deemed a separate
Class; any Extended Term Loans shall constitute a separate Class of Term Loans
from the Term Loans from which they were converted; any Class of Term Loans the
maturity of which shall have been extended pursuant to this Section 2.19,
“Extended Term Loans”); provided that (i) the Applicable Borrower shall have
offered to all Term Lenders under the applicable Class of Term Loans that is the
subject of the proposed Extension the opportunity to participate in such
Extension on a pro rata basis and on the same terms and conditions to each such
Term Lender (each such offer, an “Extension Offer”); provided that each Term
Lender of such Class of Term Loans shall be entitled to agree or decline to
participate in any such Extension in its sole discretion and if any such Term
Lender does not respond to such Extension Offer within five (5) Business Days,
such Term Lender shall be deemed to have declined to participate therein), (ii)
subject to clauses (iv) and (v), the Extended Term Loans shall have the same
terms as the Class of Term Loans that was the subject of the Extension Notice;
provided that the Extension Offer and/or Additional Credit Extension Amendment
may provide for other covenants and terms that apply to any period after the
latest Term Loan Maturity Date then in effect, (iii) any Extended Term Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any mandatory prepayments or commitment
reductions hereunder, as specified in the applicable Extension Offer, (iv) the
interest rates, rate floors, fees, original issue discounts, premiums, final
maturity date, and scheduled amortization (subject to the limitations set forth
in clause (v) of this Section 2.19(a)) applicable to any Extended Term Loans
shall be determined by the U.S. Borrower and the Extending Lenders, (v) before
the latest Term Loan Maturity Date then in effect, the amortization of any
Extended Term Loans shall not exceed equal quarterly installments in an
aggregate annual amount equal to 1% of the original principal amount of the
Extended Term Loans and (vi) all documentation in respect of such Extension
Offer (including any Extension Notice and any Additional Credit Extension
Amendment) shall be consistent with the foregoing. In connection with any such
Extension, the Applicable Borrower and the Administrative Agent, with the
approval of the Extending Lenders of the applicable Extension Series, may effect
such amendments (including any Additional Credit Extension Amendment) to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Applicable Borrower,
to implement the terms of any such Extension Offer, including any amendments
necessary to establish new Classes, tranches or sub-tranches in respect of the
Extended Term Loans and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Applicable Borrower in connection with the establishment of such new Classes,
tranches or sub-tranches (including to preserve the pro rata treatment of the
extended and non-extended tranches), in each case on terms not inconsistent with
this Section 2.19.
(b) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Loan is converted to extend the related
scheduled maturity date(s) in accordance with Section 2.19(a) (an “Extension
Date”), the aggregate principal amount of such Existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date). If the aggregate principal
amount of Term Loans (calculated on the face amount thereof) in respect of which
Extending Lenders shall have accepted the relevant Extension Offer
85



--------------------------------------------------------------------------------



shall exceed the maximum aggregate principal amount of Existing Term Loans
offered to be extended by the Applicable Borrower pursuant to such Extension
Offer, then the applicable Class of Term Loans of such Extending Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Extending Lenders have accepted such Extension Offer.
(c) With respect to all Extensions consummated by the Applicable Borrower
pursuant to this Section 2.19, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.13 and
(ii) any Extension Offer is required to be in a minimum amount of $30,000,000.
The Applicable Borrower may at its election specify as a condition to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Applicable Borrower’s sole
discretion and may be waived by the Applicable Borrower) of Term Loans of any or
all applicable Classes accept the applicable Extension Offer.
(d) In connection with any Extension, the Applicable Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) prior
written notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably, to accomplish the purposes of this Section 2.19.
(e) In connection with any Additional Credit Extension Amendment, the Applicable
Borrower shall deliver (i) a customary opinion of counsel reasonably acceptable
to the Administrative Agent, (ii) customary reaffirmations and/or such
amendments to the Security Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Extended Term Loans are
provided with the benefit of the applicable Loan Documents and (iii) board
resolutions and other closing certificates and documentation to the extent
reasonably requested by the Administrative Agent.
(f) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series to a
given Lender was incorrectly determined as a result of manifest administrative
error, then the Administrative Agent, the Applicable Borrower and such affected
Lender may (and hereby are authorized to), in their sole discretion and without
the consent of any other Lender, enter into an amendment to this Agreement and
the other Loan Documents (each, a “Corrective Extension Amendment”) within 15
days following the effective date of the applicable Additional Credit Extension
Amendment, as the case may be, which Corrective Extension Amendment shall (i)
provide for the conversion and extension of Term Loans under the Class of
Existing Term Loans in such amount as is required to cause such Lender to hold
Extended Term Loans of the applicable Extension Series into which such other
Term Loans were initially converted in the amount such Lender would have held
had such administrative error not occurred and had such Lender received the
minimum allocation of the applicable Extended Term Loans to which it was
entitled under the terms of such Additional Credit Extension Amendment, in the
absence of such error, (ii) be subject to the satisfaction of such conditions as
the Administrative Agent, the Applicable Borrower and such Lender may agree
(including conditions of the type required to be satisfied for the effectiveness
of an Additional Credit Extension Amendment described in Section 2.19(a)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.19(a).
(g) This Section 2.19 shall supersede any provisions in Section 11.12 to the
contrary. For the avoidance of doubt, any of the provisions of this Section 2.19
may be amended with the consent of the Required Lenders; provided that no such
amendment shall require any Lender to provide any Extended Term Loans without
such Lender’s consent.
Section 2.20 Refinancing Term Loans.
(a) The Borrowers may at any time and from time to time, by written notice to
the Administrative Agent, request the establishment of one or more additional
Classes of Term Loans under this Agreement or an increase to an existing Class
of Term Loans under this Agreement (“Refinancing Term Loans”); provided that:
86



--------------------------------------------------------------------------------



(i) the proceeds of such Refinancing Term Loans shall be used, concurrently or
substantially concurrently with the incurrence thereof, solely to refinance all
or any portion of any outstanding Term Loans;
(ii) each Class of Refinancing Term Loans shall be in an aggregate amount of not
less than $10,000,000 (or such other amount necessary to repay any Class of
outstanding Term Loans in full);
(iii) such Refinancing Term Loans shall be in an aggregate principal amount not
greater than the aggregate principal amount outstanding of Term Loans to be
refinanced plus any accrued interest, premiums, fees, costs and expenses related
thereto (including any OID or upfront fees);
(iv) the final maturity date of such Refinancing Term Loans shall not be shorter
than the maturity date of the Term Loans being refinanced, and the weighted
average life to maturity of such Refinancing Term Loans shall not be shorter
than the then remaining weighted average life to maturity of each Class of Term
Loans being refinanced;
(v) (A) the pricing, rate floors, discounts, fees and optional and mandatory
prepayment provisions applicable to such Refinancing Term Loans shall be as
agreed between the Applicable Borrower and the Refinancing Term Lenders so long
as, in the case of any mandatory prepayment provisions, such Refinancing Term
Lenders do not participate on a greater than pro rata basis in any such
prepayments as compared to Term Lenders holding Term Loans to be refinanced and
(B) the covenants and other terms applicable to such Refinancing Term Loans
(excluding those terms described in the immediately preceding clause (A)), which
shall be as agreed between the Applicable Borrower and such Refinancing Term
Lenders, shall not be materially more favorable (when taken as a whole) to the
Refinancing Term Lenders than those applicable to any Term Loans then
outstanding under this Agreement (as determined by the Borrowers in good faith),
except to the extent such covenants and other terms apply solely to any period
after the latest Term Loan Maturity Date then in effect or such covenants or
other terms apply equally for the benefit of the other Lenders;
(vi) no existing Lender shall be required to provide any Refinancing Term Loans;
(vii) such Refinancing Term Loans (x) refinance a Class of Term Loans made to
the U.S. Borrower shall be secured only by U.S. Collateral and guaranteed by the
U.S. Borrower Guarantors; provided that such Refinancing Term Loan may be
secured by assets other than the U.S. Collateral or guaranteed by a Subsidiary
other than the U.S. Borrower Guarantors, so long as such assets are
contemporaneously included as U.S. Collateral and such Subsidiary
contemporaneously becomes a U.S. Borrower Guarantor and (y) refinance a Class of
Term Loans made to the EMEA Borrower shall be secured by the Collateral and
guaranteed by the EMEA Borrower Guarantors; provided that such Refinancing Term
Loan may be secured by assets other than the Collateral or guaranteed by a
Subsidiary other than the EMEA Borrower Guarantors, so long as such assets are
contemporaneously included as Collateral and such Subsidiary contemporaneously
becomes a EMEA Borrower Guarantor; and
(viii) (x) all Refinancing Term Loans made to the U.S. Borrower shall rank pari
passu to any then outstanding U.S. Term Loans as to lien priorities and rights
of payment on terms and pursuant to documentation applicable to the U.S. Term
Loans being refinanced and (y) all Refinancing Term Loans made to the EMEA
Borrower shall rank pari passu to any then outstanding EMEA Term Loans as to
lien priorities and rights of payment on terms and pursuant to documentation
applicable to the EMEA Term Loans being refinanced, on terms and pursuant to
documentation applicable to the Term Loans being refinanced.
(b) Each such notice shall specify (x) the date (each, a “Refinancing Term
Effective Date”) on which the Applicable Borrower proposes that the Refinancing
Term Loans be made, which shall be a Business Day and (y) the identity of the
Persons (each of which shall be an Eligible Assignee (for this purpose treating
a Lender of Refinancing Term Loans as if it were an assignee)) whom the
Applicable Borrower proposes would provide the Refinancing Term Loans and the
portion of the Refinancing Term Loans to be provided by each such Person. On
each Refinancing Term Effective Date, each Person with a commitment for a
Refinancing Term Loan (each such
87



--------------------------------------------------------------------------------



Person, a “Refinancing Term Lender”) shall make a Refinancing Term Loan to the
Applicable Borrower in a principal amount equal to such Person’s commitment
therefor.
(c) This Section 2.20 shall supersede any provisions in Section 11.12 to the
contrary. The Refinancing Term Loans shall be documented by an Additional Credit
Extension Amendment executed by the Refinancing Term Lenders, the Applicable
Borrower and the Administrative Agent, and the Additional Credit Extension
Amendment may provide for such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Applicable Borrower, to effect the provisions of
this Section 2.20.
Section 2.21 Replacement Revolving Commitments.
(a) The U.S. Borrower may at any time and from time to time, by written notice
to the Administrative Agent, request the establishment of one or more additional
Classes of Revolving Commitments (“Replacement Revolving Commitments”) to
replace all or a portion of any existing Classes of Revolving Commitments under
this Agreement (“Replaced Revolving Commitments”); provided that:
(i) substantially concurrently with the effectiveness of the Replacement
Revolving Commitments, all or an equivalent portion of the Revolving Commitments
in effect immediately prior to such effectiveness shall be terminated, and all
or an equivalent portion of the Revolving Loans then outstanding, together with
all interest thereon, and all other amounts accrued for the benefit of the
Revolving Lenders, shall be repaid or paid (it being understood, however, that
any Letters of Credit issued and outstanding under the Replaced Revolving
Commitments shall be deemed to have been issued under the Replacement Revolving
Commitments if the amount of such Letters of Credit would exceed the remaining
amount of commitments under the Replaced Revolving Commitments after giving
effect to the reduction contemplated hereby);
(ii) such Replacement Revolving Commitments shall be in an aggregate principal
amount not greater than the aggregate principal amount of Replaced Revolving
Commitments to be replaced plus any accrued interest, premiums, fees, costs and
expenses related thereto (including any OID or upfront fees);
(iii) the final maturity date of such Replacement Revolving Commitments shall
not be shorter than the maturity date of the Replaced Revolving Commitments, and
the Replacement Revolving Commitments shall not be subject to any amortization;
(iv) the LC Commitment Amount under such Replacement Revolving Commitments shall
be as agreed between the U.S. Borrower, such Replacement Revolving Lenders, the
Administrative Agent and the LC Issuers thereunder (or any replacement LC
Issuers);
(v) (A) the pricing, rate floors, discounts, fees and optional and mandatory
prepayment provisions applicable to such Replacement Revolving Commitments shall
be as agreed between the U.S. Borrower and the Replacement Revolving Lenders so
long as, in the case of any mandatory or optional prepayment provisions, such
Replacement Revolving Lenders do not participate on a greater than pro rata
basis in any such prepayments as compared to Revolving Lenders with Replaced
Revolving Commitments and (B) the covenants and other terms applicable to such
Replacement Revolving Commitments (excluding those terms described in the
immediately preceding clause (A)), which shall be as agreed between the U.S.
Borrower and such Replacement Revolving Lenders, shall not be materially more
favorable (when taken as a whole) to such Replacement Revolving Lenders than
those applicable to the Revolving Lenders with Replaced Revolving Commitments
(as determined by the U.S. Borrower in good faith), except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date then applicable to the Revolving Facility hereunder or such covenants or
other terms apply equally for the benefit of the other Lenders;
(vi) no existing Lender shall be required to provide any Replacement Revolving
Commitments;
88



--------------------------------------------------------------------------------



(vii) such Replacement Revolving Commitments shall be secured by the U.S.
Collateral and guaranteed by the U.S. Borrower Guarantors; provided that
Replacement Revolving Commitments may be secured by assets other than the U.S.
Collateral or guaranteed by a Subsidiary other than the U.S. Borrower
Guarantors, so long as such assets are contemporaneously included as U.S.
Collateral and such Subsidiary contemporaneously becomes a U.S. Borrower
Guarantor; and
(viii) all Replacement Revolving Commitments shall rank pari passu to any then
outstanding Revolving Commitments as to lien priorities and rights of payment.
(b) Each such notice shall specify (x) the date on which the Borrower proposes
that the Replacement Revolving Commitments become effective, which shall be a
Business Day and (y) the identity of the Persons (each of which shall be an
Eligible Assignee (for this purpose treating a Lender of Replacement Revolving
Commitments as if it were an assignee)) whom the U.S. Borrower proposes would
provide the Replacement Revolving Commitments (each such person, a “Replacement
Revolving Lender”) and the portion of the Replacement Revolving Commitments to
be provided by each such Person.
(c) This Section 2.21 shall supersede any provisions in Section 11.12 to the
contrary. The Replacement Revolving Commitments shall be documented by an
Additional Credit Extension Amendment executed by the Replacement Revolving
Lenders, the Administrative Agent and the U.S. Borrower, and the Additional
Credit Extension Amendment may provide for such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the U.S. Borrower, to effect the
provisions of this Section 2.21.
Section 2.22 956 Savings.
(a)  Notwithstanding any provision of this Agreement or any other Loan Document
to the contrary (including any provision that would otherwise apply
notwithstanding other provisions or that is the beneficiary of other overriding
language), (i) no more than sixty-five percent (65%) of the voting capital stock
in any CFC or CFC Holdco shall be pledged to secure any U.S. Obligations, (ii)
no CFC, CFC Holdco or any Subsidiary of a CFC or CFC Holdco shall guarantee any
U.S. Obligations, (iii) no security or similar interest shall be granted in the
assets of any CFC, CFC Holdco or any Subsidiary of a CFC or CFC Holdco, which
security or similar interest secures any U.S. Obligations, (iv) the Non-U.S.
EMEA Credit Parties shall not be required to make any payment in support of the
U.S. Obligations and (v) no proceeds in respect of Collateral in respect of the
Non-U.S. EMEA Credit Parties shall be applied to pay or offset any portion of
the U.S. Obligations, including any U.S. Loans. The parties agree that any
pledge, guaranty or security or similar interest or payment made or granted in
contravention of this Section 2.22 shall be void ab initio.
ARTICLE III.
INCREASED COSTS, ILLEGALITY AND TAXES


Section 3.01 Increased Costs, Illegality, etc.
(a)  In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, any Lender or other
Recipient, shall have determined on a reasonable basis (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto):
(i) on any date for determining the interest rate applicable to any Eurocurrency
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Eurocurrency Loan; or
(ii) at any time, that such Lender or other Recipient shall incur increased
costs or reductions in the amounts received or receivable by it hereunder in an
amount that such Lender or other Recipient deems material with respect to any
Eurocurrency Loans (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of any (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of “Excluded
89



--------------------------------------------------------------------------------



Taxes” and (C) Connection Income Taxes) because of (x) any Change in Law since
the Closing Date (including, but not limited to, a change in requirements for
any reserve, special deposit, liquidity or similar requirements (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender or other Recipient, but, in all events, excluding reserves already
includable in the interest rate applicable to such Eurocurrency Loan pursuant to
this Agreement) or (y) other circumstances adversely affecting the London
interbank market or the position of such Lender or other Recipient in any such
market; or
(iii) at any time, that the making or continuance of any Eurocurrency Loan has
become unlawful by compliance by such Lender in good faith with any Change in
Law since the Closing Date, or would conflict with any thereof not having the
force of law but with which such Lender customarily complies, or has become
impracticable as a result of a contingency occurring after the Closing Date that
materially adversely affects the London interbank market; then, and in each such
event, such Lender or other Recipient (or the Administrative Agent in the case
of clause (i) above) shall (1) on or promptly following such date or time and
(2) within ten (10) Business Days of the date on which such event no longer
exists give notice (by telephone confirmed in writing) to the U.S. Borrower and
to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders or
other Recipients). Thereafter (x) in the case of clause (i) above, the affected
Type of Eurocurrency Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrowers and the Lenders or other Recipients
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Continuation or
Conversion given by the Applicable Borrower with respect to such Type of
Eurocurrency Loans that have not yet been incurred, Converted or Continued shall
be deemed rescinded by the Applicable Borrower or, in the case of a Notice of
Borrowing, shall, at the option of the Applicable Borrower in the case of a Loan
denominated in Dollars, be deemed converted into a Notice of Borrowing for Base
Rate Loans to be made on the date of Borrowing contained in such Notice of
Borrowing, (y) in the case of clause (ii) above, the Applicable Borrower shall
pay to such Lender or other Recipient, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender or other Recipient shall
determine) as shall be required to compensate such Lender or other Recipient for
such increased costs or reductions in amounts receivable hereunder (a written
notice as to the additional amounts owed to such Lender or other Recipient,
showing the basis for the calculation thereof, which basis must be reasonable,
submitted to the Applicable Borrower by such Lender or other Recipient shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of clause (iii) above, the Applicable Borrower shall
take one of the actions specified in Section 3.01(b) as promptly as possible
and, in any event, within the time period required by law.
(b) At any time that any Eurocurrency Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Applicable Borrower may (and in
the case of a Eurocurrency Loan affected pursuant to Section 3.01(a)(iii) the
Applicable Borrower shall) either (i) if the affected Eurocurrency Loan is then
being made pursuant to a Borrowing, by giving the Administrative Agent
telephonic notice (confirmed promptly in writing) thereof on the same date that
the Applicable Borrower was notified by a Lender or other Recipient pursuant to
Section 3.01(a)(ii) or (iii), cancel said Borrowing, or, in the case of any
Borrowing of a Loan denominated in Dollars, convert the related Notice of
Borrowing into one requesting a Borrowing of Base Rate Loans or require the
affected Lender or other Recipient to make its requested Loan as a Base Rate
Loan, (ii) if the affected Eurocurrency Loan is then outstanding and denominated
in Dollars, upon at least one (1) Business Days’ notice to the Administrative
Agent, require the affected Lender or other Recipient to Convert each such
Eurocurrency Loan into a Base Rate Loan, (iii) if the affected Eurocurrency Loan
is then outstanding and is a EMEA Term Loan, bear interest at such rate as the
Administrative Agent shall determine adequately and fairly reflects the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period plus the Applicable Term Loan Margin or (iv) if the
affected Eurocurrency Loan is then outstanding and is a Revolving Loan
denominated in an Approved Currency, shall be repaid on the last day of the
Interest Period applicable thereto; provided, however, that if more than one
Lender or other Recipient is affected at any time, then all affected Lenders or
other Recipients must be treated the same pursuant to this Section 3.01(b).
(c) If any Lender shall have determined that after the Closing Date, any Change
in Law regarding capital adequacy or liquidity by any Governmental Authority,
central bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance by such Lender or its parent corporation
with any
90



--------------------------------------------------------------------------------



request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such authority, central bank, or comparable
agency, in each case made subsequent to the Closing Date, has or would have the
effect of reducing by an amount reasonably deemed by such Lender to be material
to the rate of return on such Lender’s or its parent corporation’s capital or
assets as a consequence of such Lender’s commitments or obligations hereunder to
a level below that which such Lender or its parent corporation would have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent corporation’s policies with respect to
capital adequacy and liquidity), then from time to time, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Applicable
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent corporation for such reduction. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 3.01(c), will give prompt written notice
thereof to the Applicable Borrower, which notice shall set forth, in reasonable
detail, the basis of the calculation of such additional amounts, which basis
must be reasonable, although the failure to give any such notice shall not
release or diminish any of the Applicable Borrower’s obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice.
(d) Notwithstanding anything in this Agreement to the contrary, (i) no Lender
shall be entitled to compensation or payment or reimbursement of other amounts
under Section 3.01 or Section 3.04 for any amounts incurred or accruing more
than 180 days prior to the giving of notice to the Applicable Borrower of
additional costs or other amounts of the nature described in such Sections
(provided that if such additional costs or other amounts arose as a result of a
Change in Law that was retroactive, then such 180 day period shall be extended
to include the period of retroactive effect thereof), and (ii) no Lender shall
demand compensation for any reduction referred to in Section 3.01(c) or payment
or reimbursement of other amounts under Section 3.04 if it shall not at the time
be the general policy or practice of such Lender to demand such compensation,
payment or reimbursement in similar circumstances under comparable provisions of
other credit agreements.
Section 3.02 Breakage Compensation. The Applicable Borrower shall compensate
each Lender, upon its written request (which request shall set forth the
detailed basis for requesting and the method of calculating such compensation),
for all reasonable losses, costs, expenses and liabilities (including any loss,
cost, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by such Lender to fund its Eurocurrency
Loans) which such Lender may sustain in connection with any of the following:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent) a Borrowing of Eurocurrency Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Continuation or Conversion
(other than a Notice of Borrowing deemed withdrawn pursuant to Section 3.01(a));
(ii) if any repayment, prepayment, Conversion or Continuation of any
Eurocurrency Loan occurs on a date that is not the last day of an Interest
Period applicable thereto; (iii) if any prepayment of any of its Eurocurrency
Loans is not made on any date specified in a notice of prepayment given by the
Applicable Borrower; (iv) as a result of an assignment by a Lender of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Applicable Borrower pursuant to Section
3.05(b); or (v) as a consequence of (x) any other default by the Applicable
Borrower to repay or prepay any Eurocurrency Loans when required by the terms of
this Agreement or (y) an election made pursuant to Section 3.05(b). The written
request of any Lender setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the
Applicable Borrower and shall be conclusive absent manifest error. The
Applicable Borrower shall pay such Lender the amount shown as due on any such
request within ten (10) days after receipt thereof.
Section 3.03 Net Payments
(a) Defined Terms. For purposes of this Section 3.03, the term “Lender” includes
any LC Issuer and the term “applicable law” includes FATCA.
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to
91



--------------------------------------------------------------------------------



additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(c) Payment of Other Taxes by the Borrowers. Each Credit Party shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any applicable Other Taxes.
(d) Indemnification by the Credit Parties. (i) Each EMEA Credit Party with
respect to EMEA Term Loans shall, jointly and severally, with such other EMEA
Credit Parties indemnify each applicable Recipient and (ii) each U.S. Credit
Party with respect to U.S. Loans, Letters of Credit and Revolving Commitments
shall, jointly and severally, with such other U.S. Credit Parties indemnify each
applicable Recipient, in each case within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Applicable Borrower by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.03, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g) Status of Lenders.
        (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by the Applicable Borrower or the Administrative
Agent and at the time or times prescribed by applicable law, such properly
completed and executed documentation reasonably requested by the Applicable
Borrower or the Administrative Agent or prescribed by applicable law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Applicable
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the U.S. Borrower or the
Administrative Agent as will enable the Applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
withholding, including backup withholding, or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
92



--------------------------------------------------------------------------------



        (ii) Without limiting the generality of the foregoing, in the event that
the Applicable Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2) executed originals of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Applicable
Borrower as described in Section 881(c)(3)(C) of the Code and that no payments
in connection with any Loan Document are effectively connected with such Foreign
Lender’s conduct of a U.S. trade or business (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or
(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or is a participating Lender),
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8 BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as
93



--------------------------------------------------------------------------------



applicable), such Lender shall deliver to such Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
such Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify such Borrower and the Administrative
Agent in writing of its legal inability to do so.
Each Lender hereby authorizes the Administrative Agent to deliver to the Credit
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.03(g).
(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i) VAT
(i) All amounts expressed to be payable under any Loan Document by any party to
a Recipient which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Recipient to any party
under a Loan Document and such Recipient is required to account to the relevant
tax authority for the VAT, that party must pay to such Recipient (in addition to
and at the same time as paying any other consideration for such supply) an
amount equal to the amount of the VAT (and such Recipient must promptly provide
an appropriate VAT invoice to that party).
(ii) If VAT is or becomes chargeable on any supply made by any Recipient (the
“Supplier”) to any other Recipient (the “VAT Receiver”) under any Loan Document,
and any party other than the VAT Receiver (the “Relevant Party”) is required by
the terms of any Loan Document to pay an amount equal to the consideration for
that supply to the Supplier (rather than being required to reimburse or
indemnify the VAT Receiver in respect of that consideration):
(A) where the Supplier is the person required to account to the relevant tax
authority for the VAT, the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The VAT Receiver must (where this paragraph (A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the VAT Receiver
94



--------------------------------------------------------------------------------



receives from the relevant tax authority which the VAT Receiver reasonably
determines relates to the VAT chargeable on that supply; and
(B) where the VAT Receiver is the person required to account to the relevant tax
authority for the VAT, the Relevant Party must promptly, following demand from
the VAT Receiver, pay to the VAT Receiver an amount equal to the VAT chargeable
on that supply but only to the extent that the VAT Receiver reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.
(iii) Where any Loan Document requires any party to reimburse or indemnify a
Recipient for any cost or expense, that party shall reimburse or indemnify (as
the case may be) such Recipient for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.
(iv) Any reference in this Section 3.03(i) to any party shall, at any time when
such party is treated as a member of a group or unity (including but not limited
to a fiscale eenheid for Dutch VAT purposes, “Unity”) for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
person who is treated at that time as making the supply, or (as appropriate)
receiving the supply, under the grouping rules (provided for in Article 11 of
Council Directive 2006/112/EC (or as implemented by the relevant member state of
the European Union) or any other similar provision in any jurisdiction which is
not a member state of the European Union) so that a reference to a party shall
be construed as a reference to that party or the relevant group or Unity of
which that party is a member for VAT purposes at the relevant time or the
relevant representative member (or head) of that group or Unity at the relevant
time (as the case may be).
(v) In relation to any supply made by a Recipient to any party under any Loan
Document, if reasonably requested by such Recipient, that party must promptly
provide such Recipient with details of that party's VAT registration and such
other information as is reasonably requested in connection with such Recipient’s
VAT reporting requirements in relation to such supply.
(j) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.04 Increased Costs to LC Issuers. If after the Closing Date, there is
a Change in Law by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
LC Issuer or any Lender with any request or directive (whether or not having the
force of law) by any such authority, central bank or comparable agency (in each
case made subsequent to the Closing Date) shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by such LC Issuer or such Lender’s
participation therein, or (ii) impose on such LC Issuer or any Lender any other
conditions affecting this Agreement, any Letter of Credit or such Lender’s
participation therein; and the result of any of the foregoing is to increase the
cost to such LC Issuer or such Lender of issuing, maintaining or participating
in any Letter of Credit, or to reduce the amount of any sum received or
receivable by such LC Issuer or such Lender hereunder (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of any (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes” and
(C) Connection Income Taxes), then, upon demand to the U.S. Borrower by such LC
Issuer or such Lender (a copy of which notice shall be sent by such LC Issuer or
such Lender to the Administrative Agent), the U.S. Borrower shall pay to such LC
Issuer or such Lender such additional amount or amounts as will compensate any
such LC Issuer or such Lender for such increased cost or reduction. A
certificate submitted to the U.S. Borrower by any LC Issuer or any Lender, as
the case may be (a copy of which certificate shall be sent by such LC Issuer or
such Lender to the Administrative Agent), setting forth, in reasonable detail,
the basis for the determination of such additional amount or amounts necessary
to compensate any LC Issuer or such Lender as aforesaid shall be conclusive and
binding on the U.S. Borrower absent manifest error, although the failure to
deliver any such certificate shall not release or diminish the U.S. Borrower’s
obligations to pay additional amounts pursuant to this Section 3.04.
95



--------------------------------------------------------------------------------



Section 3.05 Change of Lending Office; Replacement of Lenders.
(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04 requiring the
payment of additional amounts to the Lender, such Lender will, if requested by
the U.S. Borrower, use commercially reasonable efforts (subject to overall
policy considerations of such Lender) to designate another Applicable Lending
Office for any Loans or Commitments affected by such event; provided, however,
that such designation is made on such terms that such Lender and its Applicable
Lending Office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such Section. The U.S. Borrower hereby agrees to pay all reasonable,
documented, out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Section 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to such Lender,
(ii) the U.S. Borrower is, or because of a matter in existence as of the date
that the U.S. Borrower is seeking to exercise its rights under this Section will
be, required to pay any additional amount to any Lender or Governmental
Authority pursuant to Section 3.03, or (iii) or if any Lender is a Defaulting
Lender, then the U.S. Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.06(c)), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations; provided,
however, that (1) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the U.S.
Borrower (in the case of all other amounts, including any breakage compensation
under Section 3.02 hereof but excluding any amount payable under Section
2.13(g)), and (2) in the case of any such assignment resulting from a claim for
compensation, reimbursement or other payments required to be made under Section
3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.04 with respect to such
Lender, or resulting from any required payments to any Lender or Governmental
Authority pursuant to Section 3.03, such assignment will result in a reduction
in such compensation, reimbursement or payments. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the U.S.
Borrower to require such assignment and delegation cease to apply.
(c) Nothing in this Section 3.05 shall affect or postpone any of the obligations
of any Borrower or the right of any Lender provided in Sections 3.01, 3.03 or
3.04.
Section 3.06 Exchange Indemnification and Increased Costs. The U.S. Borrower
shall, upon written demand from the Administrative Agent or the applicable LC
Issuer or LC Participant (if any), pay to any such applicable Person the amount
of (i) any loss or cost or increased cost incurred by such Person, (ii) any
reduction in any amount payable to or in the effective return on the capital to
such Person, (iii) any interest or any other return, including principal,
foregone by such Person as a result of the introduction of, change-over to or
operation of the applicable Approved Currency or (iv) any currency exchange loss
that such Person sustains, in each case of clauses (i) through (iv), as a result
of (1) any payment being made by any Borrower in an Approved Currency other than
that originally extended to such Borrower (other than with respect to Letter of
Credit fees and commissions) or (2) the failure of such Borrower to repay a Loan
or to reimburse a Letter of Credit denominated in such Approved Currency. A
certificate of the Administrative Agent setting forth in reasonable detail the
basis for determining such additional amount or amounts necessary to compensate
such Person shall be conclusively presumed to be correct save for manifest
error.
ARTICLE IV.
CONDITIONS PRECEDENT


Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date:
(i) Credit Agreement. This Agreement shall have been executed by the Borrowers,
the Administrative Agent, each LC Issuer and each of the Lenders.
96



--------------------------------------------------------------------------------



(ii) Notes. The Applicable Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.
(iii) Guaranty Agreements. (a) Each U.S. Borrower Guarantor that is a Buyer Loan
Party shall have duly executed and delivered the Closing Date U.S. Subsidiary
Guaranty and (b) each Non-U.S. Subsidiary Guarantor that is a Buyer Loan Party
shall have duly executed and delivered the Closing Date Non-U.S. Subsidiary
Guaranty.
(iv) Security Documents. The U.S. Borrower and each U.S. Borrower Guarantor that
is a Buyer Loan Party shall have duly executed and delivered the U.S. Security
Agreement and all of the following in connection therewith, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent:
(A) the Collateral Assignments to which it is required to become a party
pursuant to the terms of the U.S. Security Agreement, (B) a Perfection
Certificate and (C) any U.S. Intellectual Property Security Agreement to which
it is required to become a party pursuant to the terms of the U.S. Security
Agreement.
(v) Fees. The U.S. Borrower shall have (A) paid to the Administrative Agent, for
its own account, the fees required to be paid by it on the Closing Date pursuant
to the Fee Letter, (B) paid to the Administrative Agent, for the account of the
Lenders, the upfront fees required to be paid by it on the Closing Date, (C)
paid to the Lead Arrangers the fees required to be paid pursuant to the Fee
Letter and (D) paid or caused to be paid all reasonable fees and expenses of the
Administrative Agent and of counsel to the Administrative Agent that have been
invoiced at least two (2) Business Days prior to the Closing Date (or such later
time or date as may be agreed to by the U.S. Borrower) in connection with the
preparation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby.
(vi) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the board of directors (or
similar governing body) and any supervisory board (if applicable) of each Buyer
Loan Party approving the Loan Documents to which such Buyer Loan Party is or may
become a party, and of all documents evidencing other necessary corporate or
other organizational action (including resolutions of the members or
shareholders of a Buyer Loan Party, as the case may be, with respect to the
execution, delivery and performance by such Buyer Loan Party of the Transactions
and the Loan Documents to which it is or may become a party.
(vii) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Buyer Loan Party
certifying the names and true signatures of the officers of such Buyer Loan
Party authorized to sign the Loan Documents to which such Buyer Loan Party is a
party and any other documents to which such Buyer Loan Party is a party that may
be executed and delivered in connection herewith.
(viii) Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Buyer Loan Parties and/or counsel to the
Lenders, as reasonably determined by counsel to such Buyer Loan Parties and
counsel to the Lenders in each jurisdiction, in each jurisdiction in which any
such Buyer Loan Parties is organized, in form and substance reasonably
satisfactory to the Administrative Agent.
(ix) Recordation of Security Documents, Delivery of Collateral, Taxes, etc.
Subject to the Funding Conditions Provision, the Security Documents (or proper
notices or UCC financing statements) shall have been duly recorded, published
and filed in such manner and in such places as is required by law to establish,
perfect, preserve and protect the rights, Liens and security interests of the
parties thereto and their respective successors and assigns, all Collateral
items required to be physically delivered to the Administrative Agent thereunder
shall have been so delivered, accompanied by any appropriate instruments of
transfer, and all taxes, fees and other charges then due and payable in
connection with the execution, delivery, recording, publishing and filing of
such instruments and the issuance of the Obligations and the delivery of the
Notes shall have been paid in full.
97



--------------------------------------------------------------------------------



(x) Historical Financial Statements. The Administrative Agent shall have
received (a) an unaudited consolidated balance sheet of the U.S. Borrower and
its Subsidiaries as of the last day of the most recent fiscal quarter of the
U.S. Borrower ended both (x) after the end of the most recent fiscal year for
which financial statements have been delivered pursuant to clause (c) below and
(y) at least 45 days prior to the Closing Date (but only if such period is one
of the first three fiscal quarters of the fiscal year) and related statements of
income and cash flows for the period ending on the last day of such fiscal
quarter and beginning on the first day of the fiscal year in which such fiscal
quarter falls and for the comparable period in the prior fiscal year, (b) the
audited consolidated balance sheets of the U.S. Borrower and its Subsidiaries as
of the end of the two most recent fiscal years ended at least 90 days prior to
the Closing Date and related statements of income and cash flows of the U.S.
Borrower and its Subsidiaries for the three most recent fiscal years of the U.S.
Borrower ended at least 90 days prior to the Closing Date, and (c) the audited
consolidated balance sheets of the Target and its subsidiaries as of the end of
the fiscal years ended December 31, 2017 and December 31, 2016 and related
consolidated statements of income and cash flows of the Target and its
subsidiaries for each of the three fiscal years ended December 31, 2017,
together with the related audit reports, in the case of the fiscal years ended
December 31, 2017 and December 31, 2016, prepared in accordance EU IFRS and, in
the case of the fiscal year ended December 31, 2015, prepared in accordance with
the Luxembourg Generally Accepted Accounting Principles (“Luxembourg GAAP”)
(clauses (a), (b) and (c),collectively, the “Historical Financial Statements”).
(xi) Pro Forma Financial Statements. The Administrative Agent shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the U.S. Borrower and its Subsidiaries as of
and for the year ended at least 90 days prior to the Closing Date, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such statement of income) in accordance with, or
reconciled to, GAAP.
(xii) Closing Certificate. The Administrative Agent shall have received an
officer’s certificate executed by a Financial Officer of the U.S. Borrower
certifying that the conditions in Sections 4.01(xiv) and 4.01(xvii) have been
satisfied or will be substantially satisfied concurrently with the initial
Credit Event on the Closing Date.
(xiii) Corporate Charters, Governing Documents and Good Standing Certificates.
The Administrative Agent shall have received: (A) a certified copy of the
Certificate or Articles of Incorporation or equivalent formation document of
each Buyer Loan Party and any and all amendments and restatements thereof,
certified as of a recent date by the relevant Secretary of State (or comparable
governmental authority in any foreign jurisdiction or, in the case of a Credit
Party organized under the laws of any province of Canada or under the laws of
Ireland, an officer of such Buyer Loan Party), (B) a copy of the bylaws,
operating agreement, partnership agreement or equivalent governing document of
each such Buyer Loan Party and all amendments and restatements thereof, and, to
the extent applicable, any unanimous shareholder agreement or declaration
limiting the powers of the directors of such Buyer Loan Party, in each case,
certified by the Secretary or an Assistant Secretary of such Buyer Loan Party,
and (C) to the extent applicable, a “long-form” good standing certificate or a
certificate of existence from the Secretary of State (or, if applicable, a
certificate of status from a comparable governmental authority in any foreign
jurisdiction) of the state or other applicable jurisdiction of incorporation or
formation, dated as of a recent date, certifying as to the good standing of such
Buyer Loan Party.
(xiv) Representations and Warranties. Subject to the Funding Conditions
Provision, the Specified Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects (except that
any such representation and warranty that is qualified as to “materiality” or
“material adverse effect” shall be true and correct in all respects).
(xv) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the U.S. Borrower.
98



--------------------------------------------------------------------------------



(xvi) Intercompany Subordination Agreement. The U.S. Borrower and its Restricted
Subsidiaries as determined immediately prior to the Closing Date shall have duly
executed and delivered the Intercompany Subordination Agreement.
(xvii) Payment of Outstanding Indebtedness, etc. The Administrative Agent shall
have received evidence of the occurrence of the Refinancing (or evidence that
the Refinancing shall occur substantially concurrently with the initial Credit
Event on the Closing Date).
(xviii) Target Acquisition; Target Acquisition Documentation. The Target
Acquisition (including, for the avoidance of doubt, the issuance of the U.S.
Borrower’s Equity Interests constituting a portion of the purchase price, as
noted in subclause (xix) below) shall, substantially concurrently with the
initial Credit Event on the Closing Date, be consummated pursuant to the Target
Acquisition Agreement (without any amendment, modification or waiver of any
provision of the Target Acquisition Agreement that would be materially adverse
to the Lenders or the Lead Arrangers without the consent of the Lead Arrangers;
it being agreed and understood that (x) any reduction in aggregate purchase
price from the original aggregate purchase price set forth in the Target
Acquisition Agreement shall not be materially adverse to the interests of the
Lenders or the Lead Arrangers so long as such decrease is allocated to reduce
the aggregate principal amount of the Term Loans on a dollar-for-dollar basis,
and (y) any increase in purchase price shall not be materially adverse to the
Lenders or the Lead Arrangers so long as such increase is not funded with the
proceeds of Indebtedness or Disqualified Equity Interests).
(xix) Equity Issuance. The U.S. Borrower shall have received on or prior to the
Closing Date, net cash proceeds of not less than $250,000,000 from the issuance
of its Equity Interests; provided that any preferred stock shall be issued
pursuant to the Series A CoD (or such other terms as agreed to between the U.S.
Borrower and the Lead Arrangers).
(xx) Patriot Act. The Administrative Agent and the Lenders shall have received,
at least three (3) Business Days prior to the Closing Date, all documentation
and other information reasonably requested by the Administrative Agent and the
Lenders under applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act, so long as such information is
requested at least ten (10) Business Days prior to the Closing Date.
(xxi) Notice of Borrowing and Flow of Funds Memorandum. The Administrative Agent
shall have received a Notice of Borrowing no later than 3:00 P.M. one (1)
Business Day in advance of the Closing Date (or such later time or date as the
Administrative Agent may agree in its reasonable discretion) together with a
flow of funds memorandum.
For purposes of determining compliance with the conditions specified in this
‎Section 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 4.02 Conditions Precedent to All Credit Events After the Closing Date.
The obligations of the Lenders and each LC Issuer to make or participate in each
Credit Event after the Closing Date is subject, at the time thereof, to the
satisfaction of the following conditions:
(i) Revolving Credit Exposure. Immediately after giving effect to any such
Credit Event after the Closing Date, the Aggregate Revolving Facility Exposure
shall not exceed the Revolving Commitments then in effect.
(ii) Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.06(b) with respect to any
Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(b) with respect to each LC Issuance.
99



--------------------------------------------------------------------------------



(iii) No Default; Representations and Warranties. With respect to each Credit
Event after the Closing Date, at the time thereof and also after giving effect
thereto: (i) there shall exist no Default or Event of Default; and (ii) all
representations and warranties of the Credit Parties contained herein or in the
other Loan Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of such Credit Event, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made (except to the extent any such
representation or warranty is qualified by “materiality or “Material Adverse
Effect” or a similar term, in which case such representation and warranty shall
be true and correct in all respects).
Section 4.03 Conditions Satisfied.
(i)  The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Applicable Borrower to the
Administrative Agent, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 have been satisfied as of the
times referred to in such Section and (ii) subject to the terms and conditions
of Sections 2.17, 2.18, 2.19, 2.20 and 2.21 and any Limited Condition
Acquisition, each Credit Event thereafter shall constitute a representation and
warranty by the Applicable Borrower to the Administrative Agent, each LC Issuer
and each of the Lenders that all of the applicable conditions specified in
Section 4.02 have been satisfied as of the times referred to in such Section.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES


In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Borrowers (with respect to
themselves and on behalf of the Restricted Subsidiaries) make the following
representations and warranties to, and agreements with, the Administrative
Agent, the Lenders and each LC Issuer, all of which shall survive the execution
and delivery of this Agreement and each Credit Event:
Section 5.01 Corporate Status. The U.S. Borrower and each of its Restricted
Subsidiaries (i) is a duly incorporated, organized or formed (as applicable) and
validly existing corporation, company, partnership or limited liability company,
as the case may be, (ii) is in good standing or in full force and effect under
the laws of the jurisdiction of its formation, (iii) has the corporate,
partnership or limited liability company power and authority, as applicable, to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage, and (iv) is duly qualified and is authorized
to do business in all jurisdictions where it is required to be so qualified or
authorized except, in the case of clauses (ii), (iii), and (iv) where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
Section 5.02 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Loan Documents to which it is party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is party.
Each Credit Party has duly executed and delivered each Loan Document to which it
is party and each Loan Document to which it is party, subject to the Legal
Reservations and Non-U.S. Perfection Requirements, constitutes the legal, valid
and binding agreement and obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
Section 5.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the
100



--------------------------------------------------------------------------------



Security Documents) upon any of the property or assets of such Credit Party
pursuant to the terms of (A) any Target Acquisition Documentation or any
Material Contract, or (B) any other promissory note, bond, debenture, indenture,
mortgage, deed of trust, credit or loan agreement, or any other agreement or
other instrument, to which such Credit Party is a party or by which it or any of
its property or assets are bound or to which it may be subject which evidences
Material Indebtedness, or (iii) will violate any provision of the Organizational
Documents of such Credit Party, in each case referred to in clauses (i), (ii)
and (iii) where the contravention, conflict or violation thereof would
reasonably be expected to have a Material Adverse Effect.
Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority (including the U.S. Department of
Commerce pursuant to the Export Administration Regulations) is required to
authorize or is required as a condition to (i) the execution, delivery and
performance by any Credit Party of any Loan Document to which it is a party or
any of its obligations thereunder or (ii) the legality, validity, binding effect
or enforceability of any Loan Document to which any Credit Party is a party,
except (x) the filing and recording of financing statements and other documents
necessary in order to perfect the Liens created by the Security Documents,
subject to the Funding Conditions Provision, the Agreed Security Principles, the
Legal Reservations and the Non-U.S. Perfection Requirements and (y) those
orders, consents, approvals, licenses, authorizations, or validations received,
or filings, recordings or registrations filed, or exemptions granted, if any.
Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrowers, threatened in writing with respect to any
Credit Party or any of their respective Restricted Subsidiaries or against any
of their respective properties (i) that have had, or would reasonably be
expected to have, a Material Adverse Effect, or (ii) that question the validity
or enforceability of any of the Loan Documents, or of any action to be taken by
any Credit Party pursuant to any of the Loan Documents.
Section 5.06 Use of Proceeds; Margin Regulations; Sanctions
(a) The proceeds of (i) all Initial Term Loans incurred on the Closing Date,
Revolving Loans and LC Issuances shall be utilized to (a) consummate the Target
Acquisition and pay the fees, costs and expenses incurred in connection
therewith, (b) consummate the Refinancing, (c) provide working capital and funds
for other general corporate purposes (including consummating Permitted
Acquisitions, permitted Investments and permitted Restricted Payments) and
(d) provide back-to-back support for or to replace the Existing Letters of
Credit, in each case, not inconsistent with the terms of this Agreement;
provided that the aggregate principal amount of Revolving Loans made on the
Closing Date (if any) shall not exceed $60,000,000 and shall be used solely to
fund any original issue discount and/or upfront fees with respect to the Loans
required to be funded on the Closing Date pursuant to any applicable market flex
or securities demand provisions under the Fee Letter and (ii) all 2020 EMEA Term
Loans shall be utilized to (a) consummate Amendment No. 2 and pay the fees,
costs and expenses incurred in connection therewith and (b) to repay existing
Indebtedness under the Revolving Facility in part.
(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the U.S. Borrower or of the U.S.
Borrower and its consolidated Subsidiaries that are subject to any “arrangement”
(as such term is used in Section 221.2(g) of such Regulation U) hereunder be
represented by Margin Stock.
(c) The Borrowers will use commercially reasonable efforts such that no proceeds
borrowed under any Loan will be used in a manner which would constitute a “use
of proceeds in Switzerland” as interpreted by the Swiss Federal Tax
Administration for purposes of Swiss Withholding Tax, except and to the extent
that a written confirmation or tax ruling countersigned by the Swiss Federal Tax
Administration has been obtained (in a form satisfactory to the Administrative
Agent) confirming that the intended "use of proceeds in Switzerland" does not
result in interest payments in respect of any Loan becoming subject to a
withholding or deduction for Swiss Withholding Tax.


101



--------------------------------------------------------------------------------



(d) No part of the proceeds of any Credit Event will be used directly or
indirectly to fund any unlawful activities or business of or with any Person, or
in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions or in any other manner that would result
in a violation of Sanctions by any Person. This Section 5.06 shall not be
interpreted or applied to any Credit Party with its seat in Germany to the
extent that the obligations under this Section 5.06 would violate or expose such
Credit Party or any directors, officer or employee thereof to any liability
under any anti-boycott or blocking law, regulation or statute that is in force
from time to time in the Federal Republic of Germany or the European Union and
applicable to such entity (including without limitation EU Regulation (EC)
2271/96 and Section 7 of the German Foreign Trade Ordinance (Verordnung zur
Durchführung des Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV)).
Section 5.07 Financial Statements..
(a) The U.S. Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of the Historical Financial Statements. The
financial statements referred to in clauses (a) and (b) of the definition of
Historical Financial Statements have been prepared in accordance with GAAP,
consistently applied (except as stated therein), and fairly present the
financial position of the U.S. Borrower and its Subsidiaries (excluding, for the
avoidance of doubt, the Target Companies) as of the respective applicable dates
indicated and the consolidated results of their operations and cash flows for
the respective periods indicated, subject in the case of any such financial
statements that are unaudited, to the absence of footnotes and normal audit or
review adjustments. The financial statements referred to in clause (c) of the
definition of Historical Financial Statements have been prepared in accordance
with EU IFRS, or, in the case of the fiscal year ended December 31, 2015,
Luxembourg GAAP, in each case consistently applied (except as stated therein),
and fairly present the financial position of the Target Companies as of the
respective applicable dates indicated and the consolidated results of their
operations and cash flows for the respective periods indicated. Other than the
Obligations, the U.S. Borrower, the Target and their respective Subsidiaries did
not have, as of the date of the latest financial statements referred to above,
and will not have as of the Closing Date after giving effect to the incurrence
of Loans or LC Issuances hereunder, any material or significant contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the foregoing financial statements
or the notes thereto in accordance with GAAP, EU IFRS or Luxembourg GAAP, as
applicable, and that in any such case is material in relation to the business,
operations, properties, assets or financial condition of the U.S. Borrower, the
Target and their respective Subsidiaries.
(b) The financial projections of the U.S. Borrower and its Subsidiaries, dated
as of April 10, 2018, prepared by the U.S. Borrower (after giving effect to the
Transactions) calculated on an annual basis for the calendar years 2017 through
2022 and delivered to the Administrative Agent and the Lenders (the “Financial
Projections”) were prepared on behalf of the U.S. Borrower in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time made in light of the conditions existing at the time the
Financial Projections were created; provided that no representation or warranty
is made as to the impact of future general economic conditions or as to whether
the U.S. Borrower’s projected consolidated results as set forth in the Financial
Projections will actually be realized, it being recognized by the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results for the periods covered by the Financial Projections may differ
materially from the Financial Projections.
(c) The Target German Assets contributed approximately $21,000,000 of
Consolidated EBITDA calculated on a pro forma basis (giving effect to the Target
Acquisition as if it had occurred on January 1, 2017) for the fiscal year ended
December 31, 2017.
Section 5.08 Solvency. Both immediately before and immediately after giving
effect to the Transactions to occur and the initial Credit Event on the Closing
Date, (i) the present fair salable value of the assets of the U.S. Borrower and
its Subsidiaries, on a consolidated basis, is greater than the (a) total amount
of present debts and liabilities (including subordinated and contingent
liabilities) of the U.S. Borrower and its Subsidiaries, on a consolidated basis,
and (b) amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities (including subordinated
and contingent liabilities) as such debts and liabilities become absolute and
matured, (ii) the U.S. Borrower and its Subsidiaries, on a consolidated basis,
are able to pay all debts and liabilities (including subordinated and contingent
liabilities) as such debts and liabilities become absolute and matured, (iii)
the U.S. Borrower and its Subsidiaries, on a consolidated basis, do not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the date hereof, and (iv) neither the U.S.
102



--------------------------------------------------------------------------------



Borrower nor any of its Subsidiaries intends to hinder, delay or defraud either
present or future creditors or any other person to which the U.S. Borrower or
its Subsidiaries are or, on or after the date hereof, will become indebted. For
purposes of this Section 5.08, in computing the amount of contingent liabilities
at any time, such liabilities shall be computed at the amount that, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
Section 5.09 No Material Adverse Change. Since the Closing Date, there has been
no change in the financial condition, business, affairs or properties and assets
of the U.S. Borrower and its Restricted Subsidiaries taken as a whole, except
for changes none of which, individually or in the aggregate, has had or would
reasonably be expected to have, a Material Adverse Effect.
Section 5.10 Tax Returns and Payments.
(a) Each Credit Party has filed all federal and state income tax returns and all
other material tax returns, domestic and foreign, required to be filed by it and
has paid all material taxes and assessments payable by it that have become due,
other than those not yet delinquent or those being contested in good faith. No
claims or investigations are being asserted against Credit Parties with respect
to Taxes, where such claim or investigation would have a Material Adverse
Effect, unless the same are being disputed in good faith by appropriate means or
adequate reserves are being maintained in respect of such claims. Each Credit
Party has established on its books such charges, accruals and reserves in
respect of taxes, assessments, fees and other governmental charges for all
fiscal periods as are required by GAAP. No Credit Party knows of any proposed
assessment for additional federal, foreign, state or provincial taxes for any
period, or of any basis therefor, which, individually or in the aggregate,
taking into account such charges, accruals and reserves in respect thereof as
the U.S. Borrower and its Restricted Subsidiaries have made, would reasonably be
expected to have a Material Adverse Effect.
Section 5.11 Title to Properties, etc. Each Credit Party has good and marketable
title, in the case of owned Real Property, and good title (or valid Leaseholds,
in the case of any leased property), in the case of all other property, to all
of its properties and assets free and clear of Liens other than Permitted Liens
or as a result of a Directed Divestment In Trust. Schedule 5.11 sets forth a
complete list of each Real Property owned by the Credit Parties on the Closing
Date having a fair market value in excess of $10,000,000.
Section 5.12 Lawful Operations, etc. Each Credit Party and each Restricted
Subsidiary: (i) holds all necessary foreign, federal, state, provincial, local
and other governmental licenses, registrations, certifications, permits and
authorizations necessary to conduct its business and own its properties (except
as a result of any Directed Divestment with respect to any Target German Asset);
and (ii) is in full compliance with all requirements imposed by law, regulation
or rule, whether foreign, federal, state or local, that are applicable to it,
its operations, or its properties and assets, including applicable requirements
of Environmental Laws, except for any failure to obtain and maintain in effect,
or noncompliance that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
Section 5.13 Environmental Matters.
(a) Each Credit Party and each of their Subsidiaries is in compliance with all
applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of each
Credit Party and each of their Subsidiaries under any Environmental Law have
been secured and each Credit Party and each of their Subsidiaries is in
substantial compliance therewith, except for such licenses, permits,
registrations or approvals the failure to secure or to comply therewith would
not reasonably be likely to have a Material Adverse Effect. No Credit Party nor
any of their Subsidiaries has received written notice, and no Authorized Officer
of such Credit Party or Subsidiary knows, that it is in any respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree issued pursuant to Environmental Laws to which
such Credit Party or such Subsidiary is a party or that would affect the ability
of such Credit Party or such Subsidiary to operate any Real Property, except in
each such case, such noncompliance, breaches or defaults as would not reasonably
be expected to, in the aggregate, have a Material Adverse Effect. There are no
Environmental Claims pending or, to the knowledge of any Credit Party,
threatened in writing wherein an unfavorable decision, ruling or finding would
reasonably be expected to have a Material Adverse Effect. There are no facts,
circumstances, conditions or occurrences on any Real Property
103



--------------------------------------------------------------------------------



owned, leased or operated by the Credit Parties or their Subsidiaries as to
which any Credit Party or any such Subsidiary has received written notice, that
would reasonably be expected: (i) to form the basis of an Environmental Claim
against any Credit Party or any of their Subsidiaries or any Real Property of a
Credit Party or any of their Subsidiaries; or (ii) to cause such Real Property
to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Property under any Environmental Law, except in
each such case, such Environmental Claims or restrictions that individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.
(b) To the knowledge of the Credit Parties, Hazardous Materials have not at any
time been (i) generated, used, treated or stored on, or transported to or from,
any Real Property of the Credit Parties or any of their Subsidiaries or (ii)
released on or about any such Real Property, in each case where such occurrence
or event is not in compliance with or would give rise to liability of the U.S.
Borrower or its Subsidiaries under Environmental Laws and would reasonably be
expected to have a Material Adverse Effect.
Section 5.14 Compliance with ERISA, etc.
(a) Compliance by the Credit Parties with the provisions hereof and Credit
Events contemplated hereby will not involve any non-exempt prohibited
transaction within the meaning of ERISA or Section 4975 of the Code. The Credit
Parties, their Subsidiaries and each ERISA Affiliate, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect (i) has fulfilled all obligations under the minimum funding standards of
ERISA and the Code with respect to each U.S. Plan that is not a Multi-Employer
Plan or a Multiple Employer Plan, (ii) has satisfied all contribution
obligations in respect of each Multi-Employer Plan and each Multiple Employer
Plan, (iii) is in compliance with all other applicable provisions of ERISA and
the Code with respect to each U.S. Plan, and (iv) has not incurred any liability
under Title IV of ERISA with respect to any U.S. Plan, or any trust established
thereunder. No Plan or trust created thereunder has been terminated, and there
have been no Reportable Events, with respect to any U.S. Plan or trust created
thereunder, which termination or Reportable Event will or would reasonably be
expected to have a Material Adverse Effect. No Credit Party or any Subsidiary of
a Credit Party nor any ERISA Affiliate is at the date hereof, or has been at any
time within the five (5) years preceding the date hereof, an employer required
to contribute to any Multi-Employer Plan or Multiple Employer Plan. No Credit
Party nor any Subsidiary of a Credit Party nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement “welfare benefit plan”
(as such term is defined in ERISA) except as has been disclosed to the
Administrative Agent and the Lenders in writing.
(b) Each Non-U.S. Plan has been registered (to the extent required) and
maintained in good standing with the applicable regulatory authorities. Each
Non-U.S. Plan has been maintained, operated and administered in material
compliance with its terms and the requirements of all applicable laws and all
Non-U.S. Plans required to be funded have been funded in accordance with all
applicable laws, in each case, except as would not reasonably be expected to
have a Material Adverse Effect. No Non-U.S. Plan has been wound-up or terminated
prior to the Closing Date for which any Credit Party or any Subsidiary of any
Credit Party has any material liabilities or obligations.
(c) Neither the U.S. Borrower nor any of its Subsidiaries is or has at any time
been an employer (for the purposes of sections 38 to 51 of the United Kingdom
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the United Kingdom Pensions Schemes
Act 1993).
(d) Neither the U.S. Borrower nor any of their Subsidiaries is or has at any
time been “connected” with or an “associate” of (as those terms are used in
sections 38 and 43 of the United Kingdom Pensions Act 2004) such an employer.
(e) With respect to each Canadian Pension Plan: (a) no steps have been taken to
terminate any Canadian Pension Plan (wholly or in part) which could result in
any Credit Party or any Subsidiary of a Credit Party being required to make a
material additional contribution to such plan; (b) no material contribution
failure has occurred with respect to any Canadian Pension Plan sufficient to
give rise to a Lien under any applicable pension benefits laws of any
jurisdiction; (c) no condition exists and no event or transaction has occurred
with respect to any Canadian Pension Plan which is reasonably likely to result
in any Credit Party or any Subsidiary of a Credit Party incurring any material
liability, fine or penalty under any applicable law; (d) all contributions
(including employee contributions made by authorized payroll deductions) that
are required to be made in accordance with all applicable
104



--------------------------------------------------------------------------------



laws, any applicable collective agreement and the terms of each Canadian Pension
Plan have been made in a timely fashion; (e) each Canadian Pension Plan has been
established, registered and administered, as applicable, in accordance with
applicable laws in all material respects, and no event has occurred and no
conditions exist with respect to any Canadian Pension Plan that has resulted or
could reasonably be expected to result in any Canadian Pension Plan having its
registration revoked or refused by any Governmental Authority or being required
to pay any material Taxes, fines or penalties under any applicable law. No
Credit Party nor any Subsidiary of a Credit Party sponsors, participates in,
contributes to, nor has it ever sponsored, participated in or contributed to any
Canadian Defined Benefit Pension Plan.
Section 5.15 Intellectual Property, etc. Each Credit Party and each Restricted
Subsidiary has obtained or has the right to use all patents, trademarks, service
marks, trade names, copyrights, licenses and other rights with respect to the
foregoing necessary for the present conduct of its business, without, to the
knowledge of the Borrowers, any conflict with the rights of others, except for
such patents, trademarks, service marks, trade names, copyrights, licenses and
rights, the loss of which, and such conflicts that, in any such case
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, Schedule 5.15 sets forth a
complete list of (i) all material trade names and service marks and (ii) all
registered patents, trademarks and copyrights (other than such patents,
trademarks and copyrights that have been abandoned or lapsed), in the case of
each of clauses (i) and (ii), with respect to owned Intellectual Property.
Section 5.16 Investment Company Act, etc. No Credit Party nor any of its
Restricted Subsidiaries is subject to regulation with respect to the creation or
incurrence of Indebtedness under the Investment Company Act of 1940, as amended,
the Federal Power Act, as amended or any applicable Federal or state public
utility law.
Section 5.17 Insurance. The Credit Parties and their Restricted Subsidiaries
maintain insurance coverage by such insurers and in such forms and amounts and
against such risks as are usually insured against in the same general area by
similarly situated companies of similar size and engaged in the same or a
similar business and operating in the same or similar locations and in each case
in compliance with the terms of Section 6.03.
Section 5.18 Centre of Main Interests and Establishments. For the purposes of
Regulation (EU) No. 2015/848 of the European Parliament and of the Council of 20
May 2015 on Insolvency Proceedings (recast) (the “European Insolvency
Regulation”), the centre of main interest (as that term is used in Article 3(1)
of the European Insolvency Regulation) of each Non-U.S. Subsidiary (other than
Non-U.S. Subsidiaries incorporated in Switzerland) is not situated in its
jurisdiction of incorporation and it has an “establishment” (as that term is
used in Article 2(10) of the European Insolvency Regulation) in any other
jurisdiction.
Section 5.19 Security Interests, etc.
(a) Subject to the Funding Conditions Provision, the Legal Reservations and the
Agreed Security Principles, once executed and delivered, each of the Security
Documents creates, as security for the applicable Obligations, a valid and
enforceable, and, upon making the filings and recordings referenced in Section
5.19(b) and any Non-U.S. Perfection Requirements, perfected security interest in
and Lien on all of the Collateral subject thereto from time to time, in favor of
the Administrative Agent for the benefit of the Secured Creditors named therein,
superior to and prior to the rights of all third persons and subject to no other
Liens (except that the Collateral under the Security Documents may be subject to
Permitted Liens) and no filings or recordings are required in order to perfect
the security interests created under any Security Document except for filings or
recordings required in connection with any such Security Document that shall
have been made, or for which satisfactory arrangements have been made, upon or
prior to the execution and delivery thereof.
(b) Subject to the Funding Conditions Provision, the Legal Reservations and the
Agreed Security Principles all recording, stamp, intangible, notarial or other
similar taxes or fees required to be paid by any Person under applicable legal
requirements or other laws applicable to the property encumbered by the Security
Documents in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement thereof have been paid, in each case,
except to the extent failure to pay such recording, stamp, intangible, notarial
or other similar taxes or fees would not reasonably be expected to result in an
Material Adverse Effect. Notwithstanding anything contained herein, on the
Closing Date, the only Liens on and security interests in any Collateral that
are required to be provided or perfected on the Closing Date are set forth in
the Funding Conditions Provision.
105



--------------------------------------------------------------------------------



Section 5.20 True and Complete Disclosure. The written factual information
(taken as a whole), including any supplements and updates thereto, heretofore or
contemporaneously furnished by or on behalf of any Credit Party to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated herein (other than the Financial
Projections (as to which representations are made only as provided in Section
5.07(b)), forecasts, estimates and other forward looking information, pro forma
financial information and information of a general economic or industry specific
nature) is, and all other such written factual information (taken as a whole),
including any supplements and updates thereto, hereafter furnished by or on
behalf of such Person in writing to the Administrative Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified (unless such information specifically refers
to an earlier date, in which case it shall be true and accurate in all material
respects on and as of such earlier date) and not incomplete by omitting to state
any material fact necessary to make such information (taken as a whole) not
misleading at such time in light of the circumstances under which such
information was provided.
Section 5.21 [Reserved].
Section 5.22 Capitalization. As of the Closing Date after giving effect to the
Transaction, Schedule 5.22 sets forth, in all material respects, a true,
complete and accurate description of the equity capital structure of each of the
U.S. Borrower’s Subsidiaries (other than Immaterial Subsidiaries) showing, for
each such Person, accurate ownership percentages of the equityholders of record.
Except as set forth on Schedule 5.22, as of the Closing Date (a) there are no
material preemptive rights, outstanding subscriptions, warrants or options to
purchase any Equity Interests of any Credit Party and (b) there are no material
obligations of any Credit Party to redeem or repurchase any of its Equity
Interests. The Equity Interests of each Credit Party described on Schedule 5.22
(i) are validly issued and fully paid and nonassessable (to the extent such
concepts are applicable to the respective Equity Interests and subject to the
assessability of the shares to a Nova Scotia unlimited company under the
Companies Act (Nova Scotia)) and (ii) are owned of record and beneficially as
set forth on Schedule 5.22, free and clear of all Liens (other than Permitted
Liens or as a result of any Directed Divestment In Trust). The Organizational
Documents of each such Person whose Equity Interests are subject to the Liens
created under the Loan Documents with the exception of any Equity Interests in
any such Person existing under any laws of Canada do not and could not restrict
or inhibit any transfer of those shares on creation or enforcement of the Liens
created under the Loan Documents.
Section 5.23 Target Acquisition Documentation. Each Credit Party has the power
and authority to enter into the Target Acquisition Documentation to which it is
a party and has duly authorized, executed and delivered such Target Acquisition
Documentation. The Target Acquisition Documentation constitutes the legal, valid
and binding obligations of each Buyer Loan Party that is a party thereto
enforceable against such Buyer Loan Party in accordance with the terms of the
Target Acquisition Documentation (except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)).
Section 5.24 Anti-Terrorism and Anti-Money Laundering Law Compliance.
(a) Each Credit Party and each Subsidiary of each Credit Party is and will
remain in compliance with all U.S. trade, economic or financial sanctions laws,
embargoes, Executive Orders, restrictive measures and implementing regulations
as promulgated by the U.S. Department of State, the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), all applicable anti-money laundering
and counter-terrorism financing provisions of the Bank Secrecy Act or Executive
Order No. 13224, Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism, as amended, and other
applicable law and all regulations issued or promulgated pursuant thereto as
well as all applicable Anti-Corruption Laws. Each Credit Party and each
Subsidiary of each Credit Party is and will remain in compliance with all other
trade, economic or financial sanctions and anti-money laundering or
anti-terrorism laws applicable to it. No Credit Party and no Subsidiary of a
Credit Party and, to the knowledge of the Borrowers, no Affiliate, director,
officer, employee or agent of any Credit Party or any of its Subsidiaries is a
Person that is, or is owned or controlled by Persons that are (i) the subject of
any trade, economic or financial sanctions laws, embargoes or restrictive
measures administered or enforced by OFAC, the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, the
Government of Canada (including Global Affairs Canada and Public Safety Canada),
the
106



--------------------------------------------------------------------------------



Swiss State Secretariat for Economic Affairs (SECO) or the Swiss Directorate of
International Law or other relevant sanctions authority (collectively,
“Sanctions”) or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of comprehensive Sanctions.
(b) The Credit Parties, each of their Subsidiaries and, to the knowledge of the
Borrowers, each of their Affiliates, are in compliance with (i) the Trading with
the Enemy Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (ii) the Patriot
Act and (iii) other federal, state, provincial or other applicable laws relating
to “know your customer” and anti-money laundering rules and regulations.
(c) No part of the proceeds of any Loan will be used directly or indirectly for
any unlawful payments to any Person, government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, the United Kingdom Bribery Act 2010 or
other similar legislation in other jurisdictions.
(d) This Section 5.24 shall not be interpreted or applied to any Credit Party
with its seat in Germany to the extent that the obligations under this Section
5.24 would violate or expose such Credit Party or any directors, officer or
employee thereof to any liability under any anti-boycott or blocking law,
regulation or statute that is in force from time to time in the Federal Republic
of Germany or the European Union and applicable to such entity (including
without limitation EU Regulation (EC) 2271/96 and Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV).
Section 5.25 Communications Matters.
(a) U.S. Communications Matters.
        (i) Schedule 5.25(a)(i) sets forth a list, as of the Closing Date, of
the U.S. Communications Licenses, including the licensee, file number, call
sign, or other designation, as applicable, and the expiration date of each U.S.
Communications License held by the U.S. Borrower or any of its Subsidiaries, or
pursuant to which such Person is authorized to engage in any activity subject to
the jurisdiction of a local, state or federal U.S. Governmental Authority,
listed separately for each such Governmental Authority that granted or issued
such U.S. Communications License, in each case except for certain U.S.
Communications Licenses the loss of which would not reasonably be expected to
have a Material Adverse Effect. Each of the U.S. Borrower and its Restricted
Subsidiaries holds all material U.S. Communications Licenses necessary for the
U.S. Borrower and each of its Restricted Subsidiaries in all material respects
to operate the U.S. portion of its business and assets and engage in all
activities necessary for the operation of the U.S. portion of its business and
assets, except where the failure to hold a required U.S. Communications License
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Credit Party or any Subsidiary of any Credit Party
operates under, uses or requires any U.S. Communications License held by any
Person who is not a Credit Party to operate the U.S. portion of its business or
assets or engage in any activities necessary for the operation of the U.S.
portion of its business or assets, except where such use of any such U.S.
Communications License could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
        (ii) The U.S. Communications Licenses are in full force and effect and
constitute the valid, legal, binding and enforceable obligations of the U.S.
Borrower and each Restricted Subsidiary that is a party thereto, except where
the failure to have, or the suspension or cancellation of, any of the U.S.
Communications Licenses could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. True and correct copies of all
written U.S. Communications Licenses as of the Closing Date have been made
available to the Administrative Agent and are as set forth in Schedule
5.25(a)(i) hereto (except for certain U.S. Communications Licenses the loss of
which would not reasonably be expected to have a Material Adverse Effect). The
U.S. Borrower and its Subsidiaries, and all activities using the U.S.
Communications Licenses, are in compliance in all material respects with the
U.S. Communications Licenses, and no suspension, modification, termination or
cancellation of any of the U.S. Communications Licenses is pending or, to the
knowledge of the U.S. Borrower, threatened, except, in each case, where the
failure to so comply, or the suspension, modification, termination or
cancellation of, any of the U.S. Communications Licenses could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
107



--------------------------------------------------------------------------------



        (iii) Except as set forth on Schedule 5.25(a)(iii), the operation of the
business and assets of the U.S. Borrower and its Subsidiaries is in material
compliance with the U.S. Communications Laws, including any laws restricting
foreign ownership of a telecommunications company. All required material
reports, fees, including all Regulatory Assessments, filings, applications,
notices, and other submissions of the U.S. Borrower and its Subsidiaries to the
FCC and any U.S. Governmental Authority with jurisdiction over
telecommunications matters, are true and correct in all material respects and
have been filed and paid. Neither the U.S. Borrower nor any of its Subsidiaries
has received any written notice, or has any knowledge that the operation of the
U.S. portion of its business or assets is not or has failed to be in compliance
in all material respects with the U.S. Communications Laws or the U.S.
Communications Licenses. No material deficiencies have been asserted by the FCC,
any other U.S. Governmental Authority, or any other Person with respect to any
aspect of the business or assets of the U.S. Borrower and its Subsidiaries
subject to the jurisdiction of the FCC or such U.S. Governmental Authority,
which have not been timely cured or are in the process of being timely cured. No
event has occurred and is continuing which could reasonably be expected to
result in the imposition of a material forfeiture or the suspension, revocation,
termination or adverse modification of any U.S. Communications License or
materially or adversely affect any rights of the U.S. Borrower or its
Subsidiaries or any holder thereunder.
        (iv) Each of the U.S. Borrower and its Subsidiaries is in compliance in
all material respects with each of the CALEA Requirements, CPNI Requirements and
USF Requirements, that are applicable to such Person and the conduct of its
business or assets. All required material reports, fees, filings, applications
and other submissions of the U.S. Borrower and its Subsidiaries to the FCC, the
Universal Service Administrative Company, and any other U.S. Governmental
Authority, or any other entity with respect to such requirements are true and
correct in all material respects and have been timely filed. Each of the U.S.
Borrower and its Subsidiaries has timely taken all material actions necessary to
comply with each of the foregoing CALEA Requirements, CPNI Requirements and USF
Requirements, as applicable.
        (v) Except as set forth on Schedule 5.25(a)(v), neither the U.S.
Borrower nor any of its Subsidiaries has received any written notice or has any
knowledge that it is not or has failed to be in compliance in all material
respects with any of the CALEA Requirements, CPNI Requirements, or USF
Requirements that are applicable to such Person or the conduct of its business
or assets. No material deficiencies have been asserted by the FCC, any U.S.
Governmental Authority, or any other Person with respect to such requirements
which have not been timely cured.
(b) Non-U.S. Communications Matters.
        (i) Schedule 5.25(b)(i) sets forth a list, as of the Closing Date, of
the Non-U.S. Communications Licenses, including the licensee, file number, call
sign, or other designation, as applicable, and the expiration date of each
Non-U.S. Communications License held by the U.S. Borrower or any of its
Subsidiaries, or pursuant to which such Person is authorized to engage in any
activity subject to the jurisdiction of any non-U.S. Governmental Authority,
listed separately for each such Governmental Authority that granted or issued
such Non-U.S. Communications License, in each case except for certain Non-U.S.
Communications Licenses the loss of which would not reasonably be expected to
have a Material Adverse Effect. Except for the Non-U.S. Communications Licenses
listed on Schedule 5.25(b)(i) as “pending” which have been applied for by the
U.S. Borrower or any of its Subsidiaries but not yet received, each of the U.S.
Borrower and its Restricted Subsidiaries holds all Non-U.S. Communications
Licenses necessary for the U.S. Borrower and its Restricted Subsidiaries in all
material respects to operate the non-U.S. portion of its business and assets and
engage in all activities necessary for the operation of the non-U.S. portion of
its business and assets. No Credit Party or any Subsidiary of any Credit Party
operates under, uses or requires any Non-U.S. Communications License held by any
Person who is not a Credit Party to comply with the immediately preceding
sentence, except where such use of any such Non-U.S. Communications License
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
        (ii) The Non-U.S. Communications Licenses were validly issued, are in
full force and effect without conditions except for such conditions as are
generally applicable to holders of such Non-U.S. Communications Licenses and
constitute the valid, legal, binding and enforceable obligation of the U.S.
Borrower and each Subsidiary that is a party thereto, except where the failure
to have, or the suspension or cancellation of, any of the Non-U.S.
Communications Licenses could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. True and correct copies of all
written Non-U.S. Communications Licenses as of the Closing Date have been made
available to the Administrative Agent and are as set forth in Schedule
5.25(b)(i)
108



--------------------------------------------------------------------------------



hereto (except for certain Non-U.S. Communications Licenses the loss of which
would not reasonably be expected to have a Material Adverse Effect). The U.S.
Borrower and its Subsidiaries, the operation of the non-U.S. portion of its
business and assets and all other activities using the Non-U.S. Communications
Licenses, are in compliance in all material respects with the Non-U.S.
Communications Licenses, and no suspension, modification, termination or
cancellation of any of the Non-U.S. Communications Licenses is pending or, to
the knowledge of the U.S. Borrower, threatened, except, in each case, where the
failure to so comply, or the suspension, modification, termination or
cancellation of, any of the Non-U.S. Communications Licenses could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
        (iii) Except as set forth on Schedule 5.25(b)(iii), the operation of the
business and assets of the U.S. Borrower and its Subsidiaries is in material
compliance with the Non-U.S. Communications Laws, including any laws restricting
foreign ownership of a telecommunications company. All required material
reports, fees, including all Regulatory Assessments, filings, applications,
notices, and other submissions of the U.S. Borrower and its Subsidiaries to any
non-U.S. Governmental Authority, including the CRTC and ISEDC, with jurisdiction
over telecommunications matters, are true and correct in all material respects
and have been filed and paid. Neither the U.S. Borrower nor any of its
Subsidiaries has received any written notice, or has any knowledge that the
conduct of the non-U.S. portion of its business or assets is not or has failed
to be in compliance in all material respects with the Non-U.S. Communications
Laws or the Non-U.S. Communications Licenses. No material deficiencies have been
asserted by any non-U.S. Governmental Authority or any other Person with respect
to any aspect of the business or assets of the U.S. Borrower and its
Subsidiaries subject to the jurisdiction of such non-U.S. Governmental
Authority, which have not been timely cured or are in the process of being
timely cured. No event has occurred and is continuing which could reasonably be
expected to result in the imposition of a material forfeiture or the suspension,
revocation, termination or adverse modification of any Non-U.S. Communications
License or materially or adversely affect any rights of the U.S. Borrower or its
Subsidiaries or any holder thereunder.
        (iv) Except as set forth on Schedule 5.25(b)(iv), neither the U.S.
Borrower nor any of its Subsidiaries has received any written notice or has any
knowledge that it is not or has failed to be in compliance in all material
respects with any foreign requirements equivalent to the CALEA Requirements,
CPNI Requirements or USF Requirements, including the Canadian Contribution
Regime Requirements, that are applicable to such Person or such Person’s
business or assets. No material deficiencies have been asserted by any
Governmental Authority, including the CRTC or ISEDC, or any other Person with
respect to such requirements which have not been timely cured.
Section 5.26 Licenses, Approvals and Rights-of-Way. Neither the U.S. Borrower
nor any of its Subsidiaries is a party to or has knowledge of any investigation,
inquiry, notice of apparent liability, violation, forfeiture or other order or
complaint issued by or before any court or Governmental Authority or any
non-governmental regulatory body or of any other proceedings which could in any
manner threaten or adversely affect the validity or continued effectiveness of
the material Licenses and Rights-of-Way of the U.S. Borrower or any of its
Restricted Subsidiaries or give rise to any order of forfeiture or material
monetary penalty. Each of the U.S. Borrower and its Restricted Subsidiaries
holds all Licenses and Rights-of-Way necessary for each of the U.S. Borrower and
its Restricted Subsidiaries in all material respects to operate its business and
engage in all activities necessary for the operation of its business and assets.
The Borrowers have no reason to believe that such Licenses and Rights-of-Way
will not be renewed in the ordinary course. Each of the U.S. Borrower and its
Restricted Subsidiaries has filed in a timely manner all material reports,
applications, notices, registrations, renewals, documents, instruments and any
other material information of whatever type required to be filed, and has paid
all material fees, including all Regulatory Assessments, required to be paid by
it pursuant to applicable rules and regulations or requests of every regulatory
body having jurisdiction over any of its Licenses or Rights-of-Way or that are
related to the Licenses or the Rights-of-Way. Neither the U.S. Borrower nor any
of its Restricted Subsidiaries utilizes or relies on any License or Right-of-Way
held by any Person who is not a Credit Party. The term “Licenses” as included in
this Section 5.26 excludes U.S. Communications Licenses and Non-U.S.
Communications Licenses.






109



--------------------------------------------------------------------------------



Section 5.27 No Immunity. No Credit Party nor any of their respective
Subsidiaries or assets is entitled to immunity from suit, execution, attachment
or other legal process and in any proceedings in relation to the Loan Documents
to which it is a party and no Credit Party nor any of their respective
Subsidiaries will be entitled to claim immunity for itself or any of its assets
arising from suit, execution or other legal process.


ARTICLE VI.
AFFIRMATIVE COVENANTS


The Borrowers hereby covenant and agree that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other Obligations incurred hereunder and under the other
Loan Documents, have been paid in full (excluding any contingent indemnity and
reimbursement obligations which survive termination of the Loan Documents and in
respect of which no claim has been made), as follows:
Section 6.01 Reporting Requirements. The U.S. Borrower will furnish to the
Administrative Agent and each Lender:
(a) Annual Financial Statements. Not later than 90 days after the close of each
fiscal year of the U.S. Borrower ending on or after December 31, 2018, the
audited consolidated balance sheets of the U.S. Borrower and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of operations, of stockholders’ equity and of cash flows for such
fiscal year, in each case setting forth comparative figures for the preceding
fiscal year, all in reasonable detail and accompanied by the opinion with
respect to such consolidated financial statements of such independent public
accountants of recognized national standing selected by the U.S. Borrower, which
opinion shall be unqualified (other than in respect of Non-U.S. Subsidiaries of
the U.S. Borrower, for which such accountants may rely on the audited financial
statements of other accountants in a manner consistent with past practices), in
each case which such financial statements (A) shall be certified by a Financial
Officer that such accountants audited such consolidated financial statements in
accordance with generally accepted auditing standards, that such consolidated
financial statements present fairly, in all material respects, the consolidated
financial position of the U.S. Borrower and its consolidated Subsidiaries as at
the end of such fiscal year and the consolidated results of their operations and
cash flows for such fiscal year in conformity with GAAP, or (B) contain such
statements as are customarily included in unqualified reports of independent
accountants. Any such financial statements that are filed pursuant to and are
accessible through the SEC’s EDGAR system will be deemed to have been provided
in accordance with this clause (a) so long as the Administrative Agent and each
Lender have received notification of the same.
(b) Quarterly Financial Statements. Not later than 45 days after the close of
each of the first three fiscal quarters in each fiscal year of the U.S. Borrower
(or, in the case of the fiscal quarter of the U.S. Borrower ending June 30,
2020, not later than October 30, 2020), the unaudited consolidated balance
sheets of the U.S. Borrower and its consolidated Subsidiaries as at the end of
such fiscal quarter and the related unaudited consolidated statements of
operations, of stockholders’ equity and of cash flows for such quarterly period
and for the fiscal year to date, and setting forth, in the case of such
unaudited consolidated statements of operations, of stockholders’ equity and of
cash flows, comparative figures for the related periods in the prior fiscal
year, and which shall be certified on behalf of the U.S. Borrower by a Financial
Officer, subject to changes resulting from normal year-end audit adjustments and
the absence of footnotes. Any such financial statements that are filed pursuant
to and are accessible through the SEC’s EDGAR system will be deemed to have been
provided in accordance with this clause (b) so long as the Administrative Agent
and each Lender have received notification of the same.
(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the form of Exhibit
E, signed by a Financial Officer to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof and the actions the Credit Parties have taken or
proposes to take with respect thereto, which certificate shall set forth the
calculations required to establish compliance with the provisions of Section
7.07, and (ii) a management’s discussion and analysis with respect to such
financial statements for such period.
110



--------------------------------------------------------------------------------



(d) Budgets and Forecasts. Not later than the later to occur of (i) 30 days
after the same shall have been approved by the U.S. Borrower’s Board of
Directors and (ii) 60 days after the end of each fiscal year of the U.S.
Borrower, commencing with the fiscal year ending December 31, 2018, a
consolidated budget in reasonable detail for each of the four fiscal quarters of
such fiscal year, as customarily prepared by management for its internal use,
setting forth, with appropriate discussion, the forecasted balance sheet, income
statement, operating cash flows and capital expenditures of the U.S. Borrower
and its Subsidiaries for the period covered thereby, and the principal
assumptions upon which forecasts and budget are based; provided that such budget
shall not be required to include projections for any Subsidiary of the U.S.
Borrower whose assets consist solely of the Equity Interests of any other
Subsidiary or Subsidiaries.
(e) Notices. Promptly, and in any event within five (5) Business Days, after any
Credit Party or any Restricted Subsidiary obtains knowledge thereof, notice of:
        (i) the occurrence of any event that constitutes an Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Applicable Borrower proposes to take with respect thereto;
        (ii) the commencement of, or any other material development concerning,
any litigation or governmental or regulatory proceeding pending against any
Credit Party or any Restricted Subsidiary if the same would be reasonably likely
to have a Material Adverse Effect;
        (iii) any amendment or waiver of the terms of, or notice of default
under, (x) the Subordinated Debt Documents governing Subordinated Indebtedness
constituting Material Indebtedness or (y) the Junior Lien Debt Documents
governing Junior Lien Indebtedness constituting Material Indebtedness; or
        (iv) any event that would reasonably be expected to have a Material
Adverse Effect.
(f) ERISA Event, Non-U.S. Plan Event, Canadian Pension Plan Event.
(i) Promptly, and in any event within ten (10) Business Days after any Credit
Party or any Subsidiary of a Credit Party or any ERISA Affiliate, as applicable,
knows of the occurrence of any ERISA Event or any Canadian Pension Plan Event,
the U.S. Borrower will deliver to the Administrative Agent and each of the
Lenders a certificate of an Authorized Officer of the U.S. Borrower setting
forth the full details as to such occurrence and the action, if any, that such
Credit Party or such Subsidiary of such Credit Party or such ERISA Affiliate, as
applicable, is required or proposes to take, together with any notices required
or proposed to be given by such Credit Party or such Subsidiary of such Credit
Party or the ERISA Affiliate to or filed with the PBGC, a U.S. Plan participant,
a Canadian Pension Plan participant, the U.S. Plan administrator or any other
party.
(ii) Promptly, and in any event within ten (10) Business Days after any Credit
Party or any Subsidiary of a Credit Party knows of the occurrence of any
Non-U.S. Plan Event, the U.S. Borrower will deliver to the Administrative Agent
and each of the Lenders a certificate of an Authorized Officer of the U.S.
Borrower setting forth the full details as to such occurrence and the action, if
any, that such Credit Party or such Subsidiary of such Credit Party is required
or proposes to take, together with any notices required or proposed to be given
by such Credit Party or such Subsidiary of such Credit Party with respect
thereto.
(iii) Promptly, and in any event within ten (10) Business Days after any Credit
Party or any Subsidiary of a Credit Party receives any actuarial report in
relation to any Non-U.S. Plan or Canadian Pension Plan at such times as such
actuarial reports are prepared in order to comply with the then current
statutory or auditing requirements (as applicable either to the trustees or
other applicable administrator of any relevant schemes or to any Credit Party or
any Subsidiary of a Credit Party), such Credit Party or Subsidiary shall deliver
to the Administrative Agent a copy of such actuarial report.


111



--------------------------------------------------------------------------------



(iv) Promptly, and in any event within ten (10) Business Days after any Credit
Party or any Subsidiary of a Credit Party knows of the occurrence of any
material change in the rate of contributions to any Non-U.S. Plans paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise), the U.S. Borrower shall notify the Administrative Agent
of the full details of such change.
(g) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all registration statements (other than
the exhibits thereto and any registration statement on Form S-8 or its
equivalent) and all annual, quarterly or current reports that any Credit Party
or any Subsidiary files with the SEC on Form 10-K, 10-Q or 8-K (or any successor
forms). Any such documents that are filed pursuant to and are accessible through
the SEC’s EDGAR system will be deemed to have been provided in accordance with
this clause (g) so long as the Administrative Agent and each Lender have
received notification of the same.
(h) Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the U.S. Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the most recently
delivered or updated Perfection Certificate, (ii) outlining all material
insurance coverage maintained as of the date of such report by the Credit
Parties and all material insurance coverage planned to be maintained by the
Credit Parties in the immediately succeeding fiscal year, and (iii) certifying
that no Credit Party has taken any actions (and is not aware of any actions so
taken) to terminate any UCC financing statements or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests and Liens under the Security
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).
(i) Other Notices. Promptly after the receipt thereof, copies of all notices of
an event of default received by any Credit Party from the holders of any
Material Indebtedness or any trustee with respect thereto.
(j) Violation of Anti-Terrorism Laws. Promptly (i) if any Credit Party obtains
knowledge that any Credit Party or any Person that owns, directly or indirectly,
any Equity Interests of any Credit Party, or any other holder at any time of any
direct or indirect equitable, legal or beneficial interest therein is the
specific target of any of the Anti-Terrorism Laws, such Credit Party will notify
the Administrative Agent and (ii) upon the written request of the Administrative
Agent or any Lender (through the Administrative Agent), such Credit Party will
provide any information the Administrative Agent or such Lender believes is
reasonably necessary to be delivered to comply with the USA Patriot Act or to
demonstrate compliance with any reporting requirement under any other applicable
anti-terrorism or anti-money laundering act or regulation.
(k) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the financial statements referred to in Section 5.07, the
consolidated financial statements of the U.S. Borrower and its Subsidiaries
delivered pursuant to Section 6.01(a) or 6.01(b) will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant thereto had no such change in accounting principles and
policies been made, then, together with the first delivery of such financial
statements after such change, one or more statements of reconciliation for the
financial statements from the immediately preceding reporting period in form and
substance satisfactory to the Administrative Agent.






112



--------------------------------------------------------------------------------



(l) Mandatory Prepayments. Promptly, and in any event within five (5) Business
Days, the U.S. Borrower shall provide the Administrative Agent with notice of
any event or action resulting in a mandatory prepayment under Section 2.13(c).
(m) Other Information. Promptly upon the reasonable written request therefor
(and in any event within ten (10) days of such request), such other information
or documents (financial or otherwise) relating to any Credit Party or any
Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request from time to time.
(n) Infrastructure Sale. The U.S. Borrower shall (i) host one conference call
with Lenders that have agreed to receive material non-public information at a
time to be agreed between the U.S. Borrower and the Administrative Agent during
each of the last calendar week of August 2020 and the last calendar week of
September 2020 to discuss the status and process of the potential sale of the
infrastructure business of the Credit Parties and their Restricted Subsidiaries
and (ii) provide to the advisors of the Required Lenders information regarding
the potential sale of the infrastructure business of the U.S. Borrower and its
Subsidiaries as such advisors may reasonably request; provided that (A) in the
case of this clause (n), the U.S. Borrower shall not be required to disclose any
information which, in the good faith determination of the U.S. Borrower, if
disclosed may result in a waiver of attorney-client privilege or the violation
of any confidentiality agreement, non-disclosure agreement or similar agreement
and (B) in the case of sub-clause (ii), (I) the retention of such advisors must
be confirmed in writing by the Required Lenders at the time of such request,
(II) such advisors may not submit more than one request per month, (III) the
U.S. Borrower shall not be required to disclose any information to such advisors
that, in the good faith determination of the U.S. Borrower, is not material to
such sale and (IV) the U.S. Borrower may (but shall not be required to) satisfy
the requirements of sub-clause (ii) through one or more public disclosures.
Section 6.02 Books, Records and Inspections
. Each Credit Party will, and will cause each Restricted Subsidiary to, (i) keep
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Credit
Party or such Restricted Subsidiary, as the case may be, in accordance with
GAAP; and (ii) permit officers and designated representatives of the
Administrative Agent or any of the Lenders to visit and inspect any of the
properties or assets of such Credit Party and/or such Restricted Subsidiary in
whomsoever’s possession (but only to the extent such Credit Party or such
Restricted Subsidiary, as applicable, has the right to do so to the extent in
the possession of another Person), to examine the books of account of such
Credit Party or such Restricted Subsidiary, as applicable, and make copies
thereof and take extracts therefrom, and to discuss the affairs, finances and
accounts of such Credit Party and/or such Restricted Subsidiary, as applicable,
with, and be advised as to the same by, its and their officers and independent
accountants and independent actuaries, if any, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or any of
the Lenders (through the Administrative Agent) may request; provided, that such
visits and inspections shall be limited to one (1) visit and inspection
coordinated by the Administrative Agent per fiscal year so long as no Event of
Default has occurred and is continuing; provided, further, that a Responsible
Officer of any Borrower shall be afforded a reasonable opportunity to be present
during all such meetings, inspections and discussions and such discussions with
any accountants shall be subject to the execution of any customary indemnity,
non-reliance letter or similar letter requested by such accountants.
Section 6.03 Insurance.
(a) Each Credit Party will, and will cause each of the Restricted Subsidiaries
to, (i) maintain insurance coverage by such insurers and in such forms and
amounts and against such risks as are usually insured against in the same
general area by similarly situated companies of similar size and engaged in the
same or a similar business and operating in the same or similar locations, and
(ii) forthwith upon the Administrative Agent’s or any Lender’s written request,
furnish to the Administrative Agent or such Lender such information about such
insurance as the Administrative Agent or such Lender may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to the Administrative Agent or such Lender and certified by an
Authorized Officer of the U.S. Borrower.
113



--------------------------------------------------------------------------------



(b) Each Credit Party will at all times keep its respective property that is
subject to the Lien of any Security Document insured in favor of the
Administrative Agent, for the benefit of the Secured Creditors and all policies
or certificates (or certified copies thereof) with respect to such insurance
(and any other insurance maintained by the Credit Parties) (i) shall be endorsed
to the Administrative Agent’s satisfaction for the benefit of the Administrative
Agent (including by naming the Administrative Agent as loss payee (with respect
to Collateral) or, to the extent permitted by applicable law, as an additional
insured), (ii) shall state that such insurance policies shall not be canceled
without 30 days’ prior written notice thereof (or ten (10) days’ prior written
notice in the case of cancellation for the non-payment of premiums) by the
respective insurer to the Administrative Agent, and (iii) shall in the case of
any such certificates or endorsements in favor of the Administrative Agent, be
delivered to or deposited with the Administrative Agent; provided that no such
certificates or endorsements shall be required to be delivered prior to the date
required by Section 6.15.
(c) Each Credit Party shall maintain at all times, with respect to any Mortgaged
Real Property that is a Flood Hazard Property, the flood insurance required by
Section 6.10(d)(ii)(D), and shall deliver to the Administrative Agent evidence
of such insurance in form and substance reasonably satisfactory to the
Administrative Agent, including annual renewals of such insurance.
(d) If any Credit Party shall fail to maintain any insurance in accordance with
this Section 6.03, or if any Credit Party shall fail to so endorse and deliver
or deposit all endorsements or certificates with respect thereto (in each case,
after giving effect to any applicable grace periods), the Administrative Agent
shall have the right (but shall be under no obligation) to procure such
insurance and the U.S. Borrower agrees to reimburse the Administrative Agent on
written demand for all costs and expenses of procuring such insurance.
Section 6.04 Payment of Taxes and Claims. Each Credit Party will pay and
discharge, and will cause each of its Restricted Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
when due, and all lawful claims that, if unpaid, might become a Lien or charge
upon any properties of any Credit Party or any of their respective Restricted
Subsidiaries; provided, however, that no Credit Party nor any of their
respective Restricted Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if (i) (A) it has maintained adequate reserves with respect
thereto in accordance with GAAP and (B) in the case of a tax or claim that has
or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such tax or claim or (ii) the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. Without limiting the generality
of the foregoing, each Credit Party will, and will cause each of its Restricted
Subsidiaries to, pay in full all of its wage obligations in accordance with the
Fair Labor Standards Act (29 U.S.C. Sections 206207), with respect to its
employees subject thereto, and any comparable provisions of applicable law,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.
Section 6.05 Corporate Franchises. Each Credit Party will do, and will cause
each of its Restricted Subsidiaries to do, or cause to be done, all things
necessary or reasonably advisable to preserve and keep in full force and effect
(i) its corporate existence, rights and authority and (ii), qualification,
franchises, licenses, permits, intellectual property rights and governmental
approvals and authorizations, except, in the case of this clause (ii), where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect; provided, however, that nothing in this Section 6.05 shall be
deemed to prohibit any transaction permitted by Section 7.02.
Section 6.06 Good Repair. Except as would not reasonably be expected to have a
Material Adverse Effect, each Credit Party will, and will cause each of its
Restricted Subsidiaries to, ensure that its properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in
reasonably good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, in each case, to the extent and
in the manner customary for companies in similar businesses.
Section 6.07 Compliance with Statutes; Non-U.S. Plans; Canadian Pension Plans
.
114



--------------------------------------------------------------------------------



(a) Compliance with Statutes. Each Credit Party will, and will cause each of its
Restricted Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, including all applicable Environmental Laws, other than those the
noncompliance with which would not individually or in the aggregate be
reasonably expected to have a Material Adverse Effect. The U.S. Borrower will,
in its reasonable business judgment, maintain in effect and enforce policies and
procedures designed to ensure compliance, in all material respects, by the U.S.
Borrower, its Restricted Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and anti-money laundering rules
and regulations applicable to the Credit Parties and their Restricted
Subsidiaries.
(b) Non-U.S. Plans in the United Kingdom and Ireland.
(i) The U.S. Borrower shall ensure that neither it nor any of its Subsidiaries
is or has been at any time an employer (for the purposes of sections 38 to 51 of
the United Kingdom Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the United Kingdom Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
used in sections 38 or 43 of the United Kingdom Pensions Act 2004) such an
employer.
(ii) The U.S. Borrower shall ensure that all pension schemes operated by or
maintained for the benefit of itself, any of its Subsidiaries and/or any of
their employees are fully funded based on the statutory funding objective under
sections 221 and 222 of the United Kingdom Pensions Act 2004 and that no action
or omission is taken by the U.S. Borrower or any of its Subsidiaries in relation
to such a pension scheme which has or is reasonably likely to have a Material
Adverse Effect (including the termination or commencement of winding-up
proceedings of any such pension scheme or the U.S. Borrower or any of its
Subsidiaries ceasing to employ any member of such a pension scheme).
(iii) The U.S. Borrower shall ensure that all pension schemes operated by or
maintained for itself or any Credit Party organized under the laws of Ireland
which are defined benefit pension schemes are fully funded on the basis of
applicable Irish legislative requirements and that no action is taken or
omission is made by the U.S. Borrower or any such Credit Party in relation to
such a pension scheme which has or is reasonably likely to have a Material
Adverse Effect (including the termination or commencement of winding-up
proceedings of any such pension scheme or the U.S. Borrower or any of its
Subsidiaries ceasing to employ any member of such a pension scheme).
(c) Canadian Pension Plans. Each Credit Party will, and will cause each of its
Restricted Subsidiaries to, ensure that it does not establish or otherwise incur
any obligations or liabilities with respect to any Canadian Defined Benefit
Pension Plan.
Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:
(a) Each Credit Party will comply, and will cause each of its Subsidiaries to
comply, with all Environmental Laws applicable to the ownership, lease or use of
all Real Property now or hereafter owned, leased or operated by such Credit
Party or any of its Subsidiaries, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except to the
extent that such compliance with Environmental Laws is being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, or where non-compliance would not
reasonably be expected to have a Material Adverse Effect.
(b) Each Credit Party will keep or cause to be kept, and will cause each of its
Subsidiaries to keep or cause to be kept, all Real Property free and clear of
any Liens imposed pursuant to applicable Environmental Laws other than Permitted
Liens.
(c) No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Restricted Subsidiaries or transport or arrange for the transportation of
Hazardous Materials to or from any
115



--------------------------------------------------------------------------------



such Real Property other than in compliance with applicable Environmental Laws
and in the ordinary course of business, except to the extent that any
noncompliance with Environmental Laws is being contested in good faith and by
appropriate proceedings for which adequate reserves have been established to the
extent required by GAAP, or where non-compliance would not reasonably be
expected to have a Material Adverse Effect.
(d) If required to do so under any binding and applicable order of any
Governmental Authority, each Credit Party will undertake, and cause each of its
Subsidiaries to undertake any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by the Credit Parties or any of their Subsidiaries in
accordance with, in all material respects, the requirements of all applicable
Environmental Laws and in accordance with, in all material respects, such orders
of all Governmental Authorities, except to the extent that such Credit Party or
such Subsidiary contesting such order in good faith and by appropriate
proceedings for which adequate reserves have been established to the extent
required by GAAP, or where non-compliance with any such order would not
reasonably be expected to have a Material Adverse Effect.
Section 6.09 Certain Subsidiaries to Join in Guaranty.
(a) U.S. Subsidiaries. In the event that at any time after the Closing Date, any
Credit Party acquires, creates or has any U.S. Subsidiary (other than an
Excluded Subsidiary (unless, in the case of an Excluded Subsidiary that is not a
CFC, a CFC Holdco or Subsidiary thereof, the U.S. Borrower elects to designate
such Excluded Subsidiary as a U.S. Borrower Guarantor by providing written
notice to the Administrative Agent of its intent to designate such Subsidiary as
a U.S. Borrower Guarantor; provided that if the jurisdiction of organization of
such Subsidiary is not the same as the jurisdiction of organization of any
existing Subsidiary Guarantor, the Administrative Agent shall have consented to
the designation of such Subsidiary as a U.S. Borrower Guarantor (which consent
may be withheld in its reasonable discretion))) that is not already a party to a
U.S. Subsidiary Guaranty, such Credit Party will promptly, but in any event
within 60 days (or such later date as the Administrative Agent agrees to in its
reasonable discretion), cause such Subsidiary to deliver to the Administrative
Agent (i) a U.S. Subsidiary Guaranty, duly executed by such U.S. Subsidiary,
pursuant to which such U.S. Subsidiary becomes a U.S. Borrower Guarantor, (ii)
resolutions of the Board of Directors or equivalent governing body of such U.S.
Subsidiary, certified by the Secretary or an Assistant Secretary of such U.S.
Subsidiary, as duly adopted and in full force and effect, authorizing the
execution and delivery of such U.S. Subsidiary Guaranty and the other Loan
Documents to which such U.S. Subsidiary is or will be a party, together with
such other corporate documentation and an opinion of counsel as the
Administrative Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and (iii) all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 6.10.
(b) Non-U.S. Subsidiaries. Subject to the Agreed Security Principles, in the
event that at any time after the Closing Date, any Credit Party acquires,
creates or has any Non-U.S. Subsidiary (other than an Excluded Subsidiary (other
than an Excluded Subsidiary that the U.S. Borrower elects to designate as an
EMEA Borrower Guarantor by providing written notice to the Administrative Agent
of its intent to designate such Subsidiary as an EMEA Borrower Guarantor;
provided that if the jurisdiction of organization of such Subsidiary is not the
same as the jurisdiction of organization of any existing Subsidiary Guarantor,
the Administrative Agent shall have consented to the designation of such
Subsidiary as an EMEA Borrower Guarantor (which consent may be withheld in its
reasonable discretion))) that is not already a party to a Non-U.S. Subsidiary
Guaranty, such Credit Party will promptly, but in any event within 60 days (or
such later date as the Administrative Agent agrees to in its reasonable
discretion), cause such Subsidiary to deliver to the Administrative Agent (i) a
Non-U.S. Subsidiary Guaranty, duly executed by such Subsidiary, pursuant to
which such Subsidiary becomes an EMEA Borrower Guarantor, (ii) resolutions of
the Board of Directors or equivalent governing body of such Subsidiary (and, in
addition, in respect of any company incorporated in Sweden (a “Swedish Party”) a
board resolution of the direct parent company of the Swedish Party approving all
the Loan Documents to be entered into by that Swedish Party), certified by the
Secretary or an Assistant Secretary or other officer of such Subsidiary, as duly
adopted and in full force and effect, authorizing the execution and delivery of
such Non-U.S. Subsidiary Guaranty and the other Loan Documents to which such
Subsidiary is or will be a party, together with such other corporate
documentation and an opinion of counsel as the Administrative Agent shall
reasonably request, in each case, in form and substance reasonably satisfactory
to the Administrative Agent and (iii) all such documents, instruments,
agreements, and certificates as are similar to those described in Section 6.10.
116



--------------------------------------------------------------------------------



(c) Subject to the Agreed Security Principles, in the event that any Person
becomes a Non-U.S. Subsidiary of the U.S. Borrower and the ownership interests
of such Non-U.S. Subsidiary are owned by the U.S. Borrower or by any Subsidiary
Guarantor, the U.S. Borrower shall, or shall cause such Subsidiary Guarantor to,
deliver, all such documents, instruments, agreements, and certificates as are
similar to those described in ‎Section 6.10, and the U.S. Borrower shall take,
or shall cause such Subsidiary Guarantor to take, all of the actions required
under Section 6.10.
Section 6.10 Additional Security; Further Assurances; Real Property Matters;
Etc..
(a) Additional Security. Subject in the case of any Non-U.S. Assets (as defined
in the Agreed Security Principles) to the Agreed Security Principles and subpart
(b) below, if any Credit Party acquires, owns or holds an ownership interest in
(i) any Real Property on which a Landing Site is located, to the extent that
such Real Property has a fair market value in excess of $10,000,000 for any such
Real Property and $50,000,000 in the aggregate for all such owned Real Property
not covered by a Mortgage (in each case, with fair market value determined at
the time of acquisition and agreed to by the Administrative Agent), or (ii) any
personal property that is not at the time included in the Collateral, the U.S.
Borrower will, in the case of each of clauses (i) and (ii) above, promptly
notify the Administrative Agent in writing of such event, identifying the
property or interests in question and referring specifically to the rights of
the Administrative Agent and the Lenders under this Section, and the applicable
Credit Party will, within 60 days (or within 120 days in the case of any owned
Real Property located in the United States, or within 150 days in the case of
any owned Real Property located in a jurisdiction other than the United States)
following request by the Administrative Agent (or such later date as the
Administrative Agent agrees to in its reasonable discretion), grant to the
Administrative Agent for the benefit of the Secured Creditors a Lien on such
Real Property or such personal property pursuant to the terms of such security
agreements, assignments, Mortgages or other documents as the Administrative
Agent reasonably deems appropriate (collectively, the “Additional Security
Documents”) or a joinder in any existing Security Document. Furthermore, the
U.S. Borrower or such other Credit Party shall cause to be delivered to the
Administrative Agent such opinions of local counsel, resolutions (including any
necessary member or shareholder resolutions), a Perfection Certificate and other
related documents (including, in the case of any Real Property that becomes
subject to a Mortgage, all of the items required to be provided with respect to
each Mortgaged Real Property pursuant to Section 6.10(d)(ii) or 6.10(d)(iii)
below, as applicable) as may be reasonably requested in writing by the
Administrative Agent in connection with the execution, delivery and recording of
any such Additional Security Document or joinder, all of which documents shall
be in form and substance reasonably satisfactory to the Administrative Agent.
(b) Non-U.S. Subsidiaries. Notwithstanding anything in subpart (a) above or
elsewhere in this Agreement to the contrary, no U.S. Credit Party shall be
required to (i) pledge (or cause to be pledged) more than 65% of the Equity
Interests in any direct Subsidiary of a U.S. Credit Party that is a CFC or CFC
Holdco, (ii) pledge (or cause to be pledged), or grant security (or cause
security to be granted) in, any assets of a Subsidiary that is a CFC or a CFC
Holdco, including Equity Interests in any Subsidiary that is a direct or
indirect Subsidiary of a CFC or a CFC Holdco or any assets of a direct or
indirect Subsidiary of a CFC or CFC Holdco or (iii) cause any CFC, CFC Holdco or
any Subsidiary thereof to join in any U.S. Subsidiary Guaranty or to become a
party to any U.S. Security Document, in each case of this clause (b) in respect
of any U.S. Obligations.
(c) Further Assurances. Subject to the limitations set forth in Section 6.09 and
this Section 6.10, the Credit Parties will, and will cause each of their
respective Restricted Subsidiaries to, at the expense of the U.S. Borrower,
make, execute, endorse, acknowledge, file and/or deliver to the Administrative
Agent from time to time such conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Administrative Agent may reasonably
require, including any documents, instruments and filings required by the
Assignment of Claims Act of 1940 (provided that the U.S. Borrower and the Credit
Parties shall be deemed to have satisfied their obligations under this Section
6.10(c) with respect to the Assignment of Claims Act of 1940 upon delivery of
forms signed solely by the Credit Parties). Notwithstanding the foregoing, the
Administrative Agent may elect, in its reasonable discretion, not to require a
pledge of, or take a security interest in, those assets as to which the
Administrative Agent shall determine, in its reasonable discretion, that the
costs (including adverse tax consequences) of obtaining such Lien, pledge or
security interest (including any mortgage, stamp, intangibles or other tax)
exceed the benefit to the Lenders of the security afforded thereby.
117



--------------------------------------------------------------------------------



(d) Real Property Matters.
        (i) Subject to the Funding Conditions Provision and Section 6.10(a)(i),
the Credit Parties shall deliver to the Administrative Agent: (A) within 120
days after the Closing Date (or such later date as agreed to by the
Administrative Agent in its reasonable discretion), a Mortgage, in form and
substance reasonably satisfactory to the Administrative Agent, with respect to
each Mortgaged Real Property that is owned by a U.S. Credit Party as of the
Closing Date (or such later date as agreed to by the Administrative Agent in its
reasonable discretion) and located in the United States; and (B) within 150 days
after the Closing Date (or such later date as agreed to by the Administrative
Agent in its reasonable discretion), a Mortgage, in form and substance
satisfactory to the Administrative Agent, with respect to each Mortgaged Real
Property that is owned by an EMEA Credit Party as of the Closing Date and
located in a jurisdiction outside of the United States.
        (ii) Subject to Section 6.10(a)(i), the Credit Parties shall deliver to
the Administrative Agent with respect to each Mortgaged Real Property located in
the United States or Canada, no later than the date such parcel of Real Property
becomes subject to a Mortgage (or within such other time limits as specified
below), all of the following:
(A) an American Land Title Association (ALTA) (or equivalent in the case of any
Real Property located in Canada) mortgagee title insurance policy or policies,
or unconditional commitments therefor (a “Title Policy”) issued by a title
insurance company reasonably satisfactory to the Administrative Agent (a “Title
Company”), in an amount not less than the amount reasonably required therefor by
the Administrative Agent (not to exceed the book value of such Real Property),
insuring fee simple title to, or a valid leasehold interest in, such Real
Property vested in the applicable Credit Party and assuring the Administrative
Agent that the applicable Mortgage creates a valid and enforceable first
priority mortgage lien on the respective Real Property encumbered thereby,
subject only to Permitted Liens, which Title Policy shall include an endorsement
for mechanics’ liens, for revolving, “variable rate” and future advances under
this Agreement and for any other matters reasonably requested by the
Administrative Agent;
(B) if a mortgage recording or similar tax is imposed on the amount secured by
such Mortgage, then the amount secured by such Mortgage shall be limited to the
amount determined by the Administrative Agent in accordance with Section
6.10(d)(ii)(A) of such Real Property, as reasonably determined by the Credit
Parties, and no appraisals shall be required unless required pursuant to
applicable legal requirements;
(C) copies of all recorded documents listed as exceptions to title or otherwise
referred to in the Title Policy or in such title report relating to such Real
Property;
(D) with respect to any owned Real Property located in the United States, no
later than thirty (30) Business Days prior to the date on which such parcel of
Real Property becomes subject to a Mortgage, (1) evidence, which may be in the
form of a letter or other certification from the Title Company or from an
insurance broker, surveyor, engineer or other provider, as to (x) whether such
Real Property is a Flood Hazard Property, and (y) if such Real Property is a
Flood Hazard Property, (a) whether the community in which such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
(b) the applicable Credit Party’s written acknowledgment of receipt of written
notification from the Administrative Agent as to the fact that such Real
Property is a Flood Hazard Property and whether the community in which such
Flood Hazard property is located is participating in the National Flood
Insurance Program, and (c) evidence that the applicable Credit Party has
obtained flood insurance in respect of such Flood Hazard Property on terms and
in such amounts required to comply with the Flood Disaster Protection Act (as
amended from time to time) or other applicable law, including the applicable
regulations of the Board of Governors of the Federal Reserve System;
(E) to the extent required by the Title Company for deletion of the so-called
“survey exception”, a survey of such Real Property, certified by a licensed
professional surveyor in a manner sufficient for the Title Company to remove
such “survey exception”, or survey coverage in the Title Policy satisfactory to
the Administrative Agent, acting reasonably;
118



--------------------------------------------------------------------------------



(F) a certificate of the U.S. Borrower identifying any Phase I, Phase II or
other environmental report received in draft or final form by any Credit Party
during the three-year period prior to the date of execution of the Mortgage
relating to such Real Property and/or the operations conducted therefrom, or
stating that no such draft or final form reports have been received by any
Credit Party, together with true and correct copies of all such environmental
reports so listed (in draft form, if not finalized); and
(G) an opinion of local counsel admitted to practice in the jurisdiction in
which such Real Property is located, satisfactory in form and substance to the
Administrative Agent, as to the validity and effectiveness of such Mortgage as a
lien on such Real Property encumbered thereby (or in the case of any such Real
Property located in Canada, as to the enforceability of such Mortgage), provided
that such opinion may assume, and no additional opinion will be required with
respect to the power, authority, authorization and due execution and delivery by
the applicable Credit Party of such Mortgage.
        (iii) Subject to the Agreed Security Principles and Section 6.10(a)(i),
the Credit Parties shall deliver to the Administrative Agent with respect to
each Mortgaged Real Property located in a jurisdiction other than the United
States or Canada, no later than the date such parcel of Real Property becomes
subject to a Mortgage, all such title insurance, flood insurance (to the extent
required by applicable law), Phase I or equivalent environmental reports,
surveys, documents, instruments, agreements, opinions and certificates are
customarily required by lenders under similar financings with secured assets in
the applicable country and as are reasonably agreed upon by the parties to the
EMEA Facility Security Documents, in each case in form reasonably satisfactory
to the Administrative Agent with respect to each such Real Property to create in
favor of the Administrative Agent, for the benefit of the Secured Creditors, a
valid and, subject to any filing and/or recording referred to herein, perfected
first priority security interest (where applicable) in such Real Property.
        (iv) Subject to Section 6.10(a)(i), with respect to each Mortgaged Real
Property located in the United States, no later than thirty (30) Business Days
prior to the date on which such parcel of Real Property becomes subject to a
Mortgage, the Administrative Agent shall deliver (A) to the Lenders, a completed
standard “life of loan” flood hazard determination form, (B) if such Real
Property is a Flood Hazard Property, (1) to the U.S. Borrower, notice of that
fact and, if applicable, notice that flood insurance coverage under the National
Flood Insurance Program is not available because the community in which the Real
Property is located does not participate in the National Flood Insurance
Program, (2) to the Lenders, evidence of the receipt by the U.S. Borrower of
such notice and (C) to the Lenders, if such notice is required to be provided to
the U.S. Borrower and flood insurance is available in the community in which
such Real Property is located, evidence of the required flood insurance.
Notwithstanding anything to the contrary herein, no Mortgage shall be required
to be executed with respect to any Real Property pursuant to the terms hereof or
any other Loan Documents unless and until each Revolving Lender has confirmed to
the Administrative Agent in writing its satisfaction with flood insurance due
diligence and compliance.
(e) Closing Date Collateral. To the extent that any security interests
(including the creation or perfection thereof) in any Collateral cannot be
provided or perfected on the Closing Date after the U.S. Borrower’s use of
commercially reasonable efforts to do so (other than (1) with respect to the
Credit Parties (other than the Target Companies) (the “Buyer Loan Parties”),
grants of security interests in Collateral subject to the UCC that may be
perfected by the filing of UCC financing statements (but excluding transmitting
utility financing statements, which, if applicable, will be required to be filed
within ten (10) Business Days following the Closing Date), (2) the pledge and
delivery by the Buyer Loan Parties of stock or other equity certificates
evidencing certificated stock or other types of Equity Interests that are part
of the Collateral (provided that (x) such equity certificates with respect to
the Target Companies will be required to be delivered on the Closing Date only
to the extent received from the Target after the U.S. Borrower’s use of
commercially reasonable efforts to obtain such certificates on or prior to the
Closing Date and (y) such equity certificates with respect to any Subsidiary of
the U.S. Borrower not delivered under the Borrower Existing Credit Agreement
will be required to be delivered on the Closing Date only to the extent in the
U.S. Borrower’s possession after the U.S. Borrower’s use of commercially
reasonably efforts to obtain such certificates on or prior to the Closing Date,
and if such stock certificates are not in the U.S. Borrower’s possession on the
Closing Date, then, in the case of the preceding clauses (x) and (y), such stock
certificates will be required to be delivered within forty-five (45) days
following the Closing Date (or such later date as may be agreed by the
Administrative Agent), (3) with respect to the Buyer Loan Parties, the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office (as applicable) and (4) a pledge of
100% of the Equity Interests of the Purchaser (the “Purchaser Pledge
Agreement”)),
119



--------------------------------------------------------------------------------



the provision and/or perfection of security interests therein shall not
constitute a condition precedent to the availability of the Credit Facilities on
the Closing Date, but shall be required to be provided and/or perfected pursuant
to arrangements and timing to be mutually agreed by the Administrative Agent and
the Applicable Borrower, each acting reasonably, within ninety (90) days
following the Closing Date (or (x) one hundred twenty (120) days following the
Closing Date in the case of any actions necessary to provide and/or perfect a
security interest that is required to be granted and perfected in any facility
constituting Real Property that is owned by a U.S. Credit Party and located in
the United States (or, in any case, such longer period as may be agreed by the
Administrative Agent), (y) one hundred twenty (120) days following the Closing
Date in the case of any actions required in any non-U.S. jurisdiction in order
to create or perfect a security interest in any Collateral and (z) one hundred
fifty (150) days following the Closing Date in the case of any actions necessary
to provide and/or perfect a security interest that is required to be granted and
perfected in any facility constituting Real Property that is owned by a Non-U.S.
EMEA Credit Party and located in its jurisdiction of organization (solely, in
each case, to the extent that the creation or perfection of such security
interest is required under the applicable Loan Documents or, in each case such
later date as may be agreed by the Administrative Agent) (collectively, the
“Funding Conditions Provision”); provided that:
(i) the U.S. Borrower, the EMEA Borrower and each Closing Date Subsidiary
Guarantor shall, as relevant, (A) file or cause to be filed any transmitting
utility financing statements within ten (10) Business Days following the Closing
Date and (B) deliver any Closing Date Undelivered Stock Certificates within
forty-five (45) days after the Closing Date (or, with respect to any Closing
Date Undelivered Stock Certificates, such later date as may be agreed by the
Administrative Agent);
(ii) except as otherwise provided in this Agreement and with respect to any
actions required in any non-U.S. jurisdiction in order to provide or perfect any
security interests in such Collateral, within 120 days following the Closing
Date (or such later date as agreed to by the Administrative Agent in its
reasonable discretion), the U.S. Borrower, the EMEA Borrower and each Closing
Date Subsidiary Guarantor shall have duly executed and delivered (A) such
Non-U.S. Security Agreements or other Security Documents and such other
agreements, instruments and documents relating to the Collateral owned by the
U.S. Borrower, the EMEA Borrower or such Closing Date Subsidiary Guarantor, in
form, substance and scope comparable to the collateral documentation executed by
the U.S. Borrower, the EMEA Borrower or such Closing Date Subsidiary Guarantor
in connection with the Target Existing Credit Agreements or the Borrower
Existing Credit Agreement, as applicable, or otherwise reasonably satisfactory
to the Administrative Agent, and (B) such resolutions (including any necessary
member or shareholder resolutions), certificates, legal opinions and other
related documents as may be reasonably requested by the Administrative Agent in
connection with the execution, delivery and recording of any such Non-U.S.
Security Agreements or other Security Documents, all of which documents shall be
in form and substance reasonably satisfactory to the Administrative Agent; and
(iii) in respect of any Subsidiary incorporated in the United Kingdom (or
political subdivision thereof) whose shares are the subject to Liens created by
the Security Documents (a “Charged Company”), the Administrative Agent shall
have received either:
(A) a certificate of an authorized signatory of the U.S. Borrower certifying
that:
(1) each of it and its Subsidiaries has complied within the relevant timeframe
with any notice it has received pursuant to Part 21A of the United Kingdom
Companies Act 2006 from that Charged Company; and
(2) no “warning notice” or “restrictions notice” (in each case as defined in
Schedule 1B of the United Kingdom Companies Act 2006) has been issued in respect
of those shares,
together with a copy of the “PSC register” (within the meaning of section
790C(10) of the United Kingdom Companies Act 2006) of that Charged Company which
is certified by an Authorized Officer of the U.S. Borrower to be correct,
complete and not amended or superseded as at a date no earlier than the Closing
Date; or
120



--------------------------------------------------------------------------------



(B) a certificate of an Authorized Officer of the U.S. Borrower certifying that
such Charged Company is not required to comply with Part 21A of the United
Kingdom Companies Act 2006.
(f) Taxes. The Credit Parties shall have paid or caused to be paid all costs and
expenses payable in connection with all of the actions set forth in Section
6.10(d), including but not limited to (A) all mortgage, intangibles or similar
taxes or fees, however characterized, payable in respect of this Agreement, the
execution and delivery of the Notes, any of the Mortgages or any of the other
Loan Documents or the recording of any of the same or any other documents
related thereto; and (B) all expenses and premiums of the Title Company in
connection with the issuance of such policy or policies of title insurance and
to all costs and expenses required for the recording of the Mortgages or any
other Loan Documents or any other related documents in the appropriate public
records.
(g) Collateral Coverage. Not later than sixty (60) days after each delivery of
audited financial statements pursuant to ‎Section 6.01(a) (commencing with the
fiscal year ending December 31, 2018), Restricted Subsidiaries as are required
to ensure that (1) the aggregate of earnings before interest, tax, depreciation
and amortization (calculated on the same basis as Consolidated EBITDA but
calculated as to the EMEA Credit Parties as a consolidated group and excluding
all entities that are U.S. Credit Parties (the “Non-U.S. EMEA Credit Parties”))
of the Non-U.S. EMEA Credit Parties represents not less than 55% of earnings
before interest, tax, depreciation and amortization (calculated on the same
basis as Consolidated EBITDA but calculated as to the Non-U.S. Group as a
consolidated group) of the Non-U.S. Group and (2) the aggregate consolidated
total assets (excluding goodwill and intercompany items) of the Non-U.S. EMEA
Credit Parties represents not less than 50% of the consolidated total assets
(excluding goodwill and intercompany items) of the Non-U.S. Group, will provide
a duly executed Non-U.S. Subsidiary Guaranty to the Administrative Agent and
will grant Liens on their assets in accordance with Section 6.10(a) on terms
consistent with the Agreed Security Principles, as applicable (the “Collateral
Coverage Requirement”); provided that (i) the test in this clause (g) shall be
tested by reference to the most recent annual financial statements delivered to
the Administrative Agent as confirmed by a Compliance Certificate from the U.S.
Borrower which shall be prima facie evidence thereof and in the event of any
dispute as to whether or not such tests are satisfied, a determination by the
auditors of the Borrowers, in the absence of manifest error, will be conclusive
and binding on the Lenders and (ii) notwithstanding the foregoing, the
Administrative Agent shall not be required to release any Subsidiary Guarantor
from its obligations under the Loan Documents solely as a result of compliance
with the Collateral Coverage Requirement.
Section 6.11 Maintenance of Ratings. The U.S. Borrower shall use commercially
reasonable efforts to maintain public corporate credit and corporate family
ratings (but not any particular level) of the U.S. Borrower from S&P and
Moody’s, respectively, and public ratings and public recovery ratings (but not
any particular level) from S&P and Moody’s for the credit facilities provided
pursuant to this Agreement.
Section 6.12 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 5.06 and request the issuance of Letters of Credit
only to support obligations of the U.S. Borrower or its Subsidiaries and in the
case of any Existing Letter of Credit, for the purposes set forth in the
documentation governing such Existing Letter of Credit.
Section 6.13 Unrestricted Subsidiaries.
(a) The U.S. Borrower may at any time after the Closing Date designate any
Restricted Subsidiary of the U.S. Borrower (other than the EMEA Borrower) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that:
(i) immediately before and after such designation, no Event of Default shall
have occurred and be continuing;
(ii) no Restricted Subsidiary may be designated an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary; and
(iii) the Investment resulting from the designation of any such Subsidiary as an
Unrestricted Subsidiary pursuant to this Section 6.13 is permitted under Section
7.05 at the time of such designation.
121



--------------------------------------------------------------------------------



(b) The designation of any Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the U.S. Borrower therein at the
date of designation in an amount equal to the fair market value of the U.S.
Borrower’s or its Subsidiary’s (as applicable) investment therein.
(c) The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the U.S. Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the U.S. Borrower’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary.
Section 6.14 United Kingdom People with Significant Control Regime. Each Credit
Party shall (and the U.S. Borrower shall ensure that each of its Subsidiaries
will):
(a) within the relevant timeframe, comply with any notice it receives pursuant
to Part 21A of the United Kingdom Companies Act 2006 from any company
incorporated in the United Kingdom (or any political subdivision thereof) whose
shares are the subject of Liens under the Security Documents; and
(b) promptly provide the Administrative Agent with a copy of such notice.
Section 6.15 Post-Closing Obligations
. Each Credit Party shall deliver the documents and take the actions, as
applicable, set forth on Schedule 6.15 within the time periods specified
therein.
ARTICLE VII.
NEGATIVE COVENANTS


Each of the U.S. Borrower and the EMEA Borrower hereby covenants and agrees,
that on the Closing Date and thereafter for so long as this Agreement is in
effect and until such time as the Commitments have been terminated, no Notes
remain outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full (excluding any contingent indemnity and reimbursement obligations
which survive termination of the Loan Documents and in respect of which no claim
has been made) as follows:
Section 7.01 Changes in Business. No Credit Party nor any of its Restricted
Subsidiaries will engage in any business other than the businesses engaged in by
the Credit Parties and its Restricted Subsidiaries (including the Target
Companies) on the Closing Date and any other business reasonably related,
complementary or ancillary thereto. With respect to each Credit Party and
Restricted Subsidiary subject to the European Insolvency Regulation, no such
Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
knowingly, without the prior written consent of the Administrative Agent, change
its centre of main interest (as that term is used in Article 3(1) of the
European Insolvency Regulation) or its place of central administration unless it
is changing to a centre of main interest and place of central administration
located in the same country as the original centre of interest.
Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. No Credit
Party will, nor will any Credit Party permit any of its Restricted Subsidiaries
to, (i) wind up, liquidate or dissolve its affairs, (ii) enter into any
transaction of merger, consolidation or amalgamation, (iii) make or otherwise
effect any Acquisition, (iv) make or otherwise effect any Asset Sale, except
that each of the following shall be permitted:
(a) (i) the merger, consolidation or amalgamation of (A) any Restricted
Subsidiary of any Borrower with or into such Borrower; provided that such
Borrower is the surviving or continuing or resulting corporation; (B) any
Restricted Subsidiary of any Borrower with or into any Subsidiary Guarantor;
provided that the surviving or continuing or resulting corporation is a
Subsidiary Guarantor; or (C) any Subsidiary of any Borrower that is not a Credit
Party with or into any other Subsidiary of any Borrower that is not a Credit
Party or (ii) any Holding Company Merger; provided that, substantially
concurrently with the consummation of such Holding Company Merger, (x) New
Parent shall provide a
122



--------------------------------------------------------------------------------



guarantee of the Obligations in a form reasonably satisfactory to the
Administrative Agent, (y) New Parent shall deliver to the Administrative Agent
the documents required of a U.S. Subsidiary or Credit Party under Sections
6.09(a) and 6.10 (including in respect of the Equity Interests of the U.S.
Borrower held by the New Parent. but excluding, for the avoidance of doubt, any
Security Document in regard of the Equity Interests of New Parent), in each
case, in a form reasonably satisfactory to the Administrative Agent and (z) the
Administrative Agent, New Parent and U.S. Borrower shall negotiate in good faith
to execute amendments to the Loan Documents such that the representations and
warranties, covenants, events of default and other similar provisions herein and
therein that currently apply to the U.S. Borrower also apply to New Parent;
provided, further, that this Section 7.02(a) shall supersede any provisions in
Section 11.12 to the contrary;
(b) so long as no Specified Event of Default has occurred and is continuing, or
would result therefrom, any Asset Sale by (i) any U.S. Credit Party to any other
U.S. Credit Party, (ii) any Restricted Subsidiary that is not a Credit Party to
any Credit Party; (iii) any Non-U.S. Subsidiary of the U.S. Borrower that is an
EMEA Credit Party to any other EMEA Credit Party, or (iv) any Restricted
Subsidiary that is not a Credit Party to any other Restricted Subsidiary that is
not a Credit Party; provided that, to the extent any such Asset Sale constitutes
an Investment, it shall be permitted under Section 7.05 (other than Section
7.05(q));
(c) any transaction permitted pursuant to Section 7.05 or 7.06;
(d) the U.S. Borrower or any of its Restricted Subsidiaries may consummate any
Asset Sale, provided that (i) the consideration for each such Asset Sale
represents fair market value and at least 75% of such consideration consists of
cash, (ii) in the case of any Asset Sale involving consideration in excess of
$20,000,000, at least three (3) Business Days prior to the date of completion of
such Asset Sale, the U.S. Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by an Authorized Officer, which
certificate shall contain (A) a description of the proposed transaction, the
date such transaction is scheduled to be consummated, the estimated sale price
or other consideration for such transaction, and (B) a certification that no
Event of Default has occurred and is continuing, or would result from
consummation of such transaction and (iii) the U.S. Borrower or such Restricted
Subsidiary uses the proceeds of such Asset Sale to prepay the Loans as and to
the extent required by Section 2.13(c)(v);
(e) so long as no Event of Default has occurred and is continuing, or would
result therefrom, the U.S. Borrower or any of its Restricted Subsidiaries may
dispose of non-core assets acquired in connection with any Permitted Acquisition
consummated after the Closing Date;
(f) the sale or other transfer (including by capital contribution) of
Receivables Assets pursuant to Permitted Receivables Financings;
(g) in addition to any Asset Sale permitted herein, the U.S. Borrower or any of
its Restricted Subsidiaries may consummate other Asset Sales in an amount not to
exceed, in any fiscal year, the greater of (x) $100,000,000 and (y) an amount
equal to 20% of Pro Forma EBITDA for the Testing Period most recently ended,
provided, that the U.S. Borrower or such Restricted Subsidiary uses the proceeds
of such Asset Sale to prepay the Loans as and to the extent required by Section
2.13(c)(v);
(h) the U.S. Borrower or any Subsidiary may make any Acquisition that is a
Permitted Acquisition or any Investment that is not prohibited by the terms
hereof;
(i) so long as no Event of Default has occurred and is continuing, or would
result therefrom, any Restricted Subsidiary other than the EMEA Borrower may
dissolve, liquidate or wind up its affairs (x) if the U.S. Borrower determines
in good faith that such dissolution, liquidation or winding up is in the best
interests of the Credit Parties taken as a whole and (y) so long as, if such
Restricted Subsidiary is a Guarantor, the assets or business of such Restricted
Subsidiary shall be transferred to, or otherwise owned and conducted by, a
Credit Party;
(j) Ordinary Course Dispositions;
123



--------------------------------------------------------------------------------



(k) the settlement, termination or unwinding of any Hedging Obligations or
Permitted Equity Derivative; and
(l) dispositions of Equity Interests in any Subsidiary prior to the time such
Subsidiary becomes a wholly-owned Subsidiary, in each case pursuant to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or the exercise of warrants, options or other securities convertible into
or exchangeable for the Equity Interests of such Subsidiary, so long as such
rights, plans, warrants, options or other securities were not entered into or
issued in connection with or in contemplation of such person becoming a
Subsidiary.
Section 7.03 Liens
. No Credit Party will, nor will any Credit Party permit its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of such Credit Party or such
Restricted Subsidiary whether now owned or hereafter acquired, except that the
foregoing shall not apply to:
(a) any Standard Permitted Lien;
(b) Liens in existence on the Closing Date that are listed in Schedule 7.03
hereto and any renewals or extensions thereof; provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.04(b), and (iii) the direct or
any contingent obligor with respect thereto is not changed;
(c) Liens securing Indebtedness permitted pursuant to Section 7.04(c); provided,
that (i) any such Liens attach only to the property being financed pursuant to
such Indebtedness, (ii) do not encumber any other property of any Credit Party
or their Restricted Subsidiaries, (iii) the principal amount of the Indebtedness
secured by any such Lien shall not exceed the cost of the property secured by
such Lien, and (iv) the principal amount of such Indebtedness is not increased
and such Indebtedness is not secured by any additional assets;
(d) any Lien granted to the Administrative Agent securing any of the Obligations
or any other Indebtedness of the Credit Parties under the Loan Documents or any
Indebtedness under any Secured Hedge Agreement or Secured Cash Management
Agreement;
(e) Liens in respect of Permitted Receivables Financings permitted pursuant to
Section 7.04(h);
(f) Liens on cash collateral and certificates of deposit securing Indebtedness
permitted pursuant to Section 7.04(q) in an amount not to exceed $1,000,000 at
any time;
(g) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary), in each case, on or after the Closing Date (provided
that (x) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (y) such Lien does not extend to or
cover any assets or property other than the assets or property subject to such
Lien prior to the date such assets or property is acquired or such Person
becomes a Restricted Subsidiary, as applicable, and (z) to the extent such Lien
is securing indebtedness, such secured indebtedness is otherwise permitted to be
incurred pursuant to Section 7.04;
(h) the Microsoft Permitted Liens and Key Customer Liens existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary;
provided that, in the case of the Microsoft Hibernia Atlantic Liens, at all
times on or after the date that is 150 days after the Closing Date (or such
later date as agreed to by the Administrative Agent in its reasonable
discretion), the Microsoft Hibernia Atlantic Liens shall, pursuant to the terms
of an Agreed Customer Lien Subordination Agreement, be subordinated to the Liens
granted pursuant to the Loan Documents (it being acknowledged that Microsoft may
require that the Administrative Agent, and the Administrative Agent hereby
agrees to, enter into an Agreed Customer NDA in connection therewith); provided,
further, that, in the case of any Key Customer Lien, (x)
124



--------------------------------------------------------------------------------



such Lien was not created in contemplation of the Target Acquisition or such
Person becoming a Restricted Subsidiary, (y) such Lien does not extend to or
cover any assets or property other than that reasonably related to the
commercial arrangement with such Key Customer and (z) if such Lien is
subordinated immediately prior to the Closing Date, such Lien shall continue to
be subordinated after the Closing Date;
(i) Liens securing Indebtedness permitted pursuant to Sections 7.04(l) and (s);
(j) Liens on the Collateral owned by any U.S. Credit Party securing Junior Lien
Indebtedness permitted pursuant to Section 7.04(k);
(k) other Liens of the U.S. Borrower and its Restricted Subsidiaries in an
aggregate outstanding principal amount not to exceed the greater of (x)
$40,000,000 and (y) an amount equal to 7.5% of Pro Forma EBITDA for the most
recently ended Testing Period; and
(l) Liens on any Equity Interests of Unrestricted Subsidiaries.
Section 7.04 Indebtedness. No Credit Party will, nor will any Credit Party
permit any of its Restricted Subsidiaries to, contract, create, incur, assume or
suffer to exist any Indebtedness of the Credit Parties or any of their
respective Restricted Subsidiaries, except:
(a) Indebtedness incurred under this Agreement and the other Loan Documents;
(b) the Indebtedness existing on the Closing Date and set forth on Schedule 7.04
hereto and any Permitted Refinancing thereof;
(c) Indebtedness of the Credit Parties and their Restricted Subsidiaries
incurred to finance the acquisition, construction, repair, replacement or
improvement of any fixed or capital assets, including Capitalized Lease
Obligations and Purchase Money Indebtedness (and including any such Indebtedness
that is assumed in connection with a Permitted Acquisition) in an aggregate
amount at any one time outstanding not to exceed the greater of (x) $120,000,000
and (y) an amount equal to 20% of Pro Forma EBITDA for the most recently ended
Testing Period;
(d) Indebtedness of Non-Credit Parties in an aggregate amount at any one time
outstanding not to exceed the greater of (x) $60,000,000 and (y) an amount equal
to 10% of Pro Forma EBITDA for the most recently ended Testing Period;
(e) any intercompany loans (i) made by the U.S. Borrower or any of its
Restricted Subsidiaries to the U.S. Borrower or any of its Restricted
Subsidiaries, as applicable, to the extent existing on the Closing Date
(provided that such intercompany loans were not incurred in connection with the
Transactions), (ii) made by any Non-Credit Party to any other Non-Credit Party,
(iii) made by any U.S. Credit Party to any other U.S. Credit Party, (iv) made by
any Credit Party to any U.S. Credit Party, (v) made by any EMEA Credit Party to
any other EMEA Credit Party, (vi) made by any U.S. Credit Party to any EMEA
Credit Party in an aggregate principal amount not to exceed the greater of (x)
$125,000,000 and (y) an amount equal to 25% of Pro Forma EBITDA for the most
recently ended Testing Period, and (vii) made by a Credit Party to any
Non-Credit Party in an aggregate principal amount at any time outstanding not to
exceed the greater of (x) $60,000,000 and (y) an amount equal to 10% of Pro
Forma EBITDA for the most recently ended Testing Period; provided that all such
intercompany loans are subject to the Intercompany Subordination Agreement;
(f) (i) Indebtedness of the U.S. Borrower and its Subsidiaries under Hedge
Agreements; provided that such Hedge Agreements have been entered into in the
ordinary course of business and not for speculative purposes and (ii)
Indebtedness consisting of obligations under any Permitted Equity Derivatives;
(g) Indebtedness constituting Guaranty Obligations permitted by Section 7.05;
125



--------------------------------------------------------------------------------



(h) Indebtedness in connection with Permitted Receivables Financings in an
aggregate amount at any one time outstanding not to exceed the greater of (x)
$60,000,000 and (y) an amount equal to 10% of Pro Forma EBITDA for the most
recently ended Testing Period;
(i) unsecured Indebtedness; provided that (i) no Event of Default (or, in the
case of debt incurred or assumed in connection with a Limited Condition
Acquisition, no Specified Event of Default) shall exist and be continuing at the
time such Indebtedness is assumed or incurred or would result therefrom, (ii) on
a Pro Forma Basis immediately after giving effect to the assumption or
incurrence of such Indebtedness and any related transactions, the Consolidated
Total Net Leverage Ratio does not exceed 6.00:1.00 (excluding, solely for the
purposes of this calculation, the cash proceeds of any such Indebtedness being
incurred at such time), (iii) the final maturity of such Indebtedness shall not
be earlier than 91 days after the latest Term Loan Maturity Date then in effect
and (iv) the weighted average life to maturity of such Indebtedness shall not be
shorter than 91 days after the weighted average life to maturity of any
outstanding Term Loans; provided that (x) the aggregate outstanding principal
amount of Incremental Equivalent Debt and Indebtedness incurred pursuant to this
Section 7.04(i) of the Non-U.S. EMEA Credit Parties (or any of them) shall not
exceed the EMEA Ratio Debt Cap and (y) the amount of such Indebtedness incurred
by Non-Credit Parties shall not exceed $25,000,000 in the aggregate at an time
outstanding;
(j) Indebtedness arising from agreements of any Credit Party or any of their
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price, working capital adjustments or similar adjustments (including earn-out
obligations), in each case, whether or not evidenced by a note, and incurred or
assumed in connection with the Target Acquisition, any Permitted Acquisition or
any Asset Sale or Investment permitted under this Agreement (any such
obligations, “Deferred Acquisition Obligations”);
(k) other Indebtedness of the U.S. Borrower and its Restricted Subsidiaries in
an aggregate outstanding principal amount not to exceed the greater of (x)
$120,000,000 and (y) an amount equal to 20% of Pro Forma EBITDA for the most
recently ended Testing Period;
(l) Incremental Equivalent Debt;
(m) Indebtedness incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
ordinary course of business;
(n) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Deposit Accounts to the extent incurred in the
ordinary course of business;
(o) Indebtedness consisting of obligations to make payments and/or promissory
notes issued by any Credit Party to finance the purchase or redemption of Equity
Interests of the U.S. Borrower to the extent the applicable Restricted Payment
is not permitted by Section 7.06(d)(B); provided that any such Indebtedness
shall be subject to the maximum cash consideration set forth in Section
7.06(d)(B);
(p) obligations in respect of surety, stay, customs and appeal bonds, bid or
performance bonds and performance and completion guaranties and obligations of a
like nature (including letters of credit related thereto), worker’s compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance obligations, trade contracts, governmental
contracts and leases, in each case incurred in the ordinary course of business
and not in connection with the borrowing of money;
(q) reimbursement obligations with respect to (x) the letters of credit existing
on the Closing Date and set forth on Schedule 7.04(q) hereto and (y) banker
acceptances, bank guarantees or other similar instruments or obligations
incurred in the ordinary course of business;
(r) (i) the 2024 Notes outstanding on the Closing Date and (ii) any Permitted
Refinancing thereof;
126



--------------------------------------------------------------------------------



(s) to the extent constituting Indebtedness, deposits and advance payments
received from customers in the ordinary course of business consistent with past
practices;
(t) Indebtedness (including any guaranties) incurred in connection with granting
any IRU or entering into similar arrangements conveying capacity, including put
rights granted in connection therewith;
(u) non-cash accruals of interest, accretion or amortization of original issue
discount and/or pay-in-kind interest with respect to Indebtedness permitted
under this Section 7.04;
(v) Indebtedness arising by operation of law as a result of the existence of a
fiscal unity (fiscale eenheid) for Dutch corporate income tax purposes between
Restricted Subsidiaries incorporated in the Netherlands;
(w) Indebtedness of any Restricted Subsidiary incorporated in the Netherlands
pursuant to a declaration of joint and several liability in respect of another
Restricted Subsidiary used for the purpose of Section 2:403 of the Dutch Civil
Code (and any residual liability under such declaration arising pursuant to
Section 2:404(2) of the Dutch Civil Code);
(x) unsecured Indebtedness assumed in connection with a Permitted Acquisition or
other permitted Investment under this Agreement; provided that (i) no Event of
Default (or, in the case of debt incurred or assumed in connection with a
Limited Condition Acquisition, no Specified Event of Default) shall exist and be
continuing at the time such Indebtedness is assumed or would result therefrom,
(ii) such Indebtedness was not incurred in contemplation of or in connection
with such Permitted Acquisition and (iii) on a Pro Forma Basis immediately after
giving effect to the assumption or incurrence of such Indebtedness and any
related transactions, the Consolidated Total Net Leverage Ratio does not exceed
6.00:1.00.
(y) reimbursements owed to officers, directors, managers, consultants and
employees of the U.S. Borrower or any Restricted Subsidiary for business
expenses of the U.S. Borrower or any Restricted Subsidiary in the ordinary
course of business;
(z) Indebtedness under daylight borrowing facilities incurred in connection with
any refinancing of Indebtedness (including by way of set-off or exchange) so
long as any such Indebtedness is repaid within three (3) days of the date on
which such Indebtedness is incurred;
(aa) Indebtedness incurred in the ordinary course of business as a result of the
operation of capitalized property leases which relate to data centers and/or
points of presences only;
(bb) Indebtedness under any agreement in relation to the provision of fiber
cable or duct incurred in the ordinary course of business that has the
commercial effect of a trade creditor arrangement but which is treated as a
finance lease for accounting purposes; and
(cc) any Indebtedness incurred in relation to any part time worker arrangements
in accordance with the German Old-Age Employee Part Time Act
(Altersteilzeitgesetz) pursuant to section 7(b) of book IV of the German Social
Act (Sozialgeetzbuch).
Section 7.05 Investments and Guaranty Obligations. No Credit Party will, nor
will any Credit Party permit any of its Restricted Subsidiaries to, directly or
indirectly, (i) make or commit to make any Investment or (ii) be or become
obligated under any Guaranty Obligations, except:
(a) Investments by the U.S. Borrower or any of its Restricted Subsidiaries in
cash, Cash Equivalents or Investment Grade Securities;
(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;
127



--------------------------------------------------------------------------------



(c) the U.S. Borrower and its Restricted Subsidiaries may acquire and hold
receivables and similar items owing to them in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;
(d) any Permitted Creditor Investment;
(e) loans and advances to officers, directors, consultants, managers and
employees for business-related travel expenses, moving expenses, costs of
replacement homes, business machines or supplies, automobiles and other similar
expenses, in each case incurred in the ordinary course of business, provided the
aggregate outstanding amount of all such loans and advances shall not exceed
$5,000,000 at any time;
(f) Investments existing as of the Closing Date and described on Schedule 7.05
hereto;
(g) any Guaranty Obligations of the Credit Parties or any of their respective
Restricted Subsidiaries in favor of the Secured Creditors pursuant to the Loan
Documents;
(h) Investments of the U.S. Borrower and its Restricted Subsidiaries in Hedge
Agreements permitted to be entered into pursuant to this Agreement;
(i) Investments (A) of the U.S. Borrower or any of its Restricted Subsidiaries
in any Subsidiary existing as of the Closing Date (including in connection with
the Transactions), (B) of the U.S. Borrower or any of its Restricted
Subsidiaries in any U.S. Credit Party made after the Closing Date, (C) of any
Non-U.S. EMEA Credit Party in any other Credit Party made after the Closing
Date, (D) of any Non-Credit Party in any other Non-Credit Party, (E) of (x) U.S.
Credit Parties in Non-U.S. EMEA Credit Parties or (y) of Credit Parties in
Non-Credit Parties, in each case under this clause (E) either (I) constituting
intercompany loans permitted by Section 7.04(e) or (II) in an aggregate amount
not to exceed the greater of (x) $100,000,000 and (y) an amount equal to 20% of
Pro Forma EBITDA for the most recently ended Testing Period and (F) any transfer
pricing arrangements constituting Investments as in existence on the Closing
Date and any other transfer pricing arrangements consistent with past practice;
(j) Investments of any Non-Credit Party in any other Restricted Subsidiary of
the U.S. Borrower;
(k) intercompany loans and advances permitted by Section 7.04(e);
(l) Permitted Acquisitions;
(m) any Guaranty Obligation incurred by any Credit Party with respect to
Indebtedness of another Credit Party that is permitted by Section 7.04;
(n) Investments arising as a result of Permitted Receivables Financings;
(o) so long as no Event of Default has occurred and is continuing or would
result therefrom on a Pro Forma Basis, Investments by the U.S. Borrower or any
of its Restricted Subsidiaries in an aggregate amount, as valued at cost at the
time each such Investment is made and including all related commitments for
future advances, not exceeding the Available Amount immediately prior to the
time of the making of any such Investment;
(p) Investments constituting deposits made in connection with the purchase of
goods or services in the ordinary course of business;
(q) Investments consisting of promissory notes and other non-cash consideration,
in each case received in connection with Asset Sales permitted by Section 7.02;
provided that, subject to the Agreed Security Principles, the applicable Credit
Party complies with the requirements of the Security Documents of which it is a
party with respect to any such promissory notes or other instruments;
128



--------------------------------------------------------------------------------



(r) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(s) advances of payroll payments to employees in the ordinary course of
business;
(t) Investments represented by Permitted Bond Hedge Transactions;
(u) Investments in connection with the Transactions;
(v)  any Guaranty Obligation or indemnity securing liabilities to part-time
retirees (Altersteilzeit); and
(w) any guarantee incurred in relation to any part time worker arrangements in
accordance with the German Old-Age Employee Part Time Act (Altersteilzeitgesetz)
or sections 7(b), 7(e) of book IV of the German Social Act (Sozialgesetzbuch
IV).
Section 7.06 Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Restricted Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except:
(a) the U.S. Borrower or any of its Restricted Subsidiaries may declare and pay
or make Capital Distributions that are payable solely in additional shares of
its common stock (or warrants, options or other rights to acquire additional
shares of its common stock) so long as no Change of Control would result
therefrom;
(b) (i) any Restricted Subsidiary of the U.S. Borrower may declare and pay or
make Capital Distributions to the U.S. Borrower or any other Credit Party, and
(ii) any Non-Credit Party may declare and pay or make Capital Distributions to
any other Non-Credit Party, the U.S. Borrower or any other Credit Party;
(c) dividends and other distributions by any Restricted Subsidiary to the
Applicable Borrower in order to fund the consolidated or combined federal,
foreign, state and local income taxes payable by the Applicable Borrower on
behalf of an affiliated group filing consolidated or combined returns which
includes the Applicable Borrower;
(d) (A) any Restricted Subsidiary may make distributions to the U.S. Borrower in
the amount required for the Borrower to pay franchise, income and other taxes
owing by it and (B) the U.S. Borrower may, unless an Event of Default has
occurred and is continuing, make distributions to effect any repurchase,
redemption, acquisition, cancellation or other retirement for value of the
Equity Interests in the U.S. Borrower or its Restricted Subsidiaries or to
effect the termination of options to purchase Equity Interests of the U.S.
Borrower, in each instance, held by a former or current directors, officers and
employees (or their estates, spouses or former spouses) of the U.S. Borrower or
any of its Restricted Subsidiaries (x) upon their death, disability, retirement
or termination of employment for a maximum cash consideration under this
subclause (B)(x) not to exceed the greater of (i) $10,000,000 and (ii) an amount
equal to 2.50% of Pro Forma EBITDA for the most recently ended Testing Period in
any fiscal year (which amount under this subclause (B)(x) may, if unused in any
fiscal year, be used in subsequent fiscal years)or (y) for the purpose of paying
taxes due and payable by such employees on account of stock owned by such
employees under the U.S. Borrower’s employee incentive plan;
(e) Restricted Payments arising as a result of Permitted Receivables Financings;








129



--------------------------------------------------------------------------------



(f) the U.S. Borrower and its Restricted Subsidiaries may make additional
Restricted Payments, in an aggregate amount not to exceed, during the term of
this Agreement, the greater of (x) $100,000,000 and (ii) an amount equal to 20%
of Pro Forma EBITDA for the most recently ended Testing Period ;
(g) the U.S. Borrower and its Restricted Subsidiaries may make additional
unlimited Restricted Payments, so long as (x) no Event of Default has occurred
and is continuing and (y) the U.S. Borrower shall be in compliance on a Pro
Forma Basis with a Consolidated Total Net Leverage Ratio of not more than 3.00
to 1.00;
(h) the U.S. Borrower and its Restricted Subsidiaries may make additional
Restricted Payments in an aggregate amount not to exceed the Available Amount
immediately prior to the time of the making of such Restricted Payment;
provided, that (x) no Event of Default shall exist and be continuing at the time
of the making of such Restricted Payment or would result therefrom and (y) the
U.S. Borrower shall be in compliance with a Consolidated Total Net Leverage
Ratio of not more than 4.00:1.00 on a Pro Forma Basis;
(i) payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness, other than payments
in respect of any Subordinated Indebtedness or Junior Lien Indebtedness
prohibited by the subordination provisions thereof;
(j) Restricted Payments of Deferred Acquisition Obligations permitted under
Section 7.04(j);
(k) the repurchase of Equity Interests (i) deemed to occur upon the exercise of
options, warrants or other convertible securities to the extent that such Equity
Interests represent all or a portion of the exercise price thereof and
(ii) deemed to occur upon the withholding of a portion of Equity Interests
granted or awarded to any current or former officer, director, manager, employee
or consultant to pay for taxes payable by such Person in connection with such
grant or award (or the vesting thereof);
(l) the payment of cash in lieu of fractional Equity Interests pursuant to the
exchange or conversion of any exchangeable or convertible securities; and
(m) Restricted Payments in connection with the Transactions.
Section 7.07 Financial Covenant. During the Revolving Facility Specified
Provisions Period, except with the written consent of the Required Revolving
Lenders:
(a) Beginning with the first full fiscal quarter after the Closing Date, solely
during any fiscal quarter in which the Aggregate Revolving Facility Exposure
exceeds 30% of the Total Revolving Commitment (excluding (i) undrawn Letters of
Credit up to $20,000,000 and (ii) Letters of Credit that are Cash Collateralized
or backstopped in full by other letters of credit), the U.S. Borrower will not
permit the Consolidated Net Secured Leverage Ratio, on a Pro Forma Basis, to be
greater than the maximum ratio specified below opposite such fiscal quarter:

Fiscal Quarter EndingMaximum RatioSeptember 30, 20186.50:1.00December 31,
20186.50:1.00March 31, 20196.50:1.00June 30, 20196.50:1.00September 30,
20196.50:1.00December 31, 20196.50:1.00March 31, 20206.50:1.00June 30,
20206.50:1.00September 30, 20206.25:1.00

130



--------------------------------------------------------------------------------




December 31, 20206.25:1.00March 31, 20215.50:1.00June 30, 20215.00:1.00September
30, 20215.00:1.00December 31, 20214.50:1.00March 31, 20224.50:1.00June 30, 2022
and thereafter4.25:1.00

(b) As a condition to the consent of the Required Revolving Lenders to Amendment
No. 1, which amended the maximum Consolidated Net Secured Leverage Ratio levels
for each fiscal quarter ending September 30, 2019 through December 31, 2020 (as
set forth in the table in paragraph (a) above), the Borrowers agree for the
benefit of the Revolving Lenders that, notwithstanding any other provision of
this Agreement, from and after the Amendment No. 1 Effective Date and until the
Compliance Certificate for the fiscal quarter of the U.S. Borrower ending March
31, 2021 has been delivered pursuant to Section 6.01(c), no Credit Party will,
nor will any Credit Party permit any of its Restricted Subsidiaries to, do any
of the following:
(i) declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment pursuant to Section 7.06(f), (g) or (h);
(ii) designate any Subsidiary as, or make, directly or indirectly, any
Investment in, any Unrestricted Subsidiary;
(iii) make, directly or indirectly, any Investment pursuant to Section 7.05(l)
or (o), unless, immediately prior to and immediately after giving effect to such
Investment (and all other transactions occurring on such date) on a Pro Forma
Basis, Liquidity shall be not less than $250,000,000; provided that the
limitation in this clause (iii) will not apply to the acquisition by the U.S.
Borrower, indirectly, of all of the outstanding shares in the capital of KPN
Eurorings B.V., a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the laws of the Netherlands,
whose registered office (statutaire zetel) is in The Hague and whose office
address is: Maanplein 55, 2516 CK The Hague, the Netherlands; or


(iv) incur Indebtedness in reliance on clause (A) of the definition of
“Incremental Facility Maximum Amount” in an aggregate amount from and after the
Amendment No. 1 Effective Date in excess of (x) $300,000,000 minus (y) the
aggregate amount of Indebtedness incurred by the U.S. Borrower or any of its
Restricted Subsidiaries or committed by Lenders to the U.S. Borrower and/or its
Restricted Subsidiaries in reliance on such clause (A) prior to the Amendment
No. 1 Effective Date (which amount in this subclause (y) is $50,000,000);


provided, that it is understood and agreed, for the avoidance of doubt, that
failure to comply with any limitation set forth in clauses (i) through (iv)
above shall be a Financial Covenant Event of Default.


Section 7.08 Limitation on Certain Restrictive Agreements. No Credit Party will,
nor will any Credit Party permit any of its Restricted Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Restricted Subsidiaries to create, incur or
suffer to exist any Lien upon any of its property or assets as security for
Indebtedness, or (b) the ability of any such Credit Party or any such Restricted
Subsidiary to make Capital Distributions or any other interest or participation
in its profits owned by any Credit Party or any Restricted Subsidiary, or pay
any Indebtedness owed to any Credit Party or any Restricted Subsidiary, or to
make loans or advances to any Credit Party or any Restricted Subsidiary, or
transfer any of its property or assets to any Credit Party or any Restricted
Subsidiary, except for such restrictions existing under or by reason of (i)
applicable law, (ii) this Agreement and the other Loan Documents, (iii)
customary provisions restricting subletting, assignments or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
granted to customers in the ordinary course of business (provided that such
restrictions are limited to the property or assets
131



--------------------------------------------------------------------------------



secured by such liens or the property or assets subject to such leases, license,
joint venture agreements or similar agreements, as the case may be), (iv)
customary provisions restricting the transfer or further encumbering of assets
subject to Liens permitted under Section 7.03(c), (v) customary restrictions
affecting only a Restricted Subsidiary of the U.S. Borrower under any agreement
or instrument governing any of the Indebtedness of a Credit Party permitted
pursuant to Section 7.04, (vi) restrictions affecting any Non-Credit Party under
any agreement or instrument governing any Indebtedness of such Non-Credit Party
permitted pursuant to Section 7.04, and customary restrictions contained in
“comfort” letters and guarantees of any such Indebtedness, (vii) any document
relating to Indebtedness secured by a Lien permitted by Section 7.03, insofar as
the provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, (viii) any Operating Lease or Capital Lease, insofar as the
provisions thereof limit grants of a security interest in, or other assignments
of, the related leasehold interest to any other Person, (ix) restrictions
contained in any Permitted Receivables Document with respect to any Special
Purpose Receivables Subsidiary, (x) any restrictions existing on the date hereof
and set forth on Schedule 7.08, (xi) the 2024 Notes Indenture, all agreements
executed in connection therewith and any Permitted Refinancing thereof, and
(xii) any restrictions existing at the time any Subsidiary becomes a Subsidiary
of the U.S. Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the U.S. Borrower.
Section 7.09 Transactions with Affiliates. No Credit Party will, nor will any
Credit Party permit any of its Restricted Subsidiaries to, enter into any
transaction or series of transactions with any Affiliate (other than, in the
case of the U.S. Borrower, any of its Restricted Subsidiaries, and, in the case
of a Restricted Subsidiary, the U.S. Borrower or another Restricted Subsidiary)
other than in the ordinary course of business and pursuant to the reasonable
requirements of such Credit Party’s or such Restricted Subsidiary’s business and
upon fair and reasonable terms no less favorable to such Credit Party or such
Restricted Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate, except (i) provision of
services outside the United States and sales of goods to an Affiliate for use or
distribution outside the United States in each case that in the good faith
judgment of the Credit Parties substantially complies with any applicable legal
requirements of the Code, (ii) transactions pursuant to any Permitted
Receivables Financing, (iii) the lease of real property between and among the
U.S. Borrower and its Subsidiaries or between and among any Subsidiary of the
U.S. Borrower and any other Subsidiary, in each case consistent with past
practice or (iv) agreements and transactions with and payments to officers,
directors, employees and shareholders that are either (A) entered into in the
ordinary course of business and not prohibited by any of the other provisions of
this Agreement, or (B) entered into outside the ordinary course of business,
approved by the directors or shareholders of the U.S. Borrower, and not
prohibited by any of the other provisions of this Agreement or in violation of
any law, rule or regulation.
Section 7.10 Modification of Certain Agreements.
(a) No Credit Party will amend, modify, supplement, waive or otherwise change,
or consent or agree to any amendment, modification, supplement, waiver or other
change to, or enter into any forbearance from exercising any rights with respect
to the terms or provisions contained in any Credit Party’s Organizational
Documents that would reasonably be expected to adversely affect the
Administrative Agent and the Lenders in any material respect.
(b) No Credit Party will, nor shall it permit any of its Restricted Subsidiaries
to, amend, modify, supplement, waive or otherwise change, or consent or agree to
any amendment, modification, supplement, waiver or other change to, or enter
into any forbearance from exercising any rights with respect to the terms or
provisions contained in any Subordinated Debt Document or Junior Lien Debt
Document governing or evidencing Subordinated Indebtedness or Junior Lien
Indebtedness, as applicable, that constitutes Material Indebtedness (other than
any amendment, modification, supplement, waiver or other change (x) which does
not adversely affect the Administrative Agent or the Lenders in any material
respect or (y) for which no fee is payable to the holders of such Subordinated
Indebtedness or Junior Lien Indebtedness, as applicable, and that (i) extends
the maturity or reduces the amount of any repayment, prepayment or redemption of
the principal of such Subordinated Indebtedness or Junior Lien Indebtedness, as
applicable, (ii) reduces the rate or extends any date for payment of interest,
premium (if any) or fees payable on such Subordinated Indebtedness or Junior
Lien Indebtedness, as applicable or (iii) makes the covenants, events of default
or remedies in such Subordinated Debt Documents or Junior Lien Debt Document, as
applicable, less restrictive on any applicable Credit Party).
132



--------------------------------------------------------------------------------



Section 7.11 Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws.
(a) No Credit Party nor any of their respective Subsidiaries is specifically
targeted by or shall be in violation of any U.S. law, regulation, or list of any
government agency (including the Specially Designated Nationals and Blocked
Persons List, the Sectoral Sanctions Identifications List and the Foreign
Sanctions Evaders (FSE) List maintained by OFAC, Executive Order No. 13224 or
the USA Patriot Act) or other foreign law, regulation or list of any government
agency applicable to it (including the Consolidated List of Financial Sanctions
Targets maintained by Her Majesty’s Treasury, the “Consolidated list of persons,
groups and entities subject to EU financial sanctions” maintained by the
European Union External Action Service and the annexes to Regulation (EU) No.
833/2014 (as amended) maintained by the European Union) that prohibits or limits
the conduct of business with or the receiving of funds, goods or services to or
for the benefit of certain Persons specified therein or that prohibits or limits
any Lender or LC Issuer from making any advance or extension of credit to the
Applicable Borrower or from otherwise conducting business with such Borrower or
any other Credit Party.
(b) The Borrowers will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any of
their respective Subsidiaries, joint ventures, partners or other Persons, (i) to
fund any unlawful activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, (ii) in any other manner that would result in a
violation of Sanctions by any Person or (iii) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.
(c) Notwithstanding anything to the contrary, this Section 7.11 shall not be
interpreted or applied to any Credit Party with its seat in Germany to the
extent that the obligations under this Section 7.11 would violate or expose such
Credit Party or any directors, officer or employee thereof to any liability
under any anti-boycott or blocking law, regulation or statute that is in force
from time to time in the Federal Republic of Germany or the European Union and
applicable to such entity (including without limitation EU Regulation (EC)
2271/96 and Section 7 of the German Foreign Trade Ordinance (Verordnung zur
Durchführung des Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV)).
Section 7.12 Fiscal Year
. No Credit Party shall, nor shall it permit any of its Restricted Subsidiaries
to, change its fiscal year end from December 31.
Section 7.13 2020 EMEA Term Loan Covenant
. During the 2020 EMEA Term Covenant Period, except with the written consent of
(i) the Required Revolving Lenders and (ii) the Required 2020 EMEA Term Lenders
(or in the case of clause (b) below, all 2020 EMEA Term Lenders), the Borrowers
agree for the benefit of the Revolving Lenders and the 2020 EMEA Term Lenders,
that, notwithstanding any other provision of this Agreement:
(a) no Credit Party will, nor will any Credit Party permit any of its Restricted
Subsidiaries to:
(i) violate Sections 7.07(b)(i), (b)(ii) or (b)(iii) (whether or not such
provisions are in effect as a result of the delivery of the Compliance
Certificate for the fiscal quarter of the U.S. Borrower ending March 31, 2021,
and without giving effect to any amendments, waivers or other modifications to
such provisions or the provisions referenced therein following the Amendment No.
2 Effective Date); or
(ii) incur Indebtedness which is (x) secured on a pari passu basis with the
Liens securing all or any portion of the EMEA Facility Obligations in reliance
on Section 2.17 or Section 7.04(l) or (y) incurred by a Non-Credit Party in
reliance on Section 7.04(d), Section 7.04(k) or Section 7.04(l), other than (A)
an aggregate amount of such Indebtedness described in clauses (x) and (y) from
and after the Amendment No. 2 Effective Date not in excess of $50,000,000 and
(B) in the case of clause (y), Indebtedness owed by a Non-Credit Party to a
Credit Party;
133



--------------------------------------------------------------------------------



(b) not later than the fifth (5th) Business Day following the receipt of any
Excess Asset Sale Proceeds, the EMEA Borrower shall prepay the principal amount
of EMEA Term Loans in an aggregate amount at least equal to its Applicable
Prepayment Portion of such Excess Asset Proceeds; provided that, if the EMEA
Borrower notifies the Administrative Agent that it intends to reinvest all or a
portion of such Net Cash Proceeds in long-term assets useful in the business
within 30 days following receipt of such Net Cash Proceeds, then no such
prepayment shall be required; provided, however, that, if by the deadline
specified in the immediately preceding proviso, any portion of such Excess Asset
Sale Proceeds has not been so reinvested, the EMEA Borrower shall prepay the
principal amount of EMEA Term Loans to the extent required above and as provided
in Section 2.13(d); and
(c) not later than 60 days after the Amendment No. 2 Effective Date, unless
extended by the Administrative Agent in its reasonable discretion upon the
request of any Credit Party, the Non-U.S. EMEA Credit Parties shall deliver to
the Administrative Agent the documents listed on Schedule 2 to Amendment No. 2,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent.
It is understood and agreed, for the avoidance of doubt, that (x) the failure to
comply with any covenant set forth in clauses (a) through (c) above during the
2020 EMEA Term Covenant Period shall be a 2020 EMEA Term Covenant Event of
Default and (y) this Section 7.13 shall automatically terminate and cease to
have any effect immediately upon the end of the 2020 EMEA Term Covenant Period.
Section 7.14 Additional Covenants. Except with the written consent of (i) solely
during the Revolving Facility Specified Provisions Period, the Required
Revolving Lenders in the case of clauses (a), (b), (c) or (e) below and (ii) the
Required Lenders, no Credit Party shall, nor shall any Credit Party permit any
of its Restricted Subsidiaries to:
(a) incur any Incremental Term Loans, Incremental Revolving Loans or Incremental
Equivalent Debt on or after the Amendment No. 3 Effective Date;
(b) make any payments of principal of the 2024 Notes prior to their scheduled
maturity (whether directly or by way of exchange, defeasance, covenant
defeasance or otherwise) in whole or in part, in cash, property, new
Indebtedness or securities or otherwise (other than by the issuance of Equity
Interests of the U.S. Borrower that are not Disqualified Equity Interests),
unless any such payment of principal constitutes a Permitted Refinancing or is
made with the proceeds of a Permitted Refinancing; or
(c) permit any Non-U.S. Subsidiary Guarantor or the EMEA Borrower to incur any
Indebtedness (directly or by providing any guaranty) on or after the Amendment
No. 3 Effective Date under Sections 7.04(d), (g) (or, in the case of any
guaranty, Section 7.05(m)), (h), (i), (l) or (r);
(d) violate Sections 7.07(b)(i), (b)(ii) or (b)(iii) (whether or not such
provisions are in effect as a result of the delivery of the Compliance
Certificate for the fiscal quarter of the U.S. Borrower ending March 31, 2021,
and without giving effect to any amendments, waivers or other modifications to
such provisions following the Amendment No. 3 Effective Date); or
(e) permit any Non-U.S. Subsidiary Guarantor or the EMEA Borrower to guarantee
any Indebtedness of any U.S. Credit Party on or after the Amendment No. 3
Effective Date unless the U.S. Loans are guaranteed by such Non-U.S. Subsidiary
Guarantor or the EMEA Borrower, as applicable.
ARTICLE VIII.
EVENTS OF DEFAULT


Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):
(a) Payments: any Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made (unless such payment is otherwise declined),
upon acceleration or otherwise) of any principal of the Loans; or (ii)
134



--------------------------------------------------------------------------------



default, and such default shall continue for five (5) or more days, in the
payment when due of any interest on the Loans, any Fees or any other Obligations
or any reimbursement obligation in respect of any Unpaid Drawing, or fail to
Cash Collateralize any Letter of Credit when required to do so hereunder; or
(b) Representations, etc.: any representation, warranty or statement made by any
Credit Party herein or in any other Loan Document or in any statement or
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect (without duplication as to any
materiality modifiers, qualifications, or limitations applicable thereto) on the
date as of which made, deemed made, or confirmed; or
(c) Certain Covenants: any Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in (1) Section
6.01(b) (solely with respect to the financial statements for the fiscal quarter
ending June 30, 2020), Sections 6.01(ad) – (f), orSection 6.01(j), Section
6.05(i), or Article VII of this Agreement (provided that (x) a Default as a
result of a breach of Section 7.07 (a “Financial Covenant Event of Default”)
shall not constitute an Event of Default with respect to any Term Loans unless
and until the Revolving Lenders have declared all amounts outstanding under the
Revolving Facility to be immediately due and payable and all outstanding
Revolving Commitments to be immediately terminated, in each case in accordance
with this Agreement and (y) a Default as a result of a breach of Section 7.13 (a
“2020 EMEA Term Covenant Event of Default”) shall not constitute an Event of
Default with respect to any Closing Date Term Loans unless and until (A) the
Revolving Lenders have declared all amounts outstanding under the Revolving
Facility to be immediately due and payable and all outstanding Revolving
Commitments to be immediately terminated and (B) the 2020 EMEA Term Lenders have
declared all outstanding 2020 EMEA Term Loans to be immediately due and payable,
in each case in accordance with this Agreement) or (2) Sections 6.04, 6.09,
6.10, or 6.15 of this Agreement and such default is not remedied for a period of
ten (10) days; or
(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge of
such default or (ii) the U.S. Borrower receiving written notice of such default
from the Administrative Agent or the Required Lenders (any such notice to be
identified as a “notice of default” and to refer specifically to this
paragraph); or
(e) Cross Default Under Other Agreements; Hedge Agreements: the U.S. Borrower or
any Significant Subsidiary shall (i) default in any payment with respect to any
Material Indebtedness (other than the Obligations), and such default shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) default in the
observance or performance of any agreement or condition relating to any Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of the U.S. Borrower or any Significant Subsidiary shall be
declared to be due and payable, or shall be required to be prepaid (other than
by a regularly scheduled required prepayment or redemption, prior to the stated
maturity thereof); provided that (x) this clause (e)(ii) shall not apply to
secured Indebtedness that becomes due and is actually paid as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale, transfer or repayment of Indebtedness is permitted hereunder and
(y) with respect to any Indebtedness which is convertible into Equity Interests
and permitted hereunder, the conversion of such Indebtedness into Equity
Interests in accordance with the terms thereof shall not constitute, for
purposes of this clause (e)(ii), an event or condition which would allow the
holder or holders of such Indebtedness to cause such Indebtedness to become due
prior to its stated maturity; or (iii) without limitation of the foregoing
clauses, default in any payment obligation under a Hedge Agreement, and such
default shall continue after the applicable grace period, if any, specified in
such Hedge Agreement or any other agreement or instrument relating thereto and
as a result of such payment default, “termination value” (as defined in such
Hedge Agreement) owed by such Credit Party is in excess of $50,000,000; or
135



--------------------------------------------------------------------------------



(f) Invalidity of Loan Documents: subject to the Legal Reservations and the
Non-U.S. Perfection Requirements, at any time after any Loan Document is
executed and delivered and for any reason other than as expressly permitted
hereunder or under such Loan Document or satisfaction in full of all the
Obligations, (i) such Loan Document or any material provision thereof shall
cease to be in full force and effect, or (ii) the U.S. Borrower or any of its
Subsidiaries shall assert that such Loan Document or any material provision
thereof is invalid; or
(g) Invalidity of Liens: subject to the Legal Reservations and the Non-U.S.
Perfection Requirements (i) any security interest or Lien purported to be
created by any Security Document shall cease to be in full force and effect
(other than (A) in accordance with the terms hereof and thereof or (B) in
connection with the satisfaction in full of the Obligations in accordance with
the terms hereof), or shall cease to give the Administrative Agent, for the
benefit of the applicable Secured Creditors, the Liens, rights, powers and
privileges in any Collateral having a fair market value, individually or in the
aggregate, in excess of $10,000,000, purported to be created and granted under
such Security Documents (including a perfected first priority security interest
in and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) other than to the extent resulting from (x)
an action by the Administrative Agent directly resulting in the execution or
filing of an erroneous UCC financing statement amendment, termination or
assignment or any other equivalent document in any jurisdiction of organization
of any Credit Party or any jurisdiction whose laws govern the provisions of
security interests in assets of such Credit Party or (y) the failure of the
Administrative Agent to maintain possession of any collateral delivered to the
Administrative Agent pursuant to and as required by the Loan Documents, or (ii)
the U.S. Borrower or any of its Subsidiaries shall assert that any security
interest or Lien purported to be created by any Security Document is invalid
(other than in accordance with the terms hereof and thereof); or
(h) Judgments: (i) one or more judgments, orders or decrees (or any settlement
of any claim that, if breached, would result in a judgment order or decree)
shall be entered against the U.S. Borrower or any Significant Subsidiary
involving a liability (other than a liability covered by insurance, as to which
the carrier has adequate claims paying ability and has not effectively reserved
its rights) of $50,000,000 or more in the aggregate for all such judgments,
orders, decrees and settlements for the U.S. Borrower and all Significant
Subsidiaries, and any such judgments or orders or decrees or settlements shall
not have been vacated, discharged or stayed or bonded pending appeal within 45
days (or such longer period, not in excess of 60 days, during which enforcement
thereof, and the filing of any judgment lien, is effectively stayed or
prohibited) from the entry thereof; or (ii) one or more judgments, orders,
decrees or settlements shall be entered against the U.S. Borrower or any
Significant Subsidiary involving a required divestiture of any material
properties, assets or business reasonably estimated to have a fair value in
excess of $50,000,000, and any such judgments, orders or decrees shall not have
been vacated, discharged or stayed or bonded pending appeal within 45 days (or
such longer period, not in excess of 60 days, during which enforcement thereof,
and the filing of any judgment lien, is effectively stayed or prohibited) from
the entry thereof; or
(i) Insolvency Event: any Insolvency Event shall occur with respect to the U.S.
Borrower the EMEA Borrower or any Significant Subsidiary; or
(j) ERISA Event, Non-U.S. Plan Event or Canadian Pension Plan Event: any ERISA
Event, Non-U.S. Plan Event or Canadian Pension Plan Event shall have occurred
and either (i) such event or events would reasonably be expected to have a
Material Adverse Effect or (ii) there shall result from any such event or events
the imposition of a Lien in excess of $50,000,000 on the assets of the U.S.
Borrower or any Significant Subsidiary; or
(k) Change of Control: if there occurs a Change of Control.
Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders (or, (x) if a Financial Covenant Event of
Default has occurred and is continuing, upon the written request of the Required
Revolving Lenders, and in such case only with respect to the Revolving
Commitments and any Letters of Credit or (y) if a 2020 EMEA Term Covenant Event
of Default has occurred and is continuing, upon the written request of (A) the
Required Revolving Lenders, and in such case
136



--------------------------------------------------------------------------------



the Administrative Agent shall implement the remedies described below only with
respect to the Revolving Commitments and any Letters of Credit or (B) the
Required 2020 EMEA Term Lenders, and in such case the Administrative Agent shall
implement the remedies described below only with respect to the 2020 EMEA Term
Loans), by written notice to the U.S. Borrower, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent or any
Lender to enforce its claims against the U.S. Borrower or any other Credit Party
in any manner permitted under applicable law:
(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;
(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Secured Hedge Agreement) owing hereunder and thereunder to be, whereupon the
same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the U.S.
Borrower;
(c) (i) terminate any Letter of Credit that may be terminated in accordance with
its terms and/or (ii) require the U.S. Borrower to Cash Collateralize all or any
portion of the LC Outstandings; or
(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;
provided that, if an Event of Default specified in Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.
Section 8.03 Application of Certain Payments and Proceeds
(a) All payments and other amounts received by the Administrative Agent or any
Lender through the exercise of remedies hereunder or under the other Loan
Documents from any U.S. Credit Party and all proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral pledged by the U.S. Credit
Parties shall, unless otherwise required by the terms of the other relevant Loan
Documents or by applicable law, be applied as follows:
(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;
(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;
(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;
(iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, (B) the amounts due to Secured Hedge Providers under Secured Hedge
Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice, (C) the amounts due to Cash Management
Banks under Secured Cash Management Agreements and (D) to the Administrative
Agent for the benefit of each LC Issuer to Cash Collateralize the Stated Amount
of outstanding Letters of Credit;


137



--------------------------------------------------------------------------------



(v) fifth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents, Secured Hedge Agreements and Cash
Management Banks that are then due and payable to the Secured Creditors, ratably
based upon the respective aggregate amounts of all such Obligations owing to
them on such date; and
(vi) finally, any remaining surplus after all of the Obligations have been paid
in full, to the U.S. Borrower or to whomsoever shall be lawfully entitled
thereto.
(b) All payments and other amounts received by the Administrative Agent or any
Lender through the exercise of remedies hereunder or under the other relevant
Loan Documents from any Non-U.S. EMEA Credit Party and all proceeds received by
the Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the EMEA Facility Collateral pledged by the
Non-U.S. EMEA Credit Parties shall, unless otherwise required by the terms of
the other relevant Loan Documents or by applicable law, be applied as follows:
(i) first, to the payment of that portion of the Non-U.S. EMEA Credit Party
Obligations constituting fees, indemnities and expenses and other amounts
(including attorneys’ fees and amounts due under Article III) payable to the
Administrative Agent in its capacity as such;
(ii) second, to the payment of that portion of the Non-U.S. EMEA Credit Party
Obligations constituting fees, indemnities and expenses (including attorneys’
fees and amounts due under Article III) payable to each Lender, ratably among
them in proportion to the aggregate of all such amounts;
(iii) third, to the payment of that portion of the Non-U.S. EMEA Credit Party
Obligations constituting accrued and unpaid interest on the EMEA Term Loan,
ratably among the Lenders in proportion to the aggregate of all such amounts;
(iv) fourth, pro rata to the payment of (A) that portion of the Non-U.S. EMEA
Credit Party Obligations constituting unpaid principal of the EMEA Term Loans,
ratably among the Lenders in proportion to the aggregate of all such amounts,
(B) the amounts due to Secured Hedge Providers by Non-U.S. EMEA Credit Parties
under Secured Hedge Agreements subject to confirmation by the Administrative
Agent that any calculations of termination or other payment obligations are
being made in accordance with normal industry practice, and (C) the amounts due
to Cash Management Banks by Non-U.S. EMEA Credit Parties under Secured Cash
Management Agreements;
(v) fifth, to the payment of all other Non-U.S. EMEA Credit Party Obligations of
the Non-U.S. EMEA Credit Parties owing under or in respect of the Loan
Documents, Secured Hedge Agreements and Cash Management Banks that are then due
and payable to the Secured Creditors, ratably based upon the respective
aggregate amounts of all such Non-U.S. EMEA Credit Party Obligations owing to
them by Non-U.S. EMEA Credit Parties on such date; and
(vi) finally, any remaining surplus after all of the Non-U.S. EMEA Credit Party
Obligations have been paid in full, to the EMEA Borrower or to whomsoever shall
be lawfully entitled thereto.
Notwithstanding the foregoing, consistent with Section 2.22, (i) no Non-U.S.
EMEA Credit Party shall be liable to pay or otherwise be liable, in whole or in
part, for principal, interest, fees and other obligations of the U.S. Borrower
or any U.S. Credit Party (including all U.S. Obligations) as a result of the
exercise of remedies by the Administrative Agent or any Lender under this
Section 8.03 or otherwise and (ii) no proceeds of Collateral of any Non-U.S.
EMEA Credit Party shall be applied to the obligations of the U.S. Borrower or
any U.S. Credit Party (including any U.S. Obligations).
The Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request in
writing, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
138



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this Agreement or any other Loan
Document it is understood and agreed that if the Obligations are accelerated as
a result of the occurrence and continuance of any Event of Default (including by
operation of law or otherwise), the prepayment premium set forth in Section
2.13(g) (the “Prepayment Premium”) determined as of the date of acceleration
will also be due and payable and will be treated and deemed as though the 2020
EMEA Term Loans were prepaid as of such date and shall constitute part of the
Obligations for all purposes herein. Any Prepayment Premium payable pursuant to
Section 2.13(g) shall be presumed to be equal to the liquidated damages
sustained by the 2020 EMEA Term Lenders as the result of the occurrence of the
2020 EMEA Prepayment Event, and the EMEA Borrower agrees that it is reasonable
under the circumstances currently existing. The Prepayment Premium, if any,
shall also be payable in the event the Obligations (and/or this Agreement) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE EMEA BORROWER HEREBY EXPRESSLY WAIVES THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH
ANY SUCH ACCELERATION. The EMEA Borrower expressly agrees that (A) the
Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel,
(B) the Prepayment Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made, (C) there has been a course of conduct
between 2020 EMEA Term Lenders and the EMEA Borrower giving specific
consideration in this transaction for such agreement to pay the Prepayment
Premium, (D) the EMEA Borrower shall be estopped hereafter from claiming
differently than as agreed to in this paragraph, (E) its agreement to pay the
Prepayment Premium is a material inducement to the 2020 EMEA Term Lenders, (F)
the Prepayment Premium represents a good faith, reasonable estimate of
liquidated damages (including without limitation a calculation of the lost
profits or other damages, and are a proportionate quantification of the actual
loss of the anticipated stream of interest payments upon an early prepayment or
acceleration of the 2020 EMEA Term Loans) of the 2020 EMEA Term Lenders and that
it would be impractical and extremely difficult to ascertain the actual amount
of damages to the 2020 EMEA Term Lenders or profits lost by the 2020 EMEA Term
Lenders as a result of such 2020 EMEA Prepayment Event for various reasons
(including, without limitation, because such damages would depend on, among
other things, (1) when the 2020 EMEA Term Lenders might otherwise be repaid and
(2) future changes in interest rates which are not readily ascertainable on the
Amendment No. 2 Effective Date), (G) to the extent it becomes due and payable in
accordance with the terms of this Agreement, the Prepayment Premium represents
additional consideration for providing the 2020 EMEA Term Loans, and (H) the
Prepayment Premium is not a penalty to punish the EMEA Borrower for their early
prepayment of the 2020 EMEA Term Loans or for the occurrence of any Event of
Default or acceleration.
ARTICLE IX.
THE ADMINISTRATIVE AGENT


Section 9.01 Appointment.
(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent to act as specified herein and in the other Loan Documents, and each such
Lender hereby irrevocably authorizes the Administrative Agent for such Lender
and exempt the Administrative Agent from the restrictions pursuant to
section 181 of the German Civil Code (Bürgerliches Gesetzbuch) to the extent
legally possible to it, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. The Administrative Agent
agrees to act as such upon the express conditions contained in this Article.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Loan Documents, nor any fiduciary
relationship with any Lender or LC Issuer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent. The provisions of
this Article IX are solely for the benefit of the Administrative Agent and the
Lenders, and no Credit Party shall have any rights as a third-party beneficiary
of any of the provisions hereof. In performing its functions and duties under
this Agreement, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Credit Parties or
any of their respective Subsidiaries.
139



--------------------------------------------------------------------------------



(b) Each Lender hereby further irrevocably authorizes the Administrative Agent
on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty Agreements, the
Security Documents, the Collateral and any other Loan Document. Each Lender
irrevocably authorizes the Administrative Agent to accept, for and on behalf of
the Lender, any parallel debt obligations with the Credit Parties pursuant to
which the Administrative Agent shall have its own, independent right to demand
payment of the amounts payable by each Credit Party in connection with the
Obligations. Subject to Section 11.12, without further written consent or
authorization from Lenders, the Administrative Agent may execute any documents
or instruments necessary to (i) release any Lien (x) encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which the Required Lenders (or such other Lenders as may
be required to give such consent under Section 11.12) have otherwise consented
or (y) upon the termination of the Commitments and the payment in full (other
than Hedging Obligations, Banking Services Obligations, contingent
indemnification obligations and unasserted expense reimbursement obligations) of
all Obligations and the expiration or termination of all Letters of Credit
(other than those that have been Cash Collateralized or backstopped),
(ii) subordinate any Lien (x) to the extent such subordination is expressly
permitted under this Agreement or (y) to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 11.12) have
otherwise consented, or (iii) release any Subsidiary Guarantor from a Guaranty
Agreement (w) if all of the Equity Interests of such Subsidiary Guarantor owned
by any Credit Party are sold in a sale permitted under the Loan Documents
(including pursuant to a waiver or consent), (x) if such Subsidiary Guarantor
becomes an Excluded Subsidiary in accordance with the terms of this Agreement,
(y) upon the termination of the Commitments and the payment in full (other than
contingent indemnification obligations and unasserted expense reimbursement
obligations) of all Obligations and the expiration or termination of all Letters
of Credit (other than those that have been Cash Collateralized or backstopped)
or (z) with respect to which the Required Lenders (or such other Lenders as may
be required to give such consent under Section 11.12) have otherwise consented.
(c) Solely for the purposes of English law and (where applicable) Scots law, the
Administrative Agent declares that pursuant to the terms of the UK Security
Documents it shall hold the UK Security Property as security trustee for the UK
Secured Parties on the terms contained in this Agreement and the UK Security
Documents. Each of the parties to this Agreement acknowledges and agrees to such
appointment of the Administrative Agent as security trustee and agrees that the
Administrative Agent shall have only those duties, obligations and
responsibilities expressly specified in this Agreement or in the UK Security
Documents (and no others shall be implied).
(d) Solely for the purposes of Irish law, the Administrative Agent declares that
pursuant to the terms of the Irish Security Documents it shall hold the Irish
Security Property as security trustee for the Irish Secured Parties on the terms
contained in this Agreement and the Irish Security Documents. Each of the
parties to this Agreement acknowledges and agrees to such appointment of the
Administrative Agent as security trustee and agrees that the Administrative
Agent shall have only those duties, obligations and responsibilities expressly
specified in this Agreement or in the Irish Security Documents (and no others
shall be implied).
(e) Solely for the purposes of Swiss law:
(i) The Administrative Agent shall:-
(A) hold and administer any non-accessory Collateral (nicht-akzessorische
Transaktionssicherheit) governed by Swiss law as indirect representative
(indirekter Stellvertreter) in its own name but on behalf and for the benefit of
the Secured Creditors; and
(B) hold and administer any accessory Collateral (akzessorische
Transaktionssicherheit) (e.g. a right of pledge) governed by Swiss law (a “Swiss
Accessory Security”) for itself (including as creditor of any parallel debt
obligations) and as direct representative (direkter Stellvertreter) in the name
and on behalf of the Secured Creditors.






140



--------------------------------------------------------------------------------



(ii) Each Secured Creditor (other than the Administrative Agent) hereby appoints
the Administrative Agent as its direct representative (direkter Stellvertreter)
and authorises the Administrative Agent (whether or not by or through employees
or agents):-
(A) to accept, execute and deliver in its name and on its behalf as its direct
representative (direkter Stellvertreter) any Security Documents creating a Swiss
Accessory Security;
(B) to accept, execute and deliver in its name and on its behalf as its direct
representative (direkter Stellvertreter) any amendments, confirmations and/or
alterations to any Security Documents creating a Swiss Accessory Security and to
administer, exercise such rights, remedies, powers and discretions as are
delegated to or conferred upon the Administrative Agent thereunder together with
such powers and discretions as are reasonably incidental thereto;
(C) to effect in its name and on its behalf as its direct representative
(direkter Stellvertreter) any release of any Swiss Accessory Security created
under any Security Documents in accordance with this Agreement; and
(D) to take such other action in its name and on its behalf as its direct
representative (direkter Stellvertreter) as may from time to time be authorized
under or in accordance with the Loan Documents.
(f) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrowers, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce any Guaranty Agreement, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.
(g) Solely for the purpose of German law,
(i) the Administrative Agent shall: (x) hold and administer any Security
Documents governed by German law which is security assigned
(Sicherungseigentum/Sicherungsabtretung) or otherwise transferred under a
non-accessory security right (nicht-akzessorische Sicherheit) to it as trustee
(treuhänderisch) for the benefit of the Secured Creditors; and (y) administer
any Security Document governed by German law which is pledged (Verpfändung) or
otherwise transferred to any Secured Creditor under an accessory security right
(akzessorische Sicherheit) as agent.
(ii) Each Secured Creditor (other than the Administrative Agent) hereby
authorises the Administrative Agent (whether or not by or through employees or
agents): (x) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Administrative Agent under the
Security Documents together with such powers and discretions as are reasonably
incidental thereto; (y) to take such action on its behalf as may from time to
time be authorised under or in accordance with the Security Documents; and (z)
to accept and enter into as its attorney (Stellvertreter) any pledge or other
creation of any accessory security right granted in favour of such Secured
Creditor as security for the Obligations (other than U.S. Obligations) under
German law and to agree to and execute on its behalf as its attorney
(Stellvertreter) any amendments, confirmations and/or alterations to any
Security Documents governed by German law which creates a pledge or any other
accessory security right (akzessorische Sicherheit) including the release or
confirmation of release of such Security Documents.


141



--------------------------------------------------------------------------------



(iii) Each of the Secured Creditors (other than the Administrative Agent) hereby
relieves the Administrative Agent from the restrictions pursuant to section 181
of the German Civil Code (Bürgerliches Gesetzbuch) and similar restrictions
applicable to it pursuant to any other applicable law, in each case to the
extent legally possible to such Secured Creditor. A Secured Creditor which is
barred by its constitutional documents or by-laws from granting such exemption
shall notify the Administrative Agent accordingly.
(iv) Each Secured Creditor (other than the Administrative Agent) hereby ratifies
and approves all acts and declarations previously done by the Administrative
Agent on such Secured Creditor's behalf (including for the avoidance of doubt
any declarations made by the Administrative Agent as representative without
power of attorney (Vertreter ohne Vertretungsmacht) in relation to the creation
of any pledge (Pfandrecht) on behalf and for the benefit of any Secured Creditor
as future pledgee or otherwise).
(v) Each of the Secured Creditors (other than the Administrative Agent) hereby
authorises the Administrative Agent to (sub-)delegate any powers granted to it
under this Section 9.01(f) to any attorney it may elect in its discretion and to
grant powers of attorney to any such attorney (including the exemption from
self-dealing and representing several persons (in particular from the
restrictions of section 181 of the German Civil Code (Bürgerliches Gesetzbuch)
(in each case to the extent legally possible))."
For greater certainty, and without limiting the powers of the Administrative
Agent, each Lender, on its own behalf and on behalf of its Affiliates, hereby
irrevocably appoints and authorizes the Administrative Agent to act as the
hypothecary representative of the Secured Creditors (as contemplated in Article
2692 of the Civil Code of Québec) in order to enter into, to take and to hold,
on their behalf and for their benefit, hypothecs granted by any Credit Party on
property pursuant to the laws of the Province of Québec in order to secure
obligations of any Credit Party hereunder or under any other Loan Document,
Secured Cash Management Agreement or Secured Hedge Agreement and to exercise
such powers and duties that are conferred upon the Administrative Agent
thereunder. The execution by the Administrative Agent, acting as such
hypothecary representative, prior to this Agreement of any deeds of hypothec is
hereby ratified and confirmed. The constitution of the Administrative Agent as
hypothecary representative shall be deemed to have been ratified and confirmed
by (on its own behalf and on behalf of its Affiliates) each Person accepting an
assignment of, a participation in or an arrangement in respect of, all or any
portion of any Secured Creditors’ rights and obligations under this Agreement,
the other Loan Documents, Secured Cash Management Agreements or a Secured Hedge
Agreement by the execution of an assignment, including an Assignment Agreement,
or other agreement pursuant to which it becomes such assignee or participant.
The Administrative Agent, acting as hypothecary representative shall have the
same rights, powers, immunities, indemnities and exclusions from liability as
are prescribed in favor of the Administrative Agent in this Agreement, which
shall apply mutatis mutandis to the Administrative Agent acting as hypothecary
representative.
Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents, delegates, co-security trustees (in the case of the UK Security
Documents, the Irish Security Documents or the Northern Irish Security
Documents) or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents, sub-agents,
delegates, co-security trustees (in the case of the UK Security Documents, the
Irish Security Documents or the Northern Irish Security Documents) or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.03 shall
apply to any such sub-agent, and shall apply to their respective activities as
sub-agent as if such sub-agent and Affiliates were named herein. Notwithstanding
anything herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory and rights to indemnification) and shall have all of the
rights, benefits and privileges of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Credit
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Administrative Agent and not to any Credit Party,
any Lender or any other Person and no Credit Party, Lender or any other Person
shall have the rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.
142



--------------------------------------------------------------------------------



Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties nor any Receiver shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except for its or such Related
Parties’ own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Credit Parties or any of their
respective Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for any failure of any Credit Party or any of its officers to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Credit Parties or any of their respective Subsidiaries. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default. The Administrative Agent shall not be responsible to any
Lender for the creation, perfection or priority of any Lien, or security
interest created or purported to be created under the Security Documents, or for
any failure of any Credit Party or any other party to any Loan Document to
perform its obligations thereunder.
Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including counsel to the U.S. Borrower or any of its Subsidiaries),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, as applicable, as to any matter that,
pursuant to Section 11.12, can only be effectuated with the consent of all
Required Lenders or all applicable Lenders, as the case may be), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the U.S. Borrower referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or (A) the Required Revolving Lenders with
respect to any Event of Default under Section 7.07 or (B) the Required Revolving
Lenders or the Required 2020 EMEA Term Lenders with respect to any 2020 EMEA
Term Covenant Event of Default); provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
reasonably deem advisable in the best interests of the Lenders.
Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter
taken, including any review of the affairs of the Credit Parties or their
respective
143



--------------------------------------------------------------------------------



Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties and their Subsidiaries. The Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the Credit Parties and their
Subsidiaries that may come into the possession of the Administrative Agent or
any of its Related Parties.
Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.
Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within ten (10) days
after the Closing Date, and (ii) at such other times as are required under the
USA Patriot Act.
Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its Related Parties, ratably according to their pro rata share of the
Aggregate Credit Facility Exposure, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent or such Related Parties under or in connection with any
of the foregoing, but only to the extent that any of the foregoing is not paid
by the U.S. Borrower, but without limitation of the U.S. Borrower’s obligation
to do so; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s or such Related Parties’ gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent or any such Related Parties for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section shall survive the payment of all
Obligations.
144



--------------------------------------------------------------------------------



Section 9.10 The Administrative Agent in Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Credit Parties, their respective
Subsidiaries and their Affiliates as though not acting as Administrative Agent
hereunder. With respect to the Loans made by it and all Obligations owing to it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days’ prior written notice to the Lenders,
each LC Issuer and the Borrowers. Such resignation shall take effect upon the
earlier of (i) the appointment of a successor Administrative Agent pursuant to
this Agreement and (ii) 5:00 P.M. (New York City time) on the 30th day following
receipt by the Borrowers, the Lenders and each LC Issuer of the written
resignation notice. Upon receipt of any such written notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrowers, to
appoint a successor (other than any Person that is a Disqualified Lender), which
consent of the Borrowers shall not be unreasonably withheld, delayed or
conditioned and which shall not be required during the continuance of a
Specified Event of Default (other than with respect to the appointment of any
Person that is a Competitor, which shall require the consent of the U.S.
Borrower under all circumstances). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and each LC Issuer, with the consent of the Borrowers, which consent shall not
be unreasonably withheld, delayed or conditioned and which shall not be required
during the continuance of a Specified Event of Default (other than with respect
to the appointment of any Person that is a Competitor, which shall require the
consent of the U.S. Borrower under all circumstances), appoint a successor
Administrative Agent who shall not be a Disqualified Lender; provided, however,
that if the Administrative Agent shall notify the Borrowers and the Lenders that
no such successor is willing to accept such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and the terms
hereof. Upon the effective time of the resignation of the Administrative Agent,
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or any LC Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and LC Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the U.S. Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed in writing between the U.S.
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.02 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
For purposes of any Security Document expressed to be governed by the laws of
the Netherlands, any resignation by the Administrative Agent is not effective
with respect to its rights under any parallel debt obligations until all rights
and obligations with respect to such parallel debt obligations have been
assigned to and assumed by the successor Administrative Agent. The
Administrative Agent will reasonably cooperate in assigning its right under the
parallel debt obligations to any such successor agent and will reasonably
cooperate in transferring all rights under any Security Document expressed to be
governed by the laws of the Netherlands (as the case may be) to such successor
agent.
Section 9.12 Other Agents. Any Lender identified herein as a Syndication Agent,
Documentation Agent, Lead Arranger or any other corresponding title, other than
“Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those
145



--------------------------------------------------------------------------------



applicable to all Lenders as such. Each Lender acknowledges that it has not
relied, and will not rely, on any Lender so identified in deciding to enter into
this Agreement or in taking or not taking any action hereunder.
Section 9.13 UK Security Documents, Irish Security Documents and Northern Irish
Security Documents
.
(a) Winding up of UK Security Trust. If the Administrative Agent determines that
(x) all of the Obligations and all other obligations secured by the Loan
Documents have been fully and finally discharged and (y) none of the Lenders is
under any commitment, obligation or liability (actual or contingent) to make
advances or provide other financial accommodation to any Loan pursuant to the
Loan Documents the trusts set out in this Agreement and the UK Security
Documents in relation to the UK Security Documents shall be wound up and the
Administrative Agent shall release, without recourse or warranty, all of the
Liens created under the UK Security Documents and the rights of the
Administrative Agent under each of the UK Security Documents.
(b) UK Powers Supplemental. The rights, powers and discretions conferred upon
the Administrative Agent by this Agreement in respect of the UK Security
Documents shall be supplemental to the Trustee Act 1925, and the Trustee Act
2000 and the Trusts (Scotland) Act 1921 and in addition to any which may be
vested in the Administrative Agent by general law or otherwise.
(c) UK Disapplication. Section 1 of the Trustee Act 2000 shall not apply to the
duties of the Administrative Agent in relation to the trusts constituted by this
Agreement in respect of the UK Security Documents. Where there are any
inconsistencies between the Trustee Act 1925, the United Kingdom Trustee Act
2000, the Trusts (Scotland) Act 1921, the Trustee Act (Northern Ireland) 1958 or
the Trustee Act (Northern Ireland) 2001 of Northern Ireland and the provisions
of this Agreement, the provisions of this Agreement shall, to the extent allowed
by law, prevail and, in the case of any inconsistency with the Trustee Act 2000,
the provisions of this Agreement shall constitute a restriction or exclusion for
the purposes of that Act.
(d) Irish Powers Supplemental. The rights, powers and discretions conferred upon
the Administrative Agent by this Agreement in respect of the Irish Security
Documents shall be supplemental to the Irish Trustee Act 1893 (as amended) and
in addition to any which may be vested in the Administrative Agent by general
law, regulation or otherwise.
(e) Irish Disapplication. Where there are any inconsistencies between the Irish
Trustee Act 1893 (as amended) and the provisions of this Agreement, the
provisions of this Agreement shall, to the extent allowed by law, prevail.
(f) Northern Irish Powers Supplemental. The rights, powers and discretions
conferred upon the Administrative Agent by this Agreement in respect of the
Northern Irish Security Documents shall be supplemental to the Trustee Act
(Northern Ireland) 1958 and the Trustee Act (Northern Ireland) 2001 (as amended)
and in addition to any which may be vested in the Administrative Agent by
general law, regulation or otherwise.
(g) Northern Irish Disapplication. Section 1 of the Trustee Act (Northern
Ireland) 2001 shall not apply to the duties of the Administrative Agent in
relation to the trusts constituted by this Agreement in respect of the Northern
Irish Security Documents. Where there are any inconsistencies between the
Trustee Act (Northern Ireland) 1958 or the Trustee Act (Northern Ireland) 2001
(as amended) and the provisions of this Agreement, the provisions of this
Agreement shall, to the extent allowed by law, prevail and, in the case of any
inconsistency with the Trustee Act (Northern Ireland) 2001, the provisions of
this Agreement shall constitute a restriction or exclusion for the purposes of
that Act.
Section 9.14 Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent and each other Lender as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets that, in accordance with Article 9 of the UCC, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Administrative Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the
146



--------------------------------------------------------------------------------



Administrative Agent and the Lenders as secured party. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s instructions. Without limiting the
generality of the foregoing, each Lender hereby appoints the Administrative
Agent for the purpose of perfecting the Administrative Agent’s Liens on the
Deposit Accounts or on any other deposit accounts or securities accounts of any
Credit Party. Each Credit Party by its execution and delivery of this Agreement
hereby consents to the foregoing.
Section 9.15 Proof of Claim. The Lenders and the Borrowers hereby agree that
after the occurrence and during the continuance of an Event of Default pursuant
to Section 8.01(i), in case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, examinership, administration, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrowers or any of the Subsidiary Guarantors, the Administrative Agent
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and
(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, administrator,
sequestrator, examiner or other similar official in any such judicial proceeding
is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent and other agents hereunder. Nothing
herein contained shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding. Further, nothing
contained in this Section 9.15 shall affect or preclude the ability of any
Lender to (i) file and prove such a claim in the event that the Administrative
Agent has not acted within ten (10) days prior to any applicable bar date and
(ii) require an amendment of the proof of claim to accurately reflect such
Lender’s outstanding Obligations.
Section 9.16 Posting of Approved Electronic Communications.
(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Credit Party that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
147



--------------------------------------------------------------------------------



(b) Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”).
(c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.
(d) Delivery Via Platform. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.
(e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
Section 9.17 Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale thereof conducted under the provisions of the Bankruptcy
Code (including Section 363 of the Bankruptcy Code) or any applicable
bankruptcy, insolvency, reorganization or other similar law (whether domestic or
foreign, and including any Debtor Relief Law) now or hereafter in effect, or at
any sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with applicable law.
Section 9.18 Intercreditor Agreements. The Administrative Agent is authorized to
enter into, any intercreditor or subordination agreement or arrangement entered
into in connection with any Incremental Equivalent Debt permitted hereby (and
any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Credit Party of any Incremental Equivalent Debt (or any
Permitted Refinancing of the foregoing), to the extent permitted hereby), and
the parties hereto acknowledge that any intercreditor or subordination agreement
or arrangement entered into in connection herewith or contemplated hereby, will
be binding upon them. Each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any intercreditor or
subordination agreement or arrangement entered into in connection with any
Incremental Equivalent Debt permitted hereby and (b) hereby authorizes and
instructs the Administrative Agent to enter into, if applicable, any
intercreditor or subordination agreement or arrangement entered into in
connection herewith or contemplated hereby (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements or arrangements in connection with the
incurrence by any Credit Party of any Incremental Equivalent Debt (or any
Permitted Refinancing of the foregoing) to the extent permitted hereby)
148



--------------------------------------------------------------------------------



and in the case of any such intercreditor or subordination agreement or
arrangement, subject the Liens on the Collateral securing the Obligations to the
provisions thereof.
Section 9.19 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Credit Party, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, any Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 95-60
(a class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, any Letters of Credit, the
Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, any Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, any Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Credit Party, that:
(i) none of the Administrative Agent, the Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
Person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
149



--------------------------------------------------------------------------------



(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of any Obligation),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, any Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arrangers or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, any Letters
of Credit, the Commitments or this Agreement.
(c) The Administrative Agent and each of the Lead Arrangers hereby informs the
Lenders that it is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, any Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, any Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, any Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
Section 9.20 Parallel Obligations. Notwithstanding any other provision of this
Agreement, the Borrowers hereby irrevocably and unconditionally undertakes to
pay to the Administrative Agent, as creditor in its own right and not as
representative of the other Secured Creditors, sums equal to and in the currency
of each amount payable by such Borrower to Secured Creditors with respect to the
EMEA Term Loan and the other EMEA Facility Obligations under the Loan Documents
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due but for any discharge resulting from failure of another
Secured Creditors to take appropriate steps, in insolvency proceedings affecting
such Credit Party, to preserve its entitlement to be paid that amount (the
“Parallel Obligation”). The Administrative Agent shall have its own independent
right to demand payment of the amounts payable by each Borrower under this
Section 9.20, irrespective of any discharge of such Borrower’s obligation to pay
those amounts to the other Secured Creditors resulting from failure by them to
take appropriate steps, in insolvency proceedings affecting such Credit Party,
to preserve their entitlement to be paid those amounts. Any amount due and
payable by a Borrower to the Administrative Agent under this Section 9.20 shall
be decreased to the extent that the other Secured Creditors have received (and
are able to retain) payment in full of the corresponding amount under the other
provisions of the Loan Documents and any amount due and payable by a Credit
Party to the other Secured Creditors under those provisions shall be decreased
to the extent that the Administrative Agent has received (and is able to retain)
payment in full of the corresponding amount under this Section 9.20. The rights
of the Secured Creditors (other than the Administrative Agent) to receive
payment of amounts payable by each Borrower under the Loan Documents are several
and are separate and independent from, and without prejudice to, the rights of
the Administrative Agent to receive payment under this Section 9.20.


150



--------------------------------------------------------------------------------



ARTICLE X.
GUARANTY


Section 10.01 Guaranty by the U.S. Borrower. The U.S. Borrower hereby
irrevocably and unconditionally guarantees, for the benefit of the Secured
Creditors, all of the following (collectively, the “U.S. Borrower Guaranteed
Obligations”): (a) all Obligations, (b) all reimbursement obligations and Unpaid
Drawings with respect to Letters of Credit issued for the benefit of any LC
Obligor (other than the Borrower) under this Agreement, (b) all amounts,
indemnities and reimbursement obligations, direct or indirect, contingent or
absolute, of every type or description, and at any time existing owing by any
Restricted Subsidiary of the U.S. Borrower under any Secured Hedge Agreement or
any other document or agreement executed and delivered in connection therewith
to any Secured Hedge Provider, in each case, other than any Excluded Swap
Obligations and (c) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing owing by any Restricted Subsidiary of the U.S. Borrower under
any Cash Management Agreement or any other document or agreement executed and
delivered in connection therewith to any Cash Management Bank and, in each case,
whether now existing, or hereafter incurred or arising, including any such
interest or other amounts incurred or arising during the pendency of any
bankruptcy, insolvency, reorganization, receivership or similar proceeding
(including under any Debtor Relief Law), regardless of whether allowed or
allowable in such proceeding or subject to an automatic stay under Section
362(a) of the Bankruptcy Code or under any Debtor Relief Law). Such guaranty is
an absolute, unconditional, present and continuing guaranty of payment and not
of collectability and is in no way conditioned or contingent upon any attempt to
collect from any Subsidiary or Affiliate of the U.S. Borrower, or any other
action, occurrence or circumstance whatsoever. Upon failure by any Credit Party
to pay punctually any of the U.S. Borrower Guaranteed Obligations, the U.S.
Borrower shall forthwith on demand by the Administrative Agent pay the amount
not so paid at the place and in the currency and otherwise in the manner
specified in this Agreement or any other applicable agreement or instrument.
Section 10.02 Reserved
.
Section 10.03 Guaranty Unconditional. The obligations of the U.S. Borrower under
this Article X shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:
(a) any extension, renewal, settlement, compromise, waiver or release (other
than a waiver or release of the entire amount of the U.S. Borrower Guaranteed
Obligations in connection with the termination in full of the Commitments and
the repayment in full of the Loans and all interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents (other than
contingent indemnification obligations, unasserted expense reimbursement
obligations and Letters of Credit that have been Cash Collateralized or
backstopped) concurrently with the termination of the Loan Documents) in respect
to the U.S. Borrower Guaranteed Obligations under any agreement or instrument,
by operation of law or otherwise;
(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to any Borrower Guaranteed Obligation;
(c) any release, non-perfection or invalidity of any direct or indirect security
for the U.S. Borrower Guaranteed Obligations under any agreement or instrument
evidencing or relating to any U.S. Borrower Guaranteed Obligations;
(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding (including under any Debtor Relief Law) affecting any Credit
Party or other Subsidiary or its assets or any resulting release or discharge of
any obligation of any Credit Party or other Subsidiary contained in any
agreement or instrument evidencing or relating to any of the U.S. Borrower
Guaranteed Obligations;
151



--------------------------------------------------------------------------------



(e) the existence of any claim, set-off or other rights that the U.S. Borrower
may have at any time against any other Credit Party, the Administrative Agent,
any Lender, any Affiliate of any Lender or any other Person, whether in
connection herewith or any unrelated transactions;
(f) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any of the U.S. Borrower Guaranteed Obligations, or any provision of applicable
law or regulation purporting to prohibit the payment by any Credit Party of any
of the U.S. Borrower Guaranteed Obligations; or
(g) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Article, constitute a
legal or equitable discharge of the U.S. Borrower’s obligations under this
Section other than the irrevocable payment in full of all U.S. Borrower
Guaranteed Obligations.
Section 10.04 Borrower Obligations to Remain in Effect; Restoration. The U.S.
Borrower’s obligations under this Article X shall remain in full force and
effect until the Commitments shall have terminated, and the principal of and
interest on the Notes and other U.S. Borrower Guaranteed Obligations, and all
other amounts payable by the Borrowers, any other Credit Party or other
Subsidiary, under the Loan Documents or any other agreement or instrument
evidencing or relating to any of the U.S. Borrower Guaranteed Obligations, shall
have been paid in full (other than contingent indemnification obligations,
unasserted expense reimbursement obligations and Letters of Credit that have
been Cash Collateralized or backstopped). If at any time any payment of any of
the U.S. Borrower Guaranteed Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of such
Credit Party (including under any Debtor Relief Law), the U.S. Borrower’s
obligations under this Article with respect to such payment shall be reinstated
at such time as though such payment had been due but not made at such time.
Section 10.05 Waiver of Acceptance, etc. The U.S. Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.
Section 10.06 Subrogation. Until the indefeasible payment in full of all of the
Obligations (other than contingent indemnification obligations, unasserted
expense reimbursement obligations and Letters of Credit that have been Cash
Collateralized or backstopped) and the termination of the Commitments hereunder,
the U.S. Borrower shall have no rights, by operation of law or otherwise, upon
making any payment under this Section 10.06 to be subrogated to the rights of
the payee against any other Credit Party with respect to such payment or
otherwise to be reimbursed, indemnified or exonerated by any such Credit Party
in respect thereof.
Section 10.07 Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the U.S. Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party (including under any Debtor Relief Law), all such amounts
otherwise subject to acceleration under the terms of any applicable agreement or
instrument evidencing or relating to any of the U.S. Borrower Guaranteed
Obligations shall nonetheless be payable by the U.S. Borrower under this Article
forthwith on demand by the Administrative Agent.
Section 10.08 Keepwell. The U.S. Borrower, to the extent it is a Qualified ECP
Guarantor, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by the
U.S. Borrower to honor all of its obligations under this Article X in respect of
Secured Hedge Agreements (provided, however, that the U.S. Borrower shall only
be liable under this Section 10.08 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.08, or otherwise under this Article X, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of the U.S. Borrower under this Section 10.08 shall
remain in full force and effect until payment in full of all of the Obligations
(other than contingent indemnification obligations, unasserted expense
reimbursement obligations and Letters of Credit that have been Cash
Collateralized or backstopped) and the termination of the Commitments hereunder.
The U.S. Borrower intends that this Section 10.08 constitute, and this Section
10.08 shall be deemed to constitute, a “keepwell,
152



--------------------------------------------------------------------------------



support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE XI.
MISCELLANEOU.S.


Section 11.01 Payment of Expenses, etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lead Arrangers, the Lenders or their
Affiliates, as the case may be) all of the following: (i) whether or not the
transactions contemplated hereby are consummated, for all reasonable and
invoiced out-of-pocket costs and expenses of the Administrative Agent and the
Lead Arrangers in connection with the negotiation, preparation, syndication,
administration and execution and delivery of the Loan Documents and the
documents and instruments referred to therein and the syndication of the
Commitments, including without limitation all out-of-pocket expenses and legal
fees of counsel to the Administrative Agent and the Lead Arrangers (limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one counsel for the Administrative Agent, the
Lead Arrangers and the Lenders, taken as a whole, and, if necessary, one special
counsel and one firm of local counsel in each relevant material jurisdiction for
the Administrative Agent, the Lead Arrangers and the Lenders, taken as a whole
(and the in case of an actual or reasonably perceived conflict of interest, one
additional conflicts counsel for the affected Persons, taken as a whole)); (ii)
all reasonable and invoiced out-of-pocket costs and expenses of the
Administrative Agent and the Lead Arrangers in connection with any amendment,
waiver or consent relating to any of the Loan Documents, including all
out-of-pocket expenses and legal fees of counsel (limited, in the case of legal
fees and expenses, to the reasonable and documented fees, disbursements and
other charges of one counsel for the Administrative Agent, the Lead Arrangers
and the Lenders, taken as a whole, and, if necessary, one special counsel and
one firm of local counsel in each relevant material jurisdiction for the
Administrative Agent, the Lead Arrangers and the Lenders, taken as a whole (and
the in case of an actual or reasonably perceived conflict of interest, one
additional conflicts counsel for the affected Persons, taken as a whole)); (iii)
all reasonable, invoiced out-of-pocket costs and expenses of the Administrative
Agent, the Lenders and their Affiliates in connection with the enforcement of
any of the Loan Documents or the other documents and instruments referred to
therein, including the reasonable and invoiced fees and disbursements of any
individual counsel to the Administrative Agent and any Lender; (iv) any and all
present and future stamp and other similar taxes with respect to the foregoing
matters and save the Administrative Agent and each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to any such indemnified
Person) to pay such taxes; (v) all the actual, reasonable and documented costs
and expenses of creating and perfecting Liens in favor of the Administrative
Agent, for the benefit of Secured Creditors, including filing and recording
fees, expenses and amounts owed pursuant to Article III, search fees, title
insurance premiums and reasonable and documented fees, expenses and
disbursements of counsel to the Administrative Agent and of counsel providing
any opinions that the Administrative Agent or the Required Lenders may request
in respect of the Collateral or the Liens created pursuant to the Security
Documents (limited, in the case of legal fees and expenses, to the reasonable
and documented fees, disbursements and other charges of one counsel for the
Administrative Agent and the Lenders, taken as a whole, and, if necessary, one
special counsel and one firm of local counsel in each relevant material
jurisdiction for the Administrative Agent and the Lenders, taken as a whole (and
the in case of an actual or reasonably perceived conflict of interest, one
additional conflicts counsel for the affected Persons, taken as a whole)); (vi)
all the actual, reasonable and documented out-of-pocket costs and fees, expenses
and disbursements of any external auditors, accountants, consultants or
appraisers; and (vii) all the actual, reasonable and documented out-of-pocket
costs and expenses (including the reasonable and documented fees, expenses and
disbursements of external counsel and of any external appraisers, consultants,
advisors and agents employed or retained by the Administrative Agent and its
counsel) in connection with the custody or preservation of any of the
Collateral.
Section 11.02 Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, the Lead Arrangers, each LC Issuer, each Lender, and their
respective Affiliates and their respective directors, officers employees and
agents (collectively, the “Indemnitees”) from and hold each of them harmless
against any and all losses (other than lost profits), liabilities, claims,
damages and reasonable and documented fees and expenses incurred by any of them
as a result of, or arising out of, or in connection with any related transaction
or any claim, investigation, litigation or other proceeding (whether or not any
Indemnitee is a party thereto and regardless of whether such matter is initiated
by a third party or the U.S. Borrower or any of its Affiliates or shareholders)
153



--------------------------------------------------------------------------------



related to the entering into and/or performance of any Loan Document or the use
of the proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Loan Document or any of the other Transactions and to
reimburse each such Indemnitee upon demand for any reasonable and documented
fees and expenses, joint or several, incurred in connection with investigating
or defending any of the foregoing, other than any such investigation, litigation
or proceeding arising out of transactions solely between any of the Lenders or
the Administrative Agent, transactions solely involving the assignment by a
Lender of all or a portion of its Loans and Commitments, or the granting of
participations therein, as provided in this Agreement, or arising solely out of
any examination of a Lender by any regulatory or other Governmental Authority
having jurisdiction over it that is not in any way related to the entering into
and/or performance of any Loan Document, including the reasonable documented
fees, disbursements and other charges of one outside counsel for all
Indemnitees, taken as a whole, and, if necessary, one special counsel and one
firm of local counsel in each relevant material jurisdiction (which may include
a single special counsel acting in multiple jurisdictions) and one additional
counsel for all such Indemnitees, taken as a whole, in the event of an actual
conflict incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses of any Indemnitee to the extent (A) arising from (x) the gross
negligence, willful misconduct or bad faith of such Indemnitee or such
Indemnitee’s Related Parties (but in the case of any agent, advisor or other
representative, only to the extent such agent or advisor was acting at the
direction of the applicable Indemnitee) or (y) a material breach by such
Indemnitee or such Indemnitee’s Related Parties of their obligations under the
Loan Documents, in each case, as determined by a final non-appealable judgment
of a court of competent jurisdiction or (B) arising solely from a dispute among
Indemnitees (other than any claims against an Indemnitee in its capacity or in
fulfilling its role as Administrative Agent, Lead Arranger or similar role under
the Loan Documents) not involving or resulting from any action or inaction of
the U.S. Borrower or any of its Affiliates).
To the extent that the undertaking to indemnify, pay or hold harmless any Person
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, each Credit Party shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities that is permissible under applicable law. For the avoidance of
doubt, this Section 11.02 shall not apply to Taxes, except any Taxes that
represent liabilities, losses, damages, penalties, claims, demands, costs and
expenses arising from any non-Tax claims.
Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, with or without presentment, demand, protest or other notice of
any kind to any Credit Party or to any other Person, and to the fullest extent
permitted by law, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or such LC Issuer (including by branches, agencies and Affiliates of
such Lender or LC Issuer wherever located) to or for the credit or the account
of any Credit Party against and on account of the Obligations and liabilities of
any Credit Party to such Lender or LC Issuer under this Agreement or under any
of the other Loan Documents, including all claims of any nature or description
arising out of or connected with this Agreement or any other Loan Document,
irrespective of whether or not such Lender or LC Issuer shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over promptly to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the LC
Issuers, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender and LC Issuer agrees to promptly notify the U.S. Borrower
after any such set off and application, provided, however, that the failure to
give such notice shall not affect the validity of such set off and application.
Section 11.04 Equalization.
(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans, LC
Participations or Fees (other than Fees that are intended to be paid
154



--------------------------------------------------------------------------------



solely to the Administrative Agent or an LC Issuer and amounts payable to a
Lender under Article III), of a sum that with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount. The provisions of this
Section 11.04(a) shall not be construed to apply to (i) any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Outstandings to any assignee or participant, other than to the U.S.
Borrower or any Subsidiary (as to which the provisions of this paragraph shall
apply).
(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.
(c) Consent of Borrowers. Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
Section 11.05 Notices.
(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpart (c)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(i) if to the Borrowers or to any other Credit Party, to it at 7900 Tysons One
Place, Suite 1450, McLean, VA 22102, Attention: Chris McKee and Mike Sicoli,
Telephone: (703) 442-5508, Electronic Mail: chris.mckee@gtt.net and
mike.sicoli@gtt.net;
with a copy (which in itself shall not constitute notice) to:
Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02110
Attention: Anna E. Dodson
Telephone: 617-570-1164
Telecopier: 617-523-1231
Electronic Mail: adodson@goodwinlaw.com;


(ii) if to the Administrative Agent, to it at the Notice Office; and
(iii) if to a Lender, to it at its address (or facsimile number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.04 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;
(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).


155



--------------------------------------------------------------------------------



(c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent in its reasonable discretion.
The Administrative Agent and the Borrowers may, in their reasonable discretion,
agree in a separate writing to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet web site shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the web site address therefor.
(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to each of the
other parties hereto in accordance with Section 11.05(a).
Section 11.06 Successors and Assigns.
(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that no Borrower may
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders; provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.
(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee or an
Eligible Participant; provided that in the case of any such participation,
(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),
(ii) such Lender’s obligations under this Agreement (including its Commitments
hereunder) shall remain unchanged,
(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,
(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and
(v) the Applicable Borrower, the Administrative Agent, and the other Lenders
shall continue to deal solely and directly with the selling Lender in connection
with such Lender’s rights and obligations under this Agreement,
and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would (x)
extend the final scheduled maturity of the date of any Scheduled Repayment of
any of the Loans in which such participant is participating, or reduce the rate
or extend the time of payment of interest or Fees thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in any Commitment over the
156



--------------------------------------------------------------------------------



amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default shall not constitute a change in the terms of any such
Commitment), (y) release all or any substantial portion of the Collateral, or
release any guarantor from its guaranty of any of the applicable Obligations,
except in accordance with the terms of the Loan Documents, or (z) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and, provided still further that each participant shall be
entitled to the benefits of Section 3.03 with respect to its participation as if
it was a Lender, except that a participant shall (i) only deliver the forms
described in Section 3.03(g) to the Lender granting it such participation, (ii)
agree to be subject to the provisions of Sections 3.05(b) and 11.12(h) as if it
were a Lender and (iii) not be entitled to receive any greater payment under
Section 3.03 than the applicable Lender would have been entitled to receive
absent the participation, except to the extent such entitlement to a greater
payment arose from a Change in Law occurring after the participant became a
participant hereunder and the Applicable Borrower consented to such participant.
Notwithstanding the foregoing, no Lender shall knowingly grant a participation
to any Person other than an Eligible Participant or Eligible Assignee if such
grant of a participation to such Person together with the participations
previously granted to such Person and known to the Lender exceed $3,000,000 in
the aggregate. The Administrative Agent shall not be liable in the event that a
participation in any Loan or Commitment is transferred or granted to any
Restricted Participant or exceeds the threshold set forth in the foregoing
sentence.
In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the U.S. Borrower, maintain
a register on which it enters the name of all participants in such Loan and the
principal amount of (and stated interest on) the portion of such Loan that is
the subject of the participation (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of the participation in question for all
purposes of this Agreement notwithstanding any notice to the contrary. A Loan
(and the registered note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(c) Assignments by Lenders.
        (i) Any Lender may assign all, or if less than all, a fixed portion, of
its Loans, LC Participations and/or Commitments (in each case together with a
proportional interest in the Security Documents governed by Swedish law, if any)
and its rights and obligations hereunder to one or more Eligible Assignees, each
of which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that
(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$1,000,000 in the case of any assignment in respect of the Revolving Facility
and $1,000,000 in the case of any assignment in respect of the Term Loans;
(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders; and
(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the U.S. Borrower’s expense, to such new Lender and to
the assigning Lender, to the extent needed to reflect the revised Commitments.
157



--------------------------------------------------------------------------------



        (ii) To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments; provided that, except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.
        (iii) At the time of each assignment pursuant to this subpart (c), to a
Person that is not already a Lender hereunder, the respective assignee Lender
shall provide to the U.S. Borrower and the Administrative Agent the applicable
Internal Revenue Service Forms and all other documentation described in Section
3.03(g).
        (iv) With respect to any Lender, the transfer of any Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent (on
behalf of and acting solely for this purpose as a non-fiduciary agent of the
U.S. Borrower) with respect to ownership of such Commitment and Loans, including
the name and address of the Lenders and the principal amount of the Loans (and
stated interest thereon). Prior to such recordation, all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c).
        (v) Nothing in this Section shall prevent or prohibit (A) any Lender
that is a bank, trust company or other financial institution from pledging its
Notes or Loans to a Federal Reserve Bank, central banking authority or to any
Person that extends credit to such Lender in support of borrowings made by such
Lender from such Federal Reserve Bank, central banking authority or such other
Person, or (B) any Lender that is a trust, limited liability company,
partnership or other investment company from pledging its Notes or Loans to a
trustee or agent for the benefit of holders of certificates or debt securities
issued by it. No such pledge, or any assignment pursuant to or in lieu of an
enforcement of such a pledge, shall relieve the transferor Lender from its
obligations hereunder.
        (vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the U.S. Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuer
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Facility
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require any Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.
(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to Section 11.06(b), (c) and (f), the
disposition of any promissory notes or other evidences of or interests in
Indebtedness held by such Lender shall at all times be within its exclusive
control.


158



--------------------------------------------------------------------------------



(f) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (“Granting Lender”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Lender to the Administrative Agent and the U.S. Borrower, the
option to provide to the any Borrower all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to such Borrower pursuant
to this Agreement; provided that (x) nothing herein shall constitute a
commitment by any SPC to make any Loans and (y) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one (1) year and
one (1) day after the payment in full of all outstanding commercial paper or
other senior indebtedness of any SPC, it will not institute against, or join any
other person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the U.S. Borrower or the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the U.S. Borrower and the Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section may not be amended without the written
consent of the SPC. The Borrowers acknowledge and agree that, to the fullest
extent permitted under applicable law, each SPC, for purposes of Sections 2.10,
2.14, 3.01, 3.03, 11.01, 11.02 and 11.03, shall be considered a Lender.
Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrowers and the Administrative Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. No notice to or demand on the Borrowers in
any case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.
Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial; Service of Process.
(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.
(b) EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN IN ANY LITIGATION OR OTHER PROCEEDING
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
159



--------------------------------------------------------------------------------



WITH, ANY LOAN DOCUMENT (EXCEPT AS EXPRESSLY SET FORTH THEREIN), OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC
ISSUER TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY PARTY HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH PARTY
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH PARTY HERETO HEREBY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
(d) THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH CREDIT PARTY
PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT,
SUCH LENDER, THE LC ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH
PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
LC ISSUER ENTERING INTO THE LOAN DOCUMENTS.
(e) The EMEA Borrower agrees that service of process in any action or proceeding
brought in the State of New York may be made upon the U.S. Borrower, and the
EMEA Borrower confirms and agrees that the U.S. Borrower has been duly and
irrevocably appointed as its agent and true and lawful attorney-in-fact in its
name, place and stead to accept such service. Nothing herein shall in any way be
deemed to limit the ability of the Administrative Agent to serve any such
process in any other manner permitted by applicable law or to obtain
jurisdiction over the EMEA Borrower in such other jurisdictions, and in such
manner, as may be permitted by applicable law.
Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrowers and the
Administrative Agent.


160



--------------------------------------------------------------------------------



Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.


Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.
Section 11.12 Amendment or Waiver; Acceleration by Required Lenders.
(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrowers and the Required Lenders or by the Administrative Agent acting at the
written direction of the Required Lenders; provided, however, that
(i) no change, waiver or other modification shall:
(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender;
(B) extend or postpone any Revolving Facility Termination Date, any Term Loan
Maturity Date or the maturity date provided for herein that is applicable to any
Loan of any Lender, extend or postpone the expiration date of any Letter of
Credit as to which such Lender is an LC Participant beyond the latest expiration
date for a Letter of Credit provided for herein, or extend or postpone any
scheduled expiration or termination date provided for herein that is applicable
to a Commitment of any Lender, without the written consent of such Lender;
(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend, defer or delay the time of payment of, or excuse the payment of,
principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates (y) any amendment
or modification of defined terms used in financial covenants or (z) waiving the
applicability of the MFN Protection or any mandatory prepayment (including, for
the avoidance of doubt, Excess Cash Flow)), without the written consent of such
Lender;
(D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or
(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender;
(F) amend or waive any of the conditions to funding set forth in Section 4.02
without the consent of the Required Revolving Lenders; and
(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender affected thereby,
(A) release any Borrower from any of its obligations hereunder;




161



--------------------------------------------------------------------------------



(B) release the U.S. Borrower from its guaranty obligations under Article X or
release any Credit Party from any Guaranty Agreement, except, in the case of a
Subsidiary Guarantor, (w) in accordance with a transaction permitted under this
Agreement, (x) to the extent that the release of such Subsidiary Guarantor would
not result in the release of Subsidiary Guarantors having a value, in the
aggregate, that constitutes all or substantially all of the value, in the
aggregate, of all Subsidiary Guarantors, collectively, (y) in the case of any
U.S. Borrower Guarantor, to the extent that the release of such U.S. Borrower
Guarantor would not result in the release of U.S. Borrower Guarantors having a
value, in the aggregate, that constitutes all or substantially all of the value,
in the aggregate, of the U.S. Borrower Guarantors, collectively or (z) subject
to the Agreed Security Principles, as would not result in the release of
Non-U.S. EMEA Credit Parties having a value, in the aggregate, that constitutes
all or substantially all of the value, in the aggregate, of the Non-U.S. EMEA
Credit Parties;
(C) release all or any substantial portion of the Collateral, except in
connection with a transaction permitted under this Agreement;
(D) amend, modify or waive any provision of this Section 11.12, Section 8.03, or
any other provision of any of the Loan Documents pursuant to which the consent
or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required;
(E) reduce the percentage specified in, or otherwise modify, the definition of
“Required Lenders”, “Required Revolving Lenders” or “Required 2020 EMEA Term
Lenders”;
(F) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement (other than as required with respect to the
Holding Company Merger); or
(G) amend, modify or waive any provision of Section 2.07(b), Section 2.14(b),
Section 2.14(e) or Section 11.04 in a manner that would alter the pro rata
sharing of payments required thereby.
(iii) any amendment, change, waiver or other modification to the Fee Letter
shall, in each case, be effective if in writing and signed by each of the
parties thereto.
Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.
(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.
(c) No provision of Article IX may be amended without the consent of the
Administrative Agent.
(d) To the extent the Required Lenders (or all of the Lenders, as applicable, as
shall be required by this Section) waive the provisions of Section 7.02 with
respect to the sale, transfer or other disposition of any Collateral, or any
Collateral is sold, transferred or disposed of as permitted by Section 7.02, (i)
such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the capital stock of a
Subsidiary Guarantor or whose stock is pledged pursuant to any Security
Document, such capital stock (but not any proceeds thereof) shall be released
from the applicable Security Documents and such Subsidiary shall be released
from the applicable Guaranty Agreement; and (iii) the Administrative Agent is
hereby irrevocably authorized by each Lender to take actions deemed appropriate
by it in order to effectuate the foregoing.
(e) In no event shall the Required Lenders, without the prior written consent of
each Lender, direct the Administrative Agent to accelerate and demand payment of
the Loans held by one Lender without accelerating and demanding payment of all
other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders. Each Lender agrees that, except as
otherwise provided in any of the Loan
162



--------------------------------------------------------------------------------



Documents and without the prior written consent of the Required Lenders, it will
not take any legal action or institute any action or proceeding against any
Credit Party with respect to any of the Obligations or Collateral, or accelerate
or otherwise enforce its portion of the Obligations. Without limiting the
generality of the foregoing, none of Lenders may exercise any right that it
might otherwise have under applicable law to credit bid at foreclosure sales,
uniform commercial code sales or other similar sales or dispositions of any of
the Collateral except as authorized by the Required Lenders. Notwithstanding
anything to the contrary set forth in this Section 11.12(e) or elsewhere herein,
each Lender shall be authorized to take such action to preserve or enforce its
rights against any Credit Party where a deadline or limitation period is
otherwise applicable and would, absent the taking of specified action, bar the
enforcement of Obligations held by such Lender against such Credit Party,
including the filing of proofs of claim in any insolvency proceeding.
(f) Notwithstanding anything to the contrary contained in this Section 11.12,
(w) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries of the Applicable Borrower in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be amended, supplemented and waived with the consent of the
Administrative Agent and such Borrower without the need to obtain the consent of
any other Person if such amendment, supplement or waiver is delivered in order
(i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such Security
Document or other document to be consistent with this Agreement and the other
Loan Documents, (x) if following the Closing Date, the Administrative Agent and
the Applicable Borrower shall have jointly identified an ambiguity,
inconsistency, obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof, (y) (i) the Required Revolving Lenders or the
Administrative Agent or by the Administrative Agent acting at the written
direction of the Required Revolving Lenders, on the one hand, and the U.S.
Borrower, on the other hand, may amend, supplement or otherwise modify or waive
any of the terms and provisions (and related definitions) of Section 7.07 and
(ii) the Required Revolving Lenders and the Required 2020 EMEA Term Lenders or
by the Administrative Agent acting at the written direction of the Required
Revolving Lenders and the Required 2020 EMEA Term Lenders, on the one hand, and
the Borrowers, on the other hand, may amend, supplement or otherwise modified or
waive any of the terms and provisions (and related definitions) of Section 7.13
and/or Schedule 2 to Amendment No. 2 and (z) the Administrative Agent, New
Parent and the Credit Parties shall be permitted to amend the Loan Documents to
implement the amendments contemplated by Section 7.02(a)(ii) in connection with
a Holding Company Merger and such amendment shall become effective without any
further action or consent of any other party to any Loan Documents if the same
is not objected to in writing by the Required Lenders within five (5) Business
Days following receipt of notice thereof.
(g) Notwithstanding the provisions of Section 11.12(a), this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Credit Parties (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Loans and the accrued interest
and fees in respect thereof, and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.
(h) If, in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”), then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.04(c)), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided that (A) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Applicable Borrower (in the case of all other
amounts, including in the case of any Non-Consenting Lender replaced in
connection with a Repricing Event that occurs on or prior to the date that is
six months following the
163



--------------------------------------------------------------------------------



Closing Date, a premium in an amount equal to 1.00% of the outstanding principal
amount of the Term Loans of such Non-Consenting Lender that are the subject of
such Repricing Event, any breakage compensation under Section 3.02 and any
amounts accrued and owing to such Lender under Section 3.01(a)(i), Section
3.01(c), Section 3.03 or Section 3.04), and (B) such Eligible Assignee shall
consent at the time of such assignment to each matter in respect of which such
Non-Consenting Lender did not consent. Each Lender agrees that, if it becomes a
Non-Consenting Lender and is being replaced in accordance with this Section
11.12(h), it shall execute and deliver to the Administrative Agent an Assignment
Agreement to evidence such assignment and shall deliver to the Administrative
Agent any Notes previously delivered to such Non-Consenting Lender.
Notwithstanding the foregoing, each Lender hereby grants to the Administrative
Agent an irrevocable power of attorney (which power of attorney shall be coupled
with an interest) to execute and deliver such documentation as may be required
to give effect to an assignment in accordance with Section 11.06 on behalf of a
Non-Consenting Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 11.06.
(i) Any Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent hereunder shall be restricted as set forth in the definition of
“Required Lenders,” except that, subject to Section 11.12(a), (i) the Commitment
of any Defaulting Lender may not be increased or extended without the consent of
such Lender and (ii) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that (A) by its terms affects any
Defaulting Lender more adversely than other affected Lenders, (B) increases or
extends the Commitment of any such Defaulting Lender, (C) reduces the principal
of or the rate of interest for Loans of such Defaulting Lender, or fees or other
amounts payable hereunder or under any other Loan Document to such Defaulting
Lender or (D) amends or modifies any provision of this paragraph shall require
the consent of such Defaulting Lender.
(j) No Lender consent shall be required to effect an Additional Credit Extension
Amendment entered into pursuant to Section 2.17, 2.18, 2.19, 2.20 or 2.21. In
connection therewith, the Borrowers, the Administrative Agent and the Lenders
providing the Incremental Term Loan Commitments, Incremental Revolving Credit
Commitments, Extended Revolving Commitments, Refinancing Term Loans or
Replacement Revolving Commitments, as applicable, may effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 11.12(j) and this Section
11.12(j) shall supersede any provisions of this Agreement to the contrary.
(k) In addition to any other consent required under this Section 11.12, none of
the following provisions may be amended, terminated, waived or otherwise
modified, and no other amendment may have the effect of amending, terminating,
waiving or otherwise modifying any of the following provisions (a) to the extent
adversely affecting any 2020 EMEA Term Lender, without the prior written consent
of the Required 2020 EMEA Term Lenders: Section 2.13(b)(v), Section 2.13(c)
(including without limitation the definitions of “Applicable Prepayment
Portion”, “U.S. Prepayment Group” and “Non-U.S. Prepayment Group”),
Section 2.13(d)(ii), Section 2.13(g)(ii), Section 7.13(b) and this
Section 11.12(k), and (b) without the prior written consent of the Required 2020
EMEA Term Lenders: Section 6.10(g), Section 7.13 (other than clause (b) thereof)
and Schedule 2 to Amendment No. 2.
Section 11.13 Survival of Indemnities. All indemnities set forth herein
including in Article III, Section 9.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations.
Section 11.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrowers shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.
Section 11.15 Confidentiality.
(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it
164



--------------------------------------------------------------------------------



being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (2) to any
direct or indirect contractual counterparty in any Hedge Agreement (or to any
such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (provided that the Administrative Agent
shall use commercially reasonable efforts to notify the Borrowers prior to such
disclosure, to the extent legally permitted to do so), (5) to any other party to
this Agreement, (6) to any other creditor of any Credit Party that is a direct
or intended beneficiary of any of the Loan Documents, (7) in connection with the
exercise of any remedies hereunder or under any of the other Loan Documents, or
any suit, action or proceeding relating to this Agreement or any of the other
Loan Documents or the enforcement of rights hereunder or thereunder, (8) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, or in connection with transactions permitted pursuant to
Section 11.06(c)(v) or Section 11.06(f), (9) with the prior written consent of
the Borrowers, or (10) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section 11.15, or
(ii) becomes available to the Administrative Agent, any LC Issuer or any Lender
on a non-confidential basis from a source other than a Credit Party and not
otherwise in violation of this Section 11.15. After the Closing Date, the Lead
Arrangers may place customary advertisements in financial and other newspapers
and periodicals or on a home page or similar place for dissemination of
information on the Internet or worldwide web as it may choose, and circulate
similar promotional materials, including in the form of a “tombstone” or
otherwise describing the names of you and your affiliates (or any of them), and
the amount, type and Closing Date.
(b) As used in this Section, “Confidential Information” shall mean all
information received from the Borrowers relating to any Borrower or its
business, other than any such information that is available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
prior to disclosure by the Borrowers; provided, however, that, in the case of
information received from the Borrowers after the Closing Date, such information
is clearly identified at the time of delivery as confidential.
(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrowers hereby
agree that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrowers,
or any other Credit Party, of any of its obligations under this Agreement or any
of the other Loan Documents.
Section 11.16 Limitations on Liability of the LC Issuers. The U.S. Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct, gross negligence or bad faith in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit or (ii) such LC Issuer’s willful failure to make
lawful payment under any Letter of Credit after the presentation to it of
documentation strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, an LC Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation.
Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other
165



--------------------------------------------------------------------------------



theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and the Borrowers, each Lender, the
Administrative Agent and each LC Issuer hereby, to the fullest extent permitted
under applicable law, waive, release and agree not to sue or counterclaim upon
any such claim for any special, consequential, lost profit or punitive damages,
whether or not accrued and whether or not known or suspected to exist in their
favor.
Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrowers, to any of their Subsidiaries, or to any other
Person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation. Each
Borrower agrees, on behalf of itself and its Subsidiaries, not to assert any
claim or counterclaim against any such persons with regard to such matters.
Section 11.19 Lenders and Agent Not Fiduciary to Borrowers, etc. The
relationship among the Borrowers and their Subsidiaries, on the one hand, and
the Administrative Agent, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, each LC Issuer
and the Lenders have no fiduciary or other special relationship with the
Borrowers and their Subsidiaries, and no term or provision of any Loan Document,
no course of dealing, no written or oral communication, or other action, shall
be construed so as to deem such relationship to be other than that of debtor and
creditor.
Section 11.20 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf.
Section 11.21 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section 11.22 Directed Divestment. None of the provisions set forth in Article
VI or VII or in Section 8.01(h) shall prohibit any Directed Divestment effected
in accordance with applicable law so long as the Borrowers comply with the
mandatory prepayment provisions of Section 2.13(c)(viii).
Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.
Section 11.24 USA Patriot Act. Each Lender subject to the USA Patriot Act hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender to identify the Borrowers in
accordance with the USA Patriot Act.
166



--------------------------------------------------------------------------------



Section 11.25 Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by the Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process; provided, that, (i) such
filing or submission shall contain only such information as is necessary to
comply with applicable law or judicial process and (ii) unless specifically
prohibited by applicable law or court order, the Borrowers shall promptly notify
the Administrative Agent of the requirement to make such submission or filing
and provide the Administrative Agent with a copy thereof.
Section 11.26 Release of Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the
Borrowers having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary or reasonably requested to permit consummation of
any transaction permitted by any Loan Document (including any (x) merger,
consolidation, amalgamation, Asset Sale and/or liquidation or (y) designation of
a Subsidiary as an Unrestricted Subsidiary, in each case in accordance with the
terms of the Loan Documents) or that has been consented to in accordance with
the terms hereof or (ii) under the circumstances described in the next
succeeding sentence. All Liens created under the Loan Documents on the Target
German Assets subject to a Directed Divestment shall be automatically released
immediately prior to the consummation of such Directed Investment. When this
Agreement has been terminated and all of the Obligations have been fully and
finally discharged (other than obligations in respect of Secured Hedge
Agreements, Banking Services Obligations, contingent indemnity obligations and
obligations in respect of Letters of Credit that have been Cash Collateralized
or backstopped) and the obligations of the Administrative Agent and the Lenders
to provide additional credit under the Loan Documents have been terminated
irrevocably, the Administrative Agent will, at the U.S. Borrower’s sole expense,
execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of intellectual property, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are necessary or advisable to release, as of record, the
Administrative Agent’s Liens and all notices of security interests and liens
previously filed by the Administrative Agent with respect to the Obligations.
Section 11.27 Payments Set Aside. To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrowers or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
Section 11.28 Swedish Security . Notwithstanding any other provision in this
Agreement or any other Loan Document, the release of any security interest (that
is perfected or purported to be perfected) in any Collateral subject to a
Security Document governed by Swedish law will (unless, in relation to a release
of security over such Collateral due to a disposal of such asset, the proceeds
of the disposal of the asset secured or charged are paid directly to the
Administrative Agent and are applied in prepayment of secured obligations)
always be subject to the prior written consent of the Administrative Agent (such
consent to be granted at the Administrative Agent’s sole discretion). Each
Lender authorizes the Administrative Agent to release such security interest in
any Collateral at its discretion without notification or further reference to
the Lenders, provided that the disposal is in accordance with the terms of this
Agreement. This provision shall supersede any conflicting provision in this
Agreement or the other Loan Documents
Section 11.29 Hedging Liability. Notwithstanding any provision hereof or in any
other Loan Document to the contrary, in the event that any Credit Party is not
an “eligible contract participant” as such term is defined in Section 1(a)(18)
of the Commodity Exchange Act, as amended, at the time (i) any transaction is
entered into under any Hedging Obligation or (ii) such Person becomes a Borrower
or Subsidiary Guarantor hereunder, and the effect of the foregoing would be to
render any Guaranty Obligations of such Person violative of the Commodity
Exchange Act, the Obligations of such Person shall not include (x) in the case
of clause (i) above,
167



--------------------------------------------------------------------------------



such transaction and (y) in the case of clause (ii) above, any transactions
outstanding under any Hedging Obligations as of the date such Person becomes a
Borrower or Subsidiary Guarantor hereunder.
Section 11.30 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
        (i) a reduction in full or in part or cancellation of any such
liability;
        (ii) a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
        (iii) the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 11.31 Dutch Legal Matters. Lenders are advised to seek Dutch legal
advice (i) until the interpretation of the term "public" (as referred to in
Article 4.1(1) of the CRR) has been published by the competent authority, if the
participation of a Lender in any Loan or Commitment is less than EUR 100,000 (or
the foreign currency equivalent thereof) and (ii) as soon as the interpretation
of the term "public" has been published by the competent authority, if a Lender
is or would be considered to be part of the public on the basis of such
interpretation.


[Remainder of page intentionally left blank.]
168

